Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 1 of 128




                        EXHIBIT F.2
                  Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 2 of 128


                                                                                      Exhibit 19 – Referral Agency Comment and Response Table


Exhibit 19 – Referral Agency Comment and Response Table
This exhibit contains Denver Water’s responses to comments received from Boulder County Departments and other referral agencies on Denver
Water’s Gross Reservoir Expansion (GRE) Project 1041 Permit Application. Denver Water first coded comments by assigning a Letter ID to the
source agency, as shown in Table 1 below. Denver Water then assigned a unique Comment ID to each comment within each letter and drafted a
response, as shown in Table 2 below. For reference, a copy of the original letters coded with Letter and Comment IDs are included in Exhibit 35.

Table 1 - Referral Agency Comment Letters Received
 Comment                                                                                            Date Comment             Page Number in
 Letter ID Agency                                                                                   Submitted                this Document
 A           Building Safety & Inspection Services Team (Boulder County)                            10-19-2020               4
 B           Community Planning & Permitting (Boulder County)                                       11-13-2020               6
 C           Public Health Environmental Health Division (Boulder County)                           11-12-2020               13
 D           Wildfire Mitigation Team (Boulder County)                                              12-10-2020               15
 E           Colorado Department of Transportation (CDOT)                                           12-16-2020               16
 F           Public Works (Boulder County)                                                          11-11-2020               18
 G           Community Planning & Permitting (Boulder County) [ADDITIONAL COMMENTS]                 12-17-2020               21
 H           Community Planning & Permitting – Historic Preservation Advisory Board (Boulder        11-12-2020               29
             County)
 I           Community Planning & Permitting – Long Range Planning (Boulder County)                 11-13-2020               30
 J           Colorado Parks and Wildlife                                                            11-12-2020               40
 K           Colorado Division of Water Resources                                                   10-19-2020               41
 L           Community Planning & Permitting (Boulder County) Floodplain Management                 11-12-2020               42
             Program
 M           Gilpin County                                                                          12-17-2020               45
 N           Grand County and Northwest Colorado Council of Governments                             11-13-2020               47
 O           Jefferson County – Director of Transportation and Engineering Division                 12-14-2020               51
 P           City of Lafayette                                                                      9-30-2020                52
 Q           Town of Nederland                                                                      12-1-2020                52



                                                                                                                                               1
              Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 3 of 128


                                                                  Exhibit 19 – Referral Agency Comment and Response Table


Comment                                                                         Date Comment          Page Number in
Letter ID Agency                                                                Submitted             this Document
R         City of Boulder Open Space & Mountain Parks                           12-17-2020            54
S         Parks & Open Space (Boulder County), Planning Manager                 12-17-2020            56




                                                                                                                       2
             Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 4 of 128


                                                               Exhibit 19 – Referral Agency Comment and Response Table


Glossary of terms used by Denver Water in response to comments
ADA          Americans with Disabilities Act            GRE Project      Gross Reservoir Expansion Project, also known
                                                                         as the Moffat Project
ADT          Average Daily Traffic                      IBC              International Building Code
AF           Acre-foot                                  ICC              International Code Council
AF/yr        Acre-foot Per Year                         IGA              Intergovernmental Agreement
BMP          Best Management Practice                   IRP              Integrated Resource Plan
CDOT         Colorado Department of Transportation      kW               Kilowatt
CDPHE        Colorado Department of Public Health and   LEED             Leadership in Energy and Environmental Design
             Environment
CEQ          Council on Environmental Quality           NEPA             National Environmental Policy Act
cfs          Cubic-feet Per Second                      NWCCOG           Northwest Colorado Council of Governments
CO2e         Carbon Dioxide Equivalent                  O&M              Operations & Maintenance
Corps        U.S. Army Corps of Engineers               PACSM            Platte & Colorado Simulation Model
CPW          Colorado Parks & Wildlife                  PCA              Potential Conservation Area
CR           County Road                                P.E.             Professional Engineer
CSFS         Colorado State Forest Service              The River        Colorado River Water Conservation District
                                                        District
CWCB         Colorado Water Conservation Board          ROW              Right-of-Way
EA           Environmental Assessment                   SEO              State Engineer’s Office
EIS          Environmental Impact Statement             SH               State Highway
EPA          Environmental Protection Agency            USDA             U.S. Department of Agriculture
FEMA         Federal Emergency Management Agency        USFS             U.S. Forest Service
FERC         Federal Energy Regulatory Commission       USGS             U.S. Geological Survey
FWS          U.S. Fish and Wildlife Service




                                                                                                                         3
                                                                  Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 5 of 128


                                                                                                                                                                                     Exhibit 19 – Referral Agency Comment and Response Table


Table 2 – Referral Agency Comments and Responses
                 SI-20-0003 Building Safety & Inspection Services Team (Boulder County)
 A
                 Date posted: 10-19-2020
 Comment ID      Comment                                                                                                       Category                  Response
 A-1             Building Permits. Separate building permits, plan reviews and inspection approvals are required for           Construction Activities   Denver Water will provide Boulder County with plans for construction-related
                 all; temporary structures, permanent structures and electrical equipment that are part of this                                          facilities. However, structures that are part of the licensed Gross Reservoir
                 proposal. This includes but is not limited to; the dam control building, the quarry operations,                                         Hydroelectric Project have already been approved by FERC, which has exclusive
                 construction of a temporary concrete batch/production plant, aggregate processing plant, batch                                          jurisdiction under the Federal Power Act to license and regulate the construction,
                 plant offices, crusher office, pump station building, relocated or reconstructed maintenance                                            operation and maintenance of these facilities. Denver Water met with Boulder
                 building, powerhouse, testing lab building, receiving office trailer, office complex trailers, staging                                  County’s Community Planning & Permitting Building Safety & Inspection Services Team
                 area trailers, shop trailers, storage area trailers, all recreation facilities, any retaining walls greater                             on February 3, 2021, to discuss the applicability of the building permit process to the
                 than four feet (measured from the bottom of the footing to the top of the wall), and fences greater                                     facilities that are part of the licensed Hydroelectric Project under FERC’s jurisdiction.
                 than 6 feet tall.                                                                                                                       Notes from the February 3 meeting are available in Exhibit 23 of Denver Water’s 1041
                                                                                                                                                         responses to comments submittal.
                 For a complete list of when building permits are required, please refer to the county’s adopted
                 2015 editions of the International Codes and code amendments, which can be found via the                                                With respect to the quarry operations, Denver Water is preparing a Quarry Operation
                 internet under the link:                                                                                                                Plan and a Quarry Reclamation Plan and will consult with the County—as well as the
                                                                                                                                                         USFS, Colorado Division of Reclamation, Mining, and Safety, and the Corps—in the
                 2015 Building Code Adoption & Amendments, at the following URL:
                                                                                                                                                         development of the plans, as required by the FERC Order. Denver Water anticipates
                 http://www.bouldercounty.org/dept/landuse/pages/default.aspx
                                                                                                                                                         circulating draft plans for a 30-day review period according to the FERC Plans
                 The Commercial Plan Submittal Checklist:                                                                                                Submittal Schedule attached to this response to comments submittal (Exhibit 22).
                 http://www.bouldercounty.org/doc/landuse/b70commercialplanchecklist.pdf                                                                 Denver Water will then make appropriate adjustments based on the feedback
                                                                                                                                                         received before submitting the plans to FERC by the July 16, 2021, deadline in FERC’s
                                                                                                                                                         Order.
                                                                                                                                                         Denver Water also is preparing a revised Recreation Management Plan that addresses
                                                                                                                                                         all recreation facilities required by the FERC Order. Denver Water anticipates
                                                                                                                                                         circulating the draft plan for a 30-day review period according to the FERC Plans
                                                                                                                                                         Submittal Schedule attached to this response to comments submittal (Exhibit 22),
                                                                                                                                                         incorporating feedback as appropriate, and then submitting the final plan to FERC by
                                                                                                                                                         the July 16, 2021, deadline in FERC’s Order.
 A-2             Grading Permits. Grading permits are required for trails and roads and any other grading that is in           Construction Activities   Denver Water will submit a Site Grading Plan to Boulder County for review and
                 excess of 50 cubic yards. Plan review and inspection approvals are required for the proposed work.                                      approval. Grading plans for the aggregate quarry, the crushing plant pad, the batch
                 Please refer to the county’s adopted 2015 editions of the International Codes and code                                                  plant pad, haul roads, staging areas and spoil disposal areas will be submitted in the
                 amendments, including the most applicable portion, Appendix J (grading) of the International                                            3rd quarter of 2021. Pre-application meetings can be arranged in advance to discuss
                 Building Code (“IBC”), which can be found via the internet under the link: no link provided in the                                      the format and content.
                 comment letter
 A-3             Engineering Observations. Observation reports from the design engineer or another qualified                   Construction Activities   Denver Water will submit grading work information to Boulder County for review and
                 engineer stating that the grading work has been accomplished in substantial conformance with the                                        approval. Construction observation will be provided by qualified oversight personnel.
                 approved grading plans will be required to be submitted to Building Safety & Inspection Services                                        Reports documenting compliance with permit and design requirements will be
                 for review and approval prior to final approval of the work covered by the grading permit.                                              provided to Building Safety & Inspection Services.
 A-4             Ignition-Resistant Construction and Defensible Space. Please refer to Section R327 of the Boulder             Construction Activities   Denver Water will meet the Boulder County requirements for ignition-resistant
                 County Building Code for wildfire hazard mitigation requirements, including ignition-resistant                                          construction of temporary and permanent structures. Defensible space measures will
                 construction and defensible space. A separate referral response will be forthcoming from one of                                         be described in permit application documents and will be verified complete to Building
                 the county’s wildfire mitigation specialists. Wildfire mitigation in the area surrounding all                                           Safety & Inspection Services.
                 structures will be required



                                                                                                                                                                                                                                                     4
                                                            Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 6 of 128


                                                                                                                                                                           Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Building Safety & Inspection Services Team (Boulder County)
A
             Date posted: 10-19-2020
Comment ID   Comment                                                                                                  Category                  Response
A-5          Minimum Plumbing Fixtures for the recreation facilities and permanent structures. The plumbing           Construction Activities   Plumbing fixtures in permanent and recreation structures will meet the requirements
             fixtures count needs to meet or exceed the requirements of IBC Chapter 29, including the need for                                  of IBC Chapter 29. Accessible restrooms and fixtures will be provided.
             accessible restrooms and fixtures.
A-6          Accessibility For the recreation facilities and permanent structures where applicable. Chapter 11        Construction Activities   Permanent and recreation structures will meet the requirements of IBC Chapter 11
             of the IBC and referenced standard ICC A117.1-09 provide for accessibility for persons with                                        and referenced standard ICC A117.1-09. Building permit applications for these
             disabilities. Any building permit submittals are to include any applicable accessibility requirements,                             structures include any applicable accessibility requirements, including accessible
             including accessible parking, signage, accessible routes and accessible fixtures and features.                                     parking, signage, accessible routes and accessible fixtures and features.
A-7          Design Wind and Snow Loads. The current design wind and snow loads for the property are                  Construction Activities   Permanent structures will meet the code requirements for wind and snow loads.
             approximately 170 mph (Vult) and 50 psf (ground), respectively.                                                                    Denver Water may request a variance to the wind and snow load criteria for
                                                                                                                                                temporary structures. Colorado P.E. stamped designs will be provided for all proposed
                                                                                                                                                facilities (permanent or temporary).
A-8          Plan Review. The items listed above are a general summary of some of the county’s building code          Construction Activities   Temporary and permanent structures will meet the county’s code requirements or a
             requirements. A much more detailed plan review will be performed at the time of building                                           variance will be sought when appropriate. Specific requirements for each structure,
             permit(s) application, when full details are available for review, to assure that all applicable                                   temporary or permanent, can be reviewed at the Pre-application conference prior to
             minimum building codes requirements are to be met. Building Safety forms, handouts and other                                       permit application submittal.
             publications can be found at:
                                                                                                                                                Based on the February 3, 2021, between the Boulder County Building Official and
             http://www.bouldercounty.org/property/build/pages/bldingdf.aspx                                                                    Denver Water, it was apparent the permit process and timeline for both permanent
                                                                                                                                                and temporary buildings may require over 6 months to complete. As such, Denver
                                                                                                                                                Water may ask for a concurrent review of building permits while the 1041 Permit
                                                                                                                                                process is underway, to ensure Denver Water can comply with the FERC Order
                                                                                                                                                execution requirements.
A-9          Meeting. When you are ready to review construction drawings with the plan review team. Please            Construction Activities   Pre-application meetings will be scheduled as requested. A comprehensive list of
             contact our Plans Examiner Supervisor Michelle Huebner to make an appointment.                                                     structures requiring permitting will be developed and submitted with proposed permit
             mhuebner@bouldercounty.org 720-564-2616.                                                                                           application dates in April 2021. Pre-application meetings can be combined to make
                                                                                                                                                best use of County staff time.




                                                                                                                                                                                                                                        5
                                                            Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 7 of 128


                                                                                                                                                                            Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Community Planning & Permitting (Boulder County)
B
             Date posted: 11-13-2020
Comment ID   Comment                                                                                                 Category                  Response
B-1          Legal Access: The subject property is accessed via Gross Dam Road, a gravel-surfaced, Boulder           Project Description       Denver Water agrees, Boulder County controls a permanent easement and maintains
             County owned and maintained right-of-way (ROW) with a Functional Classification of Collector, from                                Gross Dam Road from SH 72 to the Union Pacific Railroad tracks. From the Railroad
             the point at which it departs from State Highway 72 (also known as Coal Creek Canyon Drive), a                                    tracks to Flagstaff Road, Gross Dam Road is owned or has a permanent easement and
             Colorado Department of Transportation (CDOT) ROW, to the Union Pacific Railroad tracks; this                                      is maintained by Denver Water.
             portion of Gross Dam Road is also known as County Road 77S. From the Union Pacific Railroad tracks
             extending to Flagstaff Road (a Boulder County owned and maintained ROW, with a Functional
             Classification of Collector), Gross Dam Road is owned and maintained by Denver Water. Legal access
             has been demonstrated via adjacency to the identified public ROWs.
B-2          Legal Access: Portions of private property exist adjacent to Gross Dam Road, along sections that the    Construction Activities   Denver Water will provide documentation at the appropriate time in the process for
             applicant has identified for road improvements. Denver Water shall provide documentation of all                                   all roadway easements and ROW already acquired or necessary to be acquired for the
             roadway easements and fee rights-of-way procured for the project where required by roadway                                        GRE Project along with the Eminent Domain Resolutions authorizing the proposed
             improvements or realignments as a result of this project. Roadway Improvement Plans must identify                                 acquisitions identified at this time. Additionally, Denver Water will identify all adjacent
             adjacent property owners.                                                                                                         property owners. This information can be supplied with the Roadway Construction
                                                                                                                                               Permit application.
B-3          Traffic Impacts: A Traffic Impact Analysis (TIA): 60% Design Memorandum, completed by Stantec           Transportation            Further refinement of the Traffic Impact Study will be provided to incorporate more
             Consulting Services, September 17, 2020, included with the application materials, was reviewed by                                 current data in a revised report. Current recreation traffic counts for 2021 will not be
             staff. The County does not recognize the “in-process“ 60% TIA. In order for staff to evaluate traffic                             meaningful before the reservoir opens to the public on the Memorial Day weekend
             impacts for the proposed development, a Final Design Memorandum must be submitted for review                                      2021 (5/28/21). Interim data from CDOT will be collected and an updated Traffic
             and approval by staff.                                                                                                            Impact Study will be developed to validate the current SH 72 and Gross Dam Road
                                                                                                                                               intersection design. The Traffic Management Plan will be developed with inputs from
                                                                                                                                               the updated Traffic Impact Study. An updated Traffic Impact Study will be available in
                                                                                                                                               March and a final report in June 2021. Note that Denver Water uses the CDOT naming
                                                                                                                                               convention for Traffic Impact Study.
                                                                                                                                               A preliminary Traffic Management Plan will be provided to Boulder County in April
                                                                                                                                               2021 for initial comment. Denver Water will provide a draft Traffic Management Plan
                                                                                                                                               to all stakeholders including Boulder County in early May for a formal 30-day comment
                                                                                                                                               review period. Denver Water will address comments received and submit the final
                                                                                                                                               plan to the FERC by July 16, 2022, as ordered by the FERC.
B-4          Traffic Impacts: With the submission of the Final Design Memorandum, additional clarification of        Transportation            A Tree Removal Plan is currently being developed and transportation numbers from
             the following components is required:                                                                                             this plan will be incorporated into the Traffic Management Plan. Standard terms
                                                                                                                                               including ADT will be used in the Traffic Impact Study for this activity. Please see
             a. Tree removal truck estimations are provided for all phases of the project in average per day/per
                                                                                                                                               response to comment B-3 for details on the schedule.
             hour. The applicant must also provide these numbers in average daily traffic (ADT), following
             industry standard, for accurate comparison and understanding of impacts to the existing traffic
             system;
B-5          Traffic Impacts: With the submission of the Final Design Memorandum, additional clarification of        Transportation            Through our community outreach efforts, surveys and discussions with Boulder
             the following components is required:                                                                                             County, it is clear that vehicle traffic is a major concern to our neighbors. Based on this
                                                                                                                                               feedback, and to minimize disruptions to our neighbors from construction traffic,
             b. A system of shuttles for workers was briefly proposed in the 60% TIA, with limited detail. A
                                                                                                                                               Denver Water is willing to require the contractor to implement a ride sharing and
             detailed shuttle plan for workers must be included in the Final Design Memorandum;
                                                                                                                                               bussing program for construction workers during certain periods of the construction
                                                                                                                                               activities. The Traffic Management Plan will address ride sharing and bussing of project




                                                                                                                                                                                                                                             6
                                                           Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 8 of 128


                                                                                                                                                                            Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Community Planning & Permitting (Boulder County)
B
             Date posted: 11-13-2020
Comment ID   Comment                                                                                                  Category                  Response
                                                                                                                                                commuting workers. The staging area utilization will also be described in the Traffic
                                                                                                                                                Management Plan.
B-6          Traffic Impacts: With the submission of the Final Design Memorandum, additional clarification of         Transportation            The updated Traffic Impact Study will include an explanation of the car equivalency
             the following components is required:                                                                                              factor used in the analysis.
             c. For construction generated traffic, the report used the assumption of 3.0 passenger car
             equivalency factor for trailer trucks. Staff believes that the more appropriate equivalency number is
             2.5 passenger cars to trailer trucks. The applicant must explain their assumption in the Final Design
             Memorandum;
B-7          Traffic Impacts: With the submission of the Final Design Memorandum, additional clarification of         Transportation            The Traffic Management Plan will describe Denver Water’s willingness to require the
             the following components is required:                                                                                              contractor to implement and manage ride sharing and buses for the commuting
                                                                                                                                                workforce during certain periods of construction activities. The proposed staging area
             d. The applicant is required to implement Transportation Demand Management strategies to reduce
                                                                                                                                                will be described and sized to accommodate the workforce parking and staged
             the number of trips to the site. Carpooling/vanpooling, or shuttles, with an offsite parking area for
                                                                                                                                                delivery trucks. Delivery trucks will be released during targeted delivery windows.
             workers on the project are two possible strategy examples;
B-8          Traffic Impacts: With the submission of the Final Design Memorandum, additional clarification of         Transportation            Denver Water is revisiting the recent recreation traffic and will update the Traffic
             the following components is required:                                                                                              Impact Study to reflect more current data. The 2021 season will be evaluated once the
                                                                                                                                                reservoir is reopened to on-water recreation after Memorial Day. The Traffic
             e. Recreational traffic estimates must reflect actual conditions more so than outlined in the 60% TIA,
                                                                                                                                                Management Plan will address the recreation traffic component when updated data is
             which included a traffic count conducted in December 2015, and were adjusted by 10 trips to and 10
                                                                                                                                                available. Please see response to comment B-3 for details on the schedule.
             trips from the site to account for seasonal differences. Staff does not feel that the recreational
             traffic estimates accurately reflect the current conditions, nor the peak recreational traffic during
             the summer months and must be updated.
B-9          Traffic Impacts: Additional comments and requirements for traffic impacts are outlined in the            Transportation            Noted. Thank you for your comprehensive comments. Specific responses are provided
             referral response provided by the County Engineer.                                                                                 in the responses to comments from the County Engineer. (See Letter ‘F’ comment-
                                                                                                                                                responses within this Referral Agency Comment and Response Table.)
B-10         Traffic Impacts: The applicant must also develop a Transportation Management Plan (TMP), which           Transportation            Please see response to comment B-3 for details regarding development of the draft
             must also be approved by the Boulder County Public Works Department and the Community                                              Traffic Management Plan. Denver Water intends to use the Transportation
             Planning & Permitting Department prior to building permit or Roadway Construction Permit                                           Management Plan template provided by Boulder County as a basis for the plan. The
             issuance.                                                                                                                          Traffic Management Plan will minimize disruptions to motorists, emergency response
                                                                                                                                                vehicles, cyclists, pedestrians and communities without compromising public or
             a. A Transportation Management Plan (TMP) is a documented set of coordinated transportation
                                                                                                                                                worker safety or the quality of work being performed.
             management strategies used to manage the impacts of construction projects. The purpose of a TMP
             is to minimize disruptions to motorists, emergency response vehicles, cyclists, pedestrians and
             communities without compromising public or worker safety, or the quality of work being performed;
B-11         Traffic Impacts: The applicant must also develop a Transportation Management Plan (TMP), which           Transportation            The Boulder County Transportation Management Plan Guidance Document will be
             must also be approved by the Boulder County Public Works Department and the Community                                              used to develop the information to be included in the Traffic. Note that Denver Water
             Planning & Permitting Department prior to building permit or Roadway Construction Permit                                           uses the FERC naming convention for Traffic Management Plan.
             issuance.
             b. Boulder County has a TMP Guidance document and TMP template which will allow the applicant
             to develop a TMP that is comprehensive in nature. The template is attached to this referral.
B-12         Plans: Multiple phases of construction are proposed by the applicant. Updated plans must be              Construction Activities   The design of the proposed GRE Project improvements has been subdivided into
             provided as part of the approval of this 1041 permit which reflects activities associated with each                                separate Work Packages that are geographically and discipline specific. Each package


                                                                                                                                                                                                                                         7
                                                             Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 9 of 128


                                                                                                                                                                             Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Community Planning & Permitting (Boulder County)
B
             Date posted: 11-13-2020
Comment ID   Comment                                                                                                   Category                  Response
             phase of construction, including, but not limited to: traffic impacts, trail construction, construction                             will describe the work elements and will be an exhibit for the respective permit
             staging and parking, staging locations, erosion control and stabilization of disturbed earth, cut and                               applications required by Boulder County. Permanent and temporary controls for each
             fill locations for earthwork, grading and drainage plans.                                                                           package will be provided. Different packages have different regulatory approval paths
                                                                                                                                                 that are specific to their regulating jurisdictions. Denver Water will provide a list of
                                                                                                                                                 Work Packages with their respective scope descriptions and the proposed permitting
                                                                                                                                                 path proposed for each package. Denver Water may ask for a concurrent review of
                                                                                                                                                 building permits while the 1041 Permit process is underway to ensure Denver Water
                                                                                                                                                 can comply with the FERC Order execution requirements.
B-13         Plans: Cut and fill locations must be identified for each phase and must also demonstrate the             Construction Activities   Work Package designs will include grading details including designated cuts and fills.
             proximity to the reservoir and to private property. New trail construction must also be reflected in                                Property lines will be indicated. A new trail will be detailed in the Work Package for
             cut/fill plans.                                                                                                                     the Miramonte parcel connecting trail. Permanent recreation facility plans, which are
                                                                                                                                                 a separate Work Package will describe new and relocated existing trails associated
                                                                                                                                                 with the GRE Project. That Work Package development will follow the completion of
                                                                                                                                                 Dam design and will be based on the approved recreation plans provided with earlier
                                                                                                                                                 environmental clearance exhibits. A review by Boulder County of proposed permanent
                                                                                                                                                 recreation improvements will be provided.
B-14         Plans: Interior haul roads must be designed and constructed to Boulder County Multimodal                  Construction Activities   Interior haul roads will not be open to the public during the construction period. The
             Transportation Standards (the Standards). Updated plans must be submitted that identify the                                         interior haul roads that revert after construction to public access roads will be
             location of all haul roads to be constructed and demonstrate compliance with the Standards.                                         described in Work Package design documents. Requirements of other jurisdictions
                                                                                                                                                 including the USFS, the FERC, and the State Engineer will be considered for roads
                                                                                                                                                 subject to their jurisdiction requirements. Boulder County will be provided an
                                                                                                                                                 opportunity to review those designs as well. Access roads developed on the site
                                                                                                                                                 outside areas that can be accessed by the public will be designed in accordance with
                                                                                                                                                 regulatory requirements and may not meet Boulder County Standards.
B-15         Plans: Spoils areas are indicated on the preliminary plans. Updated plans must indicate what erosion      Construction Activities   Denver Water is in the process of developing a final site development plan which will
             control methods are planned and where those methods will be installed. Erosion control plans must                                   include erosion control measures, and spoil disposal or restoration. Plans will indicate
             also indicate how and when the spoils areas will be revegetated and restored upon completion of                                     how and when the spoils areas will be revegetated and restored upon completion of
             construction activities.                                                                                                            construction activities.
B-16         Plans: Any staging areas near the reservoir will require slope stability and stormwater controls to       Construction Activities   Denver Water is in the process of developing a final site development plan which will
             ensure that stormflows do not negatively impact nearby waterways or the reservoir. The                                              include erosion control measures, and spoil disposal or restoration. Plans will consider
             stormwater controls must be indicated on updated plans.                                                                             slope stability and ensure that stormflows do not negatively impact nearby waterways
                                                                                                                                                 or the reservoir. Stormwater controls will be indicated on the plans.
B-17         Plans: Several discrepancies were identified between plan sheets provided in the application              Construction Activities   Denver Water is in the process of developing a final site development plan. Staging
             materials, such as Staging Area 1-2, as identified on page 49 of Exhibit 1: Figures and Design                                      area labeling will be checked and corrected if necessary. This plan will be provided to
             Drawings, labeled as a stockpile area on page 50; Staging Areas 1-1, 1-2, 3-3, 3-4 area identified on                               Boulder County for review prior to start of construction activities.
             several figures – staff was uncertain if any staging areas were omitted, such as 2-1 or 2-2, etc.
             Updated plans submitted for review must be consistent with labeling and must agree with one
             another.
B-18         Plans: Final grade cuts and fills shall not be steeper than a 1.5 to 1 slope. Grades steeper than a 1-½   Construction Activities   The Gross Reservoir site is primarily composed of bedrock granite near or at the
             to 1 slope will need to be supported by a retaining wall. Retaining walls or series of walls greater                                surface, and many of the grading features are rock cuts which can safely support a
             than four feet in height measured from the bottom of the footer to the top of the wall require                                      steeper cut than 1.5:1. Denver Water is in the process of developing a final site
                                                                                                                                                 development plan. Some cuts may be steeper than 1.5:1 if that is consistent with


                                                                                                                                                                                                                                            8
                                                            Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 10 of 128


                                                                                                                                                                              Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Community Planning & Permitting (Boulder County)
B
             Date posted: 11-13-2020
Comment ID   Comment                                                                                                    Category                  Response
             building permits for construction. Calculations shall be submitted for all retaining wall heights over 6                             geotechnical engineering recommendations. Design documents supporting any slopes
             feet in height.                                                                                                                      or retaining walls that are within areas subject to Boulder County jurisdiction will be
                                                                                                                                                  provided. Some elements of the dam design may be outside the Boulder County
                                                                                                                                                  purview. Those areas subject to the FERC and SEO requirements can be reviewed with
                                                                                                                                                  Boulder County staff.
B-19         Gross Dam Road Improvements: The applicant provided plans for improvements along portions of               Construction Activities   Improvements to Gross Dam Road will be submitted to Boulder County for review.
             Gross Dam. Updated plans must be submitted as part of the approval of this 1041 permit which                                         Road widths will be provided within the plans provided. The applicable vehicle tracking
             include:                                                                                                                             model for curve analysis will be provided in design documents. Any slopes that are
                                                                                                                                                  proposed steeper than 1.5:1 will be supported by geotechnical report analysis. New
             a. Existing and proposed road widths must be included on the plans, for all areas that are proposed
                                                                                                                                                  drainage elements will be provided in accordance with the standards or, if exceptions
             to be improved. Staff requires this information to ensure that the improved areas meet the
                                                                                                                                                  are needed to match existing conditions, those locations will be identified.
             Standards for width;
             b. Curve radii must be included on updated plans to demonstrate that the improvements will
             accommodate the anticipated heavy truck traffic;
             c. Slopes at a 0.5:1 ratio are allowed only in areas of cut in competent bedrock; fill slopes may not
             exceed 1.5:1 slopes. A geotechnical report will be required for any slopes that exceed those listed
             above. The geotechnical report must be submitted to the Community Planning & Permitting
             Department for review and approval along with the updated plans;
             d. All road improvement plans must demonstrate positive drainage elements that meet the
             Standards.
B-20         Gross Dam Road Improvements: The applicant must provide detailed plans for the roads identified            Construction Activities   Site roads that revert after construction to public access roads will be described in
             on Figure 1-2: Gross Reservoir Components for relocation; no plans were included with the                                            Work Package design documents. Requirements of other jurisdictions including the
             application materials. All new roads must demonstrate that they meet the Standards, for both                                         USFS, the FERC, and the SEO will be considered for roads subject to their jurisdiction
             design and appropriate drainage.                                                                                                     requirements. Boulder County will be provided an opportunity to review those designs
                                                                                                                                                  as well. Access roads developed on the site outside areas that can be accessed by the
                                                                                                                                                  public will be designed in accordance with regulatory requirements and may not meet
                                                                                                                                                  Boulder County Standards. Some roads identified in Figure 1-2 are adjacent to the dam
                                                                                                                                                  and will not be accessible to the public.
B-21         Gross Dam Road Improvements: The applicant must provide detailed plans for the roads that will             Construction Activities   Denver Water is in the process of developing a final site development plan. Any
             be abandoned, if those sections of road will remain un-inundated by the new high-water level. The                                    abandoned roads that are not inundated will have reclamation and revegetation
             plans must demonstrate how the roads will be revegetated and restored.                                                               described. Plans will be provided to Boulder County for review.
B-22         Project Grading: Language included in Exhibit 05e: FERC Supplemental EA states that 1.6 million            Construction Activities   Final quantities for material removal from the aggregate supply quarry depend on a
             cubic yards of material is required for the construction of the dam. Language included in the Exhibit                                number of factors that have been used in initial estimates of material production. Final
             14: Air Quality Impact Study states that total quarry design production is given as 1,235,100 cubic                                  foundation profiles for the dam will determine the concrete aggregate requirements.
             yards. Staff requests that the applicant clarify and compare these numbers against total earthwork                                   These can then be used to update quarry production requirements which are also
             calculations and verify the quantity of material that will be removed from on-site quarries.                                         influenced by quarry geometry, overburden thickness, rock quality and crushing plant
                                                                                                                                                  yield. All these factors will be updated in final grading plans and air quality permit
                                                                                                                                                  applications that follow dam design completion. Updated information about the
                                                                                                                                                  quantity of material required for dam construction will be provided to the County
                                                                                                                                                  when Permit applications are submitted.




                                                                                                                                                                                                                                             9
                                                             Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 11 of 128


                                                                                                                                                                                 Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Community Planning & Permitting (Boulder County)
B
             Date posted: 11-13-2020
Comment ID   Comment                                                                                                      Category                  Response
B-23         Recreation and Public Parking: The plans submitted with the application included locations and               Recreation                A detailed Recreation Management Plan is being developed per the FERC Order
             quantities of relocated public parking areas, but the plans included little detail for their construction.                             (Article 416 and Condition 24) which will include design specifications for all recreation
             Updated parking plans must be submitted to staff which demonstrate how the relocated lots will be                                      related facilities. The Recreation Management Plan previously developed and
             designed to comply with Section 5.6.2 of the Boulder County Multimodal Transportation Standards                                        approved by FERC on May 14, 2004 and Addendum (2013) will be revised and
             (“MMTS”) for Parking Lot Design and the Boulder County Land Use Code (LUC) Article 4-513.D for a                                       amended to address new and relocated recreation facilities, sites, parking and trails, as
             Multimodal Parking Facility, by including dimensions for parking spaces and the manner in which the                                    well as measures to address recreational, social, environmental, safety and/or
             lots will be constructed to ensure the final number of spaces constructed meet the standards,                                          sanitation concerns. The FERC Order requires submittal of this Plan to FERC within 1
             including dimensions for ADA accessible parking spaces and location and quantities of bicycle                                          year of the Order (by July 16, 2021). Denver Water will provide the plan for
             parking.                                                                                                                               stakeholder input, including to Boulder County, by April 15, 2021, for a 30-day review
                                                                                                                                                    period prior to final submission to FERC by July 16, 2021.
                                                                                                                                                    ADA-accessible parking spaces will be included in the Recreation Management Plan.
                                                                                                                                                    The previously approved Recreation Plan had not included bicycle parking; however,
                                                                                                                                                    Denver Water appreciates the recommendation and is exploring inclusion of bicycle
                                                                                                                                                    parking in our design. Denver Water is updating the Recreation Management Plan per
                                                                                                                                                    the articles and conditions contained in the FERC Order, and will consider, during our
                                                                                                                                                    design development, the requirements in Section 5.6.2 of the Boulder County
                                                                                                                                                    Multimodal Transportation Standards for bicycle parking.
B-24         Recreation and Public Parking: In order for staff to evaluate the impacts to recreational and public         Recreation                Per Article 416 of the FERC Order, the Recreation Management Plan requires a 1:1
             parking, the applicant must provide information on the number of parking spaces that will be lost                                      replacement of parking spaces. The Recreation Management Plan includes a
             due to the expansion of the reservoir. The applicant must provide information as to whether parking                                    breakdown of where the current parking spaces are and where they will be reallocated
             will be replaced at a 1:1 ratio or if the total number of recreational and public parking spaces will be                               to post-project.
             different than existing quantities.
B-25         Construction: A preconstruction meeting with Public Works and Community Planning and                         Construction Activities   Denver Water will meet with Boulder County prior to commencement of construction
             Permitting staff is required prior to the commencement of construction activities. At this meeting,                                    activities to discuss the requested items. Construction requirements, including work
             the hours of work, access points, snow removal in the construction zone, traffic management and                                        hours, access points, traffic management and control, etc., will be detailed in the
             traffic control and construction and inspection schedules will be discussed.                                                           Traffic Management Plan.
B-26         Construction: Any access blockage or closure to the public ROW or private driveways must be                  Construction Activities   Denver Water will close, and open private driveways as described. Construction
             opened by the end of the workday. A minimum of 48-hours’ notice must be given to all property                                          activities at the intersection of Gross Dam Road (CR 77) and SH 72 may require longer
             owners as well as the County Public Works Traffic Operations Engineer prior to any road or driveway                                    closures. Additionally, portions of Gross Dam Road owned and maintained by Denver
             blockage.                                                                                                                              Water will be closed to the public for the duration of construction activities for site
                                                                                                                                                    security and public safety. Emergency access will be allowed. Denver Water will
                                                                                                                                                    provide the necessary closure notifications listed.
B-27         Construction: The Boulder County Public Works Department requires that the applicant include in              Construction Activities   Denver Water will include a county representative in its table of organization for
             their scope of work a project overseer, approved by the County Engineer, to monitor and inspect the                                    oversight of applicable construction activities. Daily reports documenting independent
             project and ensure compliance with Roadway Construction Permit conditions and all other county                                         oversight of contractor work on County property or within County easements will be
             requirements specific to the Public Work’s Department’s issues and concerns, as documented here                                        provided. The level of involvement in oversight and testing can be discussed and
             and in subsequent review activities. This overseer shall be both independent of the primary                                            agreed to as the County desires.
             construction contractor and project engineer and have the authority to alter, direct and/or stop any
             activity that will result in adverse environmental or safety conditions or violates the conditions of
             the permit(s), county approval, or accepted construction standards. The project overseer/inspector
             shall provide reports to the Public Works Department on a weekly basis during construction activity.



                                                                                                                                                                                                                                              10
                                                           Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 12 of 128


                                                                                                                                                                             Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Community Planning & Permitting (Boulder County)
B
             Date posted: 11-13-2020
Comment ID   Comment                                                                                                  Category                  Response
             Weekly reports shall consist of a diary of observations throughout the construction process and
             progress. This overseer is in addition to any other overseer required for the project.
B-28         Construction: The applicant must coordinate with the Boulder County Community Planning &                 Construction Activities   Denver Water’s Public Affairs department will coordinate signage and notification of
             Permitting Communications Specialist for signage and public information dissemination related to                                   construction activities with Boulder County’s designated contact.
             project timelines.
B-29         Construction: Prior to project commencement, the applicant’s contractor must photo-document the          Construction Activities   Denver Water will document the existing condition of all Boulder County roads prior to
             conditions of all county roads to be used during construction. All affected roadways must be                                       the start of construction activities. The roadways will be restored to at least as-found
             restored to pre-project conditions or better. Photo-documentation shall be submitted prior to                                      conditions at the conclusion of use. Periodic maintenance will be performed during
             construction.                                                                                                                      the GRE Project to maintain the as-found conditions.
B-30         Required Permits: Permits that are necessary for construction include, but are not limited to, the       Construction Activities   Please see responses to comments B-31 through B-34.
             following:
B-31         Required Permits: A Roadway Construction Permit is required for the permanent road                       Construction Activities   Denver Water will submit planned permanent road improvements as required. Specific
             improvements proposed in the Boulder County ROW. The applicant shall abide by the Standards and                                    elements of the permit application can be reviewed at the pre-application conference.
             comply with the conditions of the Roadway Construction Permit. The applicant should also note that
             when construction activity is parallel to Boulder County rights-of-way, the rights-of-way shall not be
             utilized for any construction-related activity including, but not limited to, stockpiling of material,
             staging construction materials, parking for workers or construction vehicles.
             Note that, among other things, hours of work are regulated by the Roadway Construction Permit.
B-32         Required Permits: Stormwater Quality Permit                                                              Construction Activities   Denver Water will submit a stormwater quality permit application for ground
                                                                                                                                                disturbing activities as required. A separate permit application will be made for distinct
             As a part of Boulder County’s water quality protection and municipal separate storm sewer system
                                                                                                                                                areas of the GRE Project. These plans will be included with grading permit
             construction program, a stormwater quality permit (SWQP) is required because the area of
                                                                                                                                                applications.
             disturbance on the subject property exceeds one acre in size. The SWQP application will need to be
             submitted with any building or grading permit applications and obtained prior to any work beginning
             on this project.
B-33         Required Permits: Oversize/Overweight Permit                                                             Construction Activities   Denver Water will acquire oversize/overweight permits as needed from CDOT and
                                                                                                                                                Boulder County.
             Heavy equipment traffic, including for water delivery, will be subject to any and all weight limit
             restrictions along adjacent roadways, and will be responsible for repair of the roads should there be
             any damage, as identified by the County Engineer. If necessary, the applicant shall obtain
             Oversize/Overweight Permits from the appropriate jurisdictions. Contact Bill Eliasen at (720) 564-
             2661.
B-34         Required Permits: Dewatering Permit                                                                      Construction Activities   Denver Water will obtain a dewatering permit prior to any excavation that exposes
                                                                                                                                                groundwater.
             The applicant must provide evidence with building permit application materials that a State of
             Colorado Dewatering Permit has been obtained, if necessary, or documentation that it is not
             required.
B-35         This concludes our comments at this time. Staff review of the updated plans may result in additional     General Comment           Thank you for your comments.
             comments and/or requests for information.
B-36         An example of a Transportation Management Plan was included: Fourmile Watershed Coalition                Construction Activities   Noted
             Black Swan Restoration Project



                                                                                                                                                                                                                                        11
                                                       Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 13 of 128


                                                                                                                                              Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Community Planning & Permitting (Boulder County)
B
             Date posted: 11-13-2020
Comment ID   Comment                                                                                     Category                  Response
B-37         A TMP Guide was include – Guidance for the Development of Transportation Management Plans   Construction Activities   Noted




                                                                                                                                                                                                  12
                                                            Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 14 of 128


                                                                                                                                                                               Exhibit 19 – Referral Agency Comment and Response Table


C            SI-20-0003 Public Health Environmental Health Division (Boulder County)
             Date posted: 11-12-2020
Comment ID   Comment                                                                                                     Category                  Response
C-1          OWTS: Before beginning construction, the contractor must determine the location of all the existing         Construction Activities   Denver Water will identify any On-site Wastewater Treatment System in the GRE
             approved OWTS components in the project area. The documents are scanned into septicmart.org. If                                       Project area.
             there are unapproved OWTS, there may not be any information online. In this case, the owner
             should help with the general location of the system.
C-2          OWTS: Heavy equipment should be restricted from the surface of the absorption field during                  Construction Activities   Denver Water will incorporate these recommendations into its site development plan.
             construction to avoid soil compaction, which could cause premature absorption field malfunction.
             Caution should be used in conducting trenching and excavation activities so that sewer lines and
             other OWTS components are not damaged.
C-3          Air Quality: BCPH has reviewed the Air Quality Impact Study for the Gross Reservoir Expansion               Construction Activities   Denver Water will include Boulder County Public Health in the development of a
             Project and found that it was performed properly and demonstrates that the project can be                                             fugitive dust plan and associated BMPs.
             completed without violating applicable air quality and air pollution regulations. The ability to
             perform the work and stay within the emission limits identified in the analysis will be highly
             dependent on the content and implementation of the Fugitive Dust Plan and BMPs adopted for the
             project and referenced in the Impact Study. BCPH therefore requests to be a participant in the
             review and approval process for these documents.
C-4          Drinking Water/Health Equity: In Exhibit 2, Denver Water’s (DW) Integrated Resource Plan, it                Socioeconomic             An analysis of this issue was completed during the Corps’ NEPA process. Please see
             discusses evaluation of water supply and planning to meet future needs. It reviews increasing source                                  section 5.19.1.7 of the Final EIS. In summary, that analysis showed a minor impact to
             water supply, conservation measures, and use of rates as measures to meet increasing demand until                                     water rates as a result of the GRE Project and that rate increases would occur even if
             projected buildout of their service communities. While conservation measures and supply were                                          the no-action alternative were selected.
             covered in detail throughout this document there is insufficient information to understand how
                                                                                                                                                   Under its strategic plan, Denver Water carefully manages rates and fees to optimize
             rates are impacting this plan. Review of this information is important to understand the necessity of
                                                                                                                                                   revenue stability from year to year, ensure equity and affordability across customer
             the project. It is important to state that increasing cost of water utility can be a barrier to accessing
                                                                                                                                                   classes, and promote water use efficiency. According to a standard industry
             clean and healthy drinking water and create health equity issues disproportionately affecting already
                                                                                                                                                   benchmark, Denver Water’s rates are affordable. Please see response to comment C-5
             marginalized populations. Affordability is a foundation of DW in that “... Denver citizens to approve a
                                                                                                                                                   for more information.
             city-owned water utility that would be non-political, autonomous from other city interests and
             agencies, and instructed by amendment to the city charter to charge the lowest rates possible
             consistent with good service.”
C-5          Drinking Water/Health Equity: Ensuring adequate investment in infrastructure to support and                 Socioeconomic             Denver Water is the largest water utility in Colorado and has been in existence since
             maintain current water services is important to balancing health equity impacts for water access.                                     1918. Today, the service area covers more than 335 square miles and is funded by
             Exhibit 2 discuss significant infrastructure CIP projects that will be needed in the coming years since                               water rates, hydropower revenues and new tap fees – not taxes. Each year Denver
             a large portion of the distribution system was installed in the 1940’s. There is no discussion about                                  Water undergoes a budget process which involves the following: Annual Business Plan
             the impact on future rates from these CIP projects and/or the project to expand capacity at Gross                                     and Strategic Plan Alignment, Long-Range Financial Plan, and Annual Budget
             Reservoir.                                                                                                                            Preparation. Based on the budget for the following year, which includes Capital
                                                                                                                                                   Projects, and Operations and Maintenance, water rates for the following year are
                                                                                                                                                   recommended. In 2020, Denver Water raised rates by an average of $0.67 per month
                                                                                                                                                   inside Denver, and $0.45 to $0.54 per month outside Denver. This price increase
                                                                                                                                                   includes Capital Projects like the GRE Project, Northwater Treatment Plant, and O&M
                                                                                                                                                   Projects such as lead pipe replacement and main replacement. Since the expansion of
                                                                                                                                                   Gross Reservoir is expected to happen within 10 years, the funding for it is already
                                                                                                                                                   included in the budget process, along with the other noted Capital and O&M Projects.
                                                                                                                                                   We currently anticipate needing approximately 3-4% rate increases annually to fund
                                                                                                                                                   Denver Water’s operational and capital needs. This is in line with the analysis provided



                                                                                                                                                                                                                                            13
                                                          Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 15 of 128


                                                                                                                                                                    Exhibit 19 – Referral Agency Comment and Response Table


C            SI-20-0003 Public Health Environmental Health Division (Boulder County)
             Date posted: 11-12-2020
Comment ID   Comment                                                                                               Category             Response
                                                                                                                                        in the Corps’ Final EIS. Please note that, due to COVID, Denver Water implemented
                                                                                                                                        only a 1.5% rate increase in 2020. Denver Water adjusts its financial plan on an annual
                                                                                                                                        basis and further revisions to projected rate increases may occur due to COVID,
                                                                                                                                        drought, or other factors.
C-6          Drinking Water/Health Equity: After reviewing the provided documentation, it was not                  Conservation Reuse   Please see responses to comments I-9 and I-10.
             demonstrated if water conservation plans will prevent rebound effect of more supply - less
             conservation. Based on the information provided by DW in this application it appears they have
             taken measures to reduce waste and several consumer programs have been implemented.
             However, information provided about conservation programs date back to the 1990’s and do not
             discuss current efforts.
C-7          This concludes comments from the Public Health – Environmental Health division at this time. If you   General Comment      Thank you for your comments.
             have additional questions, please do not hesitate to contact Jessica Epstein at (303) 441-1138.




                                                                                                                                                                                                                              14
                                                             Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 16 of 128


                                                                                                                                                                                Exhibit 19 – Referral Agency Comment and Response Table


D            SI-20-0003 Wildfire Mitigation Team (Boulder County)
             Date posted: 12-10-2020
Comment ID   Comment                                                                                                      Category                  Response
D-1          Decades of catastrophic wildfires, research, and case studies have shown that extreme wildfires are          Fire                      Fire preparedness and prevention will be incorporated throughout Denver Water’s
             inevitable in the forests of Boulder County and across the Western US, but loss of life and property                                   construction plans. Denver Water is required by FERC to develop a Fire Management
             does not have to be inevitable. The conditions that principally determine if a structure ignites occur                                 and Response Plan (Condition 20 of the FERC Order) within 2 years of the issuance of
             within 100 feet of the structure, including the structure itself. That is why Boulder County has such                                  the FERC Order (by July 2022). Additionally, Denver Water will comply will all fire bans
             strong wildfire mitigation requirements in our Land Use and Building Code, and why Boulder County                                      and incorporate fire prevention at recreation areas at Gross Reservoir.
             encourages all property owners to voluntarily take responsibility to mitigate their own home and/or
             structure’s risk of igniting in a wildfire through Wildfire Partners.
D-2          The biggest risk to loss of life and property in a wildfire is the increase and intensity of activity that   Fire                      Denver Water has and will follow local, state or federal regulations involving fire
             could start a wildfire. As such, all regulations involving fire prevention, including following Fire Bans,                             prevention and fire bans. In 2019, Denver Water installed locking mechanism on all
             must be followed.                                                                                                                      grills in picnic areas at Gross Reservoir to prevent use during fire bans. Additionally,
                                                                                                                                                    Denver Water hires four Boulder County Rangers to patrol Gross Reservoir during the
                                                                                                                                                    recreation season.
D-3          Also, all existing and new structures on Denver Water property, or on National Forest Service land           Construction Activities   Denver Water’s Source of Supply Division performs periodic hazard tree removal and
             and used by Denver Water for this project, will need to have a Wildfire Partners certificate.                                          maintains defensible space around Denver Water facilities, including the reservoir
                                                                                                                                                    headquarters and associated buildings and our caretaker homes. Denver Water relies
                                                                                                                                                    on the USFS and CSFS for forest thinning and hazard tree removal on National Forest
                                                                                                                                                    System lands.
D-4          All roads on Denver Water property, or on National Forest Service land and used by Denver Water              Construction Activities   Denver Water will do the required thinning (30 feet either side of the road) on roads
             for this project, the forest must be thinned within at least 30 feet of either side of the roads for safer                             within the GRE Project area owned by Denver Water or owned by the USFS.
             ingress/egress according to the Colorado State Forest Service publication Protecting Your Home from
             Wildfire: Creating Wildfire-Defensible Zones – 2012 Quick Guide (strongly recommend using
             Fuelbreak Guidelines for Forested Subdivisions & Communities, but that would require the forest
             to be thinned approximately 150 feet on either side of the road).
D-5          Timeline: After applying for, but prior to issuance of any permits associated with this project, a           Construction Activities   Denver Water will add this requirement to the construction timeline. Denver Water
             Boulder County Wildfire Mitigation Specialist will contact you to schedule a Wildfire Partners                                         will consider this requirement with each grading permit and building permit.
             assessment and defensible space marking.
D-6          Timeline: Before scheduling rough framing inspections, the defensible space of the plan must be              Construction Activities   Denver Water will add this requirement to the construction timeline.
             implemented and inspected. All trees marked for removal must be cut and all slash, cuttings, and
             debris must be removed and/or properly disposed.
D-7          Timeline: At the time of final inspection, all remaining required items in the Wildfire Partners             Construction Activities   Denver Water will add this requirement to the construction timeline and design
             Assessment report are to be fully implemented and inspected. Ground surfaces within three feet of                                      specifications.
             both existing and new structures, and at least 2 feet beyond the driplines of decks, bay windows,
             and other eaves and overhangs, must be covered with an allowable non-combustible ground cover
             over a weed barrier material.
D-8          If the applicants should have questions or need additional information, we’d be happy to work with           General Comment           Thank you for your comments.
             them toward solutions that meet minimum land use and building code requirements. I can be
             reached at 720.564.2625 or via e-mail at kmccatty@bouledercounty.org.




                                                                                                                                                                                                                                               15
                                                          Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 17 of 128


                                                                                                                                                                        Exhibit 19 – Referral Agency Comment and Response Table



E            SI-20-0003 Colorado Department of Transportation (CDOT)
             Date posted: 12-23-2020 – Date of Letter: 12-16-2020
Comment ID   Comment                                                                                               Category                  Response
E-1          CDOT – Oversize-Overweight Office - Truck configurations. Namely weight and dimensions. - Details     Construction Activities   Denver Water will submit truck configurations with each oversize and overweight
             Needed                                                                                                                          permit request.
E-2          CDOT – Oversize-Overweight Office - “No Hauling in City of Boulder” - that was listed under "Tree     Construction Activities   Denver Water will clarify the route to be used in the Traffic Management Plan.
             Removal Operations" only. The opportunity appears to still be there for other movements. Need
             clarity if all loads - makes sense not to utilize due to mileage.
E-3          CDOT – Oversize-Overweight Office - Use of US 6 (Clear Creek Canyon) - Do not recommend due to        Construction Activities   Denver Water will incorporate this recommendation into the Traffic Management
             road dynamics - traffic and dimensions.                                                                                         Plan.
E-4          CDOT – Oversize-Overweight Office - Use of SH 119 through Black Hawk - 36 loads. (Possible timed      Construction Activities   Denver Water will incorporate this recommendation into the Traffic Management
             restriction for movement)                                                                                                       Plan.
E-5          CDOT – Oversize-Overweight Office - Bullet items #2 (E-2) & #4 (E-4) are linked due to traffic        Construction Activities   Denver Water will incorporate this recommendation into the Traffic Management
             concerns through the casino area (#4) and then through Nederland and Boulder/Boulder Canyon.                                    Plan.
E-6          CDOT Environmental Unit - Biologist: The main concern would be any impacts associated with any        Special Status Species    Denver Water will comply with CDOT regulations and permitting requirements as
             necessary transportation improvements on SH 72 or the intersection of SH 72 and SH 93. In the draft                             consistent with the Corps’ and FERC’s environmental reviews during the NEPA process.
             1041, under transportation improvements they note:
             "Denver Water will make any necessary road improvements. The roadways of particular interest are
             SH 72 from SH 93 to the turnoff for Gross Dam Road and Gross Dam Road from SH 72 to the railroad
             tracks."
             CDOT just finished constructing a permanent flood repair project along SH 72 (SA 20334) from MP
             24.5 to MP 12.22 in Gilpin, Jefferson, and Boulder Counties. We have a variety of SB 40 mitigation
             planting locations along the Coal Creek adjacent to SH 72. In addition, there is occupied Preble's
             meadow jumping mouse habitat near the lower section of SH 72 near the intersection with SH 93 (in
             the Coal Creek floodplain).
             If transportation improvements are proposed along SH 93 or SH 72 we would want to see field work
             and the standard bio submittals completed to ensure compliance with Section 7 and Section 404. We
             would also require SB40 be completed and also need to check if SB 40 mitigation constructed by
             20334 is within any potential disturbance areas being proposed by Denver Water's transportation
             improvements.
E-7          CDOT Environmental Unit - Historian: Based on this review, the proposed improvements to the           Cultural Resources        Denver Water will comply with CDOT regulations and permitting requirements as
             intersection of SH 72 and Gross Dam Road will require review by CDOT historians and will likely                                 consistent with the Corps’ and FERC’s environmental reviews during the NEPA process.
             require SHPO consultation. Based on the description of work at SH 72 and Gross Dam Road, which
             would move the intersection, add new signage, and add a new turn lane, a qualified historian
             (meeting the standards set forth by the Secretary of the Interior) will be required to prepare the
             SHPO submittal. This submittal will require a draft SHPO letter, APE map, a site form to document a
             logical segment of SH 72, and up to 3 other site forms if necessary.
             Once a qualified historian has been selected, CDOT historians would like to meet with the historian
             to discuss the project scope.
E-8          CDOT Environmental Unit - Historian: As discussed in DWB Traffic Impact Analysis, 6-4, based on       Cultural Resources        Denver Water will comply with CDOT regulations and permitting requirements as
             traffic models, additional turn lanes or other improvements to SH 119 are not required. If they do                              consistent with the Corps’ and FERC’s environmental reviews during the NEPA process.



                                                                                                                                                                                                                               16
                                                            Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 18 of 128


                                                                                                                                                                               Exhibit 19 – Referral Agency Comment and Response Table



E            SI-20-0003 Colorado Department of Transportation (CDOT)
             Date posted: 12-23-2020 – Date of Letter: 12-16-2020
Comment ID   Comment                                                                                                    Category                  Response
             become part of this project, we will need to review any improvements along SH 119 for history, and
             such work will need to be added to the historian's scope if needed.
E-9          CDOT Environmental Unit - Historian: The proposed improvements at SH 72 and Gross Dam Road                 Construction Activities   Boulder County indicates coordination with CDOT Region 1 in their comment F-13.
             are in Boulder County. Do you anticipate Region 4 or Region 1 reviewing the future work?                                             Denver Water will consult with the appropriate CDOT Region as directed by CDOT.
E-10         CDOT Environmental Unit - Planner: This expansion of Gross Reservoir does not contain elements             Construction Activities   Denver Water will include coordination with CDOT through the design and
             that would interfere with and planned CDOT work on SH-72, pending details on the intersection of                                     construction process for improvements to SH 72 and Gross Dam Road.
             Gross Dam Road and SH-72. CDOT does not have any projects planned along this segment of SH-72,
             so R1 Planning concurs with this proposal.
E-11         Page 7 – says 6 years to complete, chart / table 4 shows 7. We presume the top line represents             Construction Activities   Yes, the top line of the chart/Table 4 shows “years”.
             “years?”
E-12         Page 8, table 4, the line that says “Site Mobilization” should clarify that this is the time frame when    Construction Activities   Denver Water will apply for all oversize-overweight permits and access permits that
             the access permits should be applied for onto SH 72 (Region 1) and onto SH 119 (Region 4) and both                                   are required for the Gross Reservoir Expansion Project prior to beginning hauling of
             intersections reconstructed as warranted in preparation for construction traffic. Site Mobilization is                               materials.
             also the recommended time for the contractor to secure oversize-overweight permits, that pertain
             to and covers different aspects from the access permits.
E-13         Page 14-15 Table 5 ID’s “State permits required to construct the project”. Should aspects from CDOT        Construction Activities   Denver Water will acquire the permits listed above. Please see responses to comments
             which are mentioned above be included as line items? They are not listed.                                                            E-7, E-8, and E-12.
E-14         Page 25, table 6. There is mention that Denver Water is considering creating a “staging area” for the      Construction Activities   Denver Water is still in the process of evaluating the need for a staging area at the
             contractor(s) near the intersection of SH 72 & SH 93. The DWB did mention this to CDOT at an earlier                                 intersection of SH 72 and SH 93. If a staging area is put at this location, Denver Water
             meeting in conversation but had no plans or details to share. CDOT advised that Access permits will                                  will apply for access permits from CDOT. This location is in Jefferson County.
             be required for such an operation if access is from either highway.
E-15         Page 65 8-507 makes reference to “Additional right-of-way or easements for new or expanded                 Construction Activities   Figure 26-1 is a key map showing the location of road improvements on Gross Dam
             Transportation facilities.” It says look at figure 26-2 – but that figure was not part of this packet to                             Road. The specific details of these improvements are then shown on Figures C6.301 to
             examine. From preliminary (30%) sketches CDOT has seen, we expect & anticipate additional RoW,                                       C6.322 and C6.401 to C6.422. Figure 26-2 follows all these figures and is the key map
             possibly other easements near the reconstructed Gross Dam Rd/SH 72 intersection.                                                     for the Miramonte multi-use trail.
                                                                                                                                                  The area shown in Figure 26-2 is a new transportation facility and will not connect to a
                                                                                                                                                  CDOT ROW.
E-16         Pages 299-311 Contains a significant amount of verbiage about “Transportation Impacts”. Please             Construction Activities   Comment noted.
             note that it is not the purpose or purview of CDOT Access Permits to address noise from construction
             related traffic or associated air quality matters. CDOT has requested a meeting to discuss the matter
             of haul routes and its effect on local and pass-through traffic; that meeting is scheduled for Thursday
             Dec. 10. Additional issues could be identified (verbally) at that time.
E-17         Generally, the document contains references to a Traffic Study that was prepared by Stantec. We            Construction Activities   Denver Water will conform with the referenced Access Code 2.3(5) when preparing
             believe this to be what was presented to CDOT in a previous referral as a “60% Design                                                the final Traffic Impact Study. Please see response to comment B-3 for details on the
             Memorandum”. Please note that for CDOT Access Permitting, this document is not aligned with the                                      schedule.
             requirements as outlined in our Access Code 2.3(5) “Traffic Impact Studies”. The TIS we will require
             from Boulder County to accompany the permit application for the connection of Gross Dam Rd to SH
             72, is much different and will need to be tailored to the specific point of Access.



                                                                                                                                                                                                                                             17
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 19 of 128


                                                                                                                                                                          Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Public Works (Boulder County)
F
             Date posted: 12-23-2020 – Date of Letter: 11-11-2020
Comment ID   Comment                                                                                                Category                  Response
F-1          1. The Application Letter, P. 2, states that the FERC 7/16/2020 order amends the hydropower            Construction Activities   Denver Water has prepared a milestone schedule per the FERC Order to meet
                license and requires construction of the project according to specified deadlines and                                         required timelines for construction start. Please see the GRE Project Schedule
                milestones. The applicant needs to provide a concise schedule for review prior to approval of                                 attached to this response to comments document (Exhibit 21).
                the 1041 Permit.
F-2          2. As part of approval of this 1041 permit, Boulder County shall be party to any road                  Construction Activities   Denver Water agrees and will coordinate with Boulder County on these activities on
                maintenance, tree hauling or other road use plans and agreements with the US Forest Service,                                  roads owned or maintained by Boulder County.
                including route approval and maintenance methods for all county owned or maintained roads
                in the current tree hauling plan prior to implementation of the work under this permit. These
                roads include Lazy Z Road/CR 97 and Magnolia Road.
F-3          3. As part of approval of this 1041 permit, and similar to the aforementioned maintenance              Construction Activities   Denver Water will enter into a road maintenance agreement for the portion of Gross
                agreement with the US Forest Service, the applicant will also be required to enter into a Road                                Dam Road maintained by Boulder County for the duration of the GRE Project.
                Maintenance Agreement for Gross Dam Road/CR 77S for the duration of the project.
F-4          4. Boulder County must approve the tree removal plan prior to 1041 permit approval.                    General Comment           Denver Water will coordinate with Boulder County to solicit input on the Tree Removal
                                                                                                                                              Plan. Per the FERC Order, Denver Water is preparing a Tree Removal Plan for submittal
                                                                                                                                              to FERC 1 year after the issuance of the FERC Order (due by July 16, 2021). Denver
                                                                                                                                              Water will provide the draft Tree Removal Plan to agency stakeholders, including
                                                                                                                                              Boulder County, for a 30-day review period with a target date of March 1, 2021.
F-5          5. A Traffic Impact Analysis (TIA), 60% Design Memorandum, included with the application               Construction Activities   See response to comment B-3.
                materials, was reviewed by staff. The County does not recognize the “in-process “60%” TIA. In
                order for staff to evaluate traffic impacts for the proposed development, a Final Design
                Memorandum must be submitted for review and approval by staff prior to 1041 Permit
                approval.
F-6          6. Given the recommendation in the submitted 60% DM to not improve the Magnolia Road / SH              Construction Activities   Denver Water will conduct a traffic analysis for this intersection once the Tree
                119 Intersection, the applicant is required to demonstrate the ability to meet design standards                               Removal Plan has been finalized.
                at this intersection. This includes corner radii, approach grades, auxiliary lanes, and any other
                roadway geometry utilizing similar vehicle turning templates and traffic volume data as on
                other roads and intersections in this project.
F-7          7. As part of approval of the 1041 permit, the applicant will be required to make improvements         Construction Activities   Denver Water will evaluate Lazy Z and Magnolia roads for use by tree removal
                to Lazy Z and Magnolia as required by log hauling truck usage as specified in the application                                 equipment. Any road improvements will be submitted to Boulder County for review.
                materials, similar to Gross Dam Road (CR 77S). All curves, road widths and clearances shall be
                measured and documented and submitted to Boulder County for review prior to project use.
                The County will have 14 days to review road improvement plans for all county roads submitted
                for approval prior to implementation, and no work shall commence until plans and
                specifications are approved by the county. Each timeframe for submittal for approval will
                require 14 days to review. The applicant will make all required improvements at their cost and
                within the timeframe specified by the permit, but no later than 30 days prior to use of the
                roadway by the project.
F-8          8. The county would need to inspect and approve the improvements to Gross Dam (CR 77S), Lazy           Construction Activities   Denver Water will incorporate Boulder County comments into the final roadway
                Z, and Magnolia Roads as prescribed in the FDM, including, without limitation:                                                design, and construction process and schedule.
                   a. Gravel depth



                                                                                                                                                                                                                                   18
                                                         Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 20 of 128


                                                                                                                                                                            Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Public Works (Boulder County)
F
             Date posted: 12-23-2020 – Date of Letter: 11-11-2020
Comment ID   Comment                                                                                                  Category                  Response
                 b. Side slopes
                 c. Compaction
                 d. Drainage structures
                 e. Erosion control
                 f. Dust control
F-9          9.  As stated in the TIA, all signing and other Traffic Control Devices necessary for the project will   Construction Activities   Any signage or traffic control devices will be implemented with input from Boulder
                 be proposed to and approved by Boulder County prior to placement.                                                              County.
F-10         10. Page 2-1 of the 60%DM indicates that truck traffic will not be expected to travel through the        Construction Activities   The specific routes will be defined in the final Tree Removal Plan. Denver Water will
                 city of Boulder. However, p. 3-4 of the 60%DM states the route of truck traffic for tree removal                               consult with other permitting agencies as needed.
                 is expected to travel on SH 93 in order to reach the city of Longmont as its final destination. As
                 such, travel through the city of Boulder would be unavoidable. The applicant shall better
                 define the truck route for travel from Gross Reservoir to Longmont if staying out of the city of
                 Boulder is expected. The tree hauling routes would potentially be all on State Highways. The
                 county requires Denver Water to be part of a discussion with the county, CDOT, Jefferson and
                 Gilpin Counties, Colorado State Patrol, and any other local agency expected to be impacted by
                 tree hauling operations within their jurisdictions. The routing must be approved by Boulder
                 County prior to approval of the 1041 permit.
F-11         11. The applicant will be required to obtain any and all necessary permits required by the               Construction Activities   Denver Water will consult with other permitting agencies as needed.
                 appropriate roadway and highway authorities for tree haling and raw cement material
                 deliveries as part of the 1041 approval.
F-12         12. Prior to commencement of the project, signing shall be placed westbound in advance of and at         Construction Activities   Denver Water will direct traffic to the intersection of SH 72 and Gross Dam Road once
                 the intersection of Gross Dam Road (CR 77S) with Crescent Park Drive to direct trucks to stay                                  improvements have been completed at the intersection of SH 72 and Gross Dam Road.
                 on CR 77S to its intersection with SH 72.
F-13         13. As has been discussed in the past, Denver Water is required to submit an Access Permit               Construction Activities   Denver Water will coordinate permitting activities related to intersection
                 application to Colorado Department of Transportation (CDOT), Region 1 for the proposed                                         improvements with CDOT and Boulder County. However, the County’s intent not to
                 realignment of the SH 72 / CR 77S intersection. CDOT has stated that Boulder County is to be                                   sign an application for the CDOT Access Permit until a final 1041 Permit is issued
                 the applicant on that Permit. While Denver Water will act as the agent in that application,                                    causes significant timing challenges for Denver Water’s compliance with the FERC
                 Boulder County must approve all plans, specifications, requirements and other documentation                                    Order. The FERC Order requires Denver Water to commence construction within 2
                 prior to access permit application submittal. Further, Boulder County will not sign the                                        years, or by July 16, 2022, to provide FERC final construction drawings and
                 application until final 1041 permit approval has been granted by the Boulder County Board of                                   specifications a minimum of 60 days prior to the start of construction (i.e., no later
                 Commissioners.                                                                                                                 than May 17, 2022), and to complete construction by July 16, 2027. In addition,
                                                                                                                                                Denver Water must acquire the property necessary to widen the intersection, which
                                                                                                                                                cannot be done until CDOT issues the Access Permit. The Access Permit will dictate the
                                                                                                                                                precise contour of the new intersection and inform the amount of property to be
                                                                                                                                                acquired. Delays at any step of the process could jeopardize Denver Water’s ability to
                                                                                                                                                meet the construction deadlines in FERC’s order. Denver Water therefore requests
                                                                                                                                                that Boulder County authorize a CDOT Access Permit application as soon as possible so
                                                                                                                                                the Access Permit approval process runs on a parallel track to the 1041 Permit
                                                                                                                                                process.
F-14         14. The Field Inspection Review (FIR) level design plans for the intersection of Gross Dam Road/CR       Construction Activities   Denver Water will coordinate permitting activities (including design) related to
                 77S and SH 72 appear to be adequate for showing the proposed basic alignment and                                               intersection improvements with CDOT and Boulder County.
                 accessibility. The alignment appears reasonable given the expected need of the projected


                                                                                                                                                                                                                                        19
                                                         Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 21 of 128


                                                                                                                                                                            Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Public Works (Boulder County)
F
             Date posted: 12-23-2020 – Date of Letter: 11-11-2020
Comment ID   Comment                                                                                                  Category                  Response
                turning truck traffic and construction ingress/egress at this location. However, given the
                challenging topographic constraints, Boulder County cannot consent to the final intersection
                alignment until Denver Water has progressed design to a point where constraints are
                identified, and mitigation is proposed and designed.
F-15         15. The plan sets for roadway improvements along CR 77S must be completed as part of the 1041            Construction Activities   Denver Water will include all roadway improvements in the final Design documents.
                 approval. The current level of plan completion is not adequate.
F-16         16. Approval of this 1041 permit application does not constitute approval of future permanent            Construction Activities   Denver Water acknowledges that any improvements to roads owned or maintained by
                 access points on Boulder County Roads.                                                                                         Boulder County will require approval from Boulder County.
F-17         17. A Storm Water Quality Permit (SWQP) is required to be obtained from Boulder County, in               Construction Activities   Denver Water will procure the services of a project overseer to administer, process,
                 addition to any other Stormwater Permitting required from the State of Colorado or any other                                   inspect, monitor and close out the Storm Water Quality Permit activities.
                 local, state or federal agency. Since additional staffing or consultant services are needed by
                 Boulder County to monitor the SWQP for this project, the applicant will be required to procure
                 the services of a project overseer to administer, process, inspect, monitor, and closeout the
                 SWQP activities. The overseer selected for this effort will be approved by Boulder County
                 Public Works prior to application for the SWQP for this project. Administration, processing,
                 inspection, monitoring and closeout of the SWQP is expected to be required for a minimum of
                 five years. This overseer shall be both independent of the primary construction contractor and
                 project engineer and have the authority to alter, direct and/or stop any activity that will result
                 in adverse environmental or safety conditions or violates the conditions of the permit(s),
                 county approval, or accepted construction standards. The project overseer/inspector shall
                 provide reports to the Public Works Department on a weekly basis during construction activity.
                 Weekly reports shall consist of a diary of observations throughout the construction process
                 and progress. This overseer is in addition to any other overseer required for the project.




                                                                                                                                                                                                                                       20
                                                          Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 22 of 128


                                                                                                                                                                     Exhibit 19 – Referral Agency Comment and Response Table


G
Comment ID   Comment                                                                                                   Category          Response
G-1          Per Article 8-508.C.12 of the Boulder County Land Use Code, the Community Planning & Permitting           General Comment   Denver Water has responded herein to specific questions and comments from Boulder
             (formerly Land Use) staff is charged with reviewing application materials required in Article 8-507                         County and, within the time available, will endeavor to respond to any additional
             for compliance with the Comprehensive Plan, purpose and intent of Article 8, criteria found in                              questions Boulder County may have.
             Article 8-511, sound planning, and comments from referral agencies and individuals. Community
             Planning & Permitting (CP&P) staff recognizes that the originally submitted materials generally
             address the application requirements of Article 8-507, however, staff finds that additional
             information is needed to understand the proposed project’s specifics and to perform a thorough
             and complete review and analysis of the proposed project’s land use impacts.
G-2          Staff recognizes that the nature and extent of the proposed project involves the potential for            General Comment   As part of the federal permitting process, the Corps as the lead agency, together with
             significant potential for environmental damage (i.e., loss of natural resources, alteration of wildlife                     FERC as a cooperating agency, completed a robust alternatives analysis examining
             habitat, changes to groundwater, increased disturbance along roadways, etc.) and so requires                                impacts to natural resources, including wildlife habitat and aquatic resources, traffic
             Denver Water provide specifics related to less environmentally damaging alternatives. Such                                  impacts, and many other factors. As described in Sections 8-507.D.7.b.ix and 8-511.C.1
             alternative might include information related to significantly increased conservation measures to                           of Denver Water’s 1041 Permit Application, a broad range of over 300 potential water
             be implemented by Denver Water, smaller infrastructure improvements at a number of locations                                supply sources and infrastructure components were screened, yielding 34 potential
             throughout Denver Water’s supply network, various fee structures to incentivize conservation or                             project alternatives. Enhanced conservation, specifically, was considered as part of
             fine for overuse.                                                                                                           several alternatives, including the preferred and no action alternatives. Through this
                                                                                                                                         NEPA alternatives analysis, the Corps selected expansion of Gross Reservoir as the
                                                                                                                                         preferred and least environmentally damaging practicable alternative. See the Corps’
                                                                                                                                         Final EIS Chapters 2 through 5 and Appendix B, as well as the Corps’ 2017 Record of
                                                                                                                                         Decision for more information.
                                                                                                                                         Relying upon the Corps’ NEPA analysis and its own Supplemental EA, FERC issued an
                                                                                                                                         order in July 2020 amending Denver Water’s hydropower license. The order directs
                                                                                                                                         Denver Water to commence construction of the GRE Project no later than July 16,
                                                                                                                                         2022, and complete construction by July 16, 2027. Boulder County was a party to
                                                                                                                                         FERC’s process and chose not to appeal FERC’s Order. As a FERC licensee, Denver
                                                                                                                                         Water must implement the preferred alternative selected in the Corps’ Record of
                                                                                                                                         Decision and comply with FERC’s order to construct this specific project. At this stage
                                                                                                                                         of the process, there is no opportunity for Boulder County to evaluate or select a
                                                                                                                                         different alternative to expansion of Gross Reservoir.
                                                                                                                                         Completion of the prior alternatives analysis took more than a decade, and Denver
                                                                                                                                         Water expects that performing this analysis anew would take substantial additional
                                                                                                                                         time. Denver Water could not complete a new alternatives analysis and complete the
                                                                                                                                         remaining steps of the 1041 Permit process in time for construction of the GRE Project
                                                                                                                                         to start by July 2022 and finish by July 2027, as directed by FERC. In addition, the
                                                                                                                                         alternatives analysis remains valid and a reanalysis of project alternatives would not
                                                                                                                                         yield a different result.
                                                                                                                                         For these reasons, Denver Water must respectfully decline to undertake a new
                                                                                                                                         alternatives analysis. Denver Water has responded herein to questions and comments
                                                                                                                                         about specific alternatives and, within the time available, will endeavor to respond to
                                                                                                                                         any additional questions Boulder County may have regarding the alternatives
                                                                                                                                         considered to facilitate Boulder County’s review of Denver Water’s 1041 Permit
                                                                                                                                         Application.




                                                                                                                                                                                                                                   21
                                                         Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 23 of 128


                                                                                                                                                                   Exhibit 19 – Referral Agency Comment and Response Table


G
Comment ID   Comment                                                                                                Category          Response
G-3          The inconsistent information, out-of-date data, and lack of information contained in the               Legal             Denver Water recognizes and appreciates that there are some differences between
             application related is insufficient for staff to conduct a comprehensive review and analysis of the                      the criteria specified in Boulder County’s Land Use Code and the criteria and factors
             code criteria. Staff understands Denver Water’s application materials rely heavily on materials                          that the federal agencies considered through the NEPA and Clean Water Act
             submitted for federal permitting processes but points out that the Boulder County land use                               evaluation process, which led to the selection of Gross Reservoir Expansion as the
             application and review process is significantly different from those federal processes. Based on                         preferred alternative. At the same time, many of the subjects specified in Boulder
             reviews conducted in the initial referral period staff finds significant additional information is                       County’s Land Use Code—such as the purpose and need for the GRE Project, an
             necessary before the application can be considered complete. As you revise the application                               evaluation of alternatives to achieve the purpose and need, and the environmental
             materials you should review the application requirements (8-507), purpose and intent section (8-                         impacts of the GRE Project—overlap substantially with evaluations that the federal
             202), and the standards for approval (8-511) found in Article 8 of the Boulder County Land Use                           agencies have already performed and determinations that they have made. As a Corps
             Code. Denver Water should then submit a response based on the above requirements addressing                              permittee and FERC licensee, Denver Water must adhere to the Corps’ 2017 Record of
             all issues raised in these referral comments                                                                             Decision and the FERC Order issued in July 2020 requiring implementation of the GRE
                                                                                                                                      Project, as directed.
                                                                                                                                      Within the time available, Denver Water is happy to answer questions about the
                                                                                                                                      analysis the federal agencies performed and to provide information to facilitate
                                                                                                                                      Boulder County’s review of the GRE Project to the extent consistent with the FERC
                                                                                                                                      Order and Corps’ 404 Permit.
G-4          In reviewing the 16,000+ pages of application materials submitted, staff identified inconsistencies    General Comment   Denver Water will address inconsistencies as needed.
             of information, these include but are not limited to:                                                                    1. Denver Water’s customer base has increased since the start of the permitting
                                                                                                                                         process and now serves 1.5 million Coloradoans. References to 1.3 million are
             •   Discrepancies in listing the number served by Denver Water – materials list number of people
                                                                                                                                         from previously approved Federal permit documents.
                 dependent on Denver Water for their water needs both as 1.5 million and 1.3 million.
                                                                                                                                      2. Denver Water, in an effort to limit confusion, did not add labels for C8.401 to
             •   References within plan sheets sets – within various plan sets there are sheets that are provided
                                                                                                                                         C8.404. Figures C8.301 to C8.304 are the same area as C8.401 to C8.404, but show
                 but not listed on the overall Key Map (e.g., C8.404 not shown on “Area 8 Miramonte Multi-Use
                                                                                                                                         “Plan and Profile” vs “Grading/Stormwater Management Program”, respectively.
                 Trail Key Map Figure 26-2”, areas labeled as Staging Areas on one map are labeled as Stockpile
                                                                                                                                         This same approach was taken for Figure 26-1 and its associated Figures.
                 Areas on a different map.
                                                                                                                                      3. Final quantities for material removal from the aggregate supply quarry depend on
             •   Overall grading calculations are listed in the FERC document as 1.6 million cubic yards while
                                                                                                                                         a number of factors that have been used in initial estimates of material
                 the Air Quality Impact Study attributes approximately 1.23 million cubic yards to the batch
                                                                                                                                         production. Final foundation profiles for the dam will determine the concrete
                 plant alone.
                                                                                                                                         aggregate requirements. These can then be used to update quarry production
             •   Number of trees proposed to be removed in the FEIS is 200,000 while application materials                               requirements which are also influenced by quarry geometry, overburden
                 state 650,000 trees are to be removed.                                                                                  thickness, rock quality and crushing plant yield. All these factors will be updated in
                                                                                                                                         final grading plans and air quality permit applications that follow dam design
                                                                                                                                         completion. Updated information about the quantity of material required for dam
                                                                                                                                         construction will be provided to the County when Permit applications are
                                                                                                                                         submitted.
                                                                                                                                      4. The 1041 Permit Application uses the most recent estimate of the number of trees
                                                                                                                                         to be removed which is 234,000 trees or 24,422 tons (page 211 and 239 [1041
                                                                                                                                         Permit Application]). This is less than the Final EIS estimate of 50,000 tons (page 2-
                                                                                                                                         50 [Final EIS]). If there is a reference to a different number in the information
                                                                                                                                         provided by Denver Water, please provide the location so we can validate the
                                                                                                                                         number.




                                                                                                                                                                                                                              22
                                                         Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 24 of 128


                                                                                                                                                                          Exhibit 19 – Referral Agency Comment and Response Table


G
Comment ID   Comment                                                                                               Category                  Response
G-5          In order to ensure staff is reviewing the complete and accurate proposal, the applicant must          General Comment           Denver Water’s comment responses and attached exhibits address those specific
             review application materials thoroughly to identify inconsistent information and data throughout,                               issues identified in the comments received. Within the time available, Denver Water
             edit materials accordingly to provide clear and precise information and data, and provide updated                               will endeavor to respond to any additional questions Boulder County may have.
             materials for review.
G-6          Throughout the document various Plans are discussed, but specific information related to these        General Comment           The FERC Order requires Denver Water to consult with the County, along with a
             Plans were not provided. In order to analyze land use impacts that might result through such Plans,                             number of other entities, on a revised Recreation Management Plan, Tree Removal
             complete drafts of Plans discussed are needed. Information included in Plans should include, but is                             Plan, Quarry Operation and Reclamation Plans, and a Traffic Management Plan, prior
             not limited to the following:                                                                                                   to submitting them for FERC approval. The FERC Order requires Denver Water to file
                                                                                                                                             these plans with FERC within 1 year of the date of its order, i.e., by July 16, 2021.
                                                                                                                                             Denver Water is currently developing the draft plans and anticipates providing Boulder
                                                                                                                                             County and other stakeholders, including USFS, a draft of the plans for a 30-day review
                                                                                                                                             and comment period according to the FERC Plans Submittal Schedule attached to
                                                                                                                                             these comment responses (Exhibit 22). Completed versions of the plans will not be
                                                                                                                                             available until Denver Water addresses comments on the plans from all consulted
                                                                                                                                             parties and submits them to FERC.
                                                                                                                                             Denver Water expects that its preparation of the plans will run concurrent with, and
                                                                                                                                             will not delay, the 1041 process. Pausing the 1041 process until the completed plans
                                                                                                                                             are provided to FERC in July 2021 would jeopardize Denver Water’s ability to comply
                                                                                                                                             with the construction deadlines in the FERC Order. Denver Water is willing to meet
                                                                                                                                             with Boulder County as it develops these plans to obtain input prior to circulating
                                                                                                                                             drafts to aid in the County’s review of the 1041 Permit Application.
                                                                                                                                             With respect to other FERC-required management plans for which the FERC Order
                                                                                                                                             does not specify that Boulder County is a consulted party, Denver Water intends to
                                                                                                                                             submit these plans to FERC by the deadlines established in the Order. For
                                                                                                                                             completeness, Denver Water will provide Boulder County a copy of each of the plans
                                                                                                                                             at the time Denver Water seeks FERC’s approval.
G-7          •   Specifics related to routes to be used outside of the project area is crucial to analyzing on-going Transportation          All routes that will be used for truck transportation during the GRE Project will be
                 traffic impacts to state and county roads, as well as roads located in other jurisdictions, and                             included in the final Traffic Management Plan which will be shared with Boulder
                 potential traffic impacts to residents. This should include demarcation for all staging and                                 County.
                 activity areas related to the project.
G-8          •   Information related to mitigation measures to address potential air pollution from activities     Air Quality               Mitigation measures to address air pollution from construction activities, including
                 such as truck traffic (fugitive dust), operation of numerous diesel engines at the proposed                                 truck traffic, will be developed as required through the CDPHE Air Pollution Control
                 batch plant and quarry operation.                                                                                           Division permit process.
G-9          •   Information related to mitigation measures to address potential noise pollution from activities   Noise                     Per the FERC Order for the GRE Project, Denver Water is required to prepare and
                 such as batch plant and quarry operations, truck traffic, overall construction and road                                     submit a Traffic Management Plan (see FERC Article 425) and Quarry Development and
                 improvements. The Table of Contents of the provided Noise Study (Exhibit 15) lists “Mitigation                              Reclamation Plan (see FERC Article 424) within 1 year of the issuance of the FERC
                 Recommendations and Discussion” as being Section 7 of the document. However, within                                         Order (due by July 16, 2021). Denver Water will submit these plans to stakeholders,
                 Section 7 of the document staff finds no discussion of specific mitigation measures.                                        including Boulder County, for a 30-day review period on May 3, 2021.
G-10         •   Construction timing – application materials discuss different phases of the proposed project      Construction Activities   A GRE Project Schedule with details of each project phase is attached as an exhibit to
                 spanning the project’s projected seven-year construction timeline. Specifics such as but not                                this response to comments submittal (Exhibit 21).
                 limited to type of construction activities, anticipated hours of operation, amount of average



                                                                                                                                                                                                                                      23
                                                          Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 25 of 128


                                                                                                                                                                               Exhibit 19 – Referral Agency Comment and Response Table


G
Comment ID   Comment                                                                                                     Category                  Response
                 daily trips, natural resource impacts (e.g., water quality, habitat removal, tree clearing, etc.) for
                 each phase are needed.
G-11         •   Application materials include a single rending of the project area after proposed construction is       Visual                    In support of the Corps’ Final EIS and the FERC Supplemental EA, a comprehensive
                 complete and the reservoir is full, but additional discussion and depiction is needed of visual                                   Visual Resources Analysis was performed for National Forest System lands in the GRE
                 impacts related to ultimate dam height, increased water area, completed reservoir area at less                                    Project area. This includes detailed discussions of where “major,” “moderate,” and in
                 than full capacity, quarry operation site scar,                                                                                   some cases, no impacts can be anticipated associated with the Project. A photographic
                                                                                                                                                   rendering (included in the 1041 Permit Application as Figure 23) was prepared to
                                                                                                                                                   compliment the Visual Resources Analysis by depicting an increased reservoir
                                                                                                                                                   elevation, including the following areas: right abutment as seen from the North Shore,
                                                                                                                                                   Final EIS Quarry highwall, Osprey Quarry highwall. This information was considered
                                                                                                                                                   sufficient by the Corps, USFS and FERC to fully assess the visual impacts of the GRE
                                                                                                                                                   Project. Short-term, construction-related impacts to visual resources (including, but
                                                                                                                                                   not limited to construction staging, lighting, signage and fencing) can be addressed
                                                                                                                                                   through proper planning, coordination and BMPs, where appropriate.
                                                                                                                                                   In addition, per the FERC Order (Condition 23), Denver Water is required to prepare
                                                                                                                                                   and submit an addendum to the current Visual Resource Protection Plan (Plan)
                                                                                                                                                   (approved by FERC on May 22, 2003), developed in consultation with the USFS and
                                                                                                                                                   subject to prior review and approval by the USFS. The Plan will be submitted to FERC at
                                                                                                                                                   least 90 days before ground-disturbing or construction activities on National Forest
                                                                                                                                                   System land and is anticipated to be submitted in early 2022. The Plan will be prepared
                                                                                                                                                   in accordance with current Forest Plan direction and scenery management guidance in
                                                                                                                                                   the USDA Forest Service Agricultural Handbook Number 701, "Landscape Aesthetics: A
                                                                                                                                                   Handbook for Scenery Management," December 1995. The handbook is available
                                                                                                                                                   online at: https://naldc.nal.usda.gov/download/CAT11132970/PDF
                                                                                                                                                   The Plan will address:
                                                                                                                                                   •   Measures for mitigating visual impacts from Project-related construction activities
                                                                                                                                                       on National Forest System land, including reclamation treatments for the quarry,
                                                                                                                                                       and relocation and/or reconstruction of roads, trails, and recreation facilities.
                                                                                                                                                   •   Measures for reshaping and revegetation of disturbed areas to blend with
                                                                                                                                                       surrounding visual characteristics on National Forest System land.
                                                                                                                                                   •   Schedule of ongoing facility maintenance and replacement that will incorporate
                                                                                                                                                       the design considerations included in the current Visual Resource Protection Plan
                                                                                                                                                       on National Forest System land.
G-12         (from comment G-11) on-going staging areas, all lighting associated with project, construction              Construction Activities   See response to comment G-11.
             signage, anticipated fencing.
G-13         The out-of-date nature of the data and information used for the applicant’s analysis presented in           General Comment           Please see Denver Water’s responses to comments G-2 and G-3. As discussed there in
             application materials does not allow staff to conduct a thorough review and analysis of the                                           more detail, Denver Water is required to implement the GRE Project as directed, and
             proposed project. For example:                                                                                                        within the timeframes specified, in the July 2020 FERC Order. Many of Boulder
                                                                                                                                                   County’s requests for additional information concern matters that have been finally
                                                                                                                                                   addressed through the federal permitting process, including the purpose and need for
                                                                                                                                                   the GRE Project and alternatives to the GRE Project. Additionally, Denver Water is



                                                                                                                                                                                                                                           24
                                                       Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 26 of 128


                                                                                                                                                               Exhibit 19 – Referral Agency Comment and Response Table


G
Comment ID   Comment                                                                                            Category           Response
                                                                                                                                   concerned that many of Boulder County’s requests for additional information and new
                                                                                                                                   analyses cannot be completed in time for Denver Water to adhere to the timeframes
                                                                                                                                   specified in the FERC Order.
                                                                                                                                   Denver Water is responding herein to specific questions and requests to the best of
                                                                                                                                   our ability, and within the time available, we are willing to continue to provide
                                                                                                                                   requested information and analysis, so long as such requests are not inconsistent with
                                                                                                                                   the FERC Order and Corps’ 404 permit.
G-14         •   The data used to establish the need for the proposed project in the Integrated Water Plan is   Purpose and Need   Denver Water disagrees that the data used to establish the firm yield need for the GRE
                 from 2002, almost 18 years ago. While this data was examined and verified prior to review in                      Project is outdated. Although the demand projections underlying that need initially
                 2010 - more than 10 years ago - by the U.S. Army Corps of Engineers (the Corps), the data                         were based on Denver Water’s 2002 IRP, the Corps independently verified and
                 remains outdated.                                                                                                 updated the demand analysis in 2012 using the most recently available demographic
                                                                                                                                   and socioeconomic information. The Corps released the updated demand analysis for
                                                                                                                                   public comment when it published the Final EIS in 2014 (Final EIS Chapter 1 and
                                                                                                                                   Appendix A), and the Corps responded to comments on the analysis when it published
                                                                                                                                   its Record of Decision in 2017 (Record of Decision Attachment B), ultimately finding
                                                                                                                                   that the demand analysis was reliable and accurate.
                                                                                                                                   The firm yield need is just one of several interrelated needs that the Corps, together
                                                                                                                                   with FERC as a cooperating agency, identified for the GRE Project during the NEPA
                                                                                                                                   process. As explained in Chapter 1 of the Final EIS, the additional water supply and
                                                                                                                                   reservoir storage to be developed at Gross Reservoir also will help to address a current
                                                                                                                                   imbalance between Denver Water’s North and South Systems that poses a water
                                                                                                                                   security risk to over one quarter of Colorado’s population. This imbalance is causing
                                                                                                                                   system-wide vulnerability issues, limits Denver Water’s operational flexibility to
                                                                                                                                   respond to water collection system outages, and seriously threatens Denver Water’s
                                                                                                                                   ability to meet its present-day water needs.
                                                                                                                                   The Corps, together with FERC as a cooperating agency, evaluated multiple
                                                                                                                                   alternatives and ultimately selected the proposed expansion of Gross Dam and
                                                                                                                                   Reservoir to meet the integrated purpose and need for the GRE Project, as well as
                                                                                                                                   increase the hydroelectric power generating capacity of the dam. FERC has ordered
                                                                                                                                   Denver Water to begin construction on the GRE Project by July 16, 2022 and to
                                                                                                                                   complete construction by July 16, 2027. Because Denver Water cannot implement an
                                                                                                                                   alternative not selected by the Corps and FERC, there is no reason or opportunity to
                                                                                                                                   revisit the GRE Project’s purpose and need or alternatives to the GRE Project at this
                                                                                                                                   stage of the process.
                                                                                                                                   Denver Water nevertheless is responding herein to specific questions and requests to
                                                                                                                                   the best of its ability. Within the time available, Denver Water is willing to provide
                                                                                                                                   requested information and analysis, so long as such requests are not inconsistent with
                                                                                                                                   the Corps’ decision and FERC’s Order. In that vein, Denver Water is providing the
                                                                                                                                   attached Colorado Water Conservation Board’s 2019 Technical Update to the Colorado
                                                                                                                                   Water Plan to this response to comments submittal (Exhibit 24).
                                                                                                                                   According to this report, by 2050, municipal water demands in the Denver Metro
                                                                                                                                   Region will increase by between 134,000 to 280,000 AF/yr compared to a 2015



                                                                                                                                                                                                                           25
                                                         Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 27 of 128


                                                                                                                                                                     Exhibit 19 – Referral Agency Comment and Response Table


G
Comment ID   Comment                                                                                                 Category           Response
                                                                                                                                        baseline. Those figures account for decreasing per capita water use in the Metro
                                                                                                                                        Region. A substantial increase in demand is predicted in every planning scenario,
                                                                                                                                        including those that assume high rates of water conservation. p. 146 Table 4.8.7 and
                                                                                                                                        Figure 4.8.12. The report further shows that, by 2050, the South Platte Basin, in which
                                                                                                                                        Denver Metro Region is located, will face an annual average gap in water supply of
                                                                                                                                        136,600 to 390,600 AF/yr. Again, a substantial supply gap is predicted in every
                                                                                                                                        planning scenario, including those that assume high rates of water conservation. p.150
                                                                                                                                        Table 4.8.11 and Figure 4.8.20.
                                                                                                                                        Importantly, those figures used the most recently available water-use data from
                                                                                                                                        Denver Water, and they assume that Gross Reservoir will be expanded because the
                                                                                                                                        GRE Project was included in the Identified Projects and Processes that the CWCB used
                                                                                                                                        to project future supplies. The Technical Update concluded that, even when Gross
                                                                                                                                        Reservoir is expanded, by 2050, “the persistent nature of the time series of gaps …
                                                                                                                                        points to the need for projects that will provide firm yield,” and that “[w]ithout new
                                                                                                                                        projects, higher demands will draw storage down to lower levels,” and “[c]oncurrent
                                                                                                                                        drier conditions will impede full recovery of reservoirs . . . ,” which will require water
                                                                                                                                        suppliers to “acquire additional supplies or build new projects to boost reserves.”
                                                                                                                                        p.150-51. Thus, even if addressing increased demand were the sole purpose of the GRE
                                                                                                                                        Project (which it is not), the Technical Update is consistent with and provides
                                                                                                                                        additional support for the demand analyses in the Final EIS.
G-15         •   Application materials indicate the Corps eliminated Denver Water’s alternatives 6 and 7,            Purpose and Need   Indirect potable reuse and reusable water alternatives were combined with other
                 Indirect Potable Reuse Project and Reusable Water respectively, however, CP&P staff believes                           aspects to create several alternatives considered by Denver Water and the Corps.
                 significant additional information and discussion is required as part of the application in order                      Alternatives 8a and 10a both used reusable water supplies to meet part of the 18,000
                 to address Article 8-202.B.10: Require that municipal and industrial water projects shall                              AF of supply and were considered “Practicable Alternatives” and are described in the
                 emphasize the most efficient use of water, including, to the extent permissible under existing                         same detail as the Preferred Alternative in the Final EIS.
                 law, the recycling and reuse of water.                                                                                 Additionally, Denver Water is committed to developing 30,000 AF of gravel pit storage
                                                                                                                                        which will allow the reuse of reusable water supply. This is in addition to the water
                                                                                                                                        exchanges and delivery of reusable water currently taking place.
                                                                                                                                        Lastly, Denver Water and Aurora have partnered with municipalities in the South
                                                                                                                                        Metro area to develop the WISE Project which makes use of existing infrastructure and
                                                                                                                                        Denver Water’s and Aurora’s reusable water supplies to provide additional water
                                                                                                                                        supply.
                                                                                                                                        Denver Water is also reusing “Black” water at its new administration building. The
                                                                                                                                        wastewater from the building is captured, treated, and then used for irrigation and
                                                                                                                                        toilet flushing. Rainwater is also harvested for irrigation uses.
G-16         •   Information and data related to other aspects of the project are also significantly outdated,       General Comment    Please see Denver Water’s response to comment I-9 for information on Denver
                 evidenced in information such as conservation measures implemented by Denver Water –                                   Water’s conservation efforts.
                 statement that 29,000 AF/yr conservation between 1980 and 2000, wildlife populations – elk
                                                                                                                                        Other data used was the best information at the time the analysis was completed, and
                 herd post-hunt population numbers from 2009 and mountain lion and black bear data from
                                                                                                                                        Denver Water believes it is still an accurate representation of the conditions.
                 1994, and reliance on floodplain mapping that is not the most accurate available (CHAMP
                 mapping provided to FEMA in 2018).                                                                                     Please see responses to comments L-1 through L-10. Denver Water met with Boulder
                                                                                                                                        County’s Community Planning & Permitting Floodplain Management Program on



                                                                                                                                                                                                                                26
                                                          Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 28 of 128


                                                                                                                                                                   Exhibit 19 – Referral Agency Comment and Response Table


G
Comment ID   Comment                                                                                                  Category         Response
                                                                                                                                       February 8, 2021, to discuss the applicability of land development permit requirements
                                                                                                                                       on this project and potential need for floodplain mapping data.
G-17         Application materials also lack information related to the proposed project’s potential impacts on       Climate Change   Please note that 650,000 is not the correct estimate of trees to be removed. See
             climate change. Climate change is an issue identified by Boulder County elected officials as one                          Denver Water’s responses to comments G-4 and M-3 for clarification of the correct
             that is significant. County Commissions have consistently instructed staff to review applications                         number.
             with an eye on proposed projects’ potential impact on climate change and to recommend
                                                                                                                                       The Corps performed analyses of GRE Project-related carbon emissions in sections 4.4,
             conditions of approval intended to mitigate any potential negative impacts. Denver Water’s
                                                                                                                                       4.6.13, 5.13, and Appendix I of the Final EIS. The Corps also responded to multiple
             application materials do not address this issue in any detail, and staff requests additional, detailed
                                                                                                                                       climate-change related comments, including those from Boulder County, in Appendix B
             information related to the potential impacts of the Dam and Reservoir Expansion project on
                                                                                                                                       to its Record of Decision. The Corps explained that Denver Water’s agreement to
             climate change. For example, the proposed removal of 650,000 trees represents a significant loss
                                                                                                                                       convey more than 500 acres of property (the “Toll Property”) to the USFS was
             of biomass, how is this proposed to be offset? The proposed preservation of the Toll Property
                                                                                                                                       appropriate mitigation for the GRE Project’s impacts to forest resources on National
             ensures biomass located on those acres will not be lost but does not address the loss of the
                                                                                                                                       Forest System lands.
             biomass located within the proposed project area.
                                                                                                                                       Additionally, in section 5.1.11.2 of its Supplemental EA, FERC responded to comments
                                                                                                                                       concerning carbon emissions from tree removal, stating that “the proposed removal of
                                                                                                                                       trees would reduce carbon uptake, and combustion would release carbon dioxide;
                                                                                                                                       however, we are not aware of any reliable models that would enable analysis of these
                                                                                                                                       effects on climate conditions. Based on the scale of the GRE Project in comparison to
                                                                                                                                       other sources of greenhouse gas in the atmosphere, we expect the effects of tree
                                                                                                                                       removal and disposal on global climate change would be minor.”
                                                                                                                                       As an organization, Denver Water has long been committed to stewarding our
                                                                                                                                       environment and mitigating emissions from its operations. For example:
                                                                                                                                       •   Denver Water’s From Forests to Faucets Program has revegetated over 300 acres
                                                                                                                                           and accomplished over 100,000 acres of forest treatments since 2010.
                                                                                                                                       •   Denver Water is a registered participant with the Climate Registry, a nonprofit
                                                                                                                                           collaboration among North American entities that sets consistent standards to
                                                                                                                                           calculate, verify and publicly report greenhouse gas emissions into a single
                                                                                                                                           registry.
                                                                                                                                       •   Denver Water obtained LEED certification for its recent Operations Complex
                                                                                                                                           Redevelopment project.
                                                                                                                                       •   In 2020, Denver Water produced more emissions-free energy from hydropower
                                                                                                                                           and solar than its total energy consumption, effectively achieving net-zero energy
                                                                                                                                           usage for 2020.
                                                                                                                                       •   Denver Water is recognized by the CDPHE as a Gold Partner for reducing waste at
                                                                                                                                           our water treatment plants.
                                                                                                                                       •   The GRE Project itself will result in increased hydropower generation at Gross
                                                                                                                                           Dam, which will allow Xcel Energy to offset approximately 2,823 tons/year of CO2e.
                                                                                                                                       Consistent with our commitment to environmental stewardship efforts, Denver Water
                                                                                                                                       plans to responsibly address the carbon emissions from the GRE Project and is willing
                                                                                                                                       to discuss options, including possible revegetation projects or forest treatments within
                                                                                                                                       or adjacent to Zones of Concern in Boulder County.


                                                                                                                                                                                                                                27
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 29 of 128


                                                                                                                                                               Exhibit 19 – Referral Agency Comment and Response Table


G
Comment ID   Comment                                                                                              Category          Response
                                                                                                                                    In addition to efforts by Denver Water, the City of Denver has embarked on an effort
                                                                                                                                    to achieve net zero energy use in all new buildings by 2030. A plan was recently
                                                                                                                                    published and defines net zero energy as “highly” energy-efficient building or home
                                                                                                                                    that is powered by renewable energy and a provider of demand flexibility for the
                                                                                                                                    power grid. In Denver, buildings and homes made up 63% of all greenhouse emissions
                                                                                                                                    in 2019. This plan will update building codes and have a requirement to “perform as
                                                                                                                                    designed.”
                                                                                                                                    https://www.coloradopolitics.com/denver/denver-plans-to-achieve-net-zero-energy-
                                                                                                                                    in-all-new-buildings-and-homes-by-2030/article_88ae3668-60c8-11eb-ac21-
                                                                                                                                    3bc441fb4a16.html
G-18         Community Planning & Permitting staff anticipates additional questions and discussions will result   General Comment   Thank you for your comment. Denver Water is looking forward to continuing
             after the review of any revised or additional information submitted by the applicant and looks                         conversations with Community Planning & Permitting staff through the 1041 Permit
             forward to collaborating with Denver Water during this process.                                                        Application review and approval process.




                                                                                                                                                                                                                       28
                                                          Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 30 of 128


                                                                                                                                                                      Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Community Planning & Permitting – Historic Preservation Advisory Board (Boulder County)
H
             Date posted: 12-23-2020 – Date of Letter: 11-12-2020
Comment ID   Comment                                                                                                  Category             Response
H-1          On November 5,2020, Boulder County Community Planning and Permitting staff presented the                 General Comment      Thank you for your comment.
             development proposal, SI-20-0003: Gross Dam Expansion, to the Historic Preservation Advisory
             Board (HPAB). Staff requested that HPAB provide comments on the proposal as it relates to
             impacts on cultural and historic resources. The following comments reflect the conditions of
             approval requested by HPAB during this meeting:
H-2          1. The applicant shall provide County staff with a copy of all documentation included in the             Cultural Resources   Denver Water will provide copies of reports prepared (e.g., Historic American
                 signed Programmatic Agreement including the HAER documentation and the HPMP.                                              Engineering Record documentation, Historic Properties Management Plan) as required
                                                                                                                                           in the Programmatic Agreement (refer also to the response to comment H-5).
H-3          2. The applicant installs interpretational signage related to the history of the dam and flume for       Cultural Resources   Denver Water will install two signs. One on Winiger Ridge describing the Resumption
                public education.                                                                                                          Flume and the second near Gross Dam. Language on the signs will be developed in
                                                                                                                                           consultation with Boulder County.
                 a. All plans, which shall include signage location and content, for interpretational signage shall
                 be reviewed and approved by HPAB or Community Planning & Permitting staff before
                 installation.
H-4          3. A monitor shall be on site during construction to ensure additional historic/cultural resources       Cultural Resources   Denver Water will have an on-site inspector during construction to ensure compliance
                are documented before being damaged or lost from construction activity.                                                    with environmental permit requirements including cultural resources.
H-5          HPAB also requested additional information on the following:                                             Cultural Resources   Denver Water will provide all cultural survey reports to Boulder County that have been
                                                                                                                                           completed as part of the Corps’ Final EIS and that will be completed per the FERC
             •   Existing conditions and other applicable information on other historic/cultural resources in the
                                                                                                                                           Order Article 415 (Archaeological Plan and Historic American Engineering Record
                 project area that were identified in the Cultural Survey that are either not going to be impacted
                                                                                                                                           documentation). These reports will be made available upon issuance of the 1041
                 or would be lightly impacted to ensure HPAB can adequately comment on them if they are
                                                                                                                                           Permit. Please reach out to Denver Water to coordinate the transmittal.
                 found to be disturbed by the project in the future.




                                                                                                                                                                                                                                 29
                                                         Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 31 of 128


                                                                                                                                                                     Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Community Planning & Permitting – Long Range Planning (Boulder County)
I
             Date posted: 12-23-2020 – Date of Letter: 11-13-2020
Comment ID   Comment                                                                                             Category                Response
I-1          Denver Water’s Gross Reservoir Expansion Project application (the application) dated 9/21/20 is a   General Comment         Thank you for your comment.
             370 page document which then includes multiple exhibit documents which must be referenced to
             obtain pieces of information not included in the application. These exhibit documents are each 100s
             of pages and present different information than is presented in the application. The application
             should provide complete summary information of the detailed reports provided as exhibits. The
             application should be amended to provide all relevant information in a complete and consistent
             manner so that it may be understood when reviewed by agencies, the public, and decisions makers.
I-2          Denver Water’s need for the project is discussed in an 18 year old Integrated Water Resource Plan        Purpose and Need   Denver Water’s need for the GRE Project is discussed in detail in Chapter 1 of the
             (2002) referred to as Exhibit 2 and to an extant on page 5 and 6 of the application. In the 2002 plan                       Corps’ Final EIS. As discussed there, Denver Water has multiple interconnected needs
             the Gross Dam and Reservoir Expansion would help address drought concerns at the Moffatt                                    for the GRE Project. Not only will the additional firm yield developed from the GRE
             Treatment Plant (MTP) as the plan states “the problem is not lack of overall water supply...but                             Project meet the projected future water demands of Denver Water’s customers, the
             unequal distribution of the available water. That is, Denver Water currently has adequate water                             additional water supply and reservoir storage to be developed at Gross Reservoir will
             supply in its supply systems but not enough water is available for treatment at the Moffat plant”.                          help to address a current imbalance between Denver Water’s North and South
             (Figure 7-1 of Exhibit 2 is referenced to show the North and South System however in Exhibit 2                              Systems that poses a water security risk to 1.5 million people, or over one quarter of
             there isn’t a Figure 7-1 as the figures are titled using roman numerals.) The Moffatt Treatment Plan                        Colorado’s entire population. This imbalance is causing system-wide vulnerability
             is being replaced by a new plant at Ralston Reservoir so the conclusions of the 2002 IWRP which are                         issues, limits Denver Water’s operational flexibility to respond to water collection
             based on the problems with the MTP are hard to understand given the changes in the Denver                                   system outages and threatens Denver Water’s ability to meet its present-day water
             Water system.                                                                                                               needs.
                                                                                                                                         The new treatment plant will replace the existing treatment plant and has the same
                                                                                                                                         role in the distribution system, the same water supply, and the treatment rate will
                                                                                                                                         remain approximately the same. In other words, the new treatment plant will not
                                                                                                                                         change system operations and also will not change the purpose or need for the GRE
                                                                                                                                         Project.
I-3          The plan includes adding new water to the system and supporting hydroelectric power                      Purpose and Need   The Gross Reservoir Hydroelectric Project is an essential component of the City of
             development at Gross Dam as benefits. It isn’t clear if this document is relevant at this point as the                      Denver’s municipal water supply system. Because Gross Reservoir occupies land
                                                                                                                                         designated as a federal power reserve, to utilize the reservoir for water supply
             application mentions on page 5 only the need to add storage and supply to the system in addition
                                                                                                                                         purposes, Denver Water must produce hydropower at Gross Dam. The Federal Power
             to adding storage to the north portion of Denver Water’s system to balance the system. It isn’t clear
                                                                                                                                         Act grants to the FERC exclusive jurisdiction to license and regulate the construction,
             how the hydroelectric portion of the project has factored into Denver Water’s consideration or
                                                                                                                                         operation, and maintenance of hydropower projects. Denver Water therefore was
             development of the Gross Dam project. Is hydroelectric generation a primary purpose of this
                                                                                                                                         required to and has successfully obtained a FERC license to develop hydropower at the
             project?
                                                                                                                                         site, including from the expanded reservoir.
                                                                                                                                         Gross Reservoir currently is used principally to store and deliver water to meet
                                                                                                                                         municipal needs, with hydropower production a secondary purpose. The GRE Project
                                                                                                                                         generates electricity when water is released from Gross Reservoir to meet municipal
                                                                                                                                         water supply needs, typically during the six-month period from April through
                                                                                                                                         September. Although the purposes of the GRE Project are to increase the reliability,
                                                                                                                                         flexibility and resiliency of Denver Water’s municipal water system and to meet
                                                                                                                                         projected future water demands, as a result of the increased water that will be
                                                                                                                                         available for municipal water supply needs, the Hydroelectric Project’s generating
                                                                                                                                         capacity will increase from 7,598 to 8,100 kW. Denver Water plans to sell the
                                                                                                                                         additional power it will produce from the proposed expanded facilities on the
                                                                                                                                         wholesale market or use this power in its own water supply operation, which will



                                                                                                                                                                                                                                  30
                                                         Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 32 of 128


                                                                                                                                                                     Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Community Planning & Permitting – Long Range Planning (Boulder County)
I
             Date posted: 12-23-2020 – Date of Letter: 11-13-2020
Comment ID   Comment                                                                                                 Category           Response
                                                                                                                                        ultimately offset costs for its water supply customers. As FERC pointed out in its Order
                                                                                                                                        amending the hydropower license for the Hydroelectric Project, the additional clean,
                                                                                                                                        emissions-free power will eliminate the need for an equivalent amount of fossil-fuel
                                                                                                                                        produced energy, which helps conserve nonrenewable resources and decreases
                                                                                                                                        atmospheric pollution.
I-4          An updated IWRP would also be useful in understanding Denver Water’s current situation as the           Purpose and Need   Please see responses to comments G-14 and I-9 for information on how the water
             2002 plan includes and discussion on conservation and projects that were proposed to be                                    demand and conservation numbers were updated and independently verified through
             completed by now and to understand if the shortfall described were reduced through the                                     the Corps’ NEPA process. Beyond the GRE Project, Denver Water does not have plans
             implementation of the Plan’s near term “the period up to the year 2030” strategies. The Moffatt                            to further expand Gross Dam.
             System is shown on the Integrated Water Resource Plan (IWRP) table of Long-Term Supply options
             Table which includes “West Slope Storage; East Slope Storage; Conjunctive Use” as opportunities, is
             this the portion of the 2002 plan being implemented by the project or is additional expansion of
             Gross Dam anticipated?
I-5          On page 1-16 of the EIS Figure 1-5 shows the 34,000 AF deficit anticipated by the Denver Water in       Purpose and Need   As explained in section 1.4.2 of Chapter 1 of the Final EIS, Denver Water plans around
             2032. While conservation measures are anticipated to address 16,000 AF of this deficit a Gross                             the “firm yield” of its system. Firm yield is a measure of a system’s ability to reliably
             Reservoir expansion of 72,000 AF is to address the remaining 18,000 AF 2032 shortfall. Why is a                            supply water to meet demand during drought periods and is dependent on many
             storage amount four times the identified 18,000 AF shortfall that is needed being proposed?                                factors, including the amount and timing of supplies and demands, reservoir
                                                                                                                                        operations, and physical and legal constraints.
                                                                                                                                        The Final EIS goes on to explain in section 1.4.3.5. that to provide an additional 18,000
                                                                                                                                        AF/yr of firm yield, Gross Reservoir would need to be enlarged by 72,000 AF to a total
                                                                                                                                        capacity of 113,811 AF (not including the Environmental Pool). Denver Water
                                                                                                                                        determined the 72,000 AF using the PACSM modeling program by increasing the
                                                                                                                                        simulated storage at Gross Reservoir until it was large enough to meet an additional
                                                                                                                                        annual demand of 18,000 AF without a shortage during the 4-year critical drought
                                                                                                                                        period (1953-1957). In other words, based on hydrologic modeling, Denver Water
                                                                                                                                        needs 4 years’ worth of supply in storage as a “savings account” to ensure it can
                                                                                                                                        provide water each year (i.e., firm yield) through a drought to its customers. Thus, the
                                                                                                                                        4:1 storage to firm yield ratio of 72,000 AF to 18,000 AF.
I-6          Has there been climate change impact analysis which factored into Denver water’s needs                  Climate Change     The Corps performed analyses of GRE Project-related carbon emissions in sections 4.4,
             assessment and the impact analysis of this project? Is the proposed Gross Reservoir expansion                              4.6.13, 5.13, and Appendix I of the Final EIS. The Corps also responded to multiple
             anticipated to also play a role in resolving Denver Water’s year 2050 89,700 AF shortfall? If not has                      climate-change related comments, including those from Boulder County, in Appendix B
             Denver Water begun planning to address this longer term shortfall?                                                         to its Record of Decision. As explained in those comment responses, there is not a
                                                                                                                                        generally accepted scientific method by which current climate change information is
                                                                                                                                        translated into predictable stream flow changes and assimilated into water supply
                                                                                                                                        decision-making. Consequently, the Corps provided a qualitative assessment of how
                                                                                                                                        climate change may impact Denver Water’s water supply, explaining that scientific
                                                                                                                                        studies have projected that since the stream flow may peak earlier, evapotranspiration
                                                                                                                                        may be higher and droughts may be longer and more severe, it is also likely that water
                                                                                                                                        demands would increase in correlation with rising air temperatures. Annual variability
                                                                                                                                        will increase in both directions, with wet years continuing to take place and even
                                                                                                                                        potentially intensifying due to a warming climate. This situation may require water
                                                                                                                                        managers to address greater extremes in water systems in the foreseeable future. By



                                                                                                                                                                                                                                    31
                                                         Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 33 of 128


                                                                                                                                                                         Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Community Planning & Permitting – Long Range Planning (Boulder County)
I
             Date posted: 12-23-2020 – Date of Letter: 11-13-2020
Comment ID   Comment                                                                                                   Category             Response
                                                                                                                                            addressing the reliability, vulnerability and flexibility needs detailed in Chapter 1 of the
                                                                                                                                            Final EIS, the GRE Project would help Denver Water to manage these climate-related
                                                                                                                                            risks and secure the water supply for more than one quarter of Colorado’s population.
                                                                                                                                            Although expanding Gross Reservoir is designed to address the present-day and short-
                                                                                                                                            term planning horizon needs identified in Chapter 1 of the Final EIS, the GRE Project
                                                                                                                                            does play a role in addressing long-term needs as well. If the GRE Project were not to
                                                                                                                                            take place, Denver Water would lose access to the additional 18,000 AF/yr of
                                                                                                                                            additional firm yield to be developed at Gross Reservoir. Denver Water would then
                                                                                                                                            have to attempt to use other supplies and strategies to increase the reliability and
                                                                                                                                            flexibility of its system and make up the additional shortfall in supply, as discussed in
                                                                                                                                            the “no action” alternative scenario found in Chapter 2 of the Final EIS. This would
                                                                                                                                            hamper Denver Water’s ability to address its long-term needs through 2050 and
                                                                                                                                            beyond.
I-7          Neither the EIS or the 2002 IWRP reflect the new Northwater Treatment Plant next to Ralston               Purpose and Need     The new treatment plant will replace the existing treatment plant and has the same
             Reservoir, the system analysis is out of date. Additionally, much of the analysis and rationale for the                        role in the distribution system, the same water supply, and the treatment rate will
             project is based on a system analysis where lack of available water at the Moffatt Treatment Plant                             remain approximately the same. In other words, the new treatment plant will not
             is the critical flaw being resolved by this project. Updated materials reflecting a more accurate                              change system operations.
             picture of the Denver Water system should be provided.
I-8          The 2002 IWRP on page 66 notes (as options to solve the water availability problem at the MTP)            Purpose and Need     As part of their analysis, the federal agencies screened more than 300 potential water
             “other potential solutions – enlarging Gross Reservoir; building a new off-channel reservoir; or                               supply sources and infrastructure components. These specifically included new
             recycling water for drinking purposes- would have the additional benefit of adding new water to                                reservoirs, including a Leyden Gulch Reservoir (included in Alternatives 1.b, 1.c, 1.c.1,
             Denver Water’s system to help meet future demand”. Though the construction of an off-channel                                   1.d, 1.d.1, 2.b, 3.b, 6.b, 7.b, 8.b, 9.b, 10.b, and 13.b) as well as expansion of Ralston
             reservoir and water recycling projects were identified as options in 2002 they are not included the                            Reservoir (included in Alternatives 2.c, 4.a, 5.b, 6.a, and 7.a). The reasons these
             alternatives analysis presented in the Environmental Impact Statement. No alternatives analysis                                options were not selected are discussed in Chapter 2 of the Final EIS, included with
             was presented in the application. The EIS includes Chapter 2 Proposed Action and Alternatives in                               Denver Water’s 1041 Permit Application. Please also see attached to these responses
             which several variations of a Gross Reservoir expansion are discussed. No alternatives to an                                   to comments the 2007 Alternatives Screening Report for more information (Exhibit
             expansion of Gross Reservoir were considered: why wasn’t the construction of an off-channel                                    25).
             reservoir(s) examined as suggested in 2002? A new Leyden Gulch Reservoir is considered but no
                                                                                                                                            FERC has directed Denver Water to implement the GRE Project as specified in its July
             discussion of expanding Ralston Reservoir is mentioned. It is understandable that Denver Water
                                                                                                                                            2020 Order. Denver Water must start and complete construction within the
             does not see a no action alternative as acceptable but, it isn’t clear that any options other than
                                                                                                                                            timeframes provided in that Order and cannot implement an alternative not approved
             expanding Gross Reservoir have been explored. The alternatives analysis provided in the EIS is
                                                                                                                                            by FERC and the Corps. Please see Denver Water’s responses to comments G-2 and G-
             unacceptable for the purposes of this 1041 application.
                                                                                                                                            3 for more detail.
I-9          In Colorado’s Water Plan former Governor Hickenlooper is quoted as saying that “every                     Conservation Reuse   Denver Water has been implementing efficiency programs that result in sustainable
             conversation about water should start with conservation” but conservation efforts are not                                      water savings for decades (see additional information detailed in response to comment
             discussed in any depth in the application, rationalization for the project, and no                                             I-10). It is not true that Denver Water has implemented no new water conservation or
                                                                                                                                            efficiency efforts since 1998. For example, in 2007, Denver Water accelerated its
             commitment to conservation projects or programs is made. According to the application “the
                                                                                                                                            conservation goals to reduce customers’ water use by 22% by 2016. The Corps’
             system capacity of Denver Water’s collection system ... identified a 34,000 acre-feet per year
                                                                                                                                            analysis showed that, despite the reductions in water use resulting from Denver
             (AF/yr) deficit in Denver Water’s supply compared to projected demand. This shortfall would be
                                                                                                                                            Water’s accelerated conservation plan, Denver Water still needs an additional 18,000
             met by 16,000 AF/yr of additional conservation and the 18,000 AF/yr Project (72,000 acre-foot [AF]
                                                                                                                                            AF/yr of new firm yield. The conservation portion of the shortfall was the result of an
             expansion of Gross Reservoir). Denver Water has committed to implement the programs necessary
                                                                                                                                            independent review of previous conservation measures and achievement and future
             to realize 16,000 AF/yr of conservation savings by 2030. None of the materials provided in the



                                                                                                                                                                                                                                        32
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 34 of 128


                                                                                                                                                                      Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Community Planning & Permitting – Long Range Planning (Boulder County)
I
             Date posted: 12-23-2020 – Date of Letter: 11-13-2020
Comment ID   Comment                                                                                                 Category             Response
             application indicate what these programs are or will be and it isn’t clear if these programs could do                        conservation potential. See Chapter 1 and Attachment A to the Corps’ Final EIS for
             more to reduce the shortfall and thus reduce the need for new water supplies. How was the                                    more information.
             conservation portion of the shortfall determined? Of particular concern is that conservation efforts
                                                                                                                                          Sections 1.4.1.2 and 1.4.3 of the Final EIS describe numerous measures that Denver
             discussed Section V of the 2002 Integrated Water Resource Plan report no new conservation
                                                                                                                                          Water has been taking to reduce consumption and increase water reuse and recycling.
             measures implemented after 1998. A 2001 study cited in the IWRP indicated that achieving the goal
                                                                                                                                          Additional information on Denver Water’s conservation program can be found in
             29,000 acre foot annual savings by 2050 was not possible given current conservation measures.
                                                                                                                                          Appendix A-3 to the Final EIS and in Denver Water’s attached Water Conservation Plan
                                                                                                                                          Update (Exhibit 26), which has been approved by the Colorado Water Conservation
                                                                                                                                          Board to achieve sustainable long-term reductions in demand.
                                                                                                                                          Water conservation, while important, cannot by itself meet the purpose and need for
                                                                                                                                          the GRE Project. As explained in Chapter 1 of the Final EIS, the additional water supply
                                                                                                                                          and reservoir storage to be developed at Gross Reservoir also aims to address a
                                                                                                                                          current imbalance between Denver Water’s North and South Systems that poses a
                                                                                                                                          water security risk to over one quarter of Colorado’s population. This imbalance is
                                                                                                                                          causing system-wide vulnerability issues, limits Denver Water’s operational flexibility
                                                                                                                                          to respond to water collection system outages, and seriously threatens Denver Water’s
                                                                                                                                          ability to meet its present-day water needs.
I-10         Following the 2001 study Denver Water staff analyzed additional potential conservation measures         Conservation Reuse   Please see Denver Water’s response above.
             but made no commitments to additional conservation efforts. Additionally, the EIS states on page
                                                                                                                                          Denver Water and CDPHE have been jointly chosen for the 2021 WateReuse Awards
             1-23 “there is no compelling analyses or basis to be confident that these saving will occur.” What
                                                                                                                                          for Excellence in the category of Advocacy Achievement. The WateReuse Awards for
             are the additional conservation methods to be implemented? Since growth in Denver Water service
                                                                                                                                          Excellence recognize individuals and/or projects that are making significant
             area is a driver of water demand how have water saving actions been incorporated into land use
                                                                                                                                          contributions in support of greater adoption of water reuse. This year’s nominations
             planning within the service area? Water conservation is an aspect the use and development of the
                                                                                                                                          and selection process were highly competitive, and the selection by the Awards
             water resource in a sustainable manner, sustainability is a cross-cutting theme of the
                                                                                                                                          Committee demonstrates Denver Water’s and CDPHE’s success in advancing the
             Comprehensive Plan but also a specific goal. How has Denver Water implemented sustainability
                                                                                                                                          development of alternative water supplies through water recycling. The presentation
             efforts within their service area and as part of the proposed project?
                                                                                                                                          of the award will take place at the virtual event in March 2021 during the 36th Annual
                                                                                                                                          WateReuse Symposium.
                                                                                                                                          In the past several decades, Denver Water also has been recognized for our successful
                                                                                                                                          efforts in conservation, reuse and sustainability programs. Below is a sampling of those
                                                                                                                                          awards and recognitions Denver Water has received since 2014 that highlight our
                                                                                                                                          successful efforts.
                                                                                                                                          2014:
                                                                                                                                          Conservation. We achieved 1,212 AF of water savings in 2014 through active programs
                                                                                                                                          for every customer type, including 15,000 educational touches, 4,000 audits and
                                                                                                                                          24,000 incentives and rebates. The team created online rebate applications, making it
                                                                                                                                          faster to apply for and receive a rebate as a check or credit on a bill.
                                                                                                                                          Senate Bill 103. Denver Water spearheaded the effort to pass Senate Bill 15-103
                                                                                                                                          phasing in the sale of WaterSense water fixtures in Colorado. This was a significant
                                                                                                                                          team effort that will save Colorado at least 40,000 AF/yr by 2050.




                                                                                                                                                                                                                                   33
Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 35 of 128


                                                                                           Exhibit 19 – Referral Agency Comment and Response Table


                                                              2015:
                                                              Conservation. We achieved 1,220 AF of water savings in 2015 through active programs
                                                              for every customer type, including 2,000 educational touches, 2,000 audits and 23,000
                                                              incentives and rebates. Conservation staff developed streamlined irrigation audit
                                                              requests to ensure customers received specific information about their water use and
                                                              property, often times without scheduling an irrigation audit or rolling a truck.
                                                              Global Water Award for Excellence in Sustainability (runner-up) recognized Denver
                                                              Water’s sustainability efforts as demonstrated through the WISE project, Colorado
                                                              River Cooperative Agreement, and Colorado River System Conservation Program.
                                                              Excellence in Promoting WaterSense Labeled Products Award from the EPA.
                                                              2016:
                                                              Conservation team hosts multiple meetings with a diverse stakeholder group. The
                                                              group is moving to consensus on a benchmark of 12 gallons per square foot for
                                                              outdoor use for all customer types (single family, multifamily, and public spaces) and
                                                              40 gallons per person, per day for residential water use (single family and multifamily).
                                                              2017:
                                                              Gold leader status. The CDPHE recognized Denver Water’s treatment plants with a
                                                              “Gold Leader Award” as part of the CDPHE Environmental Leadership Program. This
                                                              recognizes outstanding environmental achievements by organizations that voluntarily
                                                              go beyond compliance with state and federal regulations and show a commitment to
                                                              continual environmental improvement.
                                                              Water Efficiency Plan. The Denver Water Board approved the 5-year Water Efficiency
                                                              Plan to continue engaging customers in water efficiency programs and projects, with
                                                              the goal of gaining an additional 3,400 AF of savings at a cost of $6.8 million. The plan
                                                              changes the focus from conservation to targeted communications to inefficient
                                                              customers who are in scope for water efficiency programs. By targeting inefficient
                                                              customers rather than all customers, Denver Water can achieve reductions in demand
                                                              through cost-effective programs. This effort used a stakeholder input process to
                                                              develop recommendations for efficiency benchmarks and programs to achieve those
                                                              benchmarks.
                                                              2018:
                                                              Regulation 84. To achieve regulatory approval for the innovative wastewater
                                                              treatment system in the new Administration Building, Denver Water led an initiative to
                                                              expand water reuse regulations in Colorado. The CDPHE expanded Regulation 84 to
                                                              now permit toilet/urinal flushing with reclaimed water, as well as the implementation
                                                              of localized systems.
                                                              The Leading Utilities of the World. Denver Water became one of the newest members
                                                              of the Leading Utilities of the World network. Utilities must demonstrate outstanding
                                                              innovation in various Leading Utilities of the World categories. Our categories included
                                                              response to drought or scarcity with the From Forests to Faucets partnership with the
                                                              USFS and CSFS, energy efficiency with Denver Water's Sustainability Plan and




                                                                                                                                                      34
                                                    Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 36 of 128


                                                                                                                                              Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Community Planning & Permitting – Long Range Planning (Boulder County)
I
             Date posted: 12-23-2020 – Date of Letter: 11-13-2020
Comment ID   Comment                                                                             Category         Response
                                                                                                                  hydroelectric operations and human resource development with our Continuous
                                                                                                                  Improvement efforts.
                                                                                                                  Sustainable Water Utility Management Award. The Association of Metropolitan Water
                                                                                                                  Agencies awarded Denver Water the Sustainable Water Utility Management Award. It
                                                                                                                  goes to utilities that balance innovative and successful efforts in areas of economic,
                                                                                                                  social, and environmental endeavors. That includes managing resources, protecting
                                                                                                                  public health, meeting community responsibilities, and providing cost-effective
                                                                                                                  services to ratepayers.
                                                                                                                  Friend of Conservation Award. Denver Water received honorable mention in the 2018
                                                                                                                  Friend of Conservation Award from the National Association of Conservation Districts.
                                                                                                                  The Jefferson Conservation District is one of our partners in the From Forests to
                                                                                                                  Faucets Program. The award highlighted Denver Water as a leading partner in water
                                                                                                                  and land conservation and for our engagement with program partners.
                                                                                                                  Water Efficiency Plan. All programs combined for 614 AF of savings, exceeding the
                                                                                                                  first-year target of 600 AF. We made significant progress communicating with single-
                                                                                                                  family residential customers with both outdoor and indoor efficiency messages
                                                                                                                  delivered via email.
                                                                                                                  PureWater Colorado Demonstration Project. We partnered with WateReuse Colorado
                                                                                                                  at our Recycling Plant to demonstrate how treated wastewater could be retreated to a
                                                                                                                  potable standard. This project was an important step in expanding water reuse in
                                                                                                                  Colorado by engaging stakeholders and decision makers to learn more about potable
                                                                                                                  reuse. The project received national recognition at the WateReuse Association’s
                                                                                                                  annual symposium in September.
                                                                                                                  2019:
                                                                                                                  WateReuse Community Water Champion. The WateReuse Association awarded the
                                                                                                                  Community Water Champion award to Denver Water for the WISE project. The award
                                                                                                                  recognizes utilities that showcase exemplary water reuse projects or systems.
                                                                                                                  Water Efficiency Plan. The plan in its second year incorporates a portfolio of programs
                                                                                                                  ranging from residential-fixture rebates to new rate-setting approaches. These
                                                                                                                  programs can be adjusted to respond to factors like drought, Colorado River
                                                                                                                  curtailment, code changes, customer participation and program cost. The plan offers
                                                                                                                  specific solutions to customers whose water use exceeds efficiency benchmarks. The
                                                                                                                  5-year program goal is approximately 3,500 AF of savings at a total cost of
                                                                                                                  approximately $6.7 million. Spending in 2018 was $1.3 million with associated water
                                                                                                                  savings of 614 AF, resulting in a cost per acre-foot of $2,161. Year-to-date water
                                                                                                                  savings in 2019 is 266 AF. Total 2019 spending is projected at $1.9 million. The actual
                                                                                                                  water savings achieved by the plan since its inception is greater than projections.
                                                                                                                  2020:
                                                                                                                  U.S. Water Alliance Water Prize. Denver Water received this recognition for developing
                                                                                                                  an integrated water management strategy in the redevelopment of our Operations


                                                                                                                                                                                                          35
                                                    Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 37 of 128


                                                                                                                                              Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Community Planning & Permitting – Long Range Planning (Boulder County)
I
             Date posted: 12-23-2020 – Date of Letter: 11-13-2020
Comment ID   Comment                                                                             Category         Response
                                                                                                                  Complex. The redevelopment addressed active rainwater harvesting, on-site black
                                                                                                                  water reuse, passive stormwater irrigation, drought-tolerant landscaping, centralized
                                                                                                                  heating and cooling to minimize potable water use, wastewater effluent streams,
                                                                                                                  stormwater impacts and energy needs.
                                                                                                                  Denver Water’s reuse and conservation team continues to focus on holistic water
                                                                                                                  efficiency, where the approach is to first reduce water use and then find the
                                                                                                                  appropriate source of water (using nonpotable water where appropriate). This team
                                                                                                                  focuses on driving customer adoption of traditional conservation tactics (e.g., low flow
                                                                                                                  fixtures, water-efficient landscapes) and alternative water sources (e.g., municipal
                                                                                                                  recycled water, grey water, localized reclaimed water). An example of this is major
                                                                                                                  changes in landscaping and residential construction. Denver Water has found that the
                                                                                                                  average demand on the recycled water system is around 10,000 AF/yr.
                                                                                                                  Additional policy achievements for alternative water sources include:
                                                                                                                  •   New regulations under development for direct potable reuse; Denver Water has
                                                                                                                      been supporting this effort since 2016 and the public rulemaking process is
                                                                                                                      underway.
                                                                                                                  •   Denver Water’s localized reclaimed use system is undergoing commissioning to
                                                                                                                      prevent further delays beyond what occurred due to pandemic remote work
                                                                                                                      requirements. Additionally, the framework that Denver Water has developed for
                                                                                                                      this system will be available for others (e.g., Pikes Peak) to use.
                                                                                                                  •   Denver Water is supporting changes to Regulation 84 to allow water reuse in oil
                                                                                                                      and gas operations.
                                                                                                                  •   First residential installation of greywater systems commenced in 2020 and will
                                                                                                                      continue through 2021.
                                                                                                                  •   Two additional commercial building designs are under review for incorporating
                                                                                                                      greywater systems.
                                                                                                                  •   Denver Water is part of the Core Planning Team in the Denver One Water Plan;
                                                                                                                      this is being led by the City and County of Denver and funded by the CWCB and
                                                                                                                      aims to align policies among Denver metro area water/wastewater service
                                                                                                                      providers and better coordinate land use planning/water service.
                                                                                                                  •   Water budget management tools have been created for commercial and industrial
                                                                                                                      customers to access water use data and improve water efficiency across complex
                                                                                                                      properties and multiple sites.
                                                                                                                  •   More than half of single-family residential customers are receiving monthly
                                                                                                                      communications about their outdoor water use and options for increased
                                                                                                                      efficiency.




                                                                                                                                                                                                          36
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 38 of 128


                                                                                                                                                                    Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Community Planning & Permitting – Long Range Planning (Boulder County)
I
             Date posted: 12-23-2020 – Date of Letter: 11-13-2020
Comment ID   Comment                                                                                                  Category          Response
                                                                                                                                        •   The City and County of Denver Green Codes is incentivizing new development to
                                                                                                                                            be water efficient beyond standard building codes and incorporates high-efficiency
                                                                                                                                            landscape and fixture requirements and alternative water source options.
                                                                                                                                        In terms of land-use planning, much of the growth in the Denver Water service area is
                                                                                                                                        done through redevelopment and higher density housing. Higher densities contribute
                                                                                                                                        to a phenomenon known as the heat island effect which significantly raises
                                                                                                                                        temperatures in these dense, urban areas. In order to reduce the heat island effect,
                                                                                                                                        more trees, landscaping, and green infrastructure is needed. This will increase the
                                                                                                                                        current water need in these areas.
I-11         The Additional Countywide Policies portion of the Comprehensive Plan was approved by Planning         General Comment      Please see responses to comments G-2 and G-3.
             Commission in 1983. CW 1.04 an CW 1.09 speak to the desirability of reviewing expansions of water
             systems and assessing the environmental impacts of land use proposals. These long standing
             policies remain relevant today as the 1041 process and its environmental impact assessment and
             alternatives analysis implement these policies. Without a thorough application and critical review of
             such proposals these Comprehensive Plan policies are disregarded as is the guiding principal which
             directs the County to pursue “goals and polices that achieve significant reductions in our
             environmental footprint”.
I-12         The Environmental Resources Element of the Boulder County Comprehensive Plan (BCCP) identifies           General Comment   Please see responses to comments S-3, S-4, S-25, S-38, and S-43.
             a number of resources in the project area including: Winiger Ridge Environmental Conservation
             Area (ECA), Overland Habitat Connector which links the Winiger Ridge ECA to the Hawking
             Gulch/Walker Ranch/Upper Eldorado Canyon ECA to the east, an Elk Migration Corridor, Riparian
             Areas and Wetlands along the creeks flowing into the reservoir, Winiger Gulch a High Biodiversity
             Significance Area to the southwest of and adjacent to the reservoir, and Winiger Ridge Natural
             Landmark. These areas are all anticipated to be impacted by the project contrary to the various
             policies in the element which seek to protect and preserve them. Additionally, the first goal found
             in the sustainability element directs the County to promote outcomes consistent with the principals
             of sustainability focusing on the protection of resources.
I-13         The transportation impacts of this project are anticipated to be significant and enduring for years.     Transportation    Traffic related impacts and mitigation measures will be addressed and finalized in the
             These impacts are not only traffic related but also result in the emissions of climate impacting                           final Traffic Management Plan. Denver Water will provide that plan to Boulder County.
             greenhouse gasses and impacting local air quality. The Comprehensive Plan Goal 4 of the
             Sustainability Element directs the County to reduce such emissions. Transportation Element policies
             direct the County to Design Complete Corridors (TR1.02) , Prioritize Travel Corridors (TR 3.01),
             Enhance the Bicycle and Pedestrian Network (TR 1.03), Encourage Alternative Transportation
             (TR2.02), Reduce Single-Occupant-Vehicle Travel (TR 4.01), Minimize reliance on Fossil Fuels (Goal
             5), and Promote Public Safety (TR 6.04). Coal Creek Canyon (HWY 72) is a narrow winding corridor
             that provides one of only a few access points into the region along and beyond the corridor. The
             anticipated traffic impacts along this corridor conflict with these stated goals and policies. What is
             Denver Water doing to address the sustainability and traffic impact concerns related to
             transportation impacts?
I-14         The project entails a six year long project (operating 24 hours per day at times) to increase the        General Comment   The increase in water elevation of 124 feet will add 77,000 AF of storage space which
             height of the existing dam by 131 feet and thus increasing the reservoir storage capacity inundating                       includes the 5,000 AF Environmental Pool.



                                                                                                                                                                                                                                37
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 39 of 128


                                                                                                                                                                         Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Community Planning & Permitting – Long Range Planning (Boulder County)
I
             Date posted: 12-23-2020 – Date of Letter: 11-13-2020
Comment ID   Comment                                                                                              Category                  Response
             additional areas to add 124 feet in elevation to the current water surface elevation achieving
             72,000 (77,000 is also stated in the application) acre feet of additional water storage.
I-15         The project includes an on site quarry and concrete plant and area road improvements. Traffic to     Construction Activities   Your comment is noted. Impacts to resources are addressed in other responses within
             the site includes supply trucks, tree hauling, construction equipment and workforce commuting. It                              this document. As explained elsewhere in these comment responses, Denver Water
             is clear that the proposed project will have permanent substantial impacts within Boulder County                               has worked hard to minimize disruptions to the community and mitigate those impacts
             and significant additional impacts during the six year construction phase.                                                     that cannot be avoided. Denver Water has invested in local restoration, enhancement
                                                                                                                                            and recovery activities to benefit the natural environment, including by participating in
                                                                                                                                            South Boulder Creek stream restoration planning, relocating the quarry site within the
                                                                                                                                            inundation area, agreeing to implement a carpool and/or bussing plan during peak
                                                                                                                                            construction periods, planning to obtain aggregate on site, assisting neighbors during
                                                                                                                                            and after the 2013 floods, providing temporary water flows in Eldorado Springs,
                                                                                                                                            performing other flood control activities in 2013, and supporting the City of Boulder
                                                                                                                                            and City of Lafayette’s successful application for a storage right in the environmental
                                                                                                                                            pool that will benefit South Boulder Creek.
                                                                                                                                            Regarding the mitigation that Denver Water has already agreed to as part of the GRE
                                                                                                                                            Project, please see:
                                                                                                                                            •   The Final Mitigation Plan for the Moffat Collection System Project, 401 Water
                                                                                                                                                Quality Certification, U.S. Fish and Wildlife Service Biological Opinions, and Section
                                                                                                                                                106 Programmatic Agreement attached to the Corps’ Record of Decision (Exhibit
                                                                                                                                                5c).
                                                                                                                                            •   The FERC’s Supplemental Environmental Assessment (Exhibit 5e).
                                                                                                                                            •   Denver Water’s Settlement Agreement with the USFS attached to Denver Water’s
                                                                                                                                                hydropower license amendment application (Exhibit 5i1).
                                                                                                                                            •   Denver Water’s IGA with the Cities of Boulder and Lafayette for an Environmental
                                                                                                                                                Pool in Gross Reservoir (Exhibit 27).
                                                                                                                                            •   Denver Water’s IGA with CDOT, Grand County, and the Town of Winter Park for
                                                                                                                                                the Fraser Sediment Pond (Exhibit 28).
                                                                                                                                            •   The Colorado River Cooperative Agreement (1041 Permit Application Exhibit 5j).
                                                                                                                                            •   Denver Water’s IGA with Grand County, The River District, and the Middle Park
                                                                                                                                                Water Conservancy District for the Learning By Doing Cooperative Effort (Exhibit
                                                                                                                                                29).
                                                                                                                                            •   Grand County Mitigation and Enhancement Coordination Plan (Exhibit 30).
I-16         As proposed Boulder County bears a significant burden to meet the needs of Denver Water yet the      General Comment           Please see responses to comments G-2, G-3, I-9, and I-10.
             application fails to describe any actions by Denver Water which attempt to relieve this burden and
             locate the impacts of the water utility needs within the Denver Water service area and require
             those benefitting from the service to minimize demand through deep and meaningful conservation
             and land use planning programs. Given the lack of information and the concerns identified it is
             difficult to find the application on compliance with Comprehensive or the Land Use Code.



                                                                                                                                                                                                                                     38
                                                     Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 40 of 128


                                                                                                                                                     Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Community Planning & Permitting – Long Range Planning (Boulder County)
I
             Date posted: 12-23-2020 – Date of Letter: 11-13-2020
Comment ID   Comment                                                                                      Category          Response
I-17         This concludes the Department of Community Planning & Permitting comments at this time. We   General Comment   Thank you for your comments.
             look forward to continuing to provide feedback and input throughout this process.




                                                                                                                                                                                                         39
                                                         Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 41 of 128


                                                                                                                                                                Exhibit 19 – Referral Agency Comment and Response Table


J            SI-20-0003 Colorado Parks and Wildlife
             Date posted: 12-23-2020 – Date of Letter: 11-12-2020
Comment ID   Comment                                                                                                 Category          Response
J-1          Thank you for the opportunity to comment on the Gross Reservoir Expansion Project 1041 permit           General Comment   Thank you for your comment.
             application. CPW’s statutory mission is to perpetuate the wildlife resources of the state, to provide
             a quality state parks system, and to provide enjoyable and sustainable outdoor recreation
             opportunities that educate and inspire current and future generations to serve as active stewards of
             Colorado’s natural resources. This mission is implemented through our 2015 Strategic Plan and the
             goals it embraces, which are designed to make CPW a national leader in wildlife management,
             conservation, and sustainable outdoor recreation for current and future generations.
J-2          CPW’S role in participating in the analysis of the Gross Reservoir Expansion Project (aka Moffat        General Comment   Denver Water concurs.
             Firming Project) has been to protect the interests of Colorado’s fish and wildlife resources. We have
             fulfilled this role by participating as a cooperating agency and by requiring that the project
             proponent, the City and County of Denver, acting by and through its Board of Water Commissioners
             (Denver Water), commit to mitigation and enhancement measures required under Colorado law
             (Section 37-60-122.2, C.R.S.).
J-3          In accordance with this law, a Fish and Wildlife Mitigation Plan (FWMP) and a Fish and Wildlife         General Comment   Denver Water concurs.
             Enhancement Plan (FWEP) were developed by Denver water and subsequently recommended by
             the Colorado Parks and Wildlife Commission and the Colorado Water Conservation Board as the
             state position on the mitigation of fish and wildlife resources for the Moffat Firming Project; this
             position was communicated by Governor Hickenlooper to the U.S. Army Corps of Engineers on
             October 11, 2011. Significant portions of the FWMP were included as a condition of the U.S. Army
             Corps of Engineer’s Record of Decision for the project.
J-4          Furthermore, Colorado Parks and Wildlife entered into a Memorandum of Understanding with                General Comment   Denver Water concurs.
             Denver Water on March 24, 2014 to memorialize the commitments and understandings of the
             FWEP. The FWMP and FWEP continue to reflect CPW’s position on fish and wildlife mitigation and
             enhancement for this project.
J-5          Thank you again for the opportunity to comment on this project. If you have any questions please        General Comment   Thank you for your comment.
             do not hesitate to contact District Wildlife Manager Sam Peterson at 970-776-6939 or
             samuel.peterson@state.co.us.
J-6          The Fish and Wildlife Mitigation Plan was included as an attachment to the letter from CPW.             General Comment   Thank you for your comment.




                                                                                                                                                                                                                    40
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 42 of 128


                                                                                                                                                                        Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Colorado Division of Water Resources
K
             Date posted: 12-23-2020 – Date of Letter: 10-19-2020
Comment ID   Comment                                                                                               Category                  Response
K-1          This office has reviewed the application materials for the Gross Reservoir & Dam Expansion project,   General Comment           Thank you for your comment.
             SI-20-0003, and has no formal comments to provide at this time. The signed referral form is
             attached for your records.
K-2          The Division of Water Resources' Dam Safety Branch is reviewing the project separately with Denver    General Comment           Comment noted.
             Water and their engineers from a dam safety perspective and has been engaged with Denver Water
             for the past 2+ years to ensure that all dam safety comments have been addressed.
K-3          Any comments or concerns regarding aggregate mining at the site will be addressed through the         Construction Activities   Comment noted.
             Division of Reclamation, Mining and Safety permitting process at the time a reclamation permit is
             applied for.
K-4          Denver Water has indicated that a temporary water supply will likely be required for office use at    Construction Activities   If needed, Denver Water will apply for a well permit and augmentation plan.
             the Gross Reservoir site for a period of approximately five years. Denver Water has committed to
             working with this office to ensure a legal source of water for the site.
K-5          We have reviewed the proposal and have no conflicts.                                                  General Comment           Thank you for your comment.
             Letter is enclosed.




                                                                                                                                                                                                                            41
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 43 of 128


                                                                                                                                                                  Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Community Planning & Permitting (Boulder County) Floodplain Management Program
L
             Date posted: 12-23-2020 – Date of Letter: 11-12-2020
Comment ID   Comment                                                                                               Category          Response
L-1          The proposed project is located within the county’s Floodplain Overlay District. An Individual        Floodplain        The South Boulder Creek Floodplain analysis is included in the Corps’ Final EIS at
             Floodplain Development Permit (FDP) is required prior to construction. In addition, because the                         section 5.1.1.2 and in Denver Water’s FERC hydropower license amendment
             proposed project would require substantial revisions to the Preliminary Flood Insurance Study (FIS)                     application at Volume II, section 3.3.1. The Corps and FERC evaluated this issue and
             and Flood Insurance Rate Maps (FIRMs), a Conditional Letter of Map Revision (CLOMR) must be                             concluded that there would be no increase in South Boulder Creek floodplain
             approved by FEMA before an FDP may be issued. Upon project completion, a Letter of Map                                  boundaries that could be attributed to the GRE Project.
             Revision (LOMR) must be approved by FEMA to revise the regulatory floodplain.
                                                                                                                                     Of note, in 2009, the City of Boulder completed a study of the floodplain along South
                                                                                                                                     Boulder Creek below Gross Reservoir beginning at Eldorado Springs. Resulting
                                                                                                                                     floodplain mapping has not yet been adopted by FEMA for regulatory purposes, but
                                                                                                                                     the City of Boulder already uses the new maps to issue permits for properties within
                                                                                                                                     the South Boulder Creek Basin. The study assumed that Gross Reservoir was full during
                                                                                                                                     the design storm, i.e., that it provided no attenuation of the peak flows. Given that
                                                                                                                                     assumption, there would be no change to the floodplain below Boulder Canyon that
                                                                                                                                     can be attributed to the GRE Project. It is possible that an enlarged Gross Reservoir
                                                                                                                                     would result in reductions in the floodplain size due to the ability to capture additional
                                                                                                                                     South Boulder Creek flows.
                                                                                                                                     Based on the federal agencies’ analysis, there is no need to go through a floodplain
                                                                                                                                     map revision process as part of the 1041 permitting process, and Denver Water could
                                                                                                                                     not do so and still meet our FERC-ordered construction deadlines. Denver Water
                                                                                                                                     requested a meeting with Boulder County’s Community Planning & Permitting
                                                                                                                                     Floodplain Management Program to discuss the applicability of land development
                                                                                                                                     requirements on the GRE Project that could be accomplished at a later date, separate
                                                                                                                                     from the 1041 permitting process. This meeting was held on February 8, 2021 (see
                                                                                                                                     Exhibit 23, Meeting Record, attached to these responses to comments) for a mutual
                                                                                                                                     understanding.
                                                                                                                                     Consistent with the discussions at that meeting, Denver Water is willing to prepare a
                                                                                                                                     Conditional Letter of Map Revision (CLOMR) for the GRE Project. The effective
                                                                                                                                     hydrology model at Gross Reservoir has not yet been received, but an initial
                                                                                                                                     comparison of the existing to proposed reservoir/spillway configurations, assuming
                                                                                                                                     storage capacity only above the spillway and flow only leaving through the spillway,
                                                                                                                                     shows a decrease in peak flows immediately downstream of Gross Reservoir. The
                                                                                                                                     modeling assumptions in the preliminary model will be checked, but it is anticipated
                                                                                                                                     that the peak flows in the proposed conditions will not increase as compared to
                                                                                                                                     existing conditions. The HEC-RAS Model downstream of the reservoir will be updated
                                                                                                                                     with the proposed flow rates and the water surface elevations will be compared to
                                                                                                                                     preliminary Flood Insurance Study (FIS) Model results and existing conditions. Denver
                                                                                                                                     Water will review the results with Boulder County and then determine next steps in
                                                                                                                                     the CLOMR process, including determining whether further analysis downstream is
                                                                                                                                     warranted. Again, these activities and discussions will be conducted outside of the
                                                                                                                                     1041 permitting process.
L-2          The regulatory floodplain for South Boulder Creek upstream of Eldorado Springs, which includes        General Comment   See response to comment L-1. The preliminary Flood Insurance Study models will be
             Gross Reservoir, is the result of a flood hazard study conducted by the Colorado Water                                  used as a basis of the analysis upstream of Eldorado Springs.
             Conservation Board (CWCB). This study was completed through the Colorado Hazard Mapping



                                                                                                                                                                                                                              42
                                                         Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 44 of 128


                                                                                                                                                                             Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Community Planning & Permitting (Boulder County) Floodplain Management Program
L
             Date posted: 12-23-2020 – Date of Letter: 11-12-2020
Comment ID   Comment                                                                                             Category                       Response
             Program (CHAMP) and submitted to FEMA in 2018. On September 30, 2019, FEMA released a
             Preliminary FIS and FIRMs based on this study. On January 1, 2020, the Boulder County Board of
             County Commissioners approved Land Use Docket Z-19-0001, thereby incorporating the Preliminary
             FIS and FIRMs into the county’s Floodplain Overlay District. The county anticipates that these will
             supersede the currently effective FIS and FIRMs in 2022.
L-3          The CLOMR application must include an analysis and report conducted by a Colorado-licensed               Floodplain                Acknowledged – see response to comment L-1.
             Professional Engineer that fully demonstrate the impacts of the project on base (1% annual chance)
             flood hydrology, hydraulics, and floodplain map compared with the Preliminary FIS and FIRM for
             South Boulder Creek. The hydrologic analysis must also demonstrate the impacts of the project on
             other flood recurrence intervals for South Boulder Creek that are included in the Preliminary FIS.
             The required CLOMR application, analysis, and report must be completed in accordance with FEMA
             standards.
L-4          Pursuant to Boulder County Land Use Code Article 4-404.2.E.4.d, any increase in base flood               Floodplain                Acknowledged – see response to comment L-1.
             elevations that are a direct result of the proposed project and that impact an insurable building will
             not be allowed. This includes any increases resulting from greater 1% annual chance discharges
             from the proposed spillway.
L-5          Any roadwork, grading, construction staging, or material stockpiling in the Floodplain Overlay           Construction Activities   Denver Water will prepare a map showing the location of proposed disturbance and
             District will also require an Individual FDP. All staging and stockpiling areas must avoid the                                     staging areas as they relate to the effective and/or preliminary floodplain limits. If any
             regulatory floodplain unless it is demonstrated to the county’s satisfaction that doing so is                                      disturbance areas encroach on the floodplain, additional analysis will be completed
             unavoidable. Staging or stockpiling in the regulatory floodway will not be permitted without an                                    and coordinated with Boulder County as discussed during a coordination meeting
             approved evaluation of alternatives and emergency evacuation plan.                                                                 between Boulder County and Denver Water on February 8, 2021.
L-6          Our review of the application materials revealed that the applicant has not provided a quantitative      Floodplain                Acknowledged – see response to comment L-1.
             analysis of the project’s impact on regulatory base (1% annual chance) flood discharges, flood
             elevations, and floodplain extent on South Boulder Creek. Without a quantitative analysis based on
             regulatory data, the county cannot evaluate the impacts of the project on the regulatory floodplain.
L-7          The CLOMR application process, which is required for the Individual FDP, will allow both the county      Floodplain                Acknowledged – see response to comment L-1.
             and FEMA to review floodplain impacts. However, in accordance with the 1041 Review Criteria, the
             impacts downstream of Gross Reservoir must be more thoroughly evaluated as part of the 1041
             Review to determine whether the project will result in any rises in base flood elevations that impact
             insurable buildings downstream of the reservoir. In accordance with Boulder County Land Use Code
             Article 4-404.2. E.4.d, such rises will not be allowed.
L-8          Therefore, in order to complete our 1041 Review of the proposed project, the applicant must              Floodplain                Acknowledged – see response to comment L-1.
             provide an analysis and report conducted by a Colorado-licensed Professional Engineer that
             describe the impacts of the project on regulatory base flood hydrology, hydraulics, and floodplain
             extent downstream of Gross Reservoir, based on the Preliminary FIRM and FIS for South Boulder
             Creek. The analysis and report must either a) certify that there will be no changes to the regulatory
             hydrology or hydraulics downstream of the reservoir, or b) describe the changes to the regulatory
             hydrology, hydraulics, and floodplain extent downstream of the reservoir and certify that no
             insurable buildings will be impacted by any rise in base flood elevations resulting from the project.
L-9          The regulatory hydrology for South Boulder Creek downstream of Gross Reservoir comes from the            Floodplain                Acknowledged – see response to comment L-1.
             MIKE 11 rainfall-runoff model completed by the City of Boulder in 2007 (CH2M, 2008). The results


                                                                                                                                                                                                                                             43
                                                         Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 45 of 128


                                                                                                                                                             Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Community Planning & Permitting (Boulder County) Floodplain Management Program
L
             Date posted: 12-23-2020 – Date of Letter: 11-12-2020
Comment ID   Comment                                                                                              Category          Response
             of the MIKE 11 model were used to set the flows in the CHAMP hydraulic analyses and to tie-in with
             existing floodplain mapping through the City of Boulder. The MIKE 11 rainfall-runoff model
             accounts for flood storage in Gross Reservoir. The regulatory hydrology for South Boulder Creek
             upstream of Gross Reservoir is based on a HEC-HMS model completed by the Colorado Department
             of Transportation and CWCB (CH2M 2015).
             The regulatory hydraulics and mapping for South Boulder Creek are the results of the CHAMP study
             and are modeled in HEC-RAS 4.1.0.
L-10         Please contact Virginia Gazzetti, Floodplain Program Planner, at 720-564-2865 or                     General Comment   Thank you for your comments.
             vgazzetti@bouldercounty.org to discuss this referral and to obtain the effective hydraulic model
             and supporting materials for South Boulder Creek.
             This concludes our comments at this time.




                                                                                                                                                                                                                 44
                                                         Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 46 of 128


                                                                                                                                                                         Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Gilpin County
M
             Date posted: 12-23-2020 – Date of Letter: 12-17-2020
Comment ID   Comment                                                                                                    Category             Response
M-1          The Gilpin County Board of County Commissioners ("Board") expresses their opposition to the                General Comment      Thank you for your comments.
             Gross Reservoir Expansion Project ("Project").
M-2          Impacts on Gilpin County and other eastern slope communities have not been adequately                      General Comment      Denver Water met with the Gilpin County Commissioners and staff on February 17,
             considered and addressed. The Board respectfully requests that the Boulder County Board of                                      2021, to discuss the County’s concerns over the GRE Project. Denver Water looks
             County Commissioners and Denver Water not proceed with the Gross Reservoir Expansion Project                                    forward to continued coordination with local agencies.
             as currently proposed until Gilpin County, Denver Water, and the above-addressed jurisdictions
             meet to discuss and address the concerns and serious impacts from the Project. This discussion is
             necessary to provide a fair and objective review and resolution of the concerns Gilpin County and
             other impacted communities have related to this Project.
M-3          Environmental Impacts. The removal of 600,000 trees, creating a new quarry site, and building an           General Comment      The Corps’ Final EIS and FERC application stated “approximately 200,000 trees” would
             enlarged dam is an ecological disaster for this area. We do not believe the Project should be                                   be cleared. Please see responses to comments S-3, S-4, S-25, S-38, and S-43 regarding
             approved but at the very least a new Environmental Impact Statement should be required.                                         steps that Denver Water has taken to mitigate the impacts of the GRE Project,
                                                                                                                                             including acquisition and transfer of 539 acres of the Toll Property, located in Gilpin
                                                                                                                                             County, to the USFS.
M-4          Wildlife Impacts. The headwaters for South Boulder Creek are located in Gilpin County and the              Aquatic Biological   The maximum amount of water diverted by the Moffat Collection System will not
             channelization of this creek for the purpose of filling Gross Reservoir in the 1950's is visible to this   Resources            change as a result of expanding Gross Reservoir. Existing system water capacities
             day. We are concerned about the loss of fish habitat that will occur when maximum water flows are                               already limit the amount of water diverted. In South Boulder Creek, the limiting area is
             needed to fill the proposed enlarged reservoir.                                                                                 near Pinecliffe. When flows at the USGS station approach 1,200 cfs flooding issues
                                                                                                                                             start and Denver Water limits diversions through the Moffat Tunnel.
                                                                                                                                             Additionally, the Corps Final EIS evaluated the impact of changes on South Boulder
                                                                                                                                             Creek above Gross Reservoir – the following is the Corps’ conclusion: “There would be
                                                                                                                                             mostly minimal changes in trout habitat availability. However, there would be
                                                                                                                                             increased bank instability in Segments 1 and 2 of South Boulder Creek, which could
                                                                                                                                             alter habitat somewhat. The increases in runoff flows could have an effect on benthic
                                                                                                                                             invertebrate populations as well. The Proposed Action would result in a minor adverse
                                                                                                                                             impact and could result in decreased density of macroinvertebrates, or
                                                                                                                                             macroinvertebrate community composition could shift towards species that prefer fast
                                                                                                                                             moving water”. Denver Water, in order to address possible future bank instability, will
                                                                                                                                             develop a monitoring program for bank stability with CPW and the USFS as described
                                                                                                                                             in the 2011 Fish and Wildlife Mitigation Plan with CPW and the 2016 Settlement
                                                                                                                                             Agreement with the USFS.
M-5          Sustainability and Conservation. Water conservation rather than expansion was not considered as a          Conservation Reuse   Additional conservation was considered in the Purpose and Need. In fact, of the 34,000
             viable alternative to the expansion Project. Beautiful forests and treasured wilderness and                                     AF shortfall, almost half (16,000 AF) will be met with additional conservation. Please
             environmental areas should not be sacrificed to perpetuate continued non-sustainable water use                                  see response to comment I-9 for more information.
             and inefficient water irrigation practices in metropolitan areas and elsewhere. Colorado has a semi-
             arid climate and is considered a high dessert. We need to adjust to that reality with our water
             practices and become champions of water conservation.
M-6          Traffic Impacts. As currently proposed, Gilpin County's most used and relied on county-wide                Transportation       Denver Water is required by FERC to develop a Tree Removal Plan. This plan will
             roadway, SH 119, will see the addition of at least 36 heavy trucks per day hauling tree materials                               specify traffic routes and the number of trucks expected from tree removal activities.
             from the Project through Gilpin County. SH 119, which is west of Gross Reservoir and runs south                                 Denver Water is willing to meet with agencies to learn how traffic associated with the
             from the Nederland area through Gilpin County, is a two-lane road through an historic and scenic                                GRE Project can be minimized and mitigated.



                                                                                                                                                                                                                                      45
                                                          Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 47 of 128


                                                                                                                                                                       Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Gilpin County
M
             Date posted: 12-23-2020 – Date of Letter: 12-17-2020
Comment ID   Comment                                                                                              Category                Response
             natural area, specifically the Peak to Peak Scenic and Historic Byway. SH 119 also serves as a major
             access point for Gilpin County citizens, businesses and employees as well as visitors seeking to
             enjoy the businesses and beauty of Gilpin County. SH 119 is also the only highway that traverses the
             entire County, serving as a gateway to the County from both the north and south of the County.
             US 6, part of the Project's planned SH 119 route for transport of tree removal material, serves many
             Gilpin County residents, businesses, and visitors as they travel to Gilpin County and others heading
             west to or east from 1-70. US 6 is also already overburdened with heavy truck traffic from the Frei
             Quarry located along US 6. Additionally, US 6 and SH 119 serve as a major route for the millions of
             visitors for the recreation opportunities in Gilpin County including the casinos, which generate
             significant revenue for the County and the State.
             We are also concerned about impacts to other roads serving Gilpin County. Coal Creek Canyon (CO
             72) is the state highway that serves many of our residents in northern Gilpin County. The impact
             that construction and logging trucks will have on this curvy mountain road is so extreme that it will
             create dangerous conditions for residents commuting to work or to services below.
M-7          It appears other more direct, shorter, safer, faster, less costly, less polluting, wider (multiple lanes   Transportation    The only routes eliminated from consideration for construction activities have existing
             per direction) and more eco-friendly routes are available for transporting tree materials from the                           limitations. For example, SH 72 from Gross Dam Road to SH 119 will not accommodate
             Project. As presently proposed, 15 percent of truck traffic hauling tree materials destined for                              large trucks. The same is true for Flagstaff Road which connects the North shore of
             Longmont will travel an additional 90 miles, approximately 30 miles of which is through Gilpin                               Gross Reservoir to the City of Boulder.
             County, to avoid a direct route to the north through Boulder.
M-8          Additionally, the Union Pacific's Moffat Tunnel Subdivision rail line appears to be a possible             Transportation    The use of rail was evaluated by Denver Water and is not viable for several reasons
             alternative. UP's Moffat Tunnel Subdivision line travels west from Denver and comes very near                                based on discussions with Union Pacific Railroad, which owns and manages the rail line
             Gross Reservoir where it crosses and is accessible from Gross Dam Road. This rail line also travels                          in the area.
             close to SH 72 and SH 93 and crosses those highways at various locations providing additional
                                                                                                                                          The line that runs near Gross Reservoir is a main line. Thus, a train cannot stop on the
             access points for transferring tree and other materials for transport south or north on SH 93, or to
                                                                                                                                          main line to unload material. A siding (third line) is located near Gross Dam, but this
             1-70, or for taking materials and equipment to Gross Reservoir.
                                                                                                                                          siding is only large enough to accommodate about 15 rail cars for unloading which may
                                                                                                                                          not be sufficient during peak dam production. Additionally, part of the siding is
                                                                                                                                          bisected by Gross Dam Road. Thus, when train deliveries were occurring the crossing
                                                                                                                                          would be blocked at times.
                                                                                                                                          Space is also very tight in the area. In order to offload the rail cars, land in the area
                                                                                                                                          would need to be developed to allow the additional infrastructure needed. This would
                                                                                                                                          reduce open space land around the railroad tracks.
                                                                                                                                          Scheduling requirements based on dam production may not be able to be met with
                                                                                                                                          other rail uses on the same line.
M-9          We understand this proposed Project will impact several communities. We look forward to                    General Comment   Thank you for your comments.
             discussing all of these issues so that impacts are fairly and effectively addressed.




                                                                                                                                                                                                                                  46
                                                         Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 48 of 128


                                                                                                                                                                  Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Grand County and Northwest Colorado Council of Governments
N
             Date posted: 12-23-2020 – Date of Letter: 11-13-2020
Comment ID   Comment                                                                                                  Category          Response
N-1          Thank for you for the opportunity for Grand County and the Northwest Colorado Council of                 General Comment   Thank you for your comment.
             Governments, by and through its Water Quality/ Quantity Committee (NWCCOG), to submit
             comments on the Gross Reservoir and Dam Expansion Project (“Project”) proposed by Denver
             Water.
N-2          Grand County is providing these comments as a signatory to the Colorado River Cooperative                General Comment   Thank you for your comment. Denver Water agrees that the commitments entered
             Agreement (“CRCA”) between west slope local governments and Denver Water. The CRCA includes                                into the Colorado River Cooperative Agreement are designed to improve current
             a range of benefits to the water resources in Grand County and the headwaters of the Colorado                              stream conditions throughout Grand County and in the Colorado and Fraser River
             River Basin that are tied to the Gross Reservoir Expansion.                                                                Basins. The Colorado River Cooperative Agreement provides a framework for
                                                                                                                                        numerous actions to benefit water supply, water quality, recreation and the
                                                                                                                                        environment. Please note that many of these commitments are contingent on final
                                                                                                                                        approval and implementation of the GRE Project.
N-3          The impetus of the CRCA was, in part, to address the impacts that have occurred in the Upper             General Comment   Thank you for your comment.
             Colorado River watershed during dry years and in dry seasons because of Denver Water’s existing,
             pre-law water diversions through the Moffat Tunnel. In addition, Grand County has a long history of
             using 1041 regulations to address impacts to the County from water projects, and was a defendant
             in the earliest cases that upheld county authority to regulate water projects proposed by municipal
             governments. Grand County supports Boulder County’s tenacious efforts to regulate through such
             means.
N-4          NWCCOG’s interest in this matter includes the fact that several member counties are signatories to       General Comment   Thank you for your comment.
             the CRCA described above, and because it has been focused for more than 45 years on preserving
             county authority to permit municipal water projects. NWCCOG is the designated regional water
             quality management agency for the region that includes the headwaters of the Colorado River,
             where additional water will be taken to Gross Reservoir. In this role, NWCCOG adopts and
             implements the regional water quality management plan under Section 208 of the Clean Water Act,
             33 U.S.C. § 1288(a) (“208 Plan”).2 The primary goal of the NWCCOG 208 Plan is “the protection of
             the existing water quality and designated uses of waters in the region.”
             NWCCOG, Grand County, and other local government members of NWCCOG have been focused on
             water quality issues associated with the Moffat Tunnel transmountain diversion system since the
             1970s. NWCCOG members, including Grand County, have used 1041 authority to regulate, and even
             deny, major water projects that did not meet 1041 standards. Grand County and NWCCOG have
             long supported and protected 1041 authority and continue to support Boulder County’s authority
             to regulate this Project through 1041 permitting just as NWCCOG members have done for decades.
N-5          Unfortunately, the headwaters region will not gain the benefits negotiated in the CRCA that are          General Comment   Denver Water concurs with this comment. As NWCCOG notes, many of Denver Water's
             designed to address the environmental and socio-economic impacts caused by Denver Water’s                                  resource commitments are contingent upon the issuance of permits necessary for the
             historic, pre-law water diversions with the Project in place. Only by allowing the new diversions                          construction of the GRE Project.
             during wet years that would be made possible by the Project can we ensure additional releases of
             water during the critical low flow periods that are necessary for the survival of aquatic life and the
             aquatic environment.
N-6          Grand County and NWCCOG recognize a shared interest with Boulder County in protecting water              General Comment   Denver Water concurs with this comment.
             resources and offer their experience with permitting major water projects that have resulted in net
             water quality gains for affected water segments. Grand County and NWCCOG believe that a



                                                                                                                                                                                                                          47
                                                         Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 49 of 128


                                                                                                                                                                   Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Grand County and Northwest Colorado Council of Governments
N
             Date posted: 12-23-2020 – Date of Letter: 11-13-2020
Comment ID   Comment                                                                                                 Category          Response
             collaborative, problem solving approach could allow Boulder County to issue a 1041 permit for the
             Gross Reservoir Expansion that can benefit the area where Project impacts are to be experienced-
             Boulder County- and also provide the Upper Colorado River system with the water that is so crucial
             to protecting the aquatic environment.
N-7          The Boulder County 1041 regulations explicitly consider the efficient utilization of the Gross          General Comment   The main source of water for the expanded Gross Reservoir is the Fraser and Upper
             Reservoir and Dam Expansion Project, including the source of the needed water supply. As Denver                           Williams Fork River Basins. However, to achieve the entire yield of the GRE Project,
             Water points out briefly in its 1041 Permit Application, the source of the water supply for the                           additional diversions will occur from the Blue River, South Platte River and South
             Project is the Fraser and Williams Fork Rivers and tributaries, which will be diverted through the                        Boulder Creek.
             existing Moffat Tunnel transmountain diversion to be stored in the expanded Gross Reservoir.
N-8          The Project would allow Denver Water to use existing water rights in the headwaters to the              General Comment   Denver Water agrees with the statements that negotiating the Colorado River
             Colorado River. This Project is expected to increase diversions in wet years from these basins by 15-                     Cooperative Agreement, a multiparty agreement by and between various entities to
             20%. When paired with existing Denver Water diversions, an estimated 80% of flows will be                                 benefit water supply, water quality, environmental resources, and recreation, has and
             diverted from the Fraser River. When the Project was first proposed, Grand County and NWCCOG                              will provide benefits on both sides of the Continental Divide. Denver Water, along with
             were alarmed that this Project would exacerbate the already-degraded conditions of the Fraser and                         Grand County, Summit County, The River District, and numerous other entities, signed
             Upper Colorado River caused in large part by existing water diversions from the Colorado River                            the Colorado River Cooperative Agreement which provides a framework for numerous
             system to the Front Range. Their first instinct was “not another drop.”                                                   actions to benefit water supply, water quality, recreation and the environment.
             However, Grand County, NWCCOG, and its member local governments ultimately decided that
             negotiating with Denver Water (which resulted in the CRCA) was a more prudent course of action
             than the scorched-earth litigation which has characterized water wars for over 100 years. The
             benefits derived from these negotiations should be taken into account when Boulder County
             assesses Denver Water’s efficient utilization of water supplies, under Section 8-511.C.2. of the
             County’s Land Use Code. Elements of the CRCA are evidence the Project would satisfy this standard,
             including: [list follows in comments below]
N-9          An adaptive management process that takes into account current, pre- and post-Project, and              General Comment   Denver Water concurs with this comment.
             cumulative impacts on the Colorado Headwaters. That process, called Learning By Doing, makes
             Denver Water a key funder and partner along with Grand County, other west slope governments,
             nonprofits like Trout Unlimited, state agencies, and others who work jointly to adaptively manage
             river health. Learning By Doing is an historic approach to managing water supplies that for the first
             time asks the Project proponent to remain engaged for the life of the Project. Impacts to the
             environment of water projects cannot be predicted with accuracy, and mitigation is not an exact
             science. Thus, meeting regularly to assess real world changes to the environment rather than
             relying on pre-packaged mitigation is the only way to make protect environmental resources,
             especially in light of climate change.
N-10         Additional “wet water” for towns, districts, and ski areas in Grand and Summit Counties to service      General Comment   Denver Water concurs with this comment.
             the needs of the communities and improve water quality and environmental health, and funding to
             improve existing degraded conditions.
N-11         Limiting the use of transmountain diversion water to Denver Water’s existing service area. The vast     General Comment   Denver Water concurs with this comment.
             majority of water supply for the Project, as a result, will not result in an expansion of Denver
             Water’s service area that would otherwise contribute to urban sprawl on the Front Range.




                                                                                                                                                                                                                              48
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 50 of 128


                                                                                                                                                                    Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Grand County and Northwest Colorado Council of Governments
N
             Date posted: 12-23-2020 – Date of Letter: 11-13-2020
Comment ID   Comment                                                                                                 Category          Response
N-12         Extensive conservation and reuse throughout Denver Water’s system, including conservation of            General Comment   Denver Water concurs with this comment. Additionally, these sources of water were
             29,000 AF of water by 2045, consistent with Denver Water’s 1996 Integrated Water Management                               included in the modeling completed in the Corps’ Final EIS and other permitting
             Plan. In order to reuse transmountain water to extinction, or as close as possible, Denver Water                          efforts.
             also committed to the construction of 30,000 AF of gravel pit storage and construction of its
             recycled water system, which is currently accepting contracts.
N-13         With the commitments made in the CRCA, the NWCCOG region will see improved water quality,               General Comment   Denver Water concurs with this comment.
             environmental health, recreational flows, and collaborative partnerships with Denver Water, and
             the Project would be consistent with NWCCOG’s 208 Plan.
N-14         Grand County and NWCCOG understand and support Boulder County’s emphasis on water quality               General Comment   Denver Water agrees with these statements and is committed to and engaged in the
             protection and mitigation of overall project impacts to the County through its 1041 regulations.                          robust Learning By Doing collaborative group in Grand County through an IGA (see
             Grand County recently issued a 1041 permit for the Windy Gap Firming Project, another expansion                           Exhibit 29 attached to these responses to comments). The goal of Learning By Doing is
             of an existing transmountain diversion project by Northern Water Conservancy District                                     to cooperatively maintain, restore, and enhance the aquatic environment in the Fraser
             (“Northern”).                                                                                                             and upper Colorado River basins. The explicit purpose of Learning By Doing is to
                                                                                                                                       "maintain and, where reasonably possible, restore or enhance the condition of the
             In that instance, Northern agreed to apply for a 1041 permit “under protest.” Commitments made
                                                                                                                                       aquatic environment in Grand County". The parties to Learning By Doing intend "to
             in a series of Intergovernmental Agreements (IGAs) were incorporated as conditions of Grand
                                                                                                                                       build and promote a stable, permanent relationship that respects the interests and
             County’s 1041 permit to ensure that 1041 standards were met. Commitments included Northern’s
                                                                                                                                       legal responsibilities of the parties, while achieving the goals of the Cooperative Effort".
             participation in Learning By Doing and water and funding commitments for the impacted area on a
                                                                                                                                       Learning By Doing is dedicated to managing the aquatic environment on a permanent
             similar level to the CRCA. This led to NWCCOG’s determination that, with all of these commitments,
                                                                                                                                       cooperative basis. All the parties to the Learning By Doing IGA have agreed to
             Northern’s project will be consistent with the NWCCOG 208 Regional Water Quality Plan, and with
                                                                                                                                       contribute resources on an ongoing basis. The most significant resources are those
             Grand County’s issuance of the 1041 permit.
                                                                                                                                       provided to Grand County by Denver Water under the Colorado River Cooperative
             Now, because of these negotiated commitments, Denver Water and Northern are already meeting                               Agreement. The actions undertaken by Learning By Doing in Grand County are
             regularly with Grand County, NWCCOG, other local governments, and the environmental                                       coordinated with mitigation actions related to the GRE Project, thereby increasing the
             community. This group, through Learning By Doing, jointly issues and plans system operations that                         effectiveness of both efforts.
             take into account the aquatic environment and local socio-economic impacts, not just water supply
             goals. In 2017, Learning By Doing collaboratively developed a river restoration project on the Fraser
             River that shows promising initial signs of greatly improved fish habitat. Relationships continue to
             grow, and Learning By Doing is working well.
N-15         Based on Grand County and NWCCOG’s experience, this comment letter includes some potential              General Comment   Thank you for your comments.
             1041 permit conditions that the County may wish to consider, or may already be considering, while
             evaluating the Project against Boulder County’s 1041 regulations.
N-16         Possible Condition(s): Adaptive Management and commitments to collaborative responses to                Mitigation        Denver Water concurs with this comment.
             Project impacts
             Drawing on the early success of the Grand County Learning By Doing Adaptive Management
             Committee, Boulder County could benefit from integrating adaptive management or ongoing
             collaborative commitments into permit conditions in order to flexibly address impacts from the
             Project in Boulder County as they are realized.
             For example, in Section 8-507.D.7.b.ii.C, Denver Water references Condition 15 of its § 401 state
             water quality certification as a mechanism to mitigate impacts to surface water quality from the
             Project. Condition 15 states that, if monitoring Denver Water has committed to perform indicates
             water quality impairment, Denver Water will initiate an investigation and deliver a report to



                                                                                                                                                                                                                                 49
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 51 of 128


                                                                                                                                                              Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Grand County and Northwest Colorado Council of Governments
N
             Date posted: 12-23-2020 – Date of Letter: 11-13-2020
Comment ID   Comment                                                                                               Category          Response
             Colorado Department of Public Health and Environment. If the impairment is shown to be because
             of the operation of the Project, then Denver Water would prepare a mitigation plan.
             This Project mitigation would lend itself to an adaptive decision making body that includes a
             broader group than just Denver Water. We would be happy to work with the County to explain
             some of the procedures we have developed through Learning By Doing which Boulder County might
             find interesting.
N-17         Possible Condition(s): Review and approval of all plans serving as mitigation in other agreements     Mitigation        Denver Water concurs with this comment.
             As a 1041 Permit condition for the Windy Gap Firming Project, Grand County required Northern
             Water to submit monitoring plans for approval. Grand County is currently working with Northern
             Water to resolve its concerns. Boulder County may wish to consider the same approach for
             monitoring requirements.
             Examples of plans that Boulder County may want to review and approve for consistency with the
             1041 application include the Pit Development and Reclamation Plan, the Tree Removal Plan, and
             various monitoring commitments made as conditions in the § 401 state water quality certification.
N-18         Possible Condition(s): Incorporate existing agreements into the 1041 permit                           Mitigation        Denver Water concurs with this comment.
             The Windy Gap Firming Project 1041 incorporated relevant existing agreements that were
             necessary to mitigate impacts under the 1041 permit. Existing agreements are likely essential to
             evaluating the Project 1041 permit application as well. Examples of existing agreements that serve
             as mitigation include:
             •   Denver Water/USFS Settlement Agreement, which includes wetlands construction, invasive
                 species management, and wildlife habitat protections.
             •   Agreements that led to the environmental pool in Gross Reservoir, including the 2010
                 Intergovernmental Agreement (IGA) between Denver Water and the cities of Boulder and
                 Lafayette and requirements in the FERC permit.
             The processes established in the above agreements would benefit from ongoing reporting to, and
             participation from, Boulder County on actions taken under those existing agreements as they relate
             to standards in the 1041 permit.
N-19         Grand County and NWCCOG encourage the Boulder County BOCC to consider the recent outcomes             General Comment   Denver Water concurs with this comment.
             of negotiated agreements in the Colorado River headwaters and consider similar approaches to
             ensure impacts are addressed and properly mitigated. As the west slope learned through the CRCA
             and Windy Gap Firming Project negotiations, mitigating impacts from projects in a meaningful way
             that considers ongoing real-time impacts, not just modeled and anticipated impacts, is possible and
             prudent.
             Thank you for your consideration of these comments. We welcome any questions you might have.




                                                                                                                                                                                                                  50
                                                           Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 52 of 128


                                                                                                                                                                          Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Jefferson County – Director of Transportation and Engineering Division
O
             Date posted: 12-23-2020 – Date of Letter: 12-14-2020
Comment ID   Comment                                                                                                       Category          Response
O-1          Thank you for reaching out to me last week to review the truck routing related to the tree clearance          General Comment   Thank you for your comments.
             and construction being planned at Gross Reservoir. This project is currently in a Boulder County
             Land Use Review process. The issues of concern from our meeting were:
O-2          1. There will be as many as 228 truck trips per day or 17 to 25 trucks per day accessing the site             Transportation    The numbers you reference were estimates at the time. Denver Water will finalize the
                during different phases of the project between 2024 and 2026.                                                                volume, route and frequency of vehicle traffic in the final Traffic Management Plan.
O-3          2. Denver Water has stated that truck traffic will not utilize routes through the city of Boulder to          Transportation    Denver Water will finalize the routes to be used by truck traffic in the final Traffic
                access a processing site in Longmont. The number of trucks accessing Longmont will be fewer                                  Management Plan.
                than 20% of the total truck trips. All other traffic will access the landfill site at SH93 just south of
                SH 72.
O-4          3. Alternative routes to between Gross Reservoir and Longmont that do not enter the city of                   Transportation    Denver Water will finalize the routes to be used by truck traffic in the final Traffic
                Boulder could impact other municipal and unincorporated areas both within and outside of                                     Management Plan.
                Jefferson County.
O-5          4. There is no specific plan described in the application for truck routing other than a broad                Transportation    Denver Water will finalize the routes to be used by truck traffic in the final Traffic
                statement that tucks will be utilizing SH 72 (Coal Creek Canyon) and SH 93.                                                  Management Plan.
O-6          5. All truck traffic within Jefferson County will use CDOT-maintained roads and CDOT has limited              Transportation    Thank you for your comment.
                authority to dictate the route of legally-loaded, non-oversized trucks.
O-7          Please let me know if I am incorrect in describing any of these facts. In response to your request for        Transportation    Thank you for your comment. Denver Water will finalize the routes to be used by truck
             comments related to the land use case for the Gross Reservoir expansion, please see the following                               traffic in the final Traffic Management Plan. If final truck routes are located through
             Jefferson County comment:                                                                                                       incorporated areas of Jefferson County, Denver Water will be in contact.
             Jefferson County requests more specific information about the planned routing of trucks accessing
             Gross Reservoir to and from both the east and west sides of the project. Jefferson County’s concerns
             include the noise and traffic impact of trucks to unincorporated areas of Jefferson County and
             incorporated areas including the cities of Golden, Arvada, and Wheat Ridge. If routing of trucks will
             occur through incorporated areas within Jefferson County, the applicant should conduct outreach to
             staff at those cities.




                                                                                                                                                                                                                                      51
                                                         Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 53 of 128


                                                                                                                                                                  Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 City of Lafayette
P
             Date posted: 12-23-2020 – Date of Letter: 9-30-2020
Comment ID   Comment                                                                                               Category           Response
P-1          No comments or concerns from Lafayette on this referral.                                              General Comment    Denver Water appreciates the City of Lafayette’s consideration and review.


             SI-20-0003 Town of Nederland
Q
             Date posted: 12-23-2020 – Date of Letter: 12-1-2020
Comment ID   Comment                                                                                               Category           Response
Q-1          We support and appreciate your application of the 1041 regulations to Denver Water's proposed         General Comment    Thank you for your comment.
             expansion of Gross Reservoir. We agree that it is critical that the project be thoroughly and
             carefully reviewed under Boulder County's land use and environmental regulations.
Q-2          We have concluded because of data provided that the proposed expansion is unnecessary and that        Purpose and Need   Please see responses to comments G-2, G-3, G-14, and I-9. The demand analysis in
             the installation of water conservation low flow devices and more efficient toilets, as well as                           Chapter 1 of the Corps’ Final EIS accounts for the types of active and passive
             xeriscaping in homes within Denver Water's service area would achieve the same conservation                              conservation efforts described in this comment.
             goals, while providing more jobs and no negative environmental impacts.
Q-3          The expansion project will have severe negative environmental impacts by releasing massive            Air Quality        Please see response to comment G-17.
             amounts of carbon into the atmosphere.
Q-4          The expansion will require the removal of 200,000 trees, that are badly needed for carbon             Climate Change     Please see response to comment G-17. Please also see responses to comments S-4 and
             sequestration.                                                                                                           S-38 for information on the Toll Property parcels that Denver Water is transferring to
                                                                                                                                      the USFS to mitigate impacts to National Forest System lands, including impacts to
                                                                                                                                      trees.
Q-5          It will require millions of tons of cement that also releases massive amounts of carbon when          Climate Change     Please see response to comment O-A-03.
             processed.
Q-6          There will be tens of thousands of trucks traveling on Boulder County roads damaging them             Transportation     Construction trucks associated with the GRE Project are estimated to be in the 10,000
             severely with unrecoverable costs that will be passed on to taxpayers.                                                   range. The final number will be dependent on how the trees cleared for the inundation
                                                                                                                                      area are to be processed and disposed.
                                                                                                                                      Please see response to comment B-26 related to road condition and repairs.
Q-7          The truck traffic will also have a very negative impact on our already deteriorating air quality.     Transportation     Please see response to comment O-A-03 in Exhibit 20 – Public Organization and
                                                                                                                                      Individual Comment and Response Table.
Q-8          This project is completely inappropriate in the middle of a climate crisis. Climate change makes it   Climate Change     Please see response to comment I-6.
             extremely unlikely that the reservoir will ever be filled because of decreasing moisture and
                                                                                                                                      Additionally, when responding to comments on the Final EIS, the Corps explained in
             increasing temperatures and evaporation rates.
                                                                                                                                      detail why it disagreed that there would be insufficient water to fill the expanded
                                                                                                                                      reservoir. See Attachment B to the Corps’ Record of Decision, where the Corps
                                                                                                                                      responds to Save the Colorado’s October 27, 2015, comment letter. There, the Corps
                                                                                                                                      explains how the additional storage space at Gross Reservoir will allow Denver Water
                                                                                                                                      to operate its entire system in a more flexible manner so that, in average to wet years,
                                                                                                                                      additional water can be stored in Gross Reservoir as a buffer against future drought.
Q-9          The Colorado River is overwhelmed with too many states demanding water. A project planning to         General Comment    Please see section 2.1.3 of Attachment B to the Corps’ Record of Decision, where the
             withdraw water from the river is a very shortsighted, misguided idea.                                                    Corps responds to similar comments regarding a possible compact call on the Colorado
                                                                                                                                      River. In short, planning for the future of the Colorado River Basin to avoid compact



                                                                                                                                                                                                                             52
                                                       Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 54 of 128


                                                                                                                                                 Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Town of Nederland
Q
             Date posted: 12-23-2020 – Date of Letter: 12-1-2020
Comment ID   Comment                                                                             Category            Response
             We oppose the project and respectfully request that you deny it.                                        calls is being addressed through a U.S. Bureau of Reclamation process in coordination
                                                                                                                     with the Basin states, water providers, and stakeholders.




                                                                                                                                                                                                             53
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 55 of 128


                                                                                                                                                                  Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 City of Boulder Open Space & Mountain Parks
R
             Date posted: 12-23-2020 – Date of Letter: 12-17-2020
Comment ID   Comment                                                                                                Category          Response
R-1          Thank you for the opportunity to comment on this application. The subject property is located          General Comment   Thank you for your comments.
             outside the Planning Area for the Boulder Valley Comprehensive Plan (BVCP), a jointly adopted plan
             by the city and county. However, in the spirit of the ongoing cooperation between the City and
             County, and consistent with the Boulder Valley Comprehensive Development Plan
             Intergovernmental Agreement, we are providing the following referral comments. Additionally, as
             discussed below, the City of Boulder also has an interest in an environmental pool in the enlarged
             Gross Reservoir that will be used by Boulder to enhance stream flows in South Boulder Creek.
R-2          The City submitted comments and participated in other major permitting processes for Denver        General Comment       Denver Water will be available to meet with the City of Boulder (upon request) to
             Water’s proposed project, including the FERC licensing, US Army Corps of Engineers’ Record of                            discuss any aspect of the GRE Project.
             Decision on the Environmental Impact Statement, Section 404 permit, and Section 410 certification.
             Those processes have resulted in construction requirements, mitigation measures and
             enhancement projects the city finds acceptable. Should the project be modified, changed or altered
             in any way, the city requests the opportunity to review and comment on proposed changes and
             potential impacts to city interests.
R-3          In addition to participating as a referral agency in the previous permitting efforts, the City’s       General Comment   Thank you for your comments.
             comments on this 1041 application are provided in the context of the City and County’s ongoing
             efforts around water resource planning, as summarized in the following policies of the BVCP:
R-4          3.26 Protection of Water Quality                                                                       General Comment   Denver Water intends to perform on the regulatory requirements described in Table 6
                                                                                                                                      as currently required or as modified by the signatory parties.
             Water quality is a critical health, economic and aesthetic concern. The city and county have been
             protecting, maintaining and improving water quality and overall health within the Boulder Valley
             watersheds as a necessary component of existing ecosystems and as a critical resource for the
             human community. The city and county will continue to reduce point and nonpoint sources of
             pollutants, protect and restore natural water systems and conserve water resources. Special
             emphasis will be placed on regional efforts, such as watershed planning, and priority will be placed
             on pollution prevention over treatment.
             Should the project be approved, the City expects Denver Water will mitigate the construction
             impacts and perform their ongoing regulatory requirements identified in Table 6 of the application
             and as required under other permits and agreements, including the water quality monitoring
             measure; prevention of aquatic invasive species.
R-5          3.27 Water Resource Planning & Acquisition                                                             General Comment   Denver Water intends to perform on the regulatory requirements described in Table 6
                                                                                                                                      as currently required or as modified by the signatory parties.
             Water resource planning efforts will be regional in nature, consider climate change and incorporate
             the goals of water quality protection as well as surface and groundwater conservation. The city will                     Denver Water will adhere to Colorado Water Law regarding water rights and water
             use a variety of strategies, such as water conservation, demand management, reuse and acquisition                        supplies.
             of additional water supplies to meet the adopted municipal water supply reliability goals while
             balancing in-stream flow maintenance and preservation of sustainable agriculture. The city will seek
             to minimize or mitigate the environmental, agricultural and economic impacts to other jurisdictions
             and seek to prevent the permanent removal of land from agricultural production elsewhere in the
             state in its acquisition of additional municipal water rights. The city and county may continue to
             acquire water rights for Open Space purposes.




                                                                                                                                                                                                                          54
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 56 of 128


                                                                                                                                                                           Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 City of Boulder Open Space & Mountain Parks
R
             Date posted: 12-23-2020 – Date of Letter: 12-17-2020
Comment ID   Comment                                                                                                 Category                  Response
             Should the project be approved, the City expects Denver Water will mitigate the construction
             impacts and perform their ongoing regulatory requirements identified in Table 6 of the application
             and as required under other permits and agreements. The City also expects that construction
             impacts will not negatively impact operation of water rights or water supplies.
R-6          3.29 In-Stream Flow Program                                                                             General Comment           Denver Water supports this request from the City of Boulder.
             The city will pursue expansion of the existing in-stream flow program consistent with applicable law
             and manage stream flows to protect riparian and aquatic ecosystems within the Boulder Creek
             watershed.
             Should the project be approved, the City expects the project will be consistent with this policy upon
             implementation of the environmental pool described further below. The city requests that Boulder
             County not place conditions or requirements on the project approval that would conflict with the
             operation of the environmental pool.
R-7          Supported by these policies, and pursuant to the 2010 Intergovernmental Agreement amongst the           General Comment           Denver Water agrees with the comment.
             City of Boulder, City of Lafayette and Denver Water, Denver Water will establish a 5,000 AF
             environmental pool in the enlarged Gross Reservoir. Boulder and Lafayette will store their Boulder
             Creek basin water rights in the environmental pool and coordinate releases to meet target stream
             flows in South Boulder Creek. Boulder is also party to a 2017 Intergovernmental Agreement with
             Denver Water for the South Boulder Creek Stream Restoration Project. Accordingly, Boulder
             supports the mitigation measures proposed by Denver Water to mitigation impacts to the aquatic
             resources in South Boulder Creek associated with the Gross Reservoir Expansion Project.
R-8          Additional comments/requests for clarification:                                                         Construction Activities   Denver Water confirms that the normal deliveries of water, depending upon
                                                                                                                                               hydrologic conditions, will continue during construction activities.
             1. The City requests confirmation that there will be no interruption to normal stream flow
                through the reservoir to downstream water users during construction.                                                           Denver Water is not proposing to halt deliveries of water to downstream water users
                                                                                                                                               or instream flows during the construction process. The GRE Project construction is not
                                                                                                                                               expected to impact normal stream flows and operations to South Boulder Creek.
R-9          2. Please revise the last paragraph on page 2-1 of the Traffic Impact Analysis and other documents Transportation                 Denver Water will make the suggested change.
                and permits as necessary to include the following sentence. “If heavy construction traffic or
                tree removal traffic anticipate traveling on streets in the City of Boulder the contractor will
                contact the City’s Transportation & Mobility Department to ensure there are no weight or size
                limits on those streets.”




                                                                                                                                                                                                                                    55
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 57 of 128


                                                                                                                                                                           Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Parks and Open Space (Boulder County)
S
             Date posted: 12-23-2020 – Date of Letter: 12-17-2020
Comment ID   Comment                                                                                                   Category                 Response
S-1          The Boulder County Parks and Open Space Department (BCPOS) staff has reviewed this application            General Comment          Thank you for your comments.
             and associated materials. If you or the applicant have questions regarding this referral, please
             contact me at jmoline@bouldercounty.org (303-678-6270).
S-2          Introduction                                                                                              General Comment          Denver Water appreciates the Boulder County Parks and Open Space comprehensive
                                                                                                                                                review of the application materials.
             The department’s review of the application materials covered both the discussion of
             environmental resources in the project area as well as the projected impacts to those resources.                                   Denver Water also appreciates the opportunity for the virtual meeting with Boulder
             BCPOS staff concentrated our attention to sections of the application that described wetlands,                                     County Parks and Open Space held on February 3, 2021, to further discuss the
             riparian areas, and other vegetative and forest resources as well as terrestrial and aquatic life.                                 comments provided below. See Exhibit 23, Meeting Record, for summary notes and
             Along with those natural resources, staff reviewed the application for its discussion of impacts to                                presentation slides from the meeting.
             the environmental resources identified by the Boulder County Comprehensive Plan (BCCP) that
             occur in the area: Winiger Ridge Environmental Conservation Area (ECA), Winiger Gulch High
             Biodiversity Area, and the Winiger Elk Herd Migration Corridor. Additionally, staff reviewed the
             application’s discussion about visual resources and recreation impacts, especially as that applies to
             nearby county open space properties. Finally, staff provided comments on forestry aspects of the
             project. Several attachments to the referral provide more detail 1. BCPOS Wildlife Staff’s
             comments about Preble’s Meadow Jumping Mouse, 2. BCPOS Wildlife Staff’s comments about the
             Toll Mitigation property, 3. BCPOS Wildlife Staff’s comments on the Environmental Resource
             impacts of the project, 4. BCPOS Plant Ecology Staff’s comments on the proposal, 5. BCPOS
             Forestry Staff’s comments about the proposed tree removal plan, and 6. POSAC minutes.
S-3          Staff recognizes that while this single project will have dramatic effects on hundreds of acres of        Special Status Species   Denver Water understands Boulder County Parks and Open Space’s concerns but
             forested lands, some of the more critical environmental resource impacts are to relatively small                                   believes that the mitigation measures already developed with federal and state
             areas that are already uncommon in the overall landscape yet often provide habitat values critical                                 agencies address many of those concerns. For example, as part of the NEPA process
             to animal species that range into other portions of the region including more common forest types.                                 and after opportunities for review and comment by stakeholders, including Boulder
             For example, this project will directly impact four acres of riparian habitats, representing less than                             County, Denver Water completed a Fish and Wildlife Mitigation Plan that was
             one percent of the total area affected. However, the importance of those four acres to the                                         approved by the Colorado Parks & Wildlife Commission and the Colorado Water
             ecosystem within the project area extends outside those lost acres and into the habitat types of                                   Conservation Board pursuant to state law (see November 12, 2020 Colorado Parks &
             the surrounding and adjacent forest as many terrestrial animals are drawn to those areas at critical                               Wildlife comment letter on Denver Water’s 1041 Permit Application). After surveying
             times during their life histories. Additionally, some of these relatively small areas, such as wetlands                            the GRE Project’s impacts to plant, animal and aquatic communities and habitat, the
             and riparian zones, are habitat for many rare and sensitive species of flora and fauna, the                                        Plan listed various mitigation and enhancement measures that were, in the State’s
             Sprengle’s sedge community for example. These areas harbor crucial biodiversity to the area.                                       view, sufficient to protect the interests of Colorado’s fish and wildlife resources.
             While the application’s treatment of the project effects on these small sites will be discussed                                    Included in those mitigation measures were actions to address the impacts that
             below, staff finds the impacts to some of the affected resources to be either significant or                                       Boulder County Parks and Open Space focuses on in its comments. Denver Water also
             unknown at this time, raising important concerns about the project.                                                                entered into a settlement agreement with the USFS to address the impacts to National
                                                                                                                                                Forest System lands that Boulder County Parks and Open Space identifies in its
                                                                                                                                                comments (see Exhibit 5i1 to Denver Water’s 1041 Permit Application). Denver
                                                                                                                                                Water’s commitments in these documents were listed as conditions of approval for
                                                                                                                                                the Corps’ 404 Permit and were incorporated into the FERC’s order amending the
                                                                                                                                                hydropower license for the GRE Project.
                                                                                                                                                Additionally, Denver Water received a Clean Water Act Section 401 water quality
                                                                                                                                                certification from CDPHE. Its review of project impacts, mitigation, and enhancements
                                                                                                                                                (West Slope and East Slope) concluded that there would be “no significant
                                                                                                                                                degradation” due to the GRE Project.



                                                                                                                                                                                                                                     56
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 58 of 128


                                                                                                                                                                             Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Parks and Open Space (Boulder County)
S
             Date posted: 12-23-2020 – Date of Letter: 12-17-2020
Comment ID   Comment                                                                                                   Category                 Response
                                                                                                                                                For more information on the mitigation that Denver Water has already agreed to
                                                                                                                                                implement for the GRE Project, please see response to comment I-15. If Boulder
                                                                                                                                                County Parks and Open Space believes that this mitigation is insufficient to address the
                                                                                                                                                impacts of the GRE Project, Denver Water is willing to meet to discuss the County’s
                                                                                                                                                ideas for further appropriate mitigation. Denver Water is open to participation in a
                                                                                                                                                Learning By Doing-style effort as proposed by Boulder Flycasters (see Letter “O-C” in
                                                                                                                                                Exhibit 20, Public Organization and Individual Comment and Response Table) and
                                                                                                                                                believes that there may be opportunities for collaboration on forest restoration,
                                                                                                                                                wildfire mitigation, and watershed health projects, habitat enhancement, and
                                                                                                                                                recreational amenities like trail connections. Similarly, if Boulder County Parks and
                                                                                                                                                Open Space has additional information regarding potential impacts to rare and
                                                                                                                                                sensitive species of flora and fauna, Denver Water is willing to consider it and options
                                                                                                                                                for mitigation.
S-4          While some of the most critical environmental resources and predicted project impacts are on              Special Status Species   The USFS reviewed these impacts to National Forest System lands and determined that
             those uncommon elements of biodiversity, staff finds that other project impacts are best viewed                                    the mitigation and other measures specified in its settlement agreement with Denver
             through a regional “geographic area” lens. At this more local scale, losses of the effective habitat of                            Water (see Exhibit 5i1 to Denver Water’s 1041 Permit Application) were sufficient to
             the site are better gauged to assess the real impact to wildlife and natural communities. For                                      offset those impacts. Included in those measures was Denver Water’s commitment to
             example, the application notes that the project will result in the loss of 198.8 acres of effective                                acquire and transfer to the USFS 539 acres of forested lands (more than twice the
             habitat on U.S. Forest Service (USFS) lands which is a very small change in the overall acreage when                               affected acres of effective habitat on National Forest System lands) that possess
             viewed at the forest-wide perspective—the Arapaho and Roosevelt National Forest (ARNF) totals                                      conservation values of great importance to the USFS. These parcels, known as the Toll
             approximately 860,000 acres of effective habitat according to application documents. However,                                      Property parcels, are described in Denver Water’s hydropower license amendment
             when viewed locally, this represents a notable reduction from 59% to 55.5% in the effective                                        application for the GRE Project:
             habitat of the Thorodin Geographic Area—the ARNF land management unit that includes the Gross
                                                                                                                                                “Per the Denver Water/USFS Settlement Agreement, Denver Water will convey the
             Reservoir project.
                                                                                                                                                539-acre Toll Property to the USFS to be administered and protected as part of the
                                                                                                                                                Roosevelt National Forest as mitigation for resource values that will be lost on Denver
                                                                                                                                                Water and National Forest System lands due to inundation and construction related
                                                                                                                                                ground disturbance. The 539 acres of private, forested lands will be protected and
                                                                                                                                                accessible to the public through its addition to the National Forest. The Toll Property
                                                                                                                                                parcels are surrounded by the Roosevelt National Forest and contain diverse
                                                                                                                                                vegetation types (forest, grassland, fens, wet meadows, pond, stream, and riparian
                                                                                                                                                habitat). The property will protect two PCAs: Mammoth Gulch PCA with Very High
                                                                                                                                                Biodiversity Significance due to the occurrence of a unique iron fen plus imperiled
                                                                                                                                                woodland species and the Middle and South Boulder Creek PCA with High Biodiversity
                                                                                                                                                Significance due to the occurrence of a globally vulnerable forested fen and shrubland
                                                                                                                                                community. The Toll Property also preserves valuable wildlife habitat including elk and
                                                                                                                                                mule deer summer range and migration corridors, potential habitat for lynx (federally
                                                                                                                                                threatened and state endangered species), habitat for boreal toad (state endangered
                                                                                                                                                and USFS sensitive species), and a wide range of habitats for small mammals and
                                                                                                                                                birds.”
                                                                                                                                                Transfer of the Toll Property parcels to the USFS is currently in process. Please see
                                                                                                                                                attached memo on the ecological values of the Toll Property parcels (Exhibit 31).




                                                                                                                                                                                                                                        57
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 59 of 128


                                                                                                                                                                          Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Parks and Open Space (Boulder County)
S
             Date posted: 12-23-2020 – Date of Letter: 12-17-2020
Comment ID   Comment                                                                                                 Category                 Response
S-5          In a wildland urban interface landscape such as this, impacts to effective habitat, high biodiversity   Special Status Species   As explained above, the federal and state agencies that manage, preserve and protect
             areas, and environmental conservation areas will have significant effects since the local plant and                              these resources have reviewed the impacts from the GRE Project, provided
             animal communities will respond to impacts at these smaller geographic components of the                                         stakeholders like Boulder County with opportunities to comment, and agreed that
             landscape. These effects are compounded because there are many existing impacts to the                                           Denver Water’s mitigation and enhancement commitments are sufficient to offset
             landscape upon which this project will add to in a cumulative manner. Staff concludes that the                                   those impacts.
             local impact of the proposal does represent a significant loss of wildlife habitat for species
             remaining in the area.
S-6          The remainder of the report is organized to present staff’s review of the existing resources, the       General Comment          Thank you for your comprehensive comments.
             project’s impacts upon them, and then in a second part to assess those impacts with compliance to
             the Boulder County Comprehensive Plan and the environmental resources sections of the 1041
             Standards of Approval. Comments are included in each section of this memo as appropriate.
S-7          Wetlands                                                                                                Riparian and Wetlands    See responses to comments S-8 and S-9.
             BCPOS acknowledges that the project has wetlands impacts as outlined in the application and
             recommends that these sites be resurveyed prior to construction to document any changes since
             their initial mapping. The relatively small amount of wetland acreage impacted by the project is
             notable; due to the steep terrain in this climatic regime, only small ribbons of wetland habitats are
             found along stream courses. The U. S. Army Corps of Engineers (USACE) in their 404 Permit for the
             project indicated that the project will not significantly change the aerial extent of wetlands in the
             area. The application includes correspondence between Denver Water and the USACE
             acknowledging and approving the acquisition of 3.36 acres of wetland mitigation credits at the
             Four Mile Mire site near Fairplay in South Park, Colorado. While acknowledging the importance of
             the mitigation credits, BCPOS staff requests the applicant describe how the proposed mitigation
             addresses wetland impacts to the project area.
S-8          1. An updated wetland survey prior to project commencement would provide the most accurate              Riparian and Wetlands    Denver Water disagrees that an updated wetland survey is warranted. The Corps
                wetland acreage impacts.                                                                                                      inventoried the wetlands to be impacted by the GRE Project as part of the Clean Water
                                                                                                                                              Act permitting process, and there is no information to suggest that the Corps’
                                                                                                                                              inventory is inaccurate or incomplete.
S-9          2. A description of how the proposed wetlands mitigation addresses wetland impacts to the               Riparian and Wetlands    See section 1.1.3 of Denver Waters’ mitigation plan, which is included in the Corps’
                project area is critical to properly assess the project impacts.                                                              Record of Decision (Exhibit 5c of the 1041 Permit Application). In summary, the Corps
                                                                                                                                              is the federal agency responsible for permitting activities which impact Waters of the
                                                                                                                                              U.S., including certain wetlands. Once wetland impacts have been identified and
                                                                                                                                              minimized, the applicant has three options for mitigation (listed in the order of
                                                                                                                                              preference): mitigation bank, in-lieu fee program, and permittee responsible
                                                                                                                                              mitigation. The wetlands bank used as mitigation for this project (Four Mile Fen) is
                                                                                                                                              owned and operated by Denver Water and is in the same EPA ecoregion as Gross
                                                                                                                                              Reservoir. The mitigation bank has a higher ecological value than the impacted
                                                                                                                                              wetlands, and the Corps and EPA accepted the bank credits as appropriate mitigation
                                                                                                                                              for the GRE Project’s wetlands impacts.
                                                                                                                                              Additionally, the Toll Property parcels to be conveyed to the USFS contain wetlands
                                                                                                                                              and forested riparian habitat of significant conservation value near the GRE Project
                                                                                                                                              area. See responses to comments S-4 and S-38 and the attached memo on the



                                                                                                                                                                                                                                       58
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 60 of 128


                                                                                                                                                               Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Parks and Open Space (Boulder County)
S
             Date posted: 12-23-2020 – Date of Letter: 12-17-2020
Comment ID   Comment                                                                                                 Category     Response
                                                                                                                                  ecological value of the Toll Property parcels for more information (Exhibit 31). While
                                                                                                                                  these wetlands were not used as formal mitigation for the GRE Project’s wetlands
                                                                                                                                  impacts, the preservation of these wetlands in the South Boulder Creek basin is a
                                                                                                                                  benefit to the ecosystem.
S-10         BCPOS staff acknowledges that the project will result in the permanent loss of 455.8 acres of           Vegetation   See response to comment S-11 regarding the FERC-required Special Status Species
             vegetative communities. While the scope of this level of vegetative impact is nearly unprecedented                   Plants Relocation Plan for National Forest System lands.
             for a single project, a critical aspect of this impact is the loss of 4.9 acres of sensitive plant
                                                                                                                                  See response to comment S-14 regarding the desktop analysis that Denver Water is
             communities. The applicant states that no federal or state threatened and endangered plants are
                                                                                                                                  preparing to assess presence of Boulder County and Colorado National Heritage
             projected to be impacted. However, there are impacts to special status plants and, because the
                                                                                                                                  Program special plant species or plant communities in the GRE Project area.
             applicant has not completed full surveys for CNHP and Boulder County plant species of concern,
             the impact to these rare and imperiled species and communities is unknown at this time.
S-11         The USACE considered the riparian impacts of the proposal to be “major.” The sensitive plant            Vegetation   Per the FERC Order (Condition 22), Denver Water is required to prepare and submit a
             communities also included about one acre of ponderosa pine old growth (0.1 percent of the total                      Special Status Species Plants Relocation Plan for National Forest System lands. The
             old growth on the whole ARNF) and impacts to Sprengle’s Sedge (a special status plant). The                          plan is required to be prepared within 2 years of the FERC Order (by July 16, 2022) and
             applicant proposes that the protection of the Toll Property, which includes 253 acres of riparian                    within at least 2 years before tree removal for inundation. The Plan will be developed
             woodlands, should offset impacts at the Gross Reservoir site. Additionally, the applicant has                        in consultation with the USFS and include evaluation of special status plants including
             proposed that if sensitive plant species are encountered there would be an effort to relocate                        threatened, endangered, Forest Service sensitive, Forest Service Species of
             individual plants to other locations. Staff recognizes the significant challenges with these kinds of                Conservation Concern, Management Indicator Species, Focal Species, or plant species
             efforts and given their typical unsuccessful outcomes, does not consider this an appropriate                         of local concern. The Plan will detail how Forest Service special status plant species
             mitigation, rather a last-ditch effort to save plants that would otherwise be destroyed. Staff                       found on National Forest System lands within the new inundation area and new areas
             recommends the applicant provide a specific plan in order to guarantee greater success of a                          to be disturbed for the relocated recreation facilities will be collected and
             transplanting effort and document other locations where such relocations have been successful in                     transplanted. The Plan will include locations of all suitable sites for transplanting
             the semi¬arid, southern Rocky Mountains.                                                                             species, seed collection and transplant timing, quantities of seeds and transplants, and
                                                                                                                                  timing of voucher collecting. Locations of all suitable sites for transplanting species
                                                                                                                                  discussed below will be developed in consultation with the USFS. Specifically, the Plan
                                                                                                                                  will detail relocation of these species:
                                                                                                                                  •   Wild sarsaparilla (Aralia nudicaulis). Transplant 200 individuals from affected sites
                                                                                                                                      to suitable nearby sites that would not be affected by inundation or, if the USFS
                                                                                                                                      determines that seed is an effective translocation method, collect and distribute
                                                                                                                                      seed from affected sites
                                                                                                                                  •   Dewey sedge (Carex deweyana). Transplant all affected individuals to suitable
                                                                                                                                      nearby sites.
                                                                                                                                  •   Sprengel’s sedge (Carex sprengelii). Transplant all affected individuals to suitable
                                                                                                                                      nearby sites.
                                                                                                                                  •   Enchantress’s nightshade (Circaea alpina). Collect and distribute seed to suitable
                                                                                                                                      nearby sites. Alternately, surveys may be used to document additional locations
                                                                                                                                      that would not be affected.
                                                                                                                                  •   Tall blue lettuce (Lactuca biennis). Collect seed from affected plants for 2 years and
                                                                                                                                      spread seed in suitable nearby unaffected habitat.




                                                                                                                                                                                                                              59
                                                       Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 61 of 128


                                                                                                                                                             Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Parks and Open Space (Boulder County)
S
             Date posted: 12-23-2020 – Date of Letter: 12-17-2020
Comment ID   Comment                                                                                                Category     Response
                                                                                                                                 •   Maryland sanicle (Sanicula marilandica). Collect seed from affected plants and
                                                                                                                                     spread seed in suitable nearby unaffected habitat. Alternately, surveys may be
                                                                                                                                     used to document additional individuals that would not be affected upstream of
                                                                                                                                     the known location.
                                                                                                                                 •   False melic (Schizachne purpurascens). Collect seed from affected plants and
                                                                                                                                     spread seed in suitable nearby unaffected habitat.
                                                                                                                                 Denver Water intends to solicit input from Boulder County on this Plan during
                                                                                                                                 development and prior to final submittal to FERC in July 2022.
S-12         Old growth development areas occupy 450 acres above the existing reservoir, about half of the          Vegetation   The USFS addressed the GRE Project’s impacts to National Forest System lands through
             terrestrial habitat on USFS lands in the project area and the application indicates that 195.4 acres                its Settlement Agreement with Denver Water. Please see response to comment S-4 for
             of low-elevation old growth development area would be permanently lost. Given these numbers,                        more information.
             this represents a loss of about 43% of this resource in the project area. This is a significant loss
             from a cumulative impacts standpoint particularly for low elevation stands. Staff assumes that “low
             elevation” corresponds to ponderosa pine/Douglas fir forest; only 1 percent of existing old growth
             on the entire ARNF is ponderosa pine—a rare habitat that will lose a significant amount of future
             acreage with this proposal.
S-13         From the application, Denver Water has committed to develop an Invasive Plant and Noxious              Vegetation   Per the FERC Order (Condition 17), Denver Water is required to prepare and submit an
             Weed Species Management Plan for Forest Service lands in consultation with the USFS. Staff                          Aquatic Invasive Species/Noxious Weed Plan. Denver Water will provide the plan for
             recommends that a similar plan be prepared for Denver Water lands inside the project area.                          stakeholder input, including to Boulder County, by March 15, 2021, for a 30-day review
                                                                                                                                 period prior to final submission to FERC by July 16, 2021.
                                                                                                                                 Denver Water will include Denver Water lands within the FERC Project boundary in the
                                                                                                                                 Aquatic Invasive Species/Noxious Weed Plan.
S-14         1. In order for staff to fully assess the impacts of the project, it must be determined if Boulder     Vegetation   Additional field surveys of plant species cannot be performed until late spring after
                County and CNHP special plant or plant communities are present in the project area and if they                   spring thaw and plants bloom. Given the construction deadlines set by the FERC Order,
                will be impacted. Staff is expecting this information will be supplied by the applicant.                         it would not be practicable to conduct full field surveys as part of this 1041 Permit
                                                                                                                                 Application process. Therefore, Denver Water will be evaluating the presence of
                                                                                                                                 Boulder County and Colorado Natural Heritage Program special plant species or plant
                                                                                                                                 communities in a desktop analysis. In addition, the desktop analysis will evaluate the
                                                                                                                                 presence of Boulder County and Colorado Natural Heritage Program special terrestrial
                                                                                                                                 and aquatic species.
                                                                                                                                 To conduct this desktop analysis, Denver Water requests that Boulder County Parks
                                                                                                                                 and Open Space staff provide us with a clearer list of Boulder County sensitive plant
                                                                                                                                 and terrestrial species that you recommend Denver Water evaluate in our desktop
                                                                                                                                 study. We have referenced the Boulder County Parks and Open Space letter from Jeff
                                                                                                                                 Moline (dated December 17, 2020), Attachment 4 “Boulder County Plant Ecology
                                                                                                                                 Review of Plant Species of Concern and Significant Natural Communities,” however it is
                                                                                                                                 not clear as to which Boulder County plant species or communities that County staff
                                                                                                                                 request further evaluation. We also request clarification on terrestrial species of
                                                                                                                                 interest to Boulder County that are requested to be included in our study. Please




                                                                                                                                                                                                                      60
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 62 of 128


                                                                                                                                                                            Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Parks and Open Space (Boulder County)
S
             Date posted: 12-23-2020 – Date of Letter: 12-17-2020
Comment ID   Comment                                                                                                  Category                 Response
                                                                                                                                               provide this list by March 5, 2021 in order for us to complete the desktop study by
                                                                                                                                               March 31, 2021.
                                                                                                                                               Our findings and recommendations will be detailed in a memo to be provided to
                                                                                                                                               Boulder County for consideration on March 31, 2021. Denver Water remains willing to
                                                                                                                                               work with Boulder County Parks and Open Space to address concerns related to
                                                                                                                                               special plant species or plant communities as information is developed and findings
                                                                                                                                               are determined, but does not believe that a delay to the 1041 Permit process is
                                                                                                                                               warranted.
S-15         2. If special plant or plant communities will be impacted, staff expects that the applicant should       Vegetation               See response to comment S-11.
                propose methods for successfully mitigating those impacts.
S-16         3. While not viewed as adequate mitigation, staff recommends that the applicant prepare a                Vegetation               See response to comment S-11.
                specific plan for the relocation of individual rare and sensitive plant species in order to improve
                chances of success in this effort.
S-17         4. Staff recommends that an Invasive Plant and Noxious Weed Species Management Plan be                   Vegetation               See response to comment S-13.
                prepared for Denver Water lands inside the project area.
S-18         1. Based on the confirmation of occupied habitat by Preble’s meadow jumping mouse in close               Special Status Species   Denver Water disagrees that the information in Attachment 1 to the Boulder County
                proximity to Gross Reservoir and confirmed suitable habitat within Winiger Gulch, BCPOS                                        Parks and Open Space comment letter warrants reinitiated consultation with the FWS
                disagrees with the determination by the applicant and concurrence by U.S. Fish and Wildlife                                    concerning impacts to Preble’s meadow jumping mouse. Nothing in the attachment
                Service (in the 2006 Biological Opinion) that ‘project activities impacting these sites should not                             undermines the reasoning or conclusions of the 2005 habitat evaluation report that
                have direct adverse effects to Preble's or Preble's habitat.’ Please see the attached 1041                                     FWS relied upon to conclude that Preble’s is unlikely to be present in the GRE Project
                review document (Attachment 1) by BCPOS staff for details.                                                                     area. The attachment does not assert that Preble’s has been found within the
                                                                                                                                               previously surveyed stream areas on the west side of Gross Reservoir. Rather, the
                                                                                                                                               trapping surveys discussed in the attachment took place in areas east of the reservoir
                                                                                                                                               that will not be impacted by the GRE Project.
S-19         2. Given that additional information regarding Preble’s, as outlined above, has become available,        Special Status Species   For the reasons stated above in response to comment S-18, Denver Water respectfully
                the county should require the applicant re-initiate consultation with USFSW in accordance with                                 disagrees that further consultation with FWS is warranted.
                the 2006 Biological Opinion.
S-20         3   Staff also reviewed the Habitat Conservation Plan for PMJM provided by Denver Water and              Special Status Species   Denver Water will take these recommendations into consideration, but these areas
                 provides comments and recommendations for the applicant on the management of Leyden                                           (Leyden Gulch and Ralston Creek) are not within the GRE Project area and are not at
                 Gulch and Ralston Creek to improve conditions for PMJM.                                                                       issue in Boulder County’s 1041 Permit Application process.
S-21         4. If Preble’s are found in the area, the applicant would need to detail impacts and propose             Special Status Species   See response to comment S-18.
                mitigation.
S-22         5. In order for staff to assess the true environmental impacts of this project, the applicant must       Special Status Species   See response to comment S-14.
                provide information about all of the Boulder County species of concern, whether they occur on
                the site, if they will be impacted by the proposal, and whether any impacts are to be mitigated.
S-23         6. Many of the studies included in the application are several years old now. Staff is concerned         General Comment          NEPA directs federal agencies to collect and analyze currently available data in
                that the proposal could have environmental impacts on resources that have changed.                                             preparing a Final EIS. For this project, the Corps utilized the most recently available
                                                                                                                                               information in its obligations under NEPA to evaluate impacts and require mitigation
                                                                                                                                               measures in their Clean Water Act Section 404 Permit authorization. In accordance



                                                                                                                                                                                                                                         61
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 63 of 128


                                                                                                                                                                         Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Parks and Open Space (Boulder County)
S
             Date posted: 12-23-2020 – Date of Letter: 12-17-2020
Comment ID   Comment                                                                                                Category                 Response
                                                                                                                                             with this principle, FERC also utilized the most recent available information in its
                                                                                                                                             Supplemental EA. Denver Water believes the federal impact assessments utilizing
                                                                                                                                             these data remain appropriately descriptive of the affected environment and impacts
                                                                                                                                             associated with the GRE Project.
S-24         7. The application notes that many county species of concern (both flora and fauna) may occur in       Special Status Species   See response to comment S-14.
                the project area but that the applicant has not surveyed for their presence. There are also no
                conclusions or even discussions about the project’s likely impacts on the county species of
                concern. Without these species being surveyed for and the project’s impacts assessed on their
                presence, BCPOS is unable to assess the environmental impacts of the project on these
                elements of the landscape that provide crucial biodiversity to the area.
S-25         8. While the application finds that the project will have an impact on elk, BCPOS staff concludes      Wildlife                 Denver Water agreed to mitigation measures for the loss of elk habitat with CPW (the
                that the impact will be significant. The applicant has not proposed mitigation for these effects                             agency responsible for managing elk herds in Colorado) during development of the
                such as increased conflicts with private landowners as noted in the application.                                             Fish and Wildlife Mitigation Plan (June 9, 2011), as well as through its conveyance of
                                                                                                                                             the Toll Property parcels to the USFS. See responses to comments S-3 and S-4 for more
                                                                                                                                             information. CPW’s comment letter on Denver Water’s 1041 Permit Application
                                                                                                                                             confirms that the Fish and Wildlife Mitigation Plan continues “to reflect CPW’s position
                                                                                                                                             on fish and wildlife mitigation and enhancement for this project.”
                                                                                                                                             The loss of elk winter range due to the GRE Project represents less than 2% of the
                                                                                                                                             severe winter range and 3% of the winter concentration area within 3 miles of the
                                                                                                                                             reservoir. A wide variety of factors may influence wildlife to congregate in one area
                                                                                                                                             versus another, but due to the limited amount of activities on Winiger Ridge during the
                                                                                                                                             winter, it is unlikely that elk will avoid the area due to Denver Water activities. It is
                                                                                                                                             important to note that the majority of construction activity will occur between April
                                                                                                                                             and October, which is largely outside the time that elk would be expected to inhabit
                                                                                                                                             the winter range.
S-26         1. Staff requests that no new gamefish species be added to those already established in the            Aquatic Species          Denver Water will not stock any fish into Gross Reservoir. However, Gross Reservoir,
                existing reservoir.                                                                                                          like many water bodies in the Colorado, is managed by CPW. Management objectives
                                                                                                                                             for those water bodies are determined by CPW and actions such as fish stocking and
                                                                                                                                             regulations are implemented accordingly.
S-27         1. In order to assess the visual impacts of the project, additional visual renderings and discussion   Visual                   In support of the Corps’ Final EIS and the FERC Supplemental EA, a comprehensive
                shall be provided by the applicant.                                                                                          Visual Resources Analysis was performed for National Forest System lands in the GRE
                                                                                                                                             Project area. The analysis includes detailed discussions of where “major,” “moderate,”
                                                                                                                                             and in some cases, no impacts can be anticipated associated with the GRE Project. A
                                                                                                                                             photographic rendering (included in the 1041 Permit Application in Exhibit 1, Figure
                                                                                                                                             23) was prepared to complement the Visual Resources Analysis by depicting the
                                                                                                                                             following areas: right abutment as seen from the North Shore, Final EIS Quarry
                                                                                                                                             highwall, Osprey Quarry highwall. The Corps, USFS, and FERC reviewed this
                                                                                                                                             information and considered the analysis sufficient to fully assess the visual impacts of
                                                                                                                                             the GRE Project, as documented in the previous federal permit documents.
                                                                                                                                             In addition, per the July 2020 FERC Order (Condition 23), Denver Water is required to
                                                                                                                                             prepare and submit an addendum to the current Visual Resource Protection Plan,



                                                                                                                                                                                                                                     62
                                                      Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 64 of 128


                                                                                                                                                            Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Parks and Open Space (Boulder County)
S
             Date posted: 12-23-2020 – Date of Letter: 12-17-2020
Comment ID   Comment                                                                                              Category     Response
                                                                                                                               approved by FERC on May 22, 2003, prior to the initiation of ground-disturbing
                                                                                                                               activities. The Visual Resource Protection Plan will be developed in consultation with
                                                                                                                               the USFS, and is subject to prior review and approval by the Forest Service. The Visual
                                                                                                                               Resource Protection Plan will be focused on National Forest System lands, and
                                                                                                                               although no new analyses of impacts to visual resources in the GRE Project area will be
                                                                                                                               performed, it includes measures for mitigating visual impacts on National Forest
                                                                                                                               System lands. Mitigation measures will be in accordance with current Forest Plan
                                                                                                                               direction and scenery management guidance in the USDA Forest Service Agricultural
                                                                                                                               Handbook Number 701, "Landscape Aesthetics: A Handbook for Scenery
                                                                                                                               Management," December 1995. The Plan is available online at:
                                                                                                                               https://naldc.nal.usda.gov/download/CAT11132970/PDF
S-28         2. The applicant shall update the Recreation Management Plan for the area and address: how the       Recreation   See also response to comment B-23.
                future recreation sites in the project area will accommodate increased visitation; measures to
                                                                                                                               A detailed Recreation Management Plan is being developed per FERC Order (Article
                reduce traffic on local roads by recreationists; input from local stakeholders including BCPOS;
                                                                                                                               416 and Condition 24) which will include design specifications for all recreation related
                and the proposed BCCP regional trail in the area.
                                                                                                                               facilities. The Recreation Management Plan previously developed and approved by
                                                                                                                               FERC on May 14, 2004 and Addendum (2013) will be revised and amended to address
                                                                                                                               new and relocated recreation facilities, sites, parking, and trails, as well as measures to
                                                                                                                               address recreational, social, environmental, safety, and/or sanitation concerns. The
                                                                                                                               FERC Order requires submittal of this Plan to FERC within 1 year of the Order (by July
                                                                                                                               16, 2021). Denver Water will provide the plan for stakeholder input, including to
                                                                                                                               Boulder County, by April 15, 2021, for a 30-day review period prior to final submission
                                                                                                                               to FERC by July 16, 2021.
                                                                                                                               Denver Water will be partnering with USFS to implement an adaptive management
                                                                                                                               approach to the natural resources connected to recreation. Adaptive management is a
                                                                                                                               technique used to assess and respond accordingly to the impacts that may arise from
                                                                                                                               recreational activities and traffic. Assessment of the resource on an annual basis,
                                                                                                                               which includes scoring the areas for resource impacts. As impacts reach a critical level,
                                                                                                                               remedial steps may be necessary to restore the resource. Examples of responses may
                                                                                                                               include (but not limited to) altered maintenance approaches, boundary setting with
                                                                                                                               landscape measures, and closures (typically temporary).
                                                                                                                               Denver Water is in the process of implementing a program that provides traffic and
                                                                                                                               parking monitoring around the site. This program will track use numbers and deliver
                                                                                                                               real-time parking occupancy updates to the public via an app.
S-29         3. BCPOS will provide the applicant with updated visitation information for Walker Ranch so that     Recreation   Denver Water is preparing a Recreation Monitoring Plan (note that the Recreation
                any potential recreation and visitation impacts to Walker Ranch can be better determined.                      Monitoring Plan will be a separate plan from the FERC-ordered Recreation
                                                                                                                               Management Plan also discussed throughout these responses to comments) per the
                                                                                                                               FERC Order with a final due date within 1 year of the Order (by July 16, 2021). Denver
                                                                                                                               Water respectfully requests that Boulder County Parks and Open Space transmit the
                                                                                                                               updated visitation information for Walker Ranch so that we may incorporate these
                                                                                                                               data into our recreation visitation use analysis and monitoring plan. At the meeting
                                                                                                                               between Denver Water and Boulder County Parks and Open Space staff on February 3,
                                                                                                                               2021, Denver Water reaffirmed this request for data (see Exhibit 23, Meeting Record).


                                                                                                                                                                                                                         63
                                                       Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 65 of 128


                                                                                                                                                                     Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Parks and Open Space (Boulder County)
S
             Date posted: 12-23-2020 – Date of Letter: 12-17-2020
Comment ID   Comment                                                                                          Category                  Response
                                                                                                                                        Denver Water acknowledges Jeff Moline with Boulder County provided visitation
                                                                                                                                        numbers for Walker Ranch on February 15, 2021. Denver Water is reviewing this
                                                                                                                                        information and will contact Boulder County for any additional information or
                                                                                                                                        questions.
S-30         1. The harvesting plan should be run on the current version of LOGCOST, 12.0 to accurately       Timber                    Denver Water will follow the USFS requirements for estimating the amount of timber
                reflect corrected calculations & current conditions.                                                                    to be harvested (see Forest Service Handbook 1909.12 Land Management Planning
                                                                                                                                        Handbook, Chapter 60 Forest Vegetation Resource Management). The current Tree
                                                                                                                                        Removal Plan being developed per FERC Order (Article 423, Condition 27) uses
                                                                                                                                        LOGCOST 18.1. Lastly, the USFS will conduct a cruise of the timber to be removed.
S-31         2. Ground-based operations with wheeled equipment should be limited to areas with less than      Timber                    Slope steepness will be considered when determining the type of equipment to be
                30-35% slope maximum due to the unstable soils located within the project area.                                         used for tree removal activities and will be detailed in the FERC-required Tree Removal
                                                                                                                                        Plan.
S-32         3. Cable yarding units should be limited due to the extensive temporary road construction        Timber                    The Tree Removal Plan will consider all equipment options for tree removal activities
                required.                                                                                                               and make a recommendation based on site conditions.
                                                                                                                                        Denver Water hosted a virtual meeting on February 10, 2021, with Boulder County
                                                                                                                                        Planning and Permitting staff, Gilpin County staff, Jefferson County staff, CDOT staff,
                                                                                                                                        and Town of Superior staff to discuss tree removal activities in order facilitate a
                                                                                                                                        common understanding of timelines and expectations related to vegetation clearing,
                                                                                                                                        disposal and transportation methods for the GRE Project. See Exhibit 23, Meeting
                                                                                                                                        Record, for summary notes and presentation slides from the meeting.
S-33         4. Aerial yarding would be highly preferred for harvesting units where ground-based operations   Timber                    The Tree Removal Plan will consider all equipment options for tree removal activities
                are not feasible/desired due to site damage potential.                                                                  and make a recommendation based on site conditions.
S-34         5. Boulder County requests that a BMP plan as it relates to vegetation removal & water quality   Construction activities   A Vegetation Management Plan is in place and will be updated per the FERC Order.
                plan be submitted for review.                                                                                           The plan will detail interim erosion control and BMP features as well as long-term
                                                                                                                                        management controls. Note that seeding protocol (including seed mix, use of weed
                                                                                                                                        free straw, and specifications for keeping vehicles weed-free) will be provided in
                                                                                                                                        construction specifications. In addition, the Vegetation Management Plan will include
                                                                                                                                        noxious weed management protocol including manual, mechanical, or chemical
                                                                                                                                        controls as approved by USFS on National Forest System lands. Water quality features,
                                                                                                                                        including use of straw waddles, straw bales, and other tools will be discussed in the
                                                                                                                                        FERC-required Erosion Control Plan.
S-35         6. Boulder County is opposed to the use of Air Curtain Destructors as proposed as a primary      Timber                    The Tree Removal Plan will consider all disposal options for tree removal activities and
                means of residue disposal due to the volume over duration and the subsequent effect on the                              make a recommendation based on site conditions. See also Exhibit 23, Meeting
                airshed.                                                                                                                Record, for summary notes and presentation slides from the February 10, 2021,
                                                                                                                                        meeting on GRE Project tree removal activities.
S-36         7. The project should explore every avenue, within reason, for utilization of the harvested      Forestry                  The Tree Removal Plan will consider all disposal options for tree removal activities and
                material. Following the example of the USFS Stewardship contract is recommended.                                        make a recommendation based on site conditions, transportation logistics, and
                                                                                                                                        practicable utilization. See also Exhibit 23, Meeting Record, for summary notes and
                                                                                                                                        presentation slides from the February 10, 2021, meeting on GRE Project tree removal
                                                                                                                                        activities.



                                                                                                                                                                                                                                  64
                                                       Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 66 of 128


                                                                                                                                                                   Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Parks and Open Space (Boulder County)
S
             Date posted: 12-23-2020 – Date of Letter: 12-17-2020
Comment ID   Comment                                                                                                Category          Response
S-37         8. Applicant should ensure that the associated impacts with the proposed primary haul routes           Transportation    Estimated traffic resulting from tree removal activities will be included in the Traffic
                and secondary roads for the Tree Removal Plan are factored into the overall project                                   Management Plan to the extent possible.
                transportation impacts.
S-38         1. The application notes the importance of the 539-acre Toll Property as an off-license agreement      Mitigation        Denver Water has attached a memo on the ecological values and environmental
                environmental mitigation site. BCPOS needs more information to understand and assess the                              characteristics of the Toll Property (Exhibit 31). See also response to comment S-4.
                value of the property as mitigation. The applicant shall submit a report and map that outlines
                                                                                                                                      The Toll Property parcels that Denver Water is transferring to the USFS also should not
                the specifics of the property, which lands are part
                                                                                                                                      be viewed in isolation. Including the 539 acres conveyed by Denver Water to the USFS,
                of the OLA and how they will be managed in the long-term to ensure that the important
                                                                                                                                      the Toll Property in total is 4,700 acres in size within the South Boulder Creek
                environmental resources identified on them would be protected for the term of the OLA and
                                                                                                                                      watershed upstream of Gross Reservoir. For the remainder of the Property that
                project, if not in perpetuity.
                                                                                                                                      Denver Water did not acquire, the USFS’s Forest Legacy Program, partially funded
                                                                                                                                      through the Great American Outdoors Act and the FY21 budget bill, and the Land and
                                                                                                                                      Water Conservation Fund, supported the establishment of a conservation easement.
                                                                                                                                      The Conservation Fund facilitated the multi-year and multi-agency effort to establish
                                                                                                                                      the land holding in a conservation easement to be conserved in perpetuity. Included
                                                                                                                                      on the Conservation Fund website, Boulder County Commissioner, Deb Gardner,
                                                                                                                                      recognized the importance of this effort (source:
                                                                                                                                      https://www.conservationfund.org/projects/south-boulder-creek):
                                                                                                                                      "Completing this conservation easement proves how a collaborative partnership of
                                                                                                                                      land trusts and local, state and federal government can work with private landowners
                                                                                                                                      to achieve a significant legacy of land preservation for generations to come." —Deb
                                                                                                                                      Gardner, Boulder County Board of Commissioners
                                                                                                                                      The parcels that Denver Water acquired for transfer to the USFS were an important
                                                                                                                                      step to completing the system, as they include the ecologically important Mammoth
                                                                                                                                      Gulch riparian corridor.
S-39         2. As there is no enforcement condition as part of many of the proposed mitigations, the County        Mitigation        The mitigation and enhancement features that Denver Water has agreed to with
                would like to see a mechanism that ensures progress and implementation of the variety of                              federal and state agencies are binding legal obligations as they were listed as
                mitigation measures and enhancement agreements. This could be implemented as a                                        conditions of approval for the Corps’ Clean Water Act Section 404 Permit and
                monitoring and reporting agreement showing progress towards establishment, spending and                               incorporated into the FERC’s Order amending the hydropower license for the GRE
                completion of the variety of restoration and mitigation progress as agreed to in this 1041                            Project. Denver Water is willing to work with Boulder County staff to identify a
                application. Land in Boulder County is being impacted directly by this development, and so, it is                     reasonable and efficient method to track mitigation and enhancement features in
                in the county interest to know that the variety of resource mitigations both within and outside                       Boulder County.
                of Boulder County are on track to be completed.
S-40         1. BCPOS staff finds the project to have major, significant impacts on environmental resources         General Comment   Denver Water believes that all impacts of the GRE Project have been appropriately
                identified in the BCCP.                                                                                               mitigated through measures agreed to by federal and state agencies, after
                                                                                                                                      opportunities for review and comment by stakeholders, including Boulder County.
                                                                                                                                      Please see responses to comments I-15 and S-3 to S-4.
S-41         2. The application does not provide information about many critical elements of Boulder County’s       General Comment   See response to comment S-14.
                BCCP-identified environmental resources—especially county wildlife and plant species of
                concern. Without this information, BCPOS staff cannot fully assess the project’s impact on
                these important and crucial components of the area’s biodiversity.



                                                                                                                                                                                                                                 65
                                                       Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 67 of 128


                                                                                                                                                                           Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Parks and Open Space (Boulder County)
S
             Date posted: 12-23-2020 – Date of Letter: 12-17-2020
Comment ID   Comment                                                                                                Category                   Response
S-42         There has never been a project with such a magnitude of impacts since before the county’s first        General Comment            Denver Water notes staff’s disagreement and responds to specific issues below.
             Comprehensive Plan was written in 1978, 42 years ago. These significant impacts are expanded
             upon below. The application (page 65) states that “Denver Water has concluded that the Project is
             consistent with the [Boulder County] Comprehensive Plan.” Staff disagrees; the proposal is not in
             conformance with the Comprehensive Plan. The application’s conclusion appears to be based on a
             comparison of “...the Project area and potential impacts with the resource maps included in the
             Comprehensive Plan.” Staff addresses these map comparisons below, after presenting some of the
             Comprehensive Plan’s fundamental language.
S-43         The description of Environmental Conservation Areas, on page 148 in the application, is incorrect.     General Comment            Denver Water has reviewed the definition of Environmental Conservation Areas
             The Comprehensive Plan states that, “Environmental Conservation Areas (ECAs) encompass the                                        provided by staff. The Fish and Wildlife Mitigation Plan that Denver Water developed
             largest remaining relatively natural...forest...landscapes in Boulder County. [In the county,] broad                              with CPW recognizes that the GRE Project will cause a loss of 17% of Winiger Gulch
             shifts in animal and plant communities are occurring as a result of development, habitat                                          Potential Conservation Area and 7% of Winiger Ridge Environmental Conservation
             degradation, climate change, and the exclusion or disruption of natural processes. ECAs are a                                     Area. Despite these impacts, in terms of habitat fragmentation, CPW agreed that the
             planning tool developed...for analyzing land use and land management decisions in the context of                                  GRE Project would have only a minor effect on big game movement. The Fish and
             the cumulative effects of development, roads, trails and increased human presence at a landscape-                                 Wildlife Mitigation Plan that Denver Water executed with CPW and the Settlement
             scale on these large and complex ecosystems. ...[L]and use and land management decisions...can                                    Agreement that Denver Water executed with the USFS contain mitigation measures to
             be made within a framework that seeks to: protect species that may be wide-ranging, ecologically                                  address these impacts, and these measures were already subject to review and
             specialized or disturbed by human presence; encourage the return of species lost from the county;                                 comment by stakeholders like Boulder County. Please see responses to comments S-3
             prevent additional habitat fragmentation; and limit increases in invasive non-native species in                                   and S-4 for more information.
             these ecologically-significant areas” (emphases added).
S-44         The Magnolia Area Environmental Preservation Plan is incorporated by reference into the Boulder        General Comment            Denver Water cannot find a reference to the Magnolia Area Environmental
             County Comprehensive Plan, listed as a local government plan. The application does not discuss or                                 Preservation Plan in the Boulder County Comprehensive Plan. Denver Water requests
             conclude how the project conforms with the plan.                                                                                  further clarification at your convenience. A member of the Preserve Unique Magnolia
                                                                                                                                               Association provided a comment on this topic as part of the Corps’ Final EIS process,
                                                                                                                                               primarily raising traffic impacts to the Magnolia Area located outside of Nederland.
                                                                                                                                               The Corps responded in Final EIS Appendix N, Comment #459.
                                                                                                                                               Please see responses to comments in Letter “B” (Boulder County Community Planning
                                                                                                                                               & Permitting), Letter “F” (Boulder County Public Works), and comment M-7 for further
                                                                                                                                               information on measures to address traffic impacts. Traffic-related impacts and
                                                                                                                                               mitigation measures will be addressed and finalized in the final Traffic Management
                                                                                                                                               Plan per the requirements of the FERC Order. Denver Water will provide that plan to
                                                                                                                                               Boulder County.
S-45         Staff disagrees with the application’s narrative for this section. The Project will significantly      1041 Standards for         See responses to comments S-3, S-4, S-25, and S-43.
             degrade the quality of terrestrial and aquatic life, based on the above discussions of 1) elk          Approval - 8-511.B.5.f –
                                                                                                                                               As discussed in response to comment S-14, Denver Water will be evaluating the
             migration corridors; 2) elk winter concentration areas; 3) elk severe winter range; 4) the             Terrestrial and Aquatic
                                                                                                                                               presence of Boulder County and Colorado Natural Heritage Program sensitive
             Environmental Conservation Area; 5) the High Biodiversity Area; and 6) habitat fragmentation from      Life
                                                                                                                                               terrestrial wildlife and aquatic species in a desktop analysis. Our findings and
             the impact of enlarging the reservoir to small and medium-sized mammals, reptiles, and
                                                                                                                                               recommendations will be detailed in a memo to be provided to Boulder County for
             amphibians. Further, it is unknown what impacts would occur to numerous terrestrial and aquatic
                                                                                                                                               review on March 31, 2021. Denver Water remains willing to working with Boulder
             county wildlife species of concern (Exhibit 17) that have not been inventoried nor addressed in the
                                                                                                                                               County Parks and Open Space to address concerns related to terrestrial and aquatic
             application.
                                                                                                                                               species of concern as information is developed and findings are determined.




                                                                                                                                                                                                                                       66
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 68 of 128


                                                                                                                                                                           Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Parks and Open Space (Boulder County)
S
             Date posted: 12-23-2020 – Date of Letter: 12-17-2020
Comment ID   Comment                                                                                                  Category                 Response
S-46         The application states that the project may affect Preble’s meadow jumping mouse, a threatened           Special Status Species   See responses to comments S-3, S-4, S-18, S-25, and S-43.
             species. As discussed above, BCPOS needs more information on this species in the project area to
             determine the impact of the proposal on threatened species.8-511.B.5.f.v – Habitat and Critical
             Habitat Necessary for Protection and Propagation of Terrestrial Animals Staff disagrees that this
             standard for not significantly degrading this aspect of terrestrial life can be met. Referencing the
             above discussions, all three of the elk habitat types (migration corridor, winter concentration
             areas, and severe winter range) are critical elk habitats. Yet the proposed mitigation of preserving
             summer range on the Gilpin County Toll property site does not and cannot compensate for these
             losses of winter and migration habitats. Summer range is not a limiting factor for elk and cannot be
             compared to the critical habitats for which there is no mitigation of those losses proposed in the
             application.
S-47         Staff does not agree with the application’s conclusion that the project will not significantly degrade   Special Status Species   See responses to comments S-3, S-4, S-11, S-13, and S-14.
             the quality of terrestrial and aquatic plant life. As noted above, staff is unable to determine what
             impacts could occur to at least 13 county plant species of concern that have not been inventoried
             nor addressed in the application. Additionally, there are plant community types of county concern
             that are not addressed.
S-48         The application states that completion of an Aquatic Invasive Species Monitoring Plan and an     General Comment                  See response to comment S-13. Per the FERC Order (Condition 17), Denver Water is
             Invasive Plant and Noxious Weed Species Management Plan for Forest Service lands in consultation                                  required to prepare and submit an Aquatic Invasive Species/Noxious Weed Plan which
             with the USFS would meet this standard, yet neither the Monitoring Plan or Management Plan has                                    will include management actions to control invasive and noxious weeds as well as
             been submitted nor reviewed by the county. Without the plan, staff is unable to assess if simply                                  monitoring in specific locations if needed and as stipulated per the Condition.
             completing such a plan would be adequate to meet this standard. The reservoir does represent a
             substantial potential host site to several invasive species already known from Colorado.
S-49         Attachment 1 – Preble’s Meadow Jumping Mouse.                                                            Special Status Species   As a point of clarification, Denver Water did not make the determination that Preble’s
                                                                                                                                               Meadow Jumping Mouse was unlikely to be present. This determination was made by
             Boulder County disagrees with the determination by Denver Water and concurrence by U.S. Fish
                                                                                                                                               the Corps in consultation with the FWS. Please see Denver Water’s response to
             and Wildlife Service (2006 Biological Opinion) that ‘project activities impacting these sites should
                                                                                                                                               comment S-18 for more information.
             not have direct adverse affects to Preble's or Preble's habitat.’
S-50         Attachment 1 – Preble’s Meadow Jumping Mouse.                                                            Special Status Species   Please see Denver Water’s response to comment S-18.
             Preble’s Meadow Jumping Mouse has been found in the following locations:
             Tom Davis Gulch – 2007 and 2015
             Meyer’s Gulch – 2018 (note – these two gulch’s are separated by Flagstaff Road)
S-51         Attachment 1 – Preble’s Meadow Jumping Mouse.                                                            Special Status Species   Please see Denver Water’s response to comment S-18.
             It is therefore reasonable to conclude that Preble’s could be present in Winiger Gulch, as
             evidenced by known populations in close proximity, as well as more current information on
             dispersal distances including upland movements. Winiger Gulch is potentially connected Tom Davis
             Gulch and Meyers Gulch via ephemeral drainages, and undeveloped upland areas.
S-52         Attachment 1 – Preble’s Meadow Jumping Mouse.                                                            Special Status Species   As a point of clarification, comments made on the Draft EIS (2010) were submitted
                                                                                                                                               directly to the Corps. Any information submitted to the Corps would have been
                                                                                                                                               considered in the 404 Permitting process for the GRE Project.




                                                                                                                                                                                                                                        67
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 69 of 128


                                                                                                                                                                            Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Parks and Open Space (Boulder County)
S
             Date posted: 12-23-2020 – Date of Letter: 12-17-2020
Comment ID   Comment                                                                                                   Category                 Response
             Information on Boulder County’s trapping results was presented to Denver Water on June 19, 2019
             during a meeting with Denver Water representatives. Information was also conveyed to Denver
             Water during the Draft EIS public comment period in 2010. (Comment #779-21, ID 5035).
S-53         Attachment 1 – Preble’s Meadow Jumping Mouse.                                                             Special Status Species   Please see Denver Water’s response to comment S-18.
             Given that additional information regarding Preble’s, as outlined above, has become available,
             Boulder County requests Denver Water re-initiate consultation with USFSW in accordance with the
             2006 Biological Opinion.
S-54         Attachment 1 – Preble’s Meadow Jumping Mouse.                                                             Mitigation               See response to comment S-20.
             This decline in riparian condition was attributed to ‘heavy’ impacts from cattle grazing. At present,
             it is unknown if Leyden Gulch has any areas fenced off from cattle grazing, but observations of the
             site indicate that when cows are present, they have full access to all riparian areas, including
             wetlands and riparian corridors.
             It is recommended that Denver Water adhere to their stated objectives in the HCP and make
             efforts towards improving Leyden Gulch habitat values, as riparian corridors are critical for several
             species, and general development along the foothills transition zone along the Front Range has
             impacted many riparian corridors. Further, improvement of the habitat conditions along Leyden
             Gulch could off-set losses of suitable habitat in Winiger Gulch with inundation caused by the
             expansion project.
             Further, current active construction (North System Renewal) by Denver Water adjacent to Ralston
             Creek below Ralston Dam has impacted upland habitat adjacent to Ralston Creek. Ralston Creek is
             known to be occupied by Preble’s, although farther west than the disturbance footprint of this
             project. However, due to this permanent alteration of land adjacent to Ralston Creek,
             improvement or enhancement of Leyden Gulch and the surrounding upland areas is of increased
             importance.
             Boulder County has achieved successful enhancement of riparian and upland areas by removing
             cattle grazing practices. On some properties, installation of riparian corridor fencing with an upland
             buffer, to exclude cattle, has been implemented with success as well. As per Denver Water’s stated
             objectives (Denver Water HCP), this effort seems to qualify as realistically ‘practicable’ on behalf of
             Preble’s.
S-55         Attachment 2 – Review of Proposed Toll Property Mitigation                                                Mitigation               Denver Water is in the process of conveying the last parcels of land involved in this
                                                                                                                                                transaction to the USFS. The USFS and Denver Water agreed that the transfer should
             It is unclear why Denver Water has retained the two parcels noted and has not conveyed them to
                                                                                                                                                be completed within 1 year of issuance of the FERC Order to provide time for the USFS
             the USFS as part of the Denver Water/USFS Settlement Agreement.
                                                                                                                                                to complete its due diligence on the parcels.
             Additionally, protecting these parcels from human disturbance in the form of social trails,
                                                                                                                                                Protection of the land and resources will be the responsibility of the USFS and will be
             dispersed camping or motorized vehicles is strongly encouraged.
                                                                                                                                                managed in accordance with the forest management plan that USFS has promulgated
                                                                                                                                                for the area.
S-56         Attachment 2 – Review of Proposed Toll Property Mitigation                                                Mitigation               Denver Water has continued its partnership with the USFS, CSFS, and National
                                                                                                                                                Resources Conservation Service through the From Forests to Faucets Program since




                                                                                                                                                                                                                                          68
                                                         Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 70 of 128


                                                                                                                                                              Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Parks and Open Space (Boulder County)
S
             Date posted: 12-23-2020 – Date of Letter: 12-17-2020
Comment ID   Comment                                                                                                 Category     Response
             Additional mitigation measures recommended include encouraging Denver Water’s continued                              2010 and continues to be committed to the healthy forest principles and management
             partnership with the USFS, both through the Forests to Faucets program, but also through                             of watersheds on Denver Water lands.
             consideration of funding additional USFS staff positions.
                                                                                                                                  The USFS is both the landowner and the federal agency legally charged with managing
             It is therefore unclear if this land conveyance will result in the enhanced protections of this area,                and protecting National Forest System lands according to the principles in the National
             based on a lack of staffing resources available to ensure these protections.                                         Forest Management Act, NEPA, the governing forest management plan for the area,
                                                                                                                                  and other federal laws and policies. The ecological and conservation values of the
                                                                                                                                  parcels are of great significance to the USFS, which is why the USFS agreed that Denver
                                                                                                                                  Water’s acquisition and transfer of the parcels to the USFS for integration into the
                                                                                                                                  surrounding National Forest System lands was appropriate mitigation for the GRE
                                                                                                                                  Project. If Boulder County remains concerned about management status of the parcels
                                                                                                                                  after their transfer to the USFS, the appropriate action would be to engage the USFS.
S-57         Attachment 2 – Review of Proposed Toll Property Mitigation                                              Mitigation   A total of 5.78 acres of Waters of the U.S. will be impacted. The total impacts to
                                                                                                                                  wetlands are 2.24 acres. Although the Toll Property parcels that Denver Water is
             The Toll property is also used as mitigation for some of the wetland impacts, totaling 5.78 acres,
                                                                                                                                  transferring to the USFS do contain wetlands, those wetlands are not being used as
             including:
                                                                                                                                  formal mitigation of wetlands impacts. Rather, impacts to 2.24 acres of wetlands were
             •   Permanent impacts to 2.24 acres of Corps jurisdictional wetlands surrounding Gross Reservoir                     mitigated using a wetlands mitigation bank created and owned by Denver Water near
                 and 0.21 acres of temporary impacts.                                                                             Antero Reservoir in Park County (the Four Mile Fen property).
             •   Permanent impacts to 3.54 acres of Corps jurisdictional Other Waters of the U.S. and 0.50 acre                   The remaining 3.54 acres of impacts are to Water of the U.S. that are not classified as
                 of temporary impacts to Other Waters of the U.S.                                                                 wetlands. These impacts are being mitigated through the South Boulder Creek
                                                                                                                                  Restoration Project that provide improve low-flow conditions; repair natural instream
                                                                                                                                  diversity and channel stability; and establish a minimum of two riffle/pool complexes
                                                                                                                                  (section 7.2.1 of the Corps’ Record of Decision).
S-58         Attachment 2 – Review of Proposed Toll Property Mitigation                                              Mitigation   The mitigation for impacts to the wetlands were credits in the Four Mile Fen property
                                                                                                                                  created and owned by Denver Water.
             Additional mitigation measures for wetland impacts include purchasing credits in the Four Mile
             Mire wetland mitigation bank as part of the 404 permit conditions, and the creation of the 5,000                     The 5,000 AF Environmental Pool was not used as mitigation credit. Impacts to other
             AF Environmental Pool. Boulder County has previously asked that any wetland mitigation credit is                     Waters of the U.S. was accomplished by doing stream restoration on South Boulder
             used in the South Boulder Creek watershed, but it is unclear if and where this would occur.                          Creek on land owned by the City of Boulder.
                                                                                                                                  Denver Water was unable to find wetland credits to offset wetland impacts in the
                                                                                                                                  South Boulder Creek watershed that the Corps would accept. This is one of the reasons
                                                                                                                                  Denver Water purchased the Toll Property parcels for transfer to USFS, as the area
                                                                                                                                  contains forested riparian habitat and wetlands with significant conservation value.
S-59         Attachment 2 – Review of Proposed Toll Property Mitigation                                              Mitigation   Denver Water and the USFS have already agreed to the terms of the transfer of the
                                                                                                                                  Toll Property to the USFS. Part of the transaction has already taken place and the
             While we have not been able to find details about this purchase and transfer agreement between
                                                                                                                                  remainder of the transfer is scheduled to take place by July 2021.
             Denver Water and the USFS, it does seem reasonable that Boulder County could request a seat at
             the table in management decisions about this parcel and any protections it may receive.                              Denver Water supports Boulder County in additional protections for sensitive areas
                                                                                                                                  within the Toll Property. However, the USFS would need to initiate these protections
             With further knowledge of the resources of the property and adjacent uses, it may be reasonable
                                                                                                                                  as the manager of the land.
             for Boulder County to ask for limiting public access or constructing fences to protect the resources
             present that provide for much of the natural resource mitigation of Denver Water’s proposed
             project.




                                                                                                                                                                                                                            69
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 71 of 128


                                                                                                                                                                     Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Parks and Open Space (Boulder County)
S
             Date posted: 12-23-2020 – Date of Letter: 12-17-2020
Comment ID   Comment                                                                                                 Category            Response
S-60         Attachment 3 – Wildlife Impact Mitigation Memo                                                          Timber              To the greatest extent possible, any new roads needed for tree removal will be placed
                                                                                                                                         below the new high water line (7,406 feet). Any roads above the new high water line
             The tree cutting and removal methods associated with the Gross Dam expansion will require the
                                                                                                                                         will be reclaimed after tree removal activities are complete.
             development of haul roads and skid roads. These roads, unless fully mitigated by long-term,
             monitored reclamation, will increase fragmentation in an area that is currently relatively
             undisturbed.
S-61         Attachment 3 – Wildlife Impact Mitigation Memo                                                          Wildlife            In the Fish and Wildlife Mitigation Plan, after providing opportunities for review and
                                                                                                                                         comment by stakeholders like Boulder County, CPW agreed that, despite impacts to
             The aspiration of the Winiger Ridge ECA #6 is to limit or reverse habitat fragmentation and allow
                                                                                                                                         Winiger Ridge Environmental Conservation Area, the GRE Project would have only a
             free movement of wildlife. The effective core preserve of this ECA is jeopardized by the scope and
                                                                                                                                         minor effect in terms of habitat fragmentation and big game movement, and the
             magnitude of the Gross Dam expansion project.
                                                                                                                                         mitigation already agreed to by Denver Water is sufficient to offset those impacts. See
                                                                                                                                         responses to comments S-3, S-4, S-25, and S-43 for further information.
S-62         Attachment 3 – Wildlife Impact Mitigation Memo                                                          Recreation          Recreational facilities on Winiger Ridge will be replaced in kind and the number of
                                                                                                                                         designated camping sites will not change. Access will not be improved, and no changes
             As the Winiger Gulch PCA is currently relatively undisturbed, Boulder County requests that
                                                                                                                                         are proposed to the times of use.
             recreation remains an emphasis on the east side of Gross Reservoir and is not emphasized on the
             west side. Although the west side of Gross Reservoir is open to the public, it currently has limited                        Any haul roads above the new high water line will be reclaimed after tree removal
             recreation occurring.                                                                                                       activities. Denver Water is not expanding recreation opportunities on the west side of
                                                                                                                                         Gross Reservoir.
             The concern with the addition of several skid roads and haul routes associated with the tree
             removals is that these temporary roads often lead to the development of social trails and more
             access. If recreation increases due to the implementation of the Gross Dam expansion, the habitat
             values for wildlife such as elk will decrease and will lead to an amplification of impacts over time.
S-63         Attachment 3 – Wildlife Impact Mitigation Memo                                                          Aquatic Resources   Denver Water is not proposing to stock new fish species at Gross Reservoir.
                                                                                                                                         Management of the fishery will continue to be the responsibility of CPW.
             The 1041 application materials noted that “additional fish species” may be established at Gross
             Reservoir after completion of expansion. Staff requests that no “new” gamefish species be added
             to those already established. This is in keeping with the South Boulder Creek mitigation and stream
             restoration for native fish. Introduced game fish are the primary threat, along with low minimum
             stream flows, to the survival of state-listed native fish species. Escapement downstream, and
             migration upstream, of these newly introduced species of non-native game fish will only serve to
             exacerbate the threats to native fish of county and state concern.


S-64         Attachment 3 – Wildlife Impact Mitigation Memo                                                          Mitigation          See response to comment S-39.
             As there is no enforcement condition as part of many of the proposed mitigations, the County
             would like to see a mechanism that ensures progress and implementation of the variety of
             mitigation measures and enhancement agreements. This could be implemented as a monitoring
             and reporting agreement showing progress towards establishment, spending and completion of
             the variety of restoration and mitigation progress as agreed to in this 1041 application. Land in
             Boulder County is being impacted directly by this development, and so, it is in the county interest
             to know that the




                                                                                                                                                                                                                                  70
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 72 of 128


                                                                                                                                                                         Exhibit 19 – Referral Agency Comment and Response Table


             SI-20-0003 Parks and Open Space (Boulder County)
S
             Date posted: 12-23-2020 – Date of Letter: 12-17-2020
Comment ID   Comment                                                                                                Category                 Response
             variety of resource mitigations both within and outside of Boulder County are on track to be
             completed.
S-65         Attachment 4 – Plant Species of Concern and Significant Natural Communities                            Special Status Species   See response to comment S-14.
             Plant Ecology staff reviewed Exhibit 18 of the 1041, (Boulder County Plant Species of Interest
             Boulder County Rare Plant Species and Significant Natural Communities Species of Special Concern
             List), with a focus on species and communities that may be present on within the project site.
             Per our assessment, ten species shifted from a 2 to 3 or a 3 to 4.
             Many of these species have records of occurrence within OSMP lands east of the project area,
             including three species found on Green Mountain.
S-66         Attachment 4 – Plant Species of Concern and Significant Natural Communities                            Special Status Species   See response to comment S-14. Denver Water notes that 13 plant species listed in the
                                                                                                                                             1041 Permit Application Exhibit 18 do not appear in Table 51 of the 1041 Application.
             It is noted that the 1041 application includes an assessment of Other Special Status Plant Species
                                                                                                                                             These species will be addressed in the desktop analysis to be prepared by Denver
             (Table 51; 1041 Application). That list includes USFS Region 2 sensitive species, ARNF plant species
                                                                                                                                             Water, as described in response to comment S-14.
             of local concern, and CNHP-listed species. However, this list is missing 32 of the species listed on
             the County’s list in Exhibit 18, including many that do have a CNHP ranking. It does not appear if
             any of these 32 species were formally assessed or surveyed for within the project area as perhaps
             those within Table 51 were. Of those 32 species, 13 could possibly occur (ranking 3 or more) within
             the project site, including: [see Table listing of 13 species in this letter attachment]
S-67         Attachment 5 – Forestry Staff Review                                                                   Timber                   See response to comment S-35.
             Boulder County strongly advises against the use of Air Curtain Destructors as the primary means of                              See Exhibit 23, Meeting Record, for summary notes and presentation slides from the
             residue disposal.                                                                                                               February 10, 2021, meeting on GRE Project tree removal activities.
S-68         Attachment 5 – Forestry Staff Review                                                                   Timber                   See response to comment S-36. All options are being considered and disposal
                                                                                                                                             opportunities may change in the future. Denver Water will address these issues to the
             Boulder County recognizes that utilization by local markets is problematic. The bark beetle
                                                                                                                                             best of its ability in the Tree Removal Plan being prepared for FERC.
             epidemic which has affected the region over the past few years has created a severe excess of
             material that can’t be absorbed by an already depressed market. That being said, there are limited                              See Exhibit 23, Meeting Record, for summary notes and presentation slides from the
             diverse opportunities that may help alleviate at least some of the disposal & utilization issues                                February 10, 2021, meeting on GRE Project tree removal activities.
             associated with this project.
S-69         Attachment 5 – Forestry Staff Review                                                                   Timber                   See response to comment S-68. All options are being considered and disposal
                                                                                                                                             opportunities may change in the future.
             The USFS Long Term Stewardship Contract currently underway on the Arapaho and Roosevelt and
             Pike National Forests being implemented by West Range Reclamation is an example of utilization
             possibilities.
S-70         Attachment 5 – Forestry Staff Review                                                                   Timber                   Thank you for these suggestions. See reply above – all options are being considered
                                                                                                                                             and disposal opportunities may change in the future.
             Other local options would include the 5 local biomass heating plants that are within reasonable
             transportation distances from the project. These include: Gilpin County Transportation Building,                                See Exhibit 23, Meeting Record, for summary notes and presentation slides from the
             NREL in Golden, Boulder County Jail, Boulder County Parks and Open Space & Transportation                                       February 10, 2021, meeting on GRE Project tree removal activities.
             Complex, and the Foothills Facility at CSU. Local firewood sales are also an option but would be
             small-scale relative to the disposal & utilization needs of the project.




                                                                                                                                                                                                                                   71
                 Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 73 of 128


                                                                  Exhibit 20 – Public Organization and Individual Comment and Response Table


Exhibit 20 – Public Organization and Individual Comment and Response Table
This exhibit contains Denver Water’s responses to more than 900 comments from public organizations and individuals on Denver Water’s Gross
Reservoir Expansion (GRE) Project 1041 Permit Application. For organizational comments, Denver Water first coded comments by assigning a
Letter ID to the source organization, as shown in Table 1 below. Denver Water then assigned a unique Comment ID to each comment within
each letter and drafted a response, as shown in Table 3 below.

For individuals, given the large number of comments on the same topics, Denver Water first assigned Issue Numbers, as listed in Table 2 below.
Denver Water then assigned Comment IDs to each comment within each letter, grouped the Comment IDs with their corresponding Issue
Numbers, and drafted a response, as shown in Table 4 below. Many comments from public organizations and individuals were associated with
campaign letters, which are listed in Table 5 below. Denver Water has responded to comments in the campaign letters in Tables 3 and 4.

For reference, a copy of the original letters coded with Letter and Comment IDs are included in Exhibit 35.

Table 1 – Comments from Organizations
                                                                                                              Date Comment   Page Number in
 Comment Letter ID                    Organization                                                            Submitted      this Document
 O-A                                  The Environmental Group & Save The Colorado                             12/16/2020     5
 O-B                                  The Environmental Group & Save The Colorado                             12/11/2020     17
 O-C                                  Boulder Flycasters Chapter of Colorado Trout Unlimited                  12/9/2020      18
 O-D                                  Coal Creek Canyon Parks and Recreation District                         12/8/2020      21
 O-E                                  The Environmental Group & Save The Colorado                             11/13/2020     22
 O-F                                  Boulder County Audubon Society                                          11/13/2020     34
 O-G                                  The Environmental Group & Stop Gross Dam Expansion                      11/12/2020     35
 O-H                                  Americas for Conservation + the Arts (AFC+A)                            11/12/2020     38
 O-I                                  Sierra Club                                                             11/10/2020     39
 O-J                                  Lazy Z Estates Homeowners' Association                                  10/15/2020     40
 O-K                                  PLAN-Boulder County                                                     11/9/2020      41



                                                                                                                                                 1
                Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 74 of 128


                                                           Exhibit 20 – Public Organization and Individual Comment and Response Table


Table 2. Issues based on Individual Public Comments
                                                                                                                    Page Number in
 Issue Number                    Issue Category Name                                                                this Document
 1                               Air Quality                                                                        43
 2                               Alternatives                                                                       43
 3                               Climate Change                                                                     43
 4                               Colorado River Impacts                                                             44
 5                               Community Impacts                                                                  44
 6                               Compliance with Boulder County Requirements                                        44
 7                               Compliance with USFS National Forest Plan                                          44
 8                               Construction Impacts                                                               45
 9                               Cultural Resources                                                                 45
 10                              Environmental Impacts                                                              45
 11                              FERC Process                                                                       45
 12                              Fish/Aquatic Biology                                                               46
 13                              Geology                                                                            46
 14                              Health and Safety                                                                  46
 15                              Incomplete Application                                                             47
 16                              Meteorology                                                                        47
 17                              NEPA Process                                                                       47
 18                              Noise                                                                              48
 19                              Property Values                                                                    48
 20                              Purpose and Need                                                                   48




                                                                                                                                     2
               Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 75 of 128


                                                         Exhibit 20 – Public Organization and Individual Comment and Response Table


                                                                                                                  Page Number in
Issue Number                  Issue Category Name                                                                 this Document
21                            Recreation                                                                          49
22                            Resource Conservation                                                               49
23                            Sustainability                                                                      50
24                            Traffic/Transportation                                                              50
25                            Tree Removal                                                                        50
26                            Water Conservation                                                                  51
27                            Water Quality                                                                       51
28                            Water Rights                                                                        52
29                            Water Supply                                                                        52
30                            Wildfires                                                                           52
31                            Wildlife/Habitats                                                                   52
32                            General Opposition                                                                  53
33                            General Support                                                                     53
34                            Application Files                                                                   53
35                            Comment Period Extension                                                            53
36                            Attachments                                                                         54
37                            Campaign Letters                                                                    54




                                                                                                                                   3
            Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 76 of 128


                                                        Exhibit 20 – Public Organization and Individual Comment and Response Table


Glossary of terms used by Denver Water in response to comments
AF           Acre-foot                                         FERC            Federal Energy Regulatory Commission
AF/yr        Acre-foot Per Year                                GRE Project     Gross Reservoir Expansion Project, also known as
                                                                               the Moffat Project
CDPHE        Colorado Department of Public Health and          IRP             Integrated Resource Plan
             Environment
CEQ          Council on Environmental Quality                  kW              Kilowatt
CO2e         Carbon Dioxide Equivalent                         NEPA            National Environmental Policy Act
Corps        U.S. Army Corps of Engineer                       NWCCOG          Northwest Colorado Council of Governments
CPW          Colorado Parks & Wildlife                         O&M             Operations and Maintenance
CR           County Road                                       PACSM           Platte & Colorado Simulation Model
CSFS         Colorado State Forest Service                     P.E.            Professional Engineer
CWCB         Colorado Water Conservation Board                 SEO             State Engineer’s Office
EA           Environmental Assessment                          SH              State Highway
EIS          Environmental Impact Statement                    USFS            U.S. Forest Service




                                                                                                                                  4
                                                               Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 77 of 128


                                                                                                                                                     Exhibit 20 – Public Organization and Individual Comment and Response Table


Table 3. Public Organization Comments and Responses
                   Save the Colorado and The Environmental Group
 O-A
                   Date: 12-16-2020
 Comment ID        Comment                                                                                        Category               Response
 O-A-01            On behalf of The Environmental Group and Save the Colorado, attached please find a             Attachments            The Corps and FERC considered the issues addressed in these exhibits during the federal
                   comment letter and 5 exhibits regarding the proposed Gross Reservoir and dam expansion.                               NEPA process.
                   Exhibit-1_Woodling Aquatic Resources Assessment.PDF
                   Exhibit-2-CoE-Letter-on-Moffat-GHG-Emissions-6-18-20151.pdf
                   Exhibit-3-Final Firm Yield Calculation LRB 1 Oct 2015.pdf
                   Exhibit-4-Udall and Overpeck - 2017 - The twenty-first century Colorado River hot
                   drough.pdf
                   Exhibit-5-Hydros Risk Phase III Final Report.pdf
 O-A-02            Comment #1, pertaining to: 8-507,D.7.b.iii (A)(B)(C) and 8-511-B.5.c.i, iv, vi, ix, x and 8-   Fish/Aquatic Biology   The issues raised by Mr. Woodling were considered throughout the permitting process for
                   511,B.5.f. all subheadings.                                                                                           the GRE Project.
                   The Woodling (2018, Exhibit #1) report on aquatic life refutes Denver Water claims that                               1. Stream temperatures on South Boulder Creek – the Corps, FERC and the CDPHE each
                   increased water volume in upper South Boulder Creek and prolonged colder temperatures                                    independently evaluated the impact analysis completed for the GRE Project by
                   of water below Gross Reservoir do not have any long-term impacts on fish populations.                                    AECOM. Additionally, CPW reviewed the analysis and entered into a mitigation plan
                   The 1041 permit is incomplete because aquatic resources in Boulder Creek both upstream                                   for the identified impacts.
                   and downstream of Gross Reservoir have not been fully defined, increases of upstream
                                                                                                                                         2. The impact analysis included in the 1041 Permit Application was the same impact
                   flows and reduced temperatures of stream flow downstream of the reservoirs would
                                                                                                                                            analysis completed by the Corps for the issuance of a 404 Permit, CDPHE for issuance
                   adversely impact trout populations in South Boulder Creek, and proffered mitigations are
                                                                                                                                            of the 401 Certification and FERC for issuance of an Amended License. Additionally,
                   ineffective. In his report he states that:
                                                                                                                                            CPW reviewed the impact analysis and agreed to the mitigation plan developed by
                   1. multi-staged release structures from the dam would mitigate aquatic life impacts on                                   Denver Water.
                      South Boulder Creek between Gross Reservoir and the South Boulder Diversion
                                                                                                                                         3. See response above. Also, a stream bank stability monitoring program will be
                      structure.
                                                                                                                                            developed by Denver Water to evaluate bank stability related to the increased
                   2. Denver Water has failed to adequately describe aquatic resources in South Boulder                                     transport of water through the Moffat Tunnel. As a reminder, the peak flow in South
                      Creek thus there is no basis for an impact analysis                                                                   Boulder Creek will not be increased by the GRE Project. Rather the duration of high
                                                                                                                                            flows will increase. The increased duration of high flows is not anticipated to impact
                   3. higher flows in South Boulder Creek upstream of Gross Reservoir would reduce trout
                                                                                                                                            bank stability, but a monitoring program will be established.
                      fry survival and increase erosion of banks - adding sediment to the stream.
                                                                                                                                         4. Denver Water agrees, the existing condition of the stream below Gross Dam is cold.
                   4. downstream of Gross Reservoir water temperatures are already colder than would be
                                                                                                                                            However, when looking at the overall impacts of the expanded Gross Dam on South
                      expected on similar streams because releases are taken from the bottom of the
                                                                                                                                            Boulder Creek, the impact is positive per the analysis completed by the Corps.
                      reservoir which stratifies into October and that expansion of the reservoir would result
                                                                                                                                            Additionally, the creation of the Environmental Pool will benefit the fishery below
                      in a 30 percent decrease in “degree days that are currently available for fish growth.”
                                                                                                                                            Eldorado Springs as presently low flow and no flow periods impact the fishery.
                   5. the SEA does not provide any proof of their claim that fish populations in Gross
                                                                                                                                         5. The statement that fish populations would benefit from an enlargement of Gross
                      Reservoir will benefit from a larger reservoir
                                                                                                                                            Reservoir is based on professional opinion that an increase in habitat availability will
                   6. monitoring and placement of signs warning of fish consumption do not decrease the                                     benefit fish present in a water body. The FERC Supplemental EA (section 5.1.4)
                      likelihood of increased mercury in fish                                                                               includes detail on why FERC reached this conclusion. Considered in this decision was
                   7. the 5,000 AF environmental pool is not well thought out as further increasing the size                                erosion, turbidity, sedimentation and reservoir habitat area (littoral and pelagic).
                      of the reservoir it would exacerbate downstream water temperature issues                                              Additionally, FERC acknowledged that several of the plans being prepared by Denver
                                                                                                                                            Water and approved by FERC would minimize negative impacts related to



                                                                                                                                                                                                                                       5
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 78 of 128


                                                                                                                                     Exhibit 20 – Public Organization and Individual Comment and Response Table


             Save the Colorado and The Environmental Group
O-A
             Date: 12-16-2020
Comment ID   Comment                                                                                       Category      Response
             8 Of the 8 “mitigation” projects proffered by Denver Water, 6 entail monitoring only                           construction activities (Tree Removal, Stormwater Management, Erosion and
                which do not qualify as mitigation. Two mitigations are the environmental pool (#7                          Reclamation, and Quarry Operation).
                above) and the tree removal program (which does not benefit aquatic resources).
                                                                                                                         6. Currently Gross Reservoir has a consumption advisory for fish. This is not uncommon
                                                                                                                            in Colorado as several waterbodies have consumption advisories. Mercury
                                                                                                                            accumulation in fish tissue will be reduced by removing as much organic matter as
                                                                                                                            practicable prior to inundation. The CDPHE 401 certification has a specific condition
                                                                                                                            related to mercury that Denver Water must comply with.
                                                                                                                         7. The 5,000 AF Environmental Pool, which was sought by the City of Boulder and City of
                                                                                                                            Lafayette and agreed to by Denver Water, will provide water for low flow periods on
                                                                                                                            South Boulder Creek. These low flow periods currently limit habitat availability and
                                                                                                                            fish survival.
                                                                                                                         8. The Environmental Pool will benefit aquatic resources during low flow periods. At
                                                                                                                            times, sections of South Boulder Creek are dry or nearly dry. When this happens, fish
                                                                                                                            habitat and survival is impacted. Adding water during these low flow or no flow
                                                                                                                            periods will increase fish habitat and survival, and increase the amount of time
                                                                                                                            minimum stream flows are meet. The Tree Removal Plan will decrease mercury
                                                                                                                            bioaccumulation in fish tissue.
                                                                                                                             The Woodling report does not list all the mitigation activities related to the GRE
                                                                                                                             Project. For a complete description of mitigation, please see the following
                                                                                                                             documents: Corps 404 Permit, CDPHE 401 Certification, USFS Settlement Agreement,
                                                                                                                             FERC Articles, and Fish and Wildlife Mitigation Plan. All of these documents are in
                                                                                                                             Exhibit 5 of the 1041 Permit Application.
O-A-03       Comment #2, pertaining to: 8-507.D.7.v: Air quality analysis in the 1041 application for      Air Quality   In Appendix B to its Record of Decision, the Corps specifically responded to Save the
             the Moffat project is incomplete because it does not address greenhouse gas emissions                       Colorado’s June 18, 2015 comment letter. To summarize briefly, the Corps explained that
             (GHG) of the project reported and requested in the STC’s July 18, 2015 letter (Exhibit #2).                 it had performed detailed carbon emissions calculations for the GRE Project in section
             GHG emissions would be included under Section B of (v), “other adverse impacts on air                       5.13 and Appendix I of the Final EIS, including by estimating construction related
             quality anticipated from the proposal.”                                                                     emissions for activities such as equipment exhaust and concrete batching. Save the
                                                                                                                         Colorado’s comment letter did not specifically address or reference the Corps’ analysis,
             Exhibit 14 of the 1041 application examines:
                                                                                                                         and the comment letter did not explain how the proffered alternative numbers were
             1. exhaust emissions associated with construction equipment                                                 derived, developed, analyzed and calculated, making it impossible for the Corps to
             2. on-road vehicle engines                                                                                  respond any more specifically. The Corps considered the draft CEQ guidance in preparing
                                                                                                                         its analyses. The Corps noted that Denver Water’s agreement to convey more than 500
             3. fugitive dust emissions associated with equipment and vehicle travel on unpaved                          acres of property (the “Toll Property”) to the USFS was appropriate mitigation for impacts
                roads, material handling, excavation activities and wind erosion.                                        to the forest resources on National Forest System lands.
             Air quality analyses reported in Exhibit 14 of the 1041 permit focus on estimates of carbon                 Additionally, in section 5.1.11.2 of the FERC Supplemental EA, the FERC responded to
             monoxide (CO), nitrous oxides (NOx), sulfur dioxide (SO2), and particulate matter (PM10                     Save the Colorado’s comments concerning carbon emissions from tree removal, stating
             and PM2.5) emissions. Carbon dioxide emissions were evaluated in Appendix C of the Final                    that “the proposed removal of trees would reduce carbon uptake, and combustion would
             Borrow Haul Study                                                                                           release carbon dioxide; however, we are not aware of any reliable models that would
             included in the FERC Final License Amended Application Volume III. This analysis included                   enable analysis of these effects on climate conditions. Based on the scale of the GRE
             only direct GHG emissions - those owned and controlled by the reporting entity - of hauling                 Project in comparison to other sources of greenhouse gas in the atmosphere, we expect
             materials to and from the site (page C-6). The Borrow Haul Study discusses the February                     the effects of tree removal and disposal on global climate change would be minor.”



                                                                                                                                                                                                                      6
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 79 of 128


                                                                                                                                          Exhibit 20 – Public Organization and Individual Comment and Response Table


             Save the Colorado and The Environmental Group
O-A
             Date: 12-16-2020
Comment ID   Comment                                                                                           Category       Response
             18, 2010 Council on Environmental Quality (CEQ) Draft Guidance Memorandum
             requirements under NEPA (page C-7) for
             •   “the treatment of GHG emissions that may directly or indirectly result from proposed
                 federal action” and
             •   “the analysis of potential climate change impacts upon the proposed federal action.”
             •   In addition, they note that “the threshold of 25,000 metric tons of CO2-equivalent GHG
                 emissions annually is suggested as a “useful, presumptive, threshold for discussion and
                 disclosure . . . .” All federal agency actions requiring NEPA review . . . . are covered by
                 this guidance” (page C-7).
             Direct CO2 emissions noted in the Final Borrow Haul Study amount to 4,247 tons/year due
             to fuel consumption when hauling aggregate, cement, fly ash, timber and ash slash one-
             way to the site (Table C-3). It is anticipated that GHG emissions would approximately
             double if trucks were to drive both to and from the site.
             The 1041 permit is incomplete because it fails to include indirect GHG emissions of the
             Moffat project - in particular, the large amount of GHG emissions from production of
             cement - and fails to include direct GHG emissions from construction and tree removal
             activities at the site.
O-A-04       Comment #3, pertaining to: 8-511:B.3: “Adequate water supplies, as determined by the              Water Supply   The purpose of the GRE Project as stated in the Final EIS, FERC Application and 1041
             Colorado State Engineer, are available for the proposal if applicable.”                                          Permit Application is to increase the yield of Denver Water’s system by 18,000 AF by
                                                                                                                              expanding Gross Reservoir by 72,000 AF. These numbers are consistent throughout the
             Full Use to Project Water Supply Not Sufficient to Provide 18,000 AF of Firm Yield
                                                                                                                              various permitting efforts. The total expansion of 77,000 AF includes the 5,000 AF
             The 1041 application on page 5 states that “Water diverted under existing water rights and                       Environmental Pool, which was included in all the impact analysis completed by
             facilities from the Upper Williams Fork and Fraser Rivers and South Boulder Creek to the                         regulatory agencies.
             expanded Gross Reservoir will provide 18,000 acre feet per year of additional supply and
                                                                                                                              The Corps did an evaluation of the impacts from Current Conditions to Project and Full
             improve Denver Water’s system reliability.”
                                                                                                                              Use of Existing System to Project. The first comparison shows the cumulative impacts as
             This statement is not consistent with the FEIS in which only additional diversions between                       Denver Water grows into its existing collection system, Reasonably Foreseeable Future
             their Full Use Baseline and the Project would be available to supply the additional 18,000                       Projects, and the GRE Project. The latter shows just the impacts associated with the
             AF – thus limiting potential impacts of the project on both the east and west slope streams                      expansion of Gross Reservoir.
             to this smaller portion of the additional diversions. In addition, system reliability also
                                                                                                                              Climate change was considered in the Corps’ decision and other permits as a qualitative
             depends on how climate change will impact streamflow in the source basins – a factor that
                                                                                                                              analysis. See response to comment I-6 of Exhibit 19 – Referral Agency Comment and
             has not been addressed in the FEIS, the 401 certification, the SEA, or the 1041 application.
                                                                                                                              Response Table for more information.
             Table H.7-1 of the FEIS provides PACSM model results of Gross Reservoir levels and
                                                                                                                              One of the impacts evaluated was the change in operation of the Moffat Water
             resultant stream flow for both the east and west slope streams. In particular, the FEIS
                                                                                                                              Treatment Plant. Currently, there is a lack of storage on the North end of the system that
             claims that an increase of 10,285 AF per year on average (the difference in Moffat Tunnel
                                                                                                                              prevents yearly operation of the Moffat Water Treatment Plant. As the demand on
             flows between their Full Use baseline and the project diversions) is all that is required to
                                                                                                                              Denver Water’s system increase in the future, having the ability to treat water at each of
             supply an expanded Gross Reservoir with 18,000 AF of additional water supply. This
                                                                                                                              the treatment plants on a year-round basis is a must. Treatment plants must be taken
             additional supply is needed to maintain flows of 30 mgd at the Moffat Water Treatment
                                                                                                                              offline from time to time to perform maintenance and upgrades. Building flexibility into a
             Plant (MWTP) during the winter months. Previously, the MWTP was shut down in the
                                                                                                                              water collection system is needed to plan for these activities as well as unplanned
             winter time. Table H.7-1 shows that, per their PACSM model, post-project Gross Reservoir
             storage in average years would decrease by 24,243 AF between November and April. This



                                                                                                                                                                                                                           7
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 80 of 128


                                                                                                                                     Exhibit 20 – Public Organization and Individual Comment and Response Table


             Save the Colorado and The Environmental Group
O-A
             Date: 12-16-2020
Comment ID   Comment                                                                                          Category   Response
             compares to a pre-project (Full Use) decrease of 6,111AF in these months; or a difference                   outages. Operating the Moffat Water Treatment Plant in the winter will increase outflows
             of 18,132 AF.                                                                                               in the winter but decrease outflows at other times of the year.
             An increase in supply of only 10,285 AF is not sufficient to supply this additional amount of               In its response to comments on the Final EIS, the Corps specifically responded to Lisa
             water to the MWTP. A water balance estimate completed in 2014 (Buchanan, 2014 revised                       Buchanan’s analysis and explained in detail why it disagreed that there would be
             in 2015, Exhibit #3) showed that all additional water at diversion structures (between the                  insufficient water to fill the expanded reservoir. See Attachment B to the Corps’ Record of
             existing measured baseline equal to the average Moffat Tunnel flows through 2012 and                        Decision, where the Corps responds to Save the Colorado’s October 27, 2015 comment
             the Project) in both the Williams Fork and Fraser River basins is necessary to provide an                   letter. There, the Corps explains how the additional storage space at Gross Reservoir will
             additional 18,000 AF of firm yield to the expanded Gross Reservoir. However, the FEIS                       allow Denver Water to operate its entire system in a more flexible manner so that, in
             states that this additional firm yield will be attained only with the addition of water supply              average to wet years, additional water can be stored in Gross Reservoir as a buffer against
             between the Full Use and Project amounts. If the latter is true, e.g. if the amount of water                future drought.
             that can be diverted under Full Use is already allocated elsewhere, then additional water
                                                                                                                         Please also see section 2.1.3 of Attachment B to the Corps’ Record of Decision, where the
             must be supplied by another source, one that must be available to Gross Reservoir and the
                                                                                                                         Corps responds to Save the Colorado’s comments regarding a possible compact call on
             Moffat Water Treatment Plant. Please explain where the additional water would come
                                                                                                                         the Colorado River. In short, planning for the future of the Colorado River Basin to avoid
             from and if it would increase flows in upper South Boulder Creek.
                                                                                                                         compact calls is being addressed through a U.S. Bureau of Reclamation process in
             When finalizing the South Boulder Creek Stability and Monitoring Plan design criteria                       coordination with the Basin states, water providers and stakeholders. As Save the
             need to include the highest flows that are anticipated from western slope diversions. If                    Colorado notes in its comment here, it is still undecided how Colorado would administer a
             an additional water source is to be used to supplement the 10,285 AF then additional                        compact call on the Colorado River.
             flows through the Moffat Tunnel into South Boulder Creek need to be incorporated into
                                                                                                                         Additionally, as the Corps explained in responding to comments on this issue in Appendix
             that design.
                                                                                                                         N of the Final EIS, it is not possible to determine the extent to which a compact call would
             Additional withdrawals combined with climate change increases the risk of a compact call                    be attributable to this individual project, independent from a multitude of other water
             on the Colorado River                                                                                       uses and factors. This is particularly true for the GRE Project because the potential for a
                                                                                                                         compact call exists when the Colorado River system is stressed and, in these dry periods,
             Temperature increases caused by climate change have been linked to reduced streamflow
                                                                                                                         additional GRE Project diversions are not planned. The Corps did assess the cumulative
             in the Colorado River basin (Udall and Overpeck, 2017, Exhibit #4). In particular, the
                                                                                                                         impact of the GRE Project with other reasonably foreseeable future actions, such as the
             drought that started in the early 2000s and continues into the present has resulted in very
                                                                                                                         Windy Gap Firming Project. Please see section 4.3 of the Final EIS for more information.
             low levels in both Lake Powell and Lake Mead - 44% and 39 % of full capacity as of
                                                                                                                         The Corps ultimately concluded that expanding the existing Gross Reservoir was the least
             November 23, 2020 (Glen Canyon Institute, Vol 19, No 11, Nov 24, 2020 - Colorado River
                                                                                                                         environmentally damaging practicable alternative to meet the purposes and needs for the
             Lowdown). Climate change and additional trans-mountain diversions (TMD) from the
                                                                                                                         GRE Project.
             upper Colorado to the eastern slope of Colorado raise two concerns.
             1. Limiting the PACSM analysis to the 1947 to 1991 time frame does not reflect how
                climate change has impacted Denver Water’s water supply in the upper Fraser and
                Williams Fork basins. It is unclear if this water supply will continue to provide the same
                yield as in the 1947 to 1991 historical hydrologic record. The PACSM model period
                needs to be extended to 2020 to evaluate how drought would affect operation of the
                expanded Gross Reservoir.
             2. Additional TMDs compound the effects of climate change on Upper Colorado River
                basins. If Lake Powell levels decline to the point where the upper basin cannot provide
                the 7.5 MAF or 8.25 MAF (including our obligation to Mexico) per year (75 MAF or 82.5
                MAF average over 10 years) allocation to the lower basin states the risk of a compact
                call increases.
             The Phase III Hydros report (2019, Exhibit #5) evaluated which water rights would be most
             at risk if a compact call were to occur by quantifying post-compact (post-1922) water right


                                                                                                                                                                                                                        8
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 81 of 128


                                                                                                                                             Exhibit 20 – Public Organization and Individual Comment and Response Table


             Save the Colorado and The Environmental Group
O-A
             Date: 12-16-2020
Comment ID   Comment                                                                                        Category             Response
             depletions or usage in each Colorado basin. In-basin or western slope use was separated
             from Trans Mountain Diversions in the Upper Colorado River Basin. If a compact call were
             to require a full curtailment of all post-1922 water rights, the Upper Colorado TMDs would
             make up 57.1 percent or, on average, 531,952 AF of the total post-compact curtailment
             (931,969 AF) - Table 6 and Figure 12 of the Hydros report. Note that it is still undecided
             how Colorado would administer a compact call on the Colorado River.
             TMDs that transfer upper Colorado River water to the eastern slope include Colorado Big
             Thompson (CBT), Windy Gap, and Moffat projects. Though Moffat project water via Gross
             Reservoir is used by customers in Denver, removal of additional water from the Upper
             Colorado River’s western slope streams could contribute to risk of a compact call on CBT
             and Windy Gap water used by other Front Range communities within Boulder County.
             These include Boulder, Longmont, Louisville, Lafayette, Erie, Lyons, and Superior.
             At this time, Denver Water has not evaluated how the Moffat project would factor into
             the risk of a compact call on the Upper Basin of the Colorado River. Denver Water has
             also not evaluated how climate change would impact the Moffat Project. Its assessment
             of water supply is therefore, incomplete.
O-A-05       Comment #4, pertaining to: 8-507:D.7.b.ii (D), 8-511:B.5.d.i, ii, iii: Groundwater quality            Groundwater   Impacts to groundwater are discussed on page 115 to 117 of the 1041 Permit Application.
             and Water Levels                                                                                                    This analysis was completed by the Corps for the Final EIS and concluded that seepage
                                                                                                                                 from the reservoir would likely increase, an increase in groundwater levels in the vicinity
             Earlier comments (Nov.13, 2020) submitted by John Barth for Save the Colorado and The
                                                                                                                                 of Gross Reservoir, and groundwater discharge east of Gross Reservoir would likely rise
             Environmental Group discuss how Denver Water has omitted any analysis of impacts to
                                                                                                                                 slightly.
             residential groundwater wells per i, ii, and iii below. The following comment is in addition
             to earlier comments.                                                                                                Existing groundwater wells in the area would have an increase in available water due to
                                                                                                                                 the increased in storage at Gross Reservoir. The groundwater mounding effect would
             i.   Changes to aquifer recharge rates, groundwater levels, aquifer capacity including
                                                                                                                                 cause all eastward hydraulic gradients to decrease and thus decrease the eastward flow
                  seepage losses
                                                                                                                                 towards the reservoir.
             ii. changes in capacity and function of wells within the impact area
                                                                                                                                 The Corps’ Final EIS evaluated future reservoir fluctuations and concluded that they
             iii. Changes in quality of well water within impact area.                                                           would be similar to existing conditions. Page 43 of the 1041 Permit Application discusses
             The Moffat 1041 application does not address the impact of substantially higher reservoir                           annual operations and the effect on reservoir levels.
             levels - up to 142 feet - on water supply wells at nearby residences - particularly at the                          The length and lowest point of the boat ramp will be determined in the final FERC
             nearest residences on the north shore of Gross Reservoir. Per Appendices in the FEIS, Table                         Recreation Management Plan. Denver Water is unsure of how future droughts may
             H.7-1, the average change in reservoir elevations between the lowest level, typically seen                          impact groundwater wells as the reservoir expansion will not increase or decrease the
             in April, and the maximum level, typically seen in June or July, averages approximately 50                          likelihood of drought. Additionally, the lowest elevation of the expanded reservoir will not
             feet.                                                                                                               change from today. Therefore, any impact lower water levels have on groundwater wells
             Reservoir levels, particularly as they vary each year, could have a substantial impact on                           due to droughts is an existing condition and does change because of the GRE Project.
             the operation of residential wells. Denver Water needs to include annual April
             (minimum) and June (maximum) levels for each year of the model period. Average
             reservoir levels do not provide enough information to determine how reservoir levels will
             vary each year – important information for residences that need to operate their
             residential groundwater wells.
             In addition, it is unclear if boat ramps extend far enough to be useable when reservoir
             levels are low, for instance under drought conditions. Annual minimum reservoir levels


                                                                                                                                                                                                                                9
                                                         Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 82 of 128


                                                                                                                                                 Exhibit 20 – Public Organization and Individual Comment and Response Table


             Save the Colorado and The Environmental Group
O-A
             Date: 12-16-2020
Comment ID   Comment                                                                                           Category              Response
             need to be used to design recreation facilities at the expanded reservoir. Extending the
             model period beyond 1947 to 1991 would provide valuable information on how the
             expanded Gross Reservoir would respond to more extensive droughts of the early 2000s.
             This information is important for residential wells as well as for design of recreation
             facilities.
O-A-06       Comment #5, pertaining to: Tree Removal Plan: (Appendix E-6 of the FERC Application)                     Tree Removal   Denver Water has worked with forestry experts since the 2008 report was completed and
             Land Stewardship LLC, February 2008). This plan needs to be completed.                                                  will be incorporating updated technologies into the final Tree Removal Plan. This plan will
                                                                                                                                     be provided to agency stakeholders in March 2021 for review. The following items will be
             A preliminary plan for tree removal was completed in 2008 by Land Stewardship LLC. In
                                                                                                                                     included in that review:
             this report, the area that would be inundated by the expanded Gross Reservoir, that would
             be logged, is separated into Stand numbers based on types of trees, hillside slope (greater                             1. Denver Water will investigate possible compost facilities for chipped wood material
             or less than 40 percent slope), access to existing roads, and anticipated methods of logging                               as well as other disposal methods.
             the trees. The acres, hillside slope compared to 40 % grade, number of “stems” or trees,
                                                                                                                                     2. The final Tree Removal Plan will include details on all road improvements necessary
             and tonnage of material to be removed is noted in Table 2 of the report. This report
                                                                                                                                        to perform the reservoir tree removal work.
             compared various methods of slash/tree disposal including:
                                                                                                                                     3. The locations and quantity of helicopter pads and staging areas to be used for
             •   Air Curtain Destructors which entails burning slash in an efficient incinerator. One ton                               reservoir tree clearing operations will be identified in the final Tree Removal Plan.
                 of slash would produce 48 to 80 pounds of ash for disposal in a landfill.
                                                                                                                                     4. The final Tree Removal Plan will include details and evaluations on all disposal
             •   Grinding of whole trees which produces a large volume of chipped wood. A grinder can                                   methods to be used.
                 grind 22.5 tons per 20 minutes and would take 2,666 hours to grind slash from the
                 project. They anticipate using several grinders but would then be limited by the ability                            5. The final Tree Removal Plan will include a schedule of work for all reservoir tree
                 to transport chipped wood from the site; anticipated to be 23 tons/truckload or a total                                removal and disposal activities.
                 of 2,174 loads.                                                                                                     6. The final Tree Removal Plan will include all necessary erosion control and
             •   Hauling timber which is less efficient than removing chipped wood and would require                                    revegetation methods to be used on site related to tree removal activities.
                 more truckloads.
             The western staging area would be located on Winiger Ridge at a helicopter pad site.
             Helicopters would be used to remove individual trees from hard to access areas and to
             remove logs from staging areas where ground based logging methods are employed.
             To reduce the number of temporary roads and volume of chipped wood, Land Stewardship
             also prepared an Alternative Tree Removal document that utilizes a slash bundler which
             wraps or bundles the upper “slash” portion of trees that would be placed in landings for
             transport to the helipad by helicopter.
             Here are some comments on the preliminary plan that need to be addressed in a final Tree
             Removal Plan:
             1. chipped wood should be delivered to a composting facility rather than placed in a
                landfill. Anaerobic degradation of wood in the landfill will produce methane. If
                composted, wood materials can be used as amendments to soils in the future. The
                report states, that as of 2008, a compost facility of sufficient size was not available to
                handle the volume of slash or chipped wood. Additional compost facilities may be
                currently available.
             2. It is assumed that logging roads will likely be installed to access trees for removal. Also,
                the report states that “portions of Forest Roads 359 and 68 would need to be


                                                                                                                                                                                                                                10
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 83 of 128


                                                                                                                                                  Exhibit 20 – Public Organization and Individual Comment and Response Table


             Save the Colorado and The Environmental Group
O-A
             Date: 12-16-2020
Comment ID   Comment                                                                                         Category                 Response
                 improved in order to haul the necessary equipment for logging, residue removal etc.”
                 The final Tree Removal Plan needs to provide details for improvement of FS 359 and 68
                 and for additional temporary roads.
             3. The preliminary Tree Removal plan fails to describe the number of helicopter trips that
                 will be required both under the original and alternative plans to bring slash and logs to
                 the helipad staging area. For instance, can helicopter deliveries keep up with
                 removal/treatment activities.
             4. The final Tree Removal Plan needs to provide details of staging areas on both the east
                 and west sides of Gross Reservoir including areas where tree debris are handled.
             5. The final Tree Removal Plan must finalize which slash/tree disposal techniques will be
                 used.
             6. The final Tree Removal Plan must provide a schedule of operations over the entire tree
                 removal period.
             7. The final Tree Removal Plan must also provide an erosion control plan for deforested
                 and devegetated areas that lie below the full reservoir elevation that will be exposed
                 when reservoir levels drop. Steep denuded slopes below the water line of the
                 expanded Gross Reservoir would be more prone to erosion than prior to
                 implementation of the project.
O-A-07       Comment #6, pertaining to: Traffic Impact Analysis (Stantec, September 17, 2020, Exhibit        Traffic/Transportation   1. The final schedule and frequency of truck deliveries to site will be determined in the
             4 of the Moffat 1041 Application): 8-511-J2. “The volume of traffic to be generated by                                      Traffic Management Plan. Please see response to comments B-3 and B-5 of Exhibit 19
             the proposed development shall be compatible with the traffic handling characteristics                                      – Referral Agency Comment and Response Table for more information.
             of the interchange and the access road and existing, affected traffic roads.” This plan
                                                                                                                                      2. There will be sufficient storage on site for all materials including enclosed storage for
             needs to be finalized.
                                                                                                                                         cement and fly ash. Thus, weather will not play a factor in storage and usage of fly ash
             A total of 288 truckloads per week of cement and fly ash need to be delivered to the Gross                                  or cement.
             Reservoir staging area on the east side of the dam via SH72 and Gross Dam Road.
             Deliveries will be made on four days per week (M, W, Th, S or F) over 8 hours a day; this
             means that 72 truckloads per day (9 per hour) with an interval between truckloads of 7
             minutes. During peak construction times Stantec estimated that 15 truckloads of
             construction materials would be delivered each hour; this reduces the interval between
             truckloads to 4 minutes. Construction would take place over two years; 2025 and 2026.
             Tree removal would occur in 2026 and 2027 overlapping deliveries of construction
             materials in 2026. On the east side they estimate that 2 logging trucks would need to use
             the Gross Dam Road and SH72 per hour for a total of 17 trucks per hour on this road with
             an interval of every 3.5 minutes. Construction is expected to last from April through
             November.
             Trees would be removed from the west side of the reservoir via FS road 359, CR 68 to FS
             359, to Lazy Z Road (CR97E), Magnolia Road (CR132) to SH119 (plugging into SH119 just
             south of Nederland) and exiting onto HWY 6 (in Clear Creek Canyon) and finally onto HWY
             93 where trucks will travel either to the Republic Services landfill on HWY 93 or to
             Longmont with salvageable timber. Per the Stantec report, removal of trees and slash
             would take 36 truckloads per day for one week per month or 4 truckloads per hour during
             that time.




                                                                                                                                                                                                                                11
                                                         Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 84 of 128


                                                                                                                                     Exhibit 20 – Public Organization and Individual Comment and Response Table


             Save the Colorado and The Environmental Group
O-A
             Date: 12-16-2020
Comment ID   Comment                                                                                          Category   Response
             Some comments are:
             1. The Stantec report states that vehicles traveling behind trucks will be delayed 12
                minutes on the Gross Dam Road (likely due to the difference in speed limits between
                trucks and passenger cars). With trucks arriving at the staging area every 3 to 4
                minutes during the day, there is a high probability that vehicles will be delayed
                whenever they travel the Gross dam road whether they are traveling to or from the
                reservoir. Vehicles traveling behind trucks on the west side will be delayed by 25.5
                minutes (for instance on Magnolia Road). Yet the traffic impact analysis states that
                construction traffic will not impact local traffic significantly. For people who live along
                these roads, this is a major imposition.
             2. Cement and fly ash need to be utilized shortly after delivery to the site. If it rains or
                snows, the materials will not be useable. Is there sufficient capacity in the concrete
                production plant and construction work on the dam to utilize the trucked in materials
                as they are delivered? Similarly, is there sufficient storage area at the staging areas to
                handle this many loads of cement and fly ash per day?
O-A-08       Comment #7, pertaining to: Noise; page 81 of EA. The application states that                     Noise      For the federal agencies’ analyses of the GRE Project’s effects on noise, please see section
             “construction noise effects will be short-term - only 4.1 years of direct, moderate adverse                 5.14.1 of the Corps’ Final EIS and section 5.1.10.2 of the FERC Supplemental EA for the
             effects. Noise effects over 4 years will adversely affect local residents that do not live in               GRE Project. Please also see section 3.1.4. of Attachment B to the Corps’ Record of
             the area to be part of a construction site.                                                                 Decision, where the Corps responds in detail to comments regarding noise concerns from
                                                                                                                         the GRE Project. As explained in those documents, engineering and administrative
             “Denver water intends to use noise studies to work with community to develop measures
                                                                                                                         controls may include modifying the equipment or the work area to make it quieter,
             that aim to monitor, minimize, and mitigate noise disturbance during construction to the
                                                                                                                         substituting existing equipment with quieter equipment, retrofitting existing equipment
             extent reasonable and possible. DW is considering project noise goals and potential forms
                                                                                                                         with mufflers, modifying backup alarm systems, shutting down noisy equipment when
             of restitution when construction activities exceed those goals at determined monitoring
                                                                                                                         not needed, limiting work hours for certain construction activities and public outreach.
             locations.”
                                                                                                                         For activities such as truck hauling, tree removal and quarry operations, measures to
             There are no details in this description. What are the project noise goals, what are the                    address noise will be incorporated into the appropriate plans required by FERC’s Order.
             forms of restitution and where would the monitoring locations be installed?
                                                                                                                         As noted, Denver Water will monitor noise levels throughout construction activities at
             Potentially all of the following could occur at the same time increasing noise levels:                      various locations around the site. Denver Water will continue to update noise studies for
             •   the aggregate processing plant that will produce enough aggregate for the concrete                      onsite activities with an objective to lower site generated noise. The issues raised by the
                 production plant.                                                                                       commenter will be considered when evaluating construction activities for noise
                                                                                                                         generation. Denver Water will identify mitigation measures such as making equipment
             •   blasting at the quarry and during dam foundation excavation would occur once per day                    selections that reduce noise, using physical screening devices, banning truck engine
                 for over one year.                                                                                      brakes on transportation vehicles or requiring mufflers, minimizing the use of fueled
             •   Burrow Haul trucks between the quarry and processing location                                           generators on site, and using quieter backup alarms on equipment to reduce noise
                                                                                                                         transmission to neighboring properties.
             •   Tree Removal activities including noise from numerous helicopter trips, chainsaw,
                 Grapple Skidder, Hydro-ax, cable yarding, grinding of slash and trees in one or more                    Tree removal activities will be concentrated during the daylight hours for safety reasons.
                 grinders, truck traffic to haul tree materials, and potentially incinerators for high                   Some maintenance activities may occur during the night. As noted by the Corps, noise
                 efficiency burning of slash.                                                                            levels would be similar to other construction activities and are not expected to exceed
                                                                                                                         relevant standards and guidelines.
             •   Truck trips to deliver cement and fly ash to east side of Gross Dam.




                                                                                                                                                                                                                       12
                                                       Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 85 of 128


                                                                                                                                  Exhibit 20 – Public Organization and Individual Comment and Response Table


             Save the Colorado and The Environmental Group
O-A
             Date: 12-16-2020
Comment ID   Comment                                                                                        Category   Response
             Two reports are included in the 1041 application for the Moffat project, both authored by
             Behrens & Associates Inc. The 2014 report, included as Attachment E-9 to the Final FERC
             License Amendment Application Volume III, evaluates noise and vibration impacts at 6
             locations caused by haul trucks along SH72 and Gross Dam Roads as well as vibration
             impacts of a test blast at a residence on the north shore and at the existing dam. The 2017
             report evaluates noise impacts of blasting and construction activities at the dam site at 3
             locations. Neither report evaluates noise issues associated with tree removal activities
             alone or in conjunction with other construction at the site.
             Table 4-1 of the Behrens & Associates In (2017) provides Non-Vehicular Boulder County
             noise standards for sources located in a residential area (Boulder County Noise Ordinance
             1.01.050d):
             •   55 dBA from 7 am to 7 pm
             •   50 dBA from 7 pm to 7 am
             For construction sites this noise standard is raised to 80.0 dBA for continuous noise and 75
             dBA for instantaneous noise levels such as for blasting (Tables 6-5 and 6-6). Additionally,
             the 2014 report, page 14, states that the noise threshold would be exceeded if the
             “proposed project generates noise levels significantly greater than the existing ambient
             noise levels around the project site” - this threshold is set at 5 dBA.
             The Behrens (2014) report measured ambient noise levels at six locations; two along SH72
             and 4 locations along the Gross Dam Road - locations are shown on Figure 5-1 of the 2014
             report.
             •   Location 1: Highway 72 below turnoff to Gross Dam Road, 82 feet from road
             •   Location 2: Highway 72 above turnoff to Gross Dam Road, 30 feet from road
             •   Location 3: Lichen Lane off Gross Dam Road; 360 feet away
             •   Location 4: On Gross Dam Road at Crescent park Drive, 15 feet away
             •   Location 5: On Gross Dam Road at Chute Road, 82 feet away
             •   Location 6: 18 Juniper Heights Road; 15 feet off of Gross Dam Road
             Ambient noise levels at these locations are compared to anticipated noise levels from haul
             trucks taking cement and fly ash to the staging area at the dam site.
                    Table 1: Ambient Versus Haul Road Noise from Behrans (2014)
                                 Daytime Ambient Haul Truck Noise Difference in Noise
                  Location
                                 Noise Level (dBA) Level (dBA)        Levels (dBA)
                      1                 57.9               61.6               3.7
                      2                 65.4               68.8               3.4
                      3                 46.3               55.3               8.4
                      4                 62.3               67.4               5.1



                                                                                                                                                                                                         13
                                                       Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 86 of 128


                                                                                                                                  Exhibit 20 – Public Organization and Individual Comment and Response Table


             Save the Colorado and The Environmental Group
O-A
             Date: 12-16-2020
Comment ID   Comment                                                                                        Category   Response
                      5                 56.0              64.4                8.4
                      6                 56.6              63.1                6.5


             At four of the six locations, the increase of 5 dBA threshold was exceeded in this analysis.
             Further modeling brought the average of all 6 locations to 5 dBA and it was stated that the
             average was good enough. This will not mitigate noise impacts at 4 of the 6 locations
             evaluated.
             Denver Water’s results show that haul trucks along the Gross Dam Road will raise noise
             levels to greater than the allowable threshold of 5 dBA above ambient conditions at
             several locations. Residents close enough to Gross Dam Road would routinely be affected
             by truck noise during the daytime.
             The Behrens (2017) report evaluates how construction noise at the processing and blasting
             site will impact three locations: Receptor 1 at 370 Lakeshore Drive on the north shore and
             0.65 miles away from the staging area at the dam, Receptor 2 at Miramonte Road 0.4 miles
             away from Osprey point, and Receptor 3, Coal Creek Canyon Road 1.18 miles from Osprey
             Point. Ambient noise data show that background noise ranged from 30 to 55 dBA in the
             February 22 to March 1 test period (Table 5-1).
             Noises from several construction activities were combined in this assessment. The
             resultant construction noise level at each receptor was between 30 and 50 dBA all below
             construction standards of 80.0 dBA. Blasting noises ranged from 34 to 65 dBA, again below
             the instantaneous limit of 75 dBA. However, Receptor 2 in this study is located close to
             Osprey Point and to the haul route between Osprey point and the processing area for
             aggregate. Table 2 shows how this location would be impacted the most by construction
             activity at the blasting and dam site with the noise threshold routinely exceeded in all of
             the first three years of construction.
                    Table 2: Ambient Versus Construction Noise at Receptor 2 : Behrens (2017)
                                 Osprey Quarry        Change in      Osprey Quarry
              Ambient Daytime                                                         Change in Noise
                               With Haul Trucks Noise Levels         With Conveyor
                Noise (dBA)                                                             Levels (dBA)
                                     (dBA)              (dBA)            (dBA)
                                      Year 1 and 2 of Construction Activities
                   41.6               47.0                5.4             48.9               7.3
                                         Year 3 of Construction Activities
                   41.6               47.2                5.6             49.0               7.4
                                                   Blasting Alone
                                 Noise of Blast at Receptor 2 = 64.4
                   41.6                                                       Change of 22.8 dBA
                                                 dBA


             Residents in areas surrounding the Gross Dam construction site are accustomed to
             natural outdoor noises. Additional noise caused by construction activity, even if those
             noises would potentially be below standards for construction activities, would
             deleteriously alter the environment for residents at Receptors 1 through 3 but


                                                                                                                                                                                                         14
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 87 of 128


                                                                                                                                             Exhibit 20 – Public Organization and Individual Comment and Response Table


             Save the Colorado and The Environmental Group
O-A
             Date: 12-16-2020
Comment ID   Comment                                                                                        Category             Response
             particularly and routinely for residents on Miramonte Road as this area is closest to the
             Osprey Point quarry area and the construction haul route.
             In both Behrens reports, noise from either delivery trucks on the Gross Dam road or
             construction/blasting noise were addressed. Combined noise levels for both of these
             activities were not addressed. In addition, noise from logging operations was not included
             in either report. Logging has the potential to affect residents on both the north and south
             sides of Gross Reservoir since trees and brush need to be removed from the entire
             shoreline of the new reservoir bringing these activities close to residences. Helicopter and
             grinder noises are certainly noticeable even if they do not exceed thresholds or noise
             standards.
             How will these noises, that impact nearby neighbors, be addressed and mitigated.
O-A-09       Comment #8, pertaining to: Cumulative Effects: page 87 of EA; “Denver Water would              Cumulative Effects   Please see response to comment G-6 of Exhibit 19 – Referral Agency Comment and
             monitor water quality and aquatic biota in compliance with WQC conditions, which would                              Response Table for more information. Success monitoring will be detailed in specific plans
             reduce effects of these resources.” then they list all the plans they are going to produce                          as required by FERC and/or the regulation appropriate to the subject matter. Submittal of
             which will reduce cumulative effects on resources. The plans are not done and there is no                           FERC-ordered plans will be in accordance with the FERC Order (issued July 16, 2020), and
             discussion of how success of the plans will be evaluated; i.e. what monitoring results will                         will be provided for review by agencies as directed in the Order. A schedule for Denver
             be a threshold for changing operations at the construction site. These need to be clearly                           Water delivery of the FERC-ordered plans is provided in Exhibit 22. Other plans required
             defined.                                                                                                            by Boulder County Land Use Code will be prepared and submitted in coordination with
                                                                                                                                 Boulder County.
             The following is a list of Plans that Denver Water needs to complete before Boulder County
             can issue a 1041 permit for the Moffat Project. Noted are Boulder County’s Land Use Code
             associated with LUC 8-511. Also noted are the document, primarily the FERC
             Environmental
             Assessment (EA), where each required plan was listed. Most of the plans have not been
             included in the 1041 Application for the Moffat Project. Some such as the Traffic
             Management Plan, the Tree Removal Plan, and a Quarry Operation (or Noise) Plan are
             drafted but need to be finalized. These plans are discussed in more detail above. Many of
             these plans were included in a list provided by STC in their preliminary comments on the
             completeness of Denver Water’s 1041 permit application for the Moffat project.
             1. South Boulder Creek Channel Stability and Monitoring Plan - B.5.c.iv, ix, x.
             2. DO and Temperature Monitoring Plan - B.5.c.i, ix. B.5.f.all subheadings: need tiered
                 release structures
             3. Stormwater Management Plan - B.5.c.i, iv, v, vii
             4. Erosion Control and Reclamation Plan - B.5.c.i, iv, v, vii on FS lands
             5. Quarry Reclamation Plan - B.5.c.i, iv, v, vii - for osprey point quarry
             6. Reclamation and Revegetation Seed Mixes and Mulch Materials - B.5.c.iv, v, vii pg 20 EA
             7. Erosion and Sediment Control Plan - B.5.c.iv, v,vii
             8. Pit Development and Reclamation Plan - B.5.c.iv, v, vii for Final EIS quarry on FS lands
             9. Bank Stability Monitoring Plan - B.5.c.iii,iv,v,vi, vii
             10. Quarry Operation Plan - I.5. will not cause nuisance factors such as excessive noise or
                 obnoxious odors at Osprey Point quarry - discussed further in STC comments.




                                                                                                                                                                                                                         15
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 88 of 128


                                                                                                                                   Exhibit 20 – Public Organization and Individual Comment and Response Table


             Save the Colorado and The Environmental Group
O-A
             Date: 12-16-2020
Comment ID   Comment                                                                                         Category   Response
             11. Tree Removal Plan: I 1,2,4,5. by FERC order 423; one year after the order a draft to
                 Boulder county of preliminary concept- will be expanded for a final plan. Discussed
                 further in STC comments.
             12. Aquatic Nuisance Invasive Species Monitoring Plan
             13. Recreation Management Plan (Article 416) page 16 of the EA; May 14, 2004.
             14. Invasive and noxious Weed species Management Plan - page 17 of EA
             15. Winter Ridge Recreation Management Plan + Monitoring - page 17 & 20 of EA
             16. Fire Management and Response Plan - page 21 of EA
             17. Special Status Plants Relocation Plan - special status plants on FS land page 21 of EA; A
                 list of special status plants for Boulder county has been compiled in Exhibit 18 but a
                 relocation plan needs to be completed.
             18. Visual Resources Management Plan - page 22 of EA
             19. Traffic Management Plan - F1,2,3 per order 425; page 22 of EA - manage construction
                 traffic; required road maintenance and improvements, road damage due to
                 construction activities, ensuring community traffic patterns are not disrupted. Will
                 provide traffic management plan to Boulder county for review and comment within 1
                 year of FERC order. Discussed further in STC comments.
             20. Historic Properties Management Plan - manage and protect cultural resources. page 23
                 EA.
             21. Road Maintenance Plan: EA page 77; requirements for road work on FS lands.
             22. Fugitive Dust Control Plan: EA page 84 to include measures to reduce fugitive dust from
                 construction activities.
             23. Public Safety and Law Enforcement Plan: revise old plan as needed for after
                 construction is completed for recreation at the new reservoir.
             Road Management Plan; page 91 EA.




                                                                                                                                                                                                          16
                                                      Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 89 of 128


                                                                                                                                 Exhibit 20 – Public Organization and Individual Comment and Response Table


             The Environmental Group and Save the Colorado
O-B
             Date: 12-11-2020
Comment ID   Comment                                                                                    Category      Response
O-B-1        Back on Nov. 13, our attorney John Barth, sent the County a comment letter along with 27   Attachments   Denver Water acknowledges this comment, but response is under the responsibility of
             exhibits (see below). We asked that we get a confirmed receipt, but we never got one.                    the County.




                                                                                                                                                                                                            17
                                                      Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 90 of 128


                                                                                                                                                  Exhibit 20 – Public Organization and Individual Comment and Response Table


             Boulder Flycasters Chapter of Colorado Trout Unlimited
O-C
             Date: 12-09-2020
Comment ID   Comment                                                                                       Category                   Response
O-C-1        Attached please find comments from Trout Unlimited in support of the Boulder County           Attachments                Thank you for your comments.
             1041 application review process for the Gross Reservoir Dam Expansion Proposal.
             TU_BFC_GrossDamExpan_1041Comments.pdf
O-C-2        RE: Gross Reservoir Dam Expansion Proposal 1041 Application Review Process                    General Support            Thank you for your comments.
             TO: Boulder County Commissioners and Staff
             This letter provides comments from Trout Unlimited in support of the Boulder County 1041
             application review process for the Gross Reservoir Dam Expansion Proposal. Trout
             Unlimited participated in providing comments on previous federal and state permitting
             actions with several positive outcomes, as discussed below.
             The 1041 application review process will allow Boulder County to consider the potential
             project impacts on Boulder County, identify actions needed to mitigate damage and
             disruption, AND improve the South Boulder Creek watershed. Trout Unlimited’s interest
             and expertise is related to cold water fisheries and watershed restoration. So, our 1041
             application review comments are limited to actions that could positively impact the South
             Boulder Creek watershed if the application receives Boulder County approval.
O-C-3        Under the current federal and state permitting, and negotiated compacts between Denver        Environmental Benefits     Thank you for your comment and support of the 5,000 AF Environmental Pool.
             Water and Grand County, as well as between Denver Water, Boulder and Lafayette, there
             are significant environmental benefits, including some benefits to Boulder County. The
             most important of which is the resulting 5,000 AF Environmental Pool to provide in-stream
             minimum flows for South Boulder Creek during our dry winter months. South Boulder Creek
             is desperately in need of more flow to support watershed health, preserve native species
             and support recreation. Denver Water has committed between $4m and $6m to this part of
             the project. This important component of the expansion should, we believe, be weighed as
             a positive in evaluating the 1041 application.
O-C-4        Beyond the obvious needs to mitigate transportation, environmental and life style             Environmental Mitigation   Thank you for your comments. Denver Water would be interested in discussing ideas to
             disruptions and damage, there is an opportunity to negotiate for more complete watershed                                 address South Boulder Creek watershed concerns and collaborating with other parties to
             mitigation and enhancement. The Environmental Pool is a critical element of this. Denver                                 identify and implement enhancement projects in the South Boulder Creek watershed.
             Water’s other environmental commitments to date have focused primarily (and
             understandably) on addressing impacts in the basin of origin. The 1041 review process now
             will allow Boulder County to address the South Boulder Creek watershed as well.
             The environmental benefits negotiated with Denver Water by Trout Unlimited are critical to
             the future health of the basin of origin. Fraser Valley residents and Grand County visitors
             are, and will continue to, benefit from these negotiations. A large percent of Grand County
             visitors and second homeowners are Boulder County residents. Proper watershed
             mitigation through the 1041 process can benefit the residents of Boulder County and
             ensure hard-won environmental benefits continue to accrue in Grand County.
             Denver Water has helped and is continuing to support local restoration and mitigation for
             specific projects. This includes a Trout Unlimited project, led by the Boulder Flycasters
             Chapter of Trout Unlimited, to develop a State funded Stream Management Plan for lower
             South Boulder Creek, as well as contributing more than 50% of the cost of building the
             Environmental Pool storage capability into the expansion. As part of the Army Corps of



                                                                                                                                                                                                                               18
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 91 of 128


                                                                                                                                                     Exhibit 20 – Public Organization and Individual Comment and Response Table


             Boulder Flycasters Chapter of Colorado Trout Unlimited
O-C
             Date: 12-09-2020
Comment ID   Comment                                                                                          Category                   Response
             Engineers 404 permit mitigation requirements Denver Water funded $715,000 for
             mitigation on lower South Boulder Creek in City of Boulder Open Space. Denver Water will
             also be required to monitor and remediate associated environmental degradation resulting
             from the expansion. We see this as an important step forward in having more scientific data
             to support long term watershed improvement.
             Other than the Environmental Pool commitment, Denver Water’s remaining mitigation
             commitments do not physically improve the South Boulder Creek watershed. Part of the
             requirements for approving the 1041 could include more collaborative investment and
             efforts to improve the watershed, consistent with Boulder County’s overall goals and
             objectives.
O-C-5        Examples of opportunities for collaborative improvement might include:                           Environmental Mitigation   Thank you for your comments. Denver Water is interested in discussing the idea of a
                                                                                                                                         South Boulder Creek Learning By Doing initiative with additional stakeholders such as
             •   Stream and riparian habitat improvements, including native and listed species
                                                                                                                                         Boulder County. Like the Learning By Doing collaborative group in Grand County, a
             •   Fish stocking programs, including native and listed species                                                             Learning By Doing effort in Boulder County could bring multiple parties together to pool
             •   Reservoir access improvements and on-going trail maintenance                                                            resources and identify projects that would benefit the aquatic environment in South
                                                                                                                                         Boulder Creek.
             •   Coordination with other water right holders on cooperative operations to benefit
                 stream health                                                                                                           Denver Water met with members of Boulder Flycasters on a virtual call on January 12,
                                                                                                                                         2021, to discuss concepts for the development and implementation of a Learning By
             Additionally, there are concerns that the dam expansion will negatively impact the existing                                 Doing approach on South Boulder Creek. Boulder Flycasters shared that they have been
             downstream fishery due to potentially lower water temperatures at certain times of the                                      reaching out to partners to generate interest in the concept.
             year. The reaches known locally as “Kayak Run” and “Walker Ranch” are the only
             reasonable public fishing access in the canyon. In an effort to ensure longevity of, and                                    Denver Water is willing to look at ways to manage water releases from Gross Reservoir to
             potentially improve, the fishery we suggest Denver Water also commit to collaborative                                       benefit the aquatic environment. This would likely fit into a Learning By Doing effort for
             efforts with fisheries biologists and watershed improvement organizations to look at the                                    South Boulder Creek in Boulder County and require multiple water users.
             potential for dam release and other operational changes to benefit the watershed.
             Potential objectives might be to help ensure necessary in-stream flows during low water
             periods and to identify other ways to ensure water conditions are suitable for sustainable
             trout habitat.
             Trout Unlimited, through our local Boulder Flycasters Trout Unlimited Chapter and
             Colorado Trout Unlimited, are ready to help develop a working list of potential
             improvement actions through our ongoing Stream Management Plan development. We
             would also enthusiastically help Boulder County understand and perhaps adopt a program
             similar to “Learning by Doing,” a promising partnership among Denver Water, Grand
             County, Trout Unlimited, Colorado Parks & Wildlife and other watershed improvement
             organizations working to improve the Fraser River watershed.
O-C-6        Learning by Doing is a collaborative, consensus-based effort for adaptive management of          Environmental Mitigation   Thank you for your comments. Denver Water would be interested in discussing the idea
             mitigation and enhancement efforts in Grand County. Denver Water, working with its                                          of a South Boulder Creek Learning By Doing initiative with additional stakeholders such as
             partners, looks for opportunities to use its operational flexibility to benefit stream health,                              Boulder County.
             as well as pledging funds that can then be leveraged through cash and in-kind support from
             other partners. An active monitoring program helps track results and allow for adaptation
             of strategies to advance efforts that are working and adjust those that are not working.




                                                                                                                                                                                                                                    19
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 92 of 128


                                                                                                                                    Exhibit 20 – Public Organization and Individual Comment and Response Table


             Boulder Flycasters Chapter of Colorado Trout Unlimited
O-C
             Date: 12-09-2020
Comment ID   Comment                                                                                          Category   Response
             We are ready to work with Boulder County on a similar initiative. There are likely other local
             watershed improvement organizations also ready to help.
             In closing, we ask Boulder County to elevate watershed improvement as an important area
             for consideration in the review process. Trout Unlimited is offering to work collaboratively
             with Boulder County, and other stakeholders, to define an adaptive watershed
             improvement process and program components as part of the 1041 application approval
             review.




                                                                                                                                                                                                           20
                                                     Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 93 of 128


                                                                                                                                         Exhibit 20 – Public Organization and Individual Comment and Response Table


             Coal Creek Canyon Parks and Recreation District
O-D
             Date: 12-08-2020
Comment ID   Comment                                                                                     Category            Response
O-D-1        My name is Jeremy King and I am the current President of the Coal Creek Canyon Parks and    Community Impacts   Thank you for your comment. Denver Water would be interested in discussing the
             Recreation District. I am writing to inquire more information on the Gross Damn Reservoir                       possible benefits to your organization. We had previously met with your organization in
             Project and inquire about the possible benefits to our community and organization. Please                       June 2016. We will reach out to schedule a meeting to further this discussion.
             give me a call at your earliest convenience.




                                                                                                                                                                                                                       21
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 94 of 128


                                                                                                                                                    Exhibit 20 – Public Organization and Individual Comment and Response Table


             The Environmental Group and Save the Colorado
O-E
             Date: 11-13-2020
Comment ID   Comment                                                                                         Category                   Response
O-E-1        Members of the local community groups will be significantly and adversely affected by the          Environmental Impacts   Denver Water disagrees that its 1041 Permit Application is incomplete and does not meet
             proposed construction and operation of the dam and reservoir expansion. These adverse                                      the approval criteria. Please see Denver Water’s responses to Save the Colorado and The
             impacts include noise, dust, heavy equipment operations, traffic, air pollution, loss of                                   Environmental Group’s specific assertions below, as well Denver Water’s other comment
             property, loss of enjoyment of property, seismic and/or vibrational disturbance to property                                responses.
             and well being, as well as other impacts. The purpose of the County’s 1041 regulations is to:
                                                                                                                                        The delay in Boulder County’s processing of Denver Water’s 1041 Permit Application is
             •   “protect the beauty of the landscape                                                                                   not a “self-made” problem. Denver Water attempted to submit a 1041 Permit Application
                                                                                                                                        to Boulder County in July 2019, one full year before receipt of the FERC Order. The County
             •   regulate projects that would otherwise cause excessive noise, water, and/or air
                                                                                                                                        refused to process the application pending the outcome of Denver Water’s challenge to
                 pollution, or which would otherwise degrade or threaten existing environmental quality
                                                                                                                                        the County’s exemption determination. Following receipt of the FERC Order authorizing
                 within the County
                                                                                                                                        the GRE Project, which contains specific deadlines for the start and completion of Project
             •   avoid direct conflict with adopted County land use plans                                                               construction, Denver Water felt it had no choice but to withdraw its challenge so that
             •   protect the public health, safety, and welfare and the environment.                                                    Boulder County would begin to process the 1041 Permit Application. Expeditious review
                                                                                                                                        of the 1041 Permit Application is now necessary for Denver Water’s compliance with the
             Boulder County Land Use Code (“Code” or “LUC”) § 8-202 (B).                                                                construction deadlines in the FERC Order.
             As will be discussed herein and in our potential future comments, the significant adverse
             impacts of Denver Water’s expansion project cannot be mitigated. As such, Boulder County
             must ultimately deny Denver Water’s 1041 application and prevent the construction and
             operation of the most destructive project ever proposed in Boulder County.
             Denver Water’s September 21, 2020 cover letter to the 1041 application requests
             “expeditious review and consideration” of the application. Denver Water’s request should
             be denied because the Code does not provide any provision authorizing such a request.
             Further, any delay in the 1041 process has been a direct result of Denver Water’s own
             actions. More specifically, Denver Water filed an applicability petition with the County on
             October 12, 2018 arguing that it was not subject to the 1041 regulations. Boulder County
             disagreed finding that Denver Water must submit a 1041 application to the County. Denver
             Water then proceeded to litigate Boulder County’s finding; first administratively, then in
             Boulder County District Court, and ultimately in the Colorado Court of Appeals. Denver
             Water failed to prevail in each stage of its litigation. Ultimately, Denver Water voluntarily
             dismissed its appeal on July 29, 2020. Denver Water’s own litigious actions resulted in a 21-
             month delay in processing a 1041 permit application. Given its own history of litigation and
             delay, the County should not expedite a 1041 process for one of the largest and most
             destructive projects in the County’s history. Instead, the County should undertake a careful,
             comprehensive, and cautious review of the application that ensures robust public input at
             every stage of the process.
             Moreover, for the reasons stated below, Denver Water’s 1041 is significantly incomplete.
             Section 8-507 of the Code states, “[b]efore any request for County approval under these
             regulations may be processed, a complete application…must be filed with the and Use
             Department.” Further, the County will not commence the public hearing process until a
             complete application is submitted. LUC § 8-509.B. Because Denver Water’s 1041 application
             is incomplete, the Director must issue a written finding of incompleteness and hold the
             application in abeyance until all deficiencies have been remedied and made available for
             public review of a new completeness determination on the amended application.



                                                                                                                                                                                                                                22
                                                           Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 95 of 128


                                                                                                                                                           Exhibit 20 – Public Organization and Individual Comment and Response Table


             The Environmental Group and Save the Colorado
O-E
             Date: 11-13-2020
Comment ID   Comment                                                                                                 Category                  Response
             Section 8-302 of the Code also states, “no person shall engage in any
             development in such area, and no activity shall be conducted, until…a permit has been
             issued…” For the reasons stated below, Denver Water is in violation of Section 8-302. As
             outlined in the attached affidavits, Denver Water has undertaken development and
             activities in furtherance of the project before a 1041 permit has been issued. We request
             that the Director make a written finding that Denver Water’s has violated the moratorium
             provision of Section 8-302 of the Code. We also request that the Director issue a “stop
             work” order to Denver Water and decline to process any 1041 application until such time
             that Denver Water has restored to their original condition all development and activities it
             has undertaken without a 1041 permit.
             Our additional preliminary comments on Denver Water’s current application, and its
             incompleteness, are provided below.
O-E-2        1. Denver Water is in violation of the moratorium provision of the Code.                                Compliance with Boulder   1. Mr. Guenthner is entirely mistaken. Denver Water has not undertaken any
                                                                                                                     County Requirements          unpermitted construction activities related to the GRE Project and no “stop work”
             Section 8-302 of the Code also states, “no person shall engage in any
                                                                                                                                                  order is warranted. Please see the attached declaration of Andy Skinner, Gross Dam
             development in such area, and no activity shall be conducted, until…a permit has been
                                                                                                                                                  Hydro Operations Supervisor, refuting Mr. Guenthner’s allegations (Exhibit 32 to this
             issued…” As stated in the attached affidavit of Tim Guenthner, Denver Water has
                                                                                                                                                  response to comments submittal).
             undertaken construction or activity activities related to the project. Exhibit 1 hereto. These
             construction activities include:                                                                                                  2. As explained in Denver Water’s 1041 Permit Application, Boulder County staff
             • constructing a staging area on the south end of the dam.                                                                           instructed Denver Water to request a waiver of submission requirements for any
                                                                                                                                                  provisions of the Boulder County Code Article 8 that Boulder County staff highlighted
             •   Widening of the road from Osprey Point to the south end of the dam and on Gross Dam
                                                                                                                                                  during the pre-application meeting but that Denver Water believes do not apply to
                 Road.
                                                                                                                                                  the GRE Project. The code requirements applicable to “site selection and construction
             •   Tree removal                                                                                                                     of major facilities of a public utility” do not apply to the GRE Project, which involves
             •   Installation of a satellite internet connection ground station.                                                                  the expansion of an existing domestic water system under 8-308.A.2. Although the
                                                                                                                                                  definition of “major facility of a public utility” includes transmission lines, power
             Denver Water’s construction and/or activities have changed the basic character of the land.                                          plants, and substations,” 8-210.AG, the code goes on to explain that a permit is
             Denver Water did not possess a 1041 permit at the time it undertook this construction                                                required only for new electric transmission lines or substations that are 115,000 volts
             and/or activity. As such, Denver Water is in violation of the Section 8-302 moratorium in the                                        or greater or power plants generating 50 megawatts or more, 8-403.C-E. The portions
             Land Use Code. We request that the Director issue a “stop work” order to Denver Water                                                of the FERC Supplemental EA quoted by Save the Colorado show that the generators
             and decline to process any 1041 application until such time that Denver Water has restored                                           and transmission lines for the hydroelectric equipment involved in the GRE Project
             to their original condition all development and activities it has undertaken without a 1041                                          fall well below those thresholds. Additionally, those hydroelectric components of the
             permit.                                                                                                                              GRE Project cannot serve as the basis for Boulder County’s permitting authority
             2. Denver Water’s waiver request must be denied.                                                                                     because hydroelectric licensing and regulation is within FERC’s exclusive jurisdiction
                                                                                                                                                  under the Federal Power Act.
             Claiming that the term “major facility of a public utility” does not apply to its facility, Denver
             Water is requesting a waiver from the following sections of the Code: §8-308.A.4.; 8-                                             With respect to Save the Colorado’s request that Boulder County decline to process
             507.D.3.; and, 8-511.E. Each of these sections of the Code impose requirements for “major                                         Denver Water’s 1041 Permit Application, Denver Water notes that any further delay to
             facilities of a public utility.” The term “major facility of a public utility” is defined in the Code                             the processing of its 1041 Permit Application would jeopardize Denver Water’s ability to
             to include “transmission lines, power plants, and substations …” LUC § 8-210.AG. Exhibit 5e                                       comply with the FERC Order, which requires construction to begin no later than July 16,
             to Denver Water’s 1041 application is the FERC Supplemental EA. In Exhibit 5e, Denver                                             2022 and finish no later than July 16, 2027.
             Water describes its facility as including:
             “…a powerhouse located 440 feet downstream of the valve


                                                                                                                                                                                                                                          23
                                                       Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 96 of 128


                                                                                                                                                   Exhibit 20 – Public Organization and Individual Comment and Response Table


             The Environmental Group and Save the Colorado
O-E
             Date: 11-13-2020
Comment ID   Comment                                                                                          Category                 Response
             house containing two 3,799-kilowatt (kW) horizontal Francis turbines connected to two
             4,050-kW synchronous generators for a total installed capacity of 7,598 kW; (5) a 580-foot-
             long, 60-inch-diameter buried penstock; (6) a concrete tailrace structure, integral with the
             powerhouse outlet works building; (7) a switchyard containing project transformers; (8) a 1-
             mile-long, 25-kilovolt project transmission line; and (9) appurtenant facilities…”
             1041 Application, Exhibit 5e, p. 2.
             By Denver Water’s own admission, its facility includes ““transmission lines, power plants,
             and substations …” as defined in LUC § 8-210.AG. Further, Denver Water is a “public utility”
             as defined by LUC § 8-210.AS. As such, Denver Water’s waiver request must be denied.
             The local community groups request that the County issue a written finding denying Denver
             Water’s waiver request. The County staff has correctly found that provisions of the Code
             apply to this proposed project. Given its litigious history, Denver Water may attempt to
             appeal the County’s waiver determination under Section 8-501(F) of the Code. Therefore,
             we ask that the County decline to process Denver Water’s 1041 application until the 30-day
             appeal period has expired. If Denver Water does appeal the Director’s waiver
             determination, we likewise request that the County decline to process Denver Water’s
             application until the appeals process is complete, including any interlocutory judicial review
             Denver Water may seek. If Denver Water’s waiver request is ultimately denied as to any
             provision of the Code, we request that the County find that Denver Water’s 1041
             application is incomplete until such time as Denver Water complies with all 1041 application
             requirements associated with its denied waiver request and that the County decline to
             process the 1041 application until the application is determined complete by the County.
O-E-3        3. Denver Water’s 1041 application is incomplete.                                                Incomplete Application   Please see Denver Water’s response to comment O-E-2 concerning the inapplicability of
                                                                                                                                       the code standards for “site selection and construction of major facilities of a public
             a. Denver Water’s “capacity” and “need” analyses are incomplete.
                                                                                                                                       utility.” Additionally, even if those standards did apply to the GRE Project, the purpose
             Boulder County’s 1041 regulations impose additional standards on “major facilities of a                                   and need analysis detailed in Chapter 1 and Appendix A of the Final EIS shows why the
             public utility,” which includes Denver Water’s Gross Reservoir expansion. LUC §8-511.                                     GRE Project meets the operational capacity requirements at section 8-511.E.3 of the
             Among those additional standards is the requirement to show that “[e]xisting facilities and                               code. Please see Denver Water’s response to comment O-K-5 concerning Mr. Mayer’s
             associated systems servicing the area must be at or near operational capacity.” LUC §8-                                   letter analyzing the water demand projections for the GRE Project.
             511.E.3. For purposes of its 1041 application, Denver Water must show that its entire water
             system is at or near operational capacity.
             As outlined in the expert report from Peter Mayer, P.E. of Water DM dated November 9,
             2020 and submitted on behalf of PLAN-Boulder County, Denver Water’s 1041 application is
             incomplete because it has completely failed to justify the need for the dam and reservoir
             expansion. Exhibit 2 hereto (Mayer Report).2
             As noted in Mr. Mayer’s expert report, Denver Water’s 1041 application relies on an
             Integrated Water Resource Plan from 2002 (updated in 2004 and 2012) to justify that its
             existing facilities and associated systems servicing the area are at or near operational
             capacity. As Mr. Mayer notes:
             •   the water demands considered by the Corps and included in Denver’s Water’s analysis
                 and projections have failed to materialize. p. 2.;


                                                                                                                                                                                                                                   24
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 97 of 128


                                                                                                                                             Exhibit 20 – Public Organization and Individual Comment and Response Table


             The Environmental Group and Save the Colorado
O-E
             Date: 11-13-2020
Comment ID   Comment                                                                                          Category           Response
             • Denver Water’s analysis is an outdated and highly inaccurate demand forecast. p. 2;
             •   Denver Water’s analysis significantly overstates future demand and is no longer a
                 reasonable representation of likely future demand. P. 2;
             •   The need for expanding the Gross Reservoir no longer exists. p.2;
             •   The existing Gross Reservoir and capacity and reliability it already provides along Denver
                 Water’s large integrated system appears sufficient to meet future build-out demand. p.
                 2;
             Exhibit 2 hereto (Mayer Report).
             In summary, Denver Water’s 1041 application is incomplete because it fails to present
             current and accurate information that the “[e]xisting facilities and associated systems
             servicing the area must be at or near operational capacity” as required by LUC §8-511.E.3.
O-E-4        In addition Denver Water’s application does not comply with LUC §, 8-                            Purpose and Need   Please see Denver Water’s responses to comments G-14 of Exhibit 19 – Referral Agency
             507.D.7.a. because it includes conflicting information on the “need” for the project. 3 The                         Comment and Response Table, O-K-5, and Public Individual Issue #20 (at the end of this
             need for the Moffat project is substantially over-estimated in the 1041 permit application as                       table) for responses concerning the purpose and need statement and water demand
             shown in the IRP, Exhibit 2 of the 1041 permit Figure III-4. The IRP demand forecast was                            projections for the GRE Project. As explained in more detail there, the demand
             produced in 2002. The Corps updated the forecast in 2010 for the Moffat FEIS.4 Per page 44                          projections were updated in 2012 with the most recently available demographic and
             of the IRP, “Staff plans a routine review of demand forecast, making necessary adjustments                          socioeconomic information, and the Corps confirmed in its 2017 Record of Decision that
             at least every 5 years in the future.”                                                                              the analyses remained accurate and reliable. The reductions in water use noted by Save
                                                                                                                                 the Colorado are consistent with the accelerated water conservation goals that Denver
             If the above statement is correct then there should be forecast revisions in 2007, 2012, and
                                                                                                                                 Water committed to implement as part of the GRE Project and that the Corps
             2017. Water use by Denver Water has declined since 2002, not increased yet the demand
                                                                                                                                 incorporated into its demand projections. The Corps’ analysis showed that, despite the
             forecast has not been revised to reflect these declines.5 Current trends in Denver Water’s
                                                                                                                                 reductions in water use resulting from Denver Water’s accelerated conservation plan,
             actual water use show that Denver Water does not need the additional firm yield to
                                                                                                                                 Denver Water still needs an additional 18,000 AF/yr of new firm yield.
             adequately serve its customer base. Below are graphic representations of Denver Water’s
             inaccurate projections of water “need” compared to the actual reductions of water demand                            Save the Colorado’s comment quotes Denver Water’s 2002 IRP regarding the lack of
             over time:                                                                                                          reliable water supply to the Moffat Water Treatment Plant. This quote does not undercut
                                                                                                                                 but rather supports the need for the GRE Project. Chapter 1 of the Final EIS for the GRE
             Specifically, water use in 2017, 2018, and 2019 are included in this update (See Table 1).
                                                                                                                                 Project specifically identifies and explains that need, which has always been a central
             Table 1: Update of Actual Water Use by Denver Water Customers                                                       purpose for pursuing the GRE Project. See Denver Water’s response to comment O-K-5
                          Treated       Non-                  Non-     Gallons Per                                               for additional details.
                                               Total Water
                 Year      Water     Potable                Revenue Capita Per
                                                   (AF)                                                                          Save the Colorado suggests that a “simple solution” to the system imbalance problem
                            (AF)    Water (AF)              Water (%)      Day
                                                                                                                                 would be for Denver Water to “bring raw water supplies from the south to the north
                2017      195,822     34,341     230,162      2.18         137
                                                                                                                                 system for treatment at the Moffat Water Treatment Facility.” As part of the NEPA
                2018      206,074     33,215     239,289      2.18         141                                                   process, the Corps, together with the FERC as a cooperating agency, evaluated numerous
                2019      198,826     31,222     230,048      4.25         137                                                   alternatives that involved bringing water from the South System to the North System for
             Sources: Comprehensive Annual Financial Reports for Denver Water, 2017, 2018, and 2019.                             use at the Moffat Water Treatment Plant. All such alternatives were eliminated because
             Non Potable water amounts found on pages III--‐21 for 2018 and 2019 and on page III--‐20                            they would not address the reliability, vulnerability, and flexibility components of the
             in the 2019 annual report.                                                                                          purpose and need statement for the GRE Project.
             These data are portrayed graphically in Figures 1 and 2 below.                                                      If Gross Reservoir empties, an interconnect requires the unimpeded operation of Denver
                                                                                                                                 Water’s South System. Loss of operation of a portion of the South System could
                                                                                                                                 exacerbate the water supply reliability problem and possibly cause an interruption of


                                                                                                                                                                                                                          25
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 98 of 128


                                                                                                                                   Exhibit 20 – Public Organization and Individual Comment and Response Table


             The Environmental Group and Save the Colorado
O-E
             Date: 11-13-2020
Comment ID   Comment                                                                                        Category   Response
                                                                                                                       service to customers if water cannot be delivered via the interconnect. The lower in the
                                                                                                                       South Platte River system the interconnect is located, the more vulnerable and potentially
                                                                                                                       less reliable the Denver Water system is due to unplanned outages, including natural and
                                                                                                                       manmade disasters. If an interconnect was located downstream of several of Denver
                                                                                                                       Water’s critical South System facilities, including Roberts Tunnel, Dillon Reservoir, Eleven
                                                                                                                       Mile Reservoir, Cheesman Reservoir, Antero Reservoir, and Strontia Springs Reservoir,
                                                                                                                       Denver Water’s system would remain vulnerable to unplanned outages. Loss of operation
                                                                                                                       to these South Platte River facilities could affect the ability to deliver water to a
                                                                                                                       downstream interconnect.
                                                                                                                       Additionally, the Corps and FERC considered various alternatives (Alternatives 2, 3, 4, 5,
                                                                                                                       10c, 10d, 10e, and 11) that used the South Platte Basin as a component of the solution.
                                                                                                                       These alternatives were screened out due to the high cost of delivery to the Moffat
                                                                                                                       Collection System (Screen 1C) or due to environmental impacts (Screen 2). See Chapter 2
                                                                                                                       and Appendix B of the Corps’ Final EIS and the 2007 Alternatives Screening Report (Exhibit
                                                                                                                       25 to this response to comments submittal) for more information.




             Note that the total water use is well below that projected for 2016 with conservation –
             313,690 AF (shown in Table 3 of the earlier report). Also, gallons per capita per day (gpcd)
             for treated water use remains low at 134 in 2019. GPCD is combined with estimates of
             population growth to determine projected water demands.
             The following quote from the IRP page 52 also undercuts Denver Water’s
             statement of “need” for the reservoir and dam expansion:
             “Denver Water will not be able to reliably meet demands in the north system during some
             dry periods due to water availability problems at the Moffat Water Treatment Plant. The
             cause of this problem is not lack of overall water supply available to Denver Water’s system
             during dry periods but an unequal distribution of available water. That is, Denver Water
             currently has adequate water in its supply system but not enough is available for treatment
             at the Moffat plant.”
             This statement in the IRP relates to the 1041 permit requirement under LUC §§ 8-
             507.D.b.ix.A and B. The Moffat project is certainly not the Least Environmentally Damaging
             Project Alternative (LEDPA) since a simple solution to the north/south imbalance would be
             to bring raw water supplies from the south to the north system for treatment at the Moffat
             Water Treatment Facility.




                                                                                                                                                                                                                 26
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 99 of 128


                                                                                                                                                   Exhibit 20 – Public Organization and Individual Comment and Response Table


             The Environmental Group and Save the Colorado
O-E
             Date: 11-13-2020
Comment ID   Comment                                                                                          Category                 Response
O-E-5        b. Denver Water has not submitted a CIP or master plan.                                          Incomplete Application   Denver Water attached all available plans for the expansion of Gross Dam and Reservoir
                                                                                                                                       to its 1041 Permit Application. See, particularly, Exhibits 2 and 5. Denver Water does not
             The Land Use Code requires a 1041 applicant to submit a “capital improvements plan,
                                                                                                                                       have a Gross Reservoir specific Capital Improvement Plan and has no further undisclosed
             facilities master plan, or other acceptable master planning document.” LUC §§ 8- 501.D. and
                                                                                                                                       plans for the expansion of Gross Dam or Reservoir.
             8-507.D.7. The purpose of this requirement is to “avoid piecemeal analysis of applications,
             and to allow for a comprehensive consideration of the cumulative impacts of development
             under these Regulations.” LUC § 8-501.D.
             The undersigned have been unable to locate Denver Water’s CIP or master plan for the
             Moffat Dam, Gross Reservoir, and related facilities. The County should find that Denver
             Water’s 1041 application is incomplete for failure to submit the necessary future planning
             documents. Such documents are important for the County and the public to understand
             whether Denver Water has any future plans for development of the site. We request that
             you require Denver Water to submit all current CIPs and/or master plans through the entire
             life of the dam and reservoir to understand whether Denver Water has any future
             undisclosed development plans for the facilities and whether it is proceeding in a piecemeal
             fashion.
O-E-6        c. Denver Water has not analyzed impacts to all surface waters affected.                         Colorado River Impacts   Denver Water concurs – Save the Colorado has submitted comments in previous
             Sections 8-507.D.7.b.ii.B and C of the Land Use Code requires Denver water to map and                                     permitting efforts and comments were addressed in those efforts.
             describe “all surface waters, including applicable state water quality standards, to be
                                                                                                                                       The Corps (404 Permit) and CDPHE (401 Certification) evaluated impacts to streams and
             affected by the project.”
                                                                                                                                       wetlands on the west slope. For purposes of this 1041 Permit Application, Denver Water
             Save the Colorado previously submitted comments identifying deficiencies with assessment                                  concentrated on impacts in Boulder County and to South Boulder Creek.
             of aquatic resources impacted by the project. Exhibit 10 hereto (Woodling Aquatic Resource
                                                                                                                                       On the compact call issue, please see response to comment O-A-04.
             Assessment). Save the Colorado has also submitted comments on the draft 401 Certification
             identifying deficiencies in both the South Boulder Creek and West Slope watersheds. Exhibit                               As described in the 401 Certification from the CDPHE and the Corps Final EIS, impacts to
             11 hereto. The deficiencies identified in both the Woodling Report and 401 Certification                                  water temperature were evaluated and mitigated as needed. These analyses included
             comment letter are incorporated herein by reference.                                                                      streams on the east and west slopes of Colorado.
             Further, the 1041 application does not discuss in detail source waters on the western slope                               Lastly, flushing flows were proposed by Denver Water for several locations as mitigation
             in the Fraser and Williams Fork basins. It does not adequately describe immediate and long-                               and accepted by the Corps and included in the 404 Permit as conditions. Additionally,
             term impact and net effects on these source water streams. Except for providing a map of                                  Denver Water agreed to provide flushing flows on other west slope streams in the
             the western slope watersheds that lie above the Moffat Collection System, discussions in                                  Settlement Agreement with the USFS. All of these agreements can be found in Exhibit 5 of
             the 1041 permit focus primarily on anticipated impacts or benefits to South Boulder Creek                                 the 1041 Permit Application.
             on the eastern slope. The 1041 application is also deficient in its failure to analyze impacts
             to wetlands and related resources in Grand County. Save the Colorado previously submitted
             comments identifying deficiencies with Denver Water’s aquatic species assessment. See,
             Exhibit 12 hereto (Elliot aquatic resource report). The deficiencies identified in the Elliot
             report are included herein by reference.
             The Moffat project would increase storage capacity of Gross Reservoir by 3 times. Source
             waters in the Fraser and Williams Fork have already been depleted from pre-Moffat flows
             by between 65 and 80 percent in the irrigation season between May and July, the primary
             period of additional diversions for the expanded reservoir. The impact of this additional
             storage on source streams would be substantial. Withdrawing additional water from the
             western slope also increases the risk of a “compact call” in the Colorado River Basin. Storage



                                                                                                                                                                                                                                    27
                                                       Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 100 of 128


                                                                                                                                           Exhibit 20 – Public Organization and Individual Comment and Response Table


             The Environmental Group and Save the Colorado
O-E
             Date: 11-13-2020
Comment ID   Comment                                                                                          Category         Response
             levels in both Lake Powell and Lake Mead and inflow to Lake Powell have declined during
             the 2000s drought period, so much so, that the risk of a compact call has increased - a
             development that would affect trans-mountain diversions including those through the
             Moffat Tunnel. Save the Colorado submitted a letter on September 8, 2016 concerning the
             “Joint West Slope Risk Study” describing the risk associated with a compact call on trans-
             mountain diversion, which is incorporated herein by reference. Exhibit 13 hereto.
             Denver Water must submit an antidegradation analysis for temperature and other water
             quality standards and requirements for these west slope streams to inform the Board of
             impacts. Denver Water must also provide an analysis of whether the statewide narrative
             sediment water quality standard (Colorado Water Quality Control Commission
             Regulation 31.11(1)(a)(i), 5 CCR 1002-31.11(1)(a)(i)) will be violated in both west slope
             streams as well as South Boulder Creek and streams on the east slope. Removing water
             from streams reduces the “flushing flows” needed to remove sedimentation from the
             stream bed. 8 Buildup of sediment in a streambed can adversely affect spawning of fish
             and survival of macrobenthic organisms.
O-E-7        d. Denver Water fails to analyze impacts from climate change.                                    Climate Change   The Corps performed analyses of GRE Project-related carbon emissions in sections 4.4,
                                                                                                                               4.6.13, 5.13, and Appendix I of the Final EIS. The Corps also responded to multiple climate
             The accuracy of Denver Water’s assessment of impacts to water resources (flow, volume,
                                                                                                                               change related comments, including those from Boulder County, in Appendix B to its
             temperature, etc.) over the life of the project (in perpetuity) is dependent on factoring in
                                                                                                                               Record of Decision. As explained in those comment responses, there is not a generally
             the effects of climate change on the proposed actions. Denver Water’s 1041 application is
                                                                                                                               accepted scientific method by which current climate change information is translated into
             incomplete because it does not address climate change impacts. The PACSM model used by
                                                                                                                               predictable stream flow changes and assimilated into water supply decision-making.
             Denver Water to assess the yield of its water system utilizes the 1953 to 1957 critical
                                                                                                                               Consequently, the Corps provided a qualitative assessment of how climate change may
             drought within the 1947 to 1991 period of record. Since then temperatures have steadily
                                                                                                                               impact Denver Water’s water supply, explaining that scientific studies have projected that
             increased and the state has been in an extended drought in the 2000s. Denver Water
                                                                                                                               since the stream flow may peak earlier, evapotranspiration may be higher and droughts
             models its water supply system under an outdated assumption that the “hydrologic and
                                                                                                                               may be longer and more severe, it is also likely that water demands would increase in
             climatological cycle similar to that of water years 1947 to 1991” (page 14 of 2002 IRP,
                                                                                                                               correlation with rising air temperatures. Annual variability will increase in both directions,
             Exhibit 2 to the permit application) would repeat into the future. By 2014, when the FEIS
                                                                                                                               with wet years continuing to take place and even potentially intensifying due to a
             was submitted, it was clear that climate change was changing hydrologic conditions from
                                                                                                                               warming climate. This situation may require water managers to address greater extremes
             those between 1947 and 1991. Yet all impact analyses reported in the Moffat Project FEIS,
                                                                                                                               in water systems in the foreseeable future. By addressing the reliability, vulnerability and
             particularly in the western streams, relied on this outdated model. In the FEIS, page ES-12 it
                                                                                                                               flexibility needs detailed in Chapter 1 of the Corps’ Final EIS, the GRE Project would help
             states:
                                                                                                                               Denver Water to manage these climate-related risks and secure the water supply for
             “Climate change and global warming may be considered reasonably foreseeable, but                                  more than one quarter of Colorado’s population.
             currently there is no accepted scientific method for taking the general concepts associated
             with climate change and transforming them into incremental changes in stream flow or
             reservoir levels.”
             To the contrary, there are a number of recent studies employing various methodologies to
             predict the future impacts of climate change on hydrology. The science of climate change
             has expanded exponentially in recent years with several water supply vulnerability studies
             completed using results of downscaled Global Climate Models. At a minimum, the
             hydrologic and temperature records from the mid-1980s through 2020 provide a record of
             how climate change has impacted streams in Colorado up to the present. The FEIS and this




                                                                                                                                                                                                                           28
                                                       Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 101 of 128


                                                                                                                                         Exhibit 20 – Public Organization and Individual Comment and Response Table


             The Environmental Group and Save the Colorado
O-E
             Date: 11-13-2020
Comment ID   Comment                                                                                          Category       Response
             1041 permit application ignore impacts of climate change on stream health, particularly in
             the western slope, and the efficacy of the expanded Gross Reservoir.
             In addition, on June 18, 2015 a coalition of conservation groups also submitted comments to
             the Army Corps of Engineers during the NEPA process highlighting the importance of
             consideration of climate change. Exhibit 21 hereto. The June 18, 2015 comments are
             incorporated herein by reference and highlight the failure of the NEPA process to consider
             impacts from climate change.
             In summary, Denver Water’s 1041 application is incomplete for failure to analyze impacts
             from climate change.
O-E-8        e. Denver Water fails to analyze impacts to water wells.                                         Groundwater    Please see Denver Water’s response to comment O-A-05.
             Section 8-507.D.7.b.ii.D of the LUC requires Denver Water to analyze “the impacts and net                       Impacts to groundwater are discussed on page 115 to 117 of the 1041 Permit Application.
             effect of the activity on groundwater” including “seasonal water levels…artesian                                This analysis was completed by the Corps for the Final EIS and concluded that seepage
             pressure…groundwater flows directions and levels…[and existing groundwater quality and                          from the reservoir would likely increase, as would groundwater levels in the vicinity of
             classification.” The 1041 permit application identified 50 wells located within 0.3 miles to                    Gross Reservoir, and groundwater discharge east of Gross Reservoir would likely rise
             the north of and others that are 1.5 miles south of Gross Reservoir. Figure 16 in Exhibit 1 of                  slightly.
             the permit application provides a map with locations of these domestic wells. Not included
                                                                                                                             Existing groundwater wells in the area would have an increase in available water due to
             are required maps of seasonal water levels (1), artesian pressure in aquifers (2),
                                                                                                                             the increased in storage at Gross Reservoir. The groundwater mounding effect would
             groundwater flow directions and levels (3), and existing groundwater quality and
                                                                                                                             cause all eastward hydraulic gradients to decrease and thus decrease the eastward flow
             classification (7). The application identified the number of wells that draw domestic water
                                                                                                                             towards the reservoir.
             from this fractured bedrock aquifer;
             3 wells with water level below ground surface of 20 to 40 feet
             42 wells with water levels below ground surface of 7 to 280 feet
             8 wells with water levels below ground surface of 15 to 100 feet
             1 well with water levels below ground surface of 79 feet
             2 wells with water levels below ground surface of 80 feet.
             This does not begin to evaluate how these domestic water wells may be impacted by an
             increase in water level in Gross Reservoir of 142 feet. One cannot discern from this
             information the “impact and net effect of the activity on groundwater.” Since the ground
             surface varies for each well, both current and anticipated future water elevations are, at a
             minimum, required to assess these impacts. In addition, there is no discussion on how
             seepage losses would change due to increased head in the expanded Gross Reservoir. The
             only statement in the 1041 application is that “the Project would not impact water wells.”
             This is not substantiated by data included in the permit application.
O-E-9        f.   Denver Water’s tree removal plan is deficient.                                              Tree Removal   Denver Water will develop a final Tree Removal Plan with consultation by necessary
                                                                                                                             agencies such as Boulder County and USFS. Consultation with Boulder County was not
             Save the Colorado previously submitted comments on deficiencies with Denver Water’s
                                                                                                                             able to occur prior to the 1041 Permit Application submission. Please see response to
             vegetation removal plan. See, Exhibit 22 hereto (Smith vegetation removal report). The
                                                                                                                             comment F-4 of Exhibit 19 – Referral Agency Comment and Response Table for details on
             deficiencies noted in the Smith report are incorporated herein by reference.
                                                                                                                             the schedule for the final Tree Removal Plan.




                                                                                                                                                                                                                       29
                                                         Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 102 of 128


                                                                                                                                                    Exhibit 20 – Public Organization and Individual Comment and Response Table


             The Environmental Group and Save the Colorado
O-E
             Date: 11-13-2020
Comment ID   Comment                                                                                           Category                 Response
O-E-10       g. Important documents are missing from the application.                                          Incomplete Application   In response to your sub-comment G: Denver Water reviewed the 1041 Permit Application
                                                                                                                                        materials and we acknowledge the issues with the appendices you have identified. We
             Important documents are missing from Denver Water’s 1041 application. Instead, Denver
                                                                                                                                        are attaching the complete Appendices from the Final EIS to these comment responses
             Water has inserted “placeholders” that simply state “This page is intentionally left blank.”
                                                                                                                                        (see Exhibit 33). Please also note that the Final EIS and all its appendices have been
             For example, the following FEIS Appendices are missing from application Exhibit 5d2 and
                                                                                                                                        publicly available on the Corps’ website since April 2014:
             have been replaced with “placeholders”: Appendices A-2; A-3; A-5; B-3
                                                                                                                                        https://www.nwo.usace.army.mil/Missions/Regulatory-Program/Colorado/EIS-Moffat/
             through B-32; Appendix C (Figures C-1 through C-5); Appendix J (all documents); Appendix L.
             This is not intended to be an exhaustive list of documents missing from the FEIS Appendices                                Additionally, we are attaching a table listing each of the exhibits to our original 1041
             found at Exhibit 5d2. In addition, we were unable to find a list of all Appendices to the FEIS.                            Permit Application to assist the reader with finding specific documents in the exhibits.
             If Denver Water intends to rely on the FEIS and its Appendices for purposes of the 1041
                                                                                                                                        In response to your sub-comment H: Please see the response to comment G-6 of Exhibit
             application, it must submit all such documents into the record or explain why documents
                                                                                                                                        19 – Referral Agency Comment and Response Table for more information.
             are missing.
             h. Numerous “plans” are missing from the application.
             Several plans are promised but not included in the 1041 application. In all cases, these plans
             would be finalized per requirements in the FERC approval process and approved by agencies
             other than Boulder County, including the Forest Service, the Federal Energy Commission
             (FERC), and the Water Quality Control Division. These outstanding and un-submitted plans
             identified in the FERC approval of the project include:
             •   Revision to South Boulder Creek Channel Stability Monitoring Plan Upstream of Gross
                 Reservoir: Forest Service
             •   Storm Water Management Plan
             •   Erosion Control and Reclamation Plan; filed with the Commission’s San
             •   Francisco Regional Office for approval.
             •   Quarry Operation Plan
             •   Quarry Reclamation Plan
             •   Pit Development and Reclamation Plan
             •   Reclamation and Revegetation Seed Mixes and Mulch Materials
             •   Dissolved Oxygen and Temperature Monitoring Plan
             •   Tree Removal Plan
             •   Invasive Plant and Noxious Weed Species Management Plan
             •   Fire Management and Response Plan
             •   Special Status Plants Relocation Plan
             •   Aquatic Invasive Species Monitoring Plan
             •   Traffic Management Plan
             •   Fugitive Dust Control Plan
             •   Road Maintenance Plan



                                                                                                                                                                                                                                   30
                                                       Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 103 of 128


                                                                                                                                      Exhibit 20 – Public Organization and Individual Comment and Response Table


             The Environmental Group and Save the Colorado
O-E
             Date: 11-13-2020
Comment ID   Comment                                                                                       Category       Response
             • Recreation Management Plan
             •    Visual Resources Protection Plan
             •    Historic Properties Management Plan
             •    South Boulder Creek Channel Stability and Monitoring Plan
             •    Road Management Plan (USFS)
             •    Restoration and Revegetation Plans
             •    Emergency Action Plan
             •    Recreation Adaptive Management Plan for Winiger Ridge
             The FERC review stated that because of these plans, water quality impacts would be
             minimized and/or controlled. However, since these plans have not been finalized prior to
             Boulder County review of the 1041 permit application, the Boulder county commissioners
             cannot be assured that the promised plans will be adequate to protect streams in the South
             Boulder Creek drainage during and after construction.
             Without the plans, the application does not comply with the requirement to submit a
             complete 1041 application.
O-E-11       i.   The FEIS is deficient and cannot be relied upon.                                         NEPA Process   Both the FERC and the Corps engaged in a robust, years-long environmental analysis of
                                                                                                                          the GRE Project. Denver Water disagrees with the commenters’ claims that the analyses
             Throughout the 1041 application, Denver Water defers to analysis and conclusions in the
                                                                                                                          were legally insufficient and notes that federal agency decision making is entitled to a
             Army Corps’ Environmental Impact Statement process including the Final EIS and Record of
                                                                                                                          presumption of regularity. FERC also found these analyses provided “a complete record of
             Decision. These documents have significant legal and technical deficiencies and are being
                                                                                                                          analysis of the environmental effects of Denver Water’s proposal to amend the license for
             challenged in litigation in federal district court in Denver. For example:
                                                                                                                          the Gross Reservoir Project.” No party to the FERC process, including Boulder County,
             •    The Corps Record of Decision violates the National Environmental Policy Act:                            sought rehearing of FERC’s Order, which is now final. Additional delay would jeopardize
                  o   The “Purpose and Need” in the EIS is not accurate and must be redone.                               the schedule for the GRE Project set by the FERC Order.

                  o   The “Alternatives” analysis in the EIS is not accurate and must be redone.
                  o   The EIS did not analyze cumulative impacts, climate change, or a Compact Call on
                      the Colorado River associated with, or caused by, the project.
             •    The Corps Record of Decision violated the Clean Water Act:
                  o   The Corps failed to choose the “Least Environmentally Damaging Practicable
                      Alternative” (LEDPA).
                  o   The full cost of the project was not considered in choosing the LEDPA.
             •    The Corps Record of Decision violated the Endangered Species Act by failing to
                  adequately consider and analyze the impacts on the green lineage cutthroat trout.
             Attached hereto are EIS comment letters substantiating these legal and technical
             deficiencies with the FEIS.11 We request that Boulder County refuse to rely on the FEIS and
             ROD until all litigation challenging these documents is completed.




                                                                                                                                                                                                                 31
                                                       Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 104 of 128


                                                                                                                                                  Exhibit 20 – Public Organization and Individual Comment and Response Table


             The Environmental Group and Save the Colorado
O-E
             Date: 11-13-2020
Comment ID   Comment                                                                                          Category                Response
O-E-12       j. The FERC Supplemental EA analysis is inadequate.                                                     FERC Process     See response to comment O-E-11.
             Denver Water’s 1041 application also relies on the FERC Environmental Assessment. 1041
             permit application Exhibit 5e. Save the Colorado submitted comments on the FERC EA
             identifying significant deficiencies with the analysis. See, Exhibit 26 hereto (April 9, 2018
             FERC comment letter). The deficiencies with the FERC EA are incorporated herein by
             reference.
O-E-13       k. There are less environmentally damaging alternatives.                                         Environmental Impacts   See response to comment G-2 of Exhibit 19 – Referral Agency Comment and Response
                                                                                                                                      Table for more information.
             In a June 14, 2016 report entitled, “The Colorado River Protection Alternative,” Save the
             Colorado identified an array of less damaging alternatives to the Gross Reservoir and dam
             expansion. These alternatives include:
             •   Improving raw water connection between Denver Water’s North and
             •   South Systems.
             •   A bypass of Strontia Springs Reservoir.
             •   Aquifer or gravel pit storage.
             •   Shared operations with other water providers.
             •   Construction of additional water treatment.
             •   Buyback or restructure of raw water contracts.
             Boulder County has the legal authority to require Denver Water to analyze and present
             these alternatives for consideration in the 1041 permitting process. See, LUC § 8- 507.D.b.ix.
             The Director should find that Denver Water’s 1041 application is incomplete for failure to
             present information on these and other alternatives to the environmentally
             harmful Gross Reservoir and dam expansion. The Director should order Denver Water to
             submit a full range of alternatives that could be employed to avoid the harmful affects of
             the project.
O-E-14       1. Affidavit of Tim Guenthner.                                                                   Attachments             Denver Water acknowledges these attachments in relation to the comments provided.
                                                                                                                                      See the response to comment O-E-2 as related to attachment 1. See responses to
             2. Mayer Report 11/9/2020.
                                                                                                                                      comments O-E-4 and O-K-5 as related to attachment 2. See responses to comments O-A-
             3. 10/9/15 comment letter to Corps.                                                                                      02 and O-E-6 as related to attachment 10. See response to comment O-E-6 as related to
             4. McCurry Report.                                                                                                       attachments 11-13. See response to comment O-E-7 as related to attachment 21. See
                                                                                                                                      response to comment O-E-9 as related to attachment 22. See response to comment O-E-
             5. 12/3/18 NEPA comment letter.                                                                                          12 as related to attachment 26.
             6. 12/20/16 NEPA comment letter.                                                                                         In relation to all remaining attachments, the Corps and FERC considered the issues raised
             7. 8/31/16 NEPA comment letter.                                                                                          in these attachments during the federal NEPA process. The agencies undertook a robust
                                                                                                                                      NEPA process over many years, including a detailed analysis of the purpose and need for
             8. LRB 4/3/18 demand analysis.                                                                                           the GRE Project. In addition, the Corps screened more than 300 potential water supply
             9. 3/1/16 NEPA comment letter.                                                                                           sources and infrastructure components and then evaluated 34 potential project
                                                                                                                                      alternatives in fulfillment of the NEPA and Clean Water Act requirements. As part of the
             10. Woodling Report.
                                                                                                                                      process, the Corps and FERC through their federal permitting processes considered



                                                                                                                                                                                                                              32
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 105 of 128


                                                                                                                                Exhibit 20 – Public Organization and Individual Comment and Response Table


             The Environmental Group and Save the Colorado
O-E
             Date: 11-13-2020
Comment ID   Comment                                                                          Category               Response
             11. 401 Certification comment letter.                                                                   numerous comments from a broad range of stakeholders and interested groups and
                                                                                                                     individuals. Denver Water stands by the process and its conclusions.
             12. Elliot aquatic report.
             13. 9/18/16 Joint West Slope Risk Study.
             14. Bestgen.
             15. Bestgen & Poff.
             16. Poff.
             17. Udall & Overpeck.
             18. CWCB climate report.
             19. DiNatale.
             20. Joint Front Range Climate Report.
             21. 6/18/15 NEPA comment letter.
             22. Smith vegetation study.
             23. 8/27/15 NEPA comment letter.
             24. 6/9/14 DEIS NEPA comment letter.
             25. 8/24/19 NEPA comment letter.
             26. 4/9/18 FERC comment letter.
             27. Colorado River Protective Alternative.




                                                                                                                                                                                                       33
                                                     Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 106 of 128


                                                                                                                                             Exhibit 20 – Public Organization and Individual Comment and Response Table


             Boulder County Audubon Society
O-F
             Date: 11-13-2020
Comment ID   Comment                                                                                     Category                Response
O-F-1        The Boulder County Audubon Society thanks you for having asserted and successfully          General Opposition      Thank you for your comments.
             defended your 1041 authority over this project.
             We now urge you to reject Denver Water’s application.
O-F-2        This massive project would result in severe deleterious effects on the environment and on   Environmental Impacts   The impact of additional water removed from the Colorado River Basin was included in
             the quality of life of residents of Boulder County. It would further dewater the Colorado                           the Corps’ Final EIS and Record of Decision. Denver Water proposed mitigation for these
             River.                                                                                                              impacts and those measures were approved by the Corps, CDPHE, and CPW. Additionally,
                                                                                                                                 Denver Water entered into agreements with the USFS, Grand County, and other entities
                                                                                                                                 to provide protections now and in the future for the Colorado River Basin.
O-F-3        Denver Water’s assertions of need for this project are based on outdated demand             Purpose and Need        Please see response to comment G-14 of Exhibit 19 – Referral Agency Comment and
             estimates. It has demonstrated no need for additional transmountain diversions, nor a                               Response Table and Issue #20 (re: Purpose and Need) at the end of this table. The Corps’
             legitimate need for resiliency in its northern supply network.                                                      analysis confirmed that there is a present-day risk that Denver Water could run out of
                                                                                                                                 water on the northern supply network in a single dry year. Approximately 90% of Denver
                                                                                                                                 Water’s reservoir storage sits above Strontia Springs Reservoir, and about 80% of our
                                                                                                                                 water supply travels through Strontia Springs Reservoir. Two of our three water
                                                                                                                                 treatment plants rely on water deliveries from Strontia Springs Reservoir. Any
                                                                                                                                 interruption to water delivery at Strontia Springs Reservoir puts our entire treatment
                                                                                                                                 system at risk. The Corps’ analysis also showed that, even with more conservation,
                                                                                                                                 Denver Water has a need for the additional 18,000 AF/yr of firm yield to be developed
                                                                                                                                 through the GRE Project.




                                                                                                                                                                                                                            34
                                                                Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 107 of 128


                                                                                                                                                       Exhibit 20 – Public Organization and Individual Comment and Response Table


                    The Environmental Group and Stop Gross Dam Expansion
O-G
                    Date: 11-12-2020
Comment ID          Comment                                                                                       Category                 Response
O-G-1               The 354 page application references nearly 16,000 pages of reference material. Essentially it Incomplete Application   Denver Water disagrees that the information considered during the federal permitting
                    regurgitates the same copious amount of data that Denver Water has used time and time                                  process is out of date. The Corps issued its Record of Decision in 2017 and the FERC issued
                    again. This data is completely out of date (some of it nearly 30 years old) and lacks any                              its order in 2020. Both these agencies concluded that the analyses and information in the
                    detail that would allow Boulder County to make an informed decision as to whether or not                               record, which was developed over a decade with multiple opportunities for public review
                    the project would conform to Boulder County’s 1041 Regulations.                                                        and comment, was reliable and accurate to support their decisions. Denver Water
                                                                                                                                           believes the information is correct and accurately describes the operations of Denver
                    Our assertion is that there is no way it would be possible for a construction project of this
                                                                                                                                           Water’s collection system. Thus, the impact analysis completed by the federal regulators
                    size, which provides absolutely no benefit to the citizens of Boulder county, to be able to
                                                                                                                                           accurately depicts impacts to resources and the mitigation proposed by Denver Water is
                    meet our strict regulations and conform to the Boulder County Comprehensive Plan. At this
                                                                                                                                           sufficient to offset those impacts that are unavoidable.
                    point though, it is clearly impossible for Boulder County to adequately determine if that is
                    the case given the severe deficiencies in the application itself. Our team of legal and                                Denver Water believes that the information provided to Boulder County is sufficient to
                    environmental experts has identified a number of specific issues with the application that                             make a permitting decision. The same information has been used by multiple state and
                    are listed below. We urge you to reject the current application as incomplete and that you                             local parties to make permitting decisions and enter into binding agreements regarding
                    require Denver Water to resubmit a complete application that addresses all deficiencies,                               impacts of the GRE Project.
                    providing comprehensive data and justifications for all aspects of the project so that the
                    county can make an informed decision.
P-J-aaaaa           First: The 1041 application requests a “waiver” in Section 8-503 stating that it doesn’t have Campaign 1               [Response on waiver issue] See Denver Water’s response to comment O-E-2.
(Campaign Letter)   to comply with Section 8-308.A.4 of the Boulder County Land Use Code. Denver Water
                                                                                                                                           [Response on FERC plan issue] See Denver Water’s responses to comments G-6 of Exhibit
                    claims that the application is not a “site selection and construction of major facilities of a
                                                                                                                                           19 – Referral Agency Comment and Response Table, and O-A-09.
                    public utility.” Denver Water is incorrect, and therefore must comply with this section of the
                    Land Use Code.                                                                                                         [Response on federal environmental analysis] Both FERC and the Corps engaged in a
                                                                                                                                           robust, years-long environmental analysis of the GRE Project. Denver Water disagrees
                    Second: Denver Water’s 1041 application completely fails to provide numerous “plans”
                                                                                                                                           with the commenters’ claims that the analyses were legally insufficient and notes that
                    about how they will construct the expansion and operate the expanded facility. In fact, the
                                                                                                                                           federal agency decision making is entitled to a presumption of regularity. FERC also found
                    vast majority of the application simply refers to “plans” that don’t yet exist which are
                                                                                                                                           these analyses provided “a complete record of analysis of the environmental effects of
                    required to exist and to be complete to comply with the Boulder County Land Use Code,
                                                                                                                                           Denver Water’s proposal to amend the license for the Gross Reservoir Project.” No party
                    including:
                                                                                                                                           to the FERC process, including Boulder County, sought rehearing of FERC’s Order, which is
                    •   Tree Removal Plan                                                                                                  now final.
                    •   Quarry Operation Plan                                                                                              Additional environmental analysis of Denver Water’s proposal at this stage is not
                                                                                                                                           necessary, would be duplicative of analyses already performed by the Corps and FERC,
                    •   Pit Development and Reclamation Plan
                                                                                                                                           and would jeopardize the schedule for the GRE Project dictated by the FERC Order.
                    •   Stormwater Management Plan
                                                                                                                                           [Response to compliance with Boulder Valley Plan] Denver Water would note at the
                    •   Erosion Control Reclamation Plan                                                                                   outset that the commenter did not explain how the application deviates from the Boulder
                    •   Invasive Plant and Noxious Weed Species Management Plan                                                            Valley Comprehensive Plan. Nonetheless, Section 10(a)(2)(A) of the Federal Power Act
                                                                                                                                           requires FERC to consider the extent to which a project is consistent with federal or state
                    •   Fire Management and Response Plan                                                                                  comprehensive plans for improving, developing, or conserving waterways affected by the
                    •   Special Status Plants Relocation Plan                                                                              GRE Project. Denver Water reviewed 12 federal and state comprehensive plans relevant
                                                                                                                                           to the expansion, including the Boulder Valley Comprehensive Plan, in developing its FERC
                    •   Aquatic Invasive Species Monitoring Plan                                                                           application and identified no inconsistencies with any of the plans. FERC also reviewed
                    •   Traffic Management Plan                                                                                            the comprehensive plans and found no inconsistencies.
                    •   Fugitive Dust Control Plan                                                                                         [Response to compliance with Boulder County code requirements] These comments do
                                                                                                                                           not specify why the commenters believe that the GRE Project fails to meet the code
                    •   Recreation Management Plan
                                                                                                                                           requirements. For the reasons stated in Denver Water’s application and these comment


                                                                                                                                                                                                                                    35
                                                       Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 108 of 128


                                                                                                                                Exhibit 20 – Public Organization and Individual Comment and Response Table


             The Environmental Group and Stop Gross Dam Expansion
O-G
             Date: 11-12-2020
Comment ID   Comment                                                                                     Category   Response
             • Visual Resources Protection Plan                                                                     responses, Denver Water believes that it has demonstrated compliance with all approval
                                                                                                                    criteria in the code. If Boulder County planning staff believe that not to be the case,
             •   Historic Properties Management Plan
                                                                                                                    Denver Water respectfully requests an opportunity to discuss the reasons for that
             •   South Boulder Creek Channel Stability and Monitoring Plan                                          determination.
             •   Road Management Plan (USFS)
             •   Road Maintenance Plan
             •   Restoration and Revegetation Plans
             •   Reclamation and Revegetation Seed Mixes and Mulch Materials Plan
             •   Emergency Action Plan
             •   Recreation Adaptive Management Plan for Winiger Ridge
             Boulder County cannot consider this application when these plans have not been
             completed. Without the plans, the application does not comply with Section 8-511
             Standards for Approval of a Permit Application of the Land Use Code.
             Third: Throughout the application, Denver Water defers to analysis and conclusions in the
             Army Corps’ Environmental Impact Statement process including the Final EIS and Record of
             Decision, which have numerous errors and are under dispute and litigation in federal
             district court in Denver. For example:
             •   The Corps Record of Decision violates the National Environmental Policy Act:
                 o   o The “Purpose and Need” in the EIS is not accurate and must be redone.
                 o   o The “Alternatives” analysis in the EIS is not accurate and must be redone.
             The EIS did not analyze cumulative impacts, climate change, or a Compact Call on the
             Colorado River associated with, or caused by, the project.
             •   The Corps Record of Decision violated the Clean Water Act:
                 o   o The Corps failed to choose the “Least Environmentally Damaging Practicable
                     Alternative” (LEDPA).
                 o   o The full cost of the project was not considered in choosing the LEDPA.
             •   The Corps Record of Decision violated the Endangered Species Act by failing to
                 adequately consider and analyze the impacts on the green lineage cutthroat trout.
             Fourth: Throughout the application Denver Water defers to analysis and conclusions in the
             Federal Energy Regulatory Commission’s license amendment process that has numerous
             errors including:
             •   Failed to use an adequate alternatives analysis.
             •   Failed to adequately consider impacts to aquatic biology and water quality in Gross
                 Reservoir and downstream in South Boulder Creek.
             Fifth: The application fails to comply with the Boulder Valley Comprehensive Plan.



                                                                                                                                                                                                              36
                                                      Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 109 of 128


                                                                                                                                Exhibit 20 – Public Organization and Individual Comment and Response Table


             The Environmental Group and Stop Gross Dam Expansion
O-G
             Date: 11-12-2020
Comment ID   Comment                                                                                      Category   Response
             Sixth: The application violates Boulder County Land Use Code Section 511.C.2.a, which
             requires the conservation and the full utilization of existing municipal water supplies.
             Seventh: The application violates Boulder County Land Use Code 8-511.I.2 because it is not
             compatible with resource preservation and does not minimize resource damage.
             Eighth: The application violates Boulder County Land Use Code Section 8-511.J.1 because
             the project is a danger to public health or safety or to property.
             Ninth: The application violates Boulder County Land Use Code Section 8-511.J.2, which
             requires compatibility with existing traffic volumes.
             Until such time as an application is submitted that complies with the Boulder County Land
             Use Code and addresses all deficiencies, Boulder County must not consider this application
             or deem it complete, and must return it to Denver Water for clarification and completion.




                                                                                                                                                                                                       37
                                                       Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 110 of 128


                                                                                                                                                  Exhibit 20 – Public Organization and Individual Comment and Response Table


             Americas for Conservation + the Arts (AFC+A)
O-H
             Date: 11-12-2020
Comment ID   Comment                                                                                          Category                Response
O-H-1        BUT I also want to pint out the following: I am one of a handful of residents living directly on Environmental Justice   Environmental Justice was considered by the Corps in the Final EIS (page 5-501 Final EIS).
             the Gross Reservoir shore and as a Latina mother of two young girls I respectfully ask to
                                                                                                                                      “Impacts to environmental justice populations were considered as part of the
             consider the environmental justice issue related to the Boulder residents directly impacted by
                                                                                                                                      environmental analyses to ensure that these populations do not receive a
             this expansion if approved and our #latino families in #Denver —38% of the pop.—who will
                                                                                                                                      disproportionately high number of adverse environmental or human health impacts from
             bear a disproportionate burden and will pay the bill of this $400 million dam construction
                                                                                                                                      the Proposed Action. Extensive socioeconomic and demographic data were studied to
             project that will devastate the #grossreservoir valley and watershed to the detriment of the
                                                                                                                                      determine if the Proposed Action would adversely affect a disproportionate number of
             health, safety, and environment of its residents so that Denver can have more lawns. Our
                                                                                                                                      specially designated communities. No specific ethnic or otherwise classified groups of PIA
             Latino children will be paying most of the bill for the biggest construction project in the
                                                                                                                                      [Primary Impact Area] or Denver Metropolitan area, residents would be disproportionately
             history of Boulder county and the tallest #dam in the state of Colorado. The construction will
                                                                                                                                      impacted by construction or operational activities in the Proposed Action. No
             dynamite the valley, utterly disrupting the peace and security and health of so many and
                                                                                                                                      environmental justice issues would arise as a result of this alternative [Gross Reservoir
             collapsing fisheries and freshwater ecosystems in the West Slope. Please lead the way in
                                                                                                                                      Expansion].”
             assuring that Boulder is where Our Health, Colorado & Conservation Meets a Viable and Just
             Future and that this build on our environmental stewardship legacy.                                                      The cost of the GRE Project will be spread across all of Denver Water’s customers – not
                                                                                                                                      just the citizens of Denver. Because of Denver Water’s tiered rate structure, this increase
                                                                                                                                      in the water rates will be felt more by customers who use the most water. Another rate
                                                                                                                                      that will increase is the System Development Charge. This is paid by customers who
                                                                                                                                      request a new water tap from Denver Water. Thus, the new homes and businesses who
                                                                                                                                      need the new water supply will pay a higher portion of the GRE Project cost. Lastly, the
                                                                                                                                      financial impact to Denver Water customers was analyzed in the Corps’ Final EIS and the
                                                                                                                                      Corps concluded that the GRE Project would result in a minor impact to water rates and
                                                                                                                                      that rate increases would occur even if the no-action alternative were selected. Please
                                                                                                                                      see response to comments C-4 and C-5 in Exhibit 19 – Referral Agency Comment and
                                                                                                                                      Response Table, for more information.
                                                                                                                                      The need for the GRE Project does not result from the desire to irrigate lawns. The water
                                                                                                                                      supply created by the GRE Project would address present-day risks created by the
                                                                                                                                      imbalance in Denver Water’s supply system and meet future projected water demands
                                                                                                                                      that are driven by population, economic, demographic, and climactic changes that are out
                                                                                                                                      of Denver Water’s control. See response to Public Issue #20 (re: Purpose & Need) at the
                                                                                                                                      end of this document for more information.
                                                                                                                                      Increased trees, landscaping and green infrastructure also are becoming even more
                                                                                                                                      important in Denver, which has one of the worst heat-island effects in the nation. By
                                                                                                                                      securing the water supply for 1.5 million people (over one quarter of Colorado’s entire
                                                                                                                                      population), the GRE Project will help support appropriate green spaces in the city, where
                                                                                                                                      access to the outdoors is more limited than on the Gross Reservoir shore. Please see
                                                                                                                                      responses to I-9 and I-10 in Exhibit 19 – Referral Agency Comment and Response Table,
                                                                                                                                      for more information on Denver Water’s conservation, reuse and sustainability efforts,
                                                                                                                                      which have won Denver Water broad recognition over the past decade.




                                                                                                                                                                                                                                    38
                                                               Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 111 of 128


                                                                                                                                                       Exhibit 20 – Public Organization and Individual Comment and Response Table


                    Sierra Club
O-I
                    Date: 11-10-2020
Comment ID          Comment                                                                                         Category                Response
O-I-1               Please consider carefully what is at stake in regard to the Gross Reservoir expansion. The      Environmental Impacts   Please see response to Issue #20 (re: Purpose and Need) at the end of this table.
                    Sierra Club has looked carefully into Denver Water’s plans and we find the environmental
                    damage that the expansion would cause to be utterly unacceptable. A131-foot increase in
                    dam height is massive and to do it, many trees would have to be cut down, animal habitats
                    destroyed, Western Slope waterways disrupted, and more. Thus we have long opposed the
                    Gross expansion.
P-J-yyyyyyyyyy      Now that Denver Water has submitted their 1041 application, we still oppose the plans to        Campaign 1              Please see response to comment G-6 of Exhibit 19 – Referral Agency Comment and
(Campaign Letter)   expand the reservoir. Denver Water does not seem to comprehend the environmental                                        Response Table.
                    damage that their project will cause because their 1041 application fails to address many key
                    concerns. Below is a list that our partners at The Environmental Group have put together that
                    outlines the deficiencies of Denver Water’s submission. We also are concerned that Denver
                    Water’s plan is so incomplete. We ask that you delay consideration of Denver Water’s plan
                    until you see clear discussion of the following.
                    Tree Removal Plan
                    Quarry Operation Plan
                    Pit Development and Reclamation Plan
                    Stormwater Management Plan
                    Erosion Control Reclamation Plan
                    Invasive Plant and Noxious Weed Species Management Plan
                    Fire Management and Response Plan
                    Special Status Plants Relocation Plan
                    Aquatic Invasive Species Monitoring Plan
                    Traffic Management Plan
                    Fugitive Dust Control Plan
                    Road Maintenance Plan
                    Recreation Management Plan

                    Failure to address the above concerns is reason enough to ask that Denver Water work on
                    their 1041 application again. They need to demonstrate to residents of Boulder County that
                    they understand the enormity of their own project and its environmental consequences. So
                    far, they have not done that.




                                                                                                                                                                                                                                39
                                                       Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 112 of 128


                                                                                                                                                   Exhibit 20 – Public Organization and Individual Comment and Response Table


             Lazy Z Estates Homeowners' Association
O-J
             Date: 10-15-2020
Comment ID   Comment                                                                                           Category                 Response
O-J-1        This letter serves as our strong objection to the Gross Reservoir and Dam Expansion. Our          Attachments              Thank you for your comments.
             Homeowners’ Association is located directly off of Lazy Z Road, and our membership would
             be significantly impacted by this expansion.
             Gross Reservoir and Dam Expansion 10 14 20.pdf
O-J-2        We understand that construction trucks would be accessing the reservoir from County Road          Traffic/Transportation   Denver Water will identify road maintenance activities and schedule for that work within
             97E, Magnolia Road and Lazy Z Road. These roads are all gravel roads and not safe for large                                the final Traffic Management Plan. During construction activities, Denver Water will
             construction vehicles. Additionally, County Road 97E is very narrow and rutted, and was not                                maintain impacted roads. As noted in comment B-29 of Exhibit 19 – Referral Agency
             at all designed for the large construction vehicles proposed as part of the expansion.                                     Comment and Response Table, one of the 1041 Permit conditions will be evaluating the
                                                                                                                                        current condition of the road (prior to construction activities) and then revaluating the
             These roads are typically not well maintained by Boulder County, and we are concerned
                                                                                                                                        road condition after construction activities. Denver Water will then be responsible for
             (especially now due to the financial impacts to Covid‐19) about the increased vehicle traffic,
                                                                                                                                        any damage to the roads. This will prevent the cost of road damage from being the
             and corresponding increased maintenance cost for these roads. We are further concerned
                                                                                                                                        responsibility of Boulder County.
             that Boulder County will increase property taxes to pay for road maintenance for a project
             that the majority of our mountain community is adamantly opposed to.
O-J-3        In addition, there will be a tremendous amount of dust, dirt and noise stirred up from the        Construction Impacts     Denver Water will identify traffic volume and schedule as well as road maintenance
             construction trucks. Our members moved to our community for the peace, solitude and                                        activities and schedule to reduce dust within the final Traffic Management Plan.
             beauty. We enjoy seeing the trees, flowers, and wildlife. This expansion would destroy our
             reasons for living here. Early estimates were that there could be 2‐4 trucks per hour every
             hour driving up our roads, which is a substantial increase to the normal residential traffic
             these roads were designed and built for.
O-J-4        The environmental impact on the area surrounding the existing reservoir and dam will be           Environmental Impacts    Faults are common in the mountain areas and a robust Geological and Geotechnical
             enormous. We have heard that the existing dam is built on a fault line, and if that is correct,                            Engineering Investigation program has been completed to ensure the design of the dam
             a larger reservoir and dam would put additional stress on the fault line and could cause                                   is compatible with site conditions. The design plan proposed by Denver Water will be
             major flooding downstream if the dam were to break. We are certain the county is aware of                                  reviewed by FERC and the SEO for safety and compliance with dam safety standards and
             these impacts so we will not go into additional details here.                                                              regulations.
             We value Boulder County’s long history and commitment to championing open space,                                           Denver Water values the quality of open space and that was one of the factors
             ensuring the County’s natural beauty remains undisturbed, and the importance its leaders                                   considered when choosing to expand an existing reservoir rather than building a new
             place on maintaining the quality of life for its residents. Please continue this legacy by                                 reservoir. Preserving land and open space was considered when Denver Water
             continuing to oppose the expansion of Gross Dam Reservoir.                                                                 purchased the Toll Property and entered into an agreement to transfer ownership to the
                                                                                                                                        USFS.




                                                                                                                                                                                                                                40
                                                        Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 113 of 128


                                                                                                                                                  Exhibit 20 – Public Organization and Individual Comment and Response Table


             PLAN-Boulder County
O-K
             Date: 12-08-2020
Comment ID   Comment                                                                                          Category                 Response
O-K-1        Please find attached a letter and report regarding the Gross Reservoir & Dam Expansion from      Attachments              Thank you for your comments.
             PLAN-Boulder County. This information has also been sent to the Commissioners regular
             email.
O-K-2        1) The dam raising would be the largest construction project in the history of Boulder County    Construction Impacts     Thank you for your comment. Construction impacts are discussed in the response to
             and will be hugely disruptive to the environment and region;                                                              Issue #8 (re: Construction Impacts) at the end of this table.
O-K-3        There is a crisis on the Colorado River and it is irresponsible for the East slope to divert     Colorado River Impacts   The water supply created by this project is not solely from the west slope. Denver Water
             additional water at this time;                                                                                            utilizes its west slope water supplies to supplement its east slope supplies. West slope
                                                                                                                                       water is only diverted to the east slope when water supplies are not adequate to meet
                                                                                                                                       demand.
O-K-4        Denver doesn’t need the water. Denver has a robust water system already, without                 Purpose and Need         Denver Water has implemented many conservation measures to reduce per capita use.
             expanding Gross Reservoir. Water use in Denver, and across the region has declined. Water                                 However, population growth is expected to outpace the declines in per capita use. Over
             conservation and efficiency have been tremendously successful over the past 20 years.                                     the last decade, Colorado’s population growth was the eighth highest in the country by
             Additional per capita reductions are anticipated into the future.                                                         people moving into the state and fourth highest by percentage (The Center Square, Dec
                                                                                                                                       30, 2019). Looking forward, Colorado’s population is expected to grow by almost 50% by
                                                                                                                                       2040. Please see response to Issue #20 (re: Purpose and Need) at the end of this table.
O-K-5        To specifically address Denver Water’s statement of need, please find the attached expert        Purpose and Need         Mr. Mayer’s letter raises no substantially new information or concerns that the Corps
             report prepared by Peter Mayer, P.E., Principal of Water Demand Management. Mr. Mayer is                                  and the FERC did not address through the federal NEPA process. The Corps and FERC
             a national expert in urban water systems, municipal water demands, and demand                                             appropriately identified the purpose and need for the GRE Project, they evaluated
             forecasting. In 2016 he testified as an Expert Witness at the U.S. Supreme Court in FL v. GA,                             alternatives against that purpose and need, and they ultimately decided that Denver
             142 Original of behalf of the State of Georgia. Over his 25-year engineering career he has                                Water should proceed with the GRE Project. Under FERC’s order, Denver Water must
             worked with hundreds of water utilities in Colorado and across the US. Mr. Mayer is also the                              begin construction of the GRE Project by July 16, 2022 and complete construction by July
             co-chair of PLAN-Boulder County and we feel fortunate to be able to offer his expertise on                                16, 2027, and Denver Water cannot choose to pursue an alternative not selected by the
             this matter.                                                                                                              Corps and FERC. Accordingly, no further analysis of Denver Water’s projected future
                                                                                                                                       water demands or the other needs identified in the Final EIS is warranted.
             Mr. Mayer’s report addresses the fact that Denver Water’s actual water use has declined
             substantially and the application for the Gross Reservoir Expansion is based on an outdated                               Mr. Mayer’s letter is not an impartial expert report, but rather is the opinion of a co-
             demand forecast. When an appropriate demand forecast based on current demand is                                           chair of PLAN-Boulder County’s Board of Directors. Mr. Mayer’s assertion that Denver
             employed, Denver Water’s four stated reasons for why it needs the Gross Reservoir                                         Water has offered “shifting justification” for the GRE Project is false. Please see the
             expansion become highly questionable. PLAN-Boulder urges you to review Mr. Mayer’s                                        attached January 2003 letter from Denver Water explaining that a central purpose of the
             analysis, and based on his findings to request that Denver Water resubmit their statement of                              GRE Project is to increase water-supply reliability to the Moffat Water Treatment Plant
             need for this project with an analysis based on current water use and which takes into                                    and reduce the collection system’s vulnerability to a disaster (see Exhibit 34 attached to
             consideration the impacts of climate change. We also request that Mr. Mayer’s report be                                   this response to comments submittal). Chapter 1 of the Corps’ Final EIS ultimately
             made part of the formal record of Boulder County’s 1041 review of Denver Water’s proposal.                                identified several interconnected needs for the GRE Project, only one of which was the
                                                                                                                                       firm yield need.
             It would be wrong for the Boulder County Commissioners to approve the Gross Reservoir &
             Dam Expansion project based on the statement of need presented by Denver Water. The                                       The Corps’ demand analysis is not outdated. In 2012, the Corps independently verified
             attached analysis clearly shows that Denver Water is in a very different situation than it was                            and updated the demand analysis underlying the firm yield need using the most recently
             when this project was proposed more than 20 years ago. A revised and re-analyzed                                          available demographic and socioeconomic information. The Corps released the updated
             statement of need is required.                                                                                            demand analysis for public comment when it published the Final EIS in 2014 (Final EIS
                                                                                                                                       Chapter 1 and Appendix A), and the Corps responded to comments on the analysis when
                                                                                                                                       it published its Record of Decision in 2017 (Record of Decision Attachment B), ultimately
                                                                                                                                       finding that the demand analysis was reliable and accurate.




                                                                                                                                                                                                                                41
                                   Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 114 of 128


                                                                                                           Exhibit 20 – Public Organization and Individual Comment and Response Table


             PLAN-Boulder County
O-K
             Date: 12-08-2020
Comment ID   Comment                                                      Category              Response
                                                                                                The Corps’ analysis already accounts for the reductions in water use that have occurred
                                                                                                since 2010 due to Denver Water’s acceleration of its conservation goals. Mr. Mayer’s
                                                                                                alternative calculations of “excess in-hand” supplies are inaccurate and misleading
                                                                                                because he does not base his calculations on Denver Water’s total water demands and
                                                                                                his calculations do not account for periods of drought. See Chapter 1 of the Final EIS for
                                                                                                more information on why Denver Water plans around “firm yield,” which is a measure of
                                                                                                a system’s ability to reliably supply water to meet demand during drought periods.
                                                                                                The Corps independently reviewed and accepted the analyses underlying the reliability,
                                                                                                vulnerability and flexibility needs described in Chapter 1 of the Final EIS, and it
                                                                                                appropriately responded to comments in Attachment B to its Record of Decision. See, for
                                                                                                example, the Corps’ response to Save the Colorado’s March 2, 2016 letter, which raised
                                                                                                arguments similar to Mr. Mayer’s. No additional evaluation of these issues is warranted.




                                                                                                                                                                                         42
                                                                 Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 115 of 128


                                                                                                                                                                   Exhibit 20 – Public Organization and Individual Comment and Response Table


Table 4 – Issues and Comments from the Public
 Commenter(s)                             Comment ID No.                           Summary of Issue                                                     Response
 Anita Carrick; Ann Getches; Clark R.     P-AAAAA-1; P-BBB-5; P-FFF-2; P-GGG-      Issue #1: Air Quality                                            An air quality analysis was completed for all emissions resulting from construction
 Chapman and Y (LMC) Chapman;             4; P-JJJ-4; P-MM-3; P-PPPPPPPP-2; P-                                                                      activities and a “de minimums” rating was concluded in the Corps Final EIS. Mitigation
                                                                                   Commenters asserted the GRE Project would release dust, CO2, and
 Frank Landis; GE Morgan; John and        Q-5; P-RRRRRR-1; P-UUUUUU-5; P-Y-                                                                         measures to address air pollution from construction activities, including truck traffic
                                                                                   other pollutants into the atmosphere during construction,
 Carol Belcher; Kimberly Beck; Richard    2; P-ZZ-14                                                                                                and dust suppression, will be developed as required through the CDPHE Air Pollution
                                                                                   contributing to declining local air quality and climate change.
 Reynolds; Stephen Paul; Tim                                                                                                                        Control Division permit process.
 Hagaman; Tom Moore; Campaign
                                                                                                                                                        This issue was addressed in the FERC’s responses to Issue #15 of the FERC Supplemental
 Letter 2
                                                                                                                                                        EA. Climate change was addressed in the FERC’s responses to Issues #2 and #18
                                                                                                                                                        contained in the FERC Supplemental EA and is addressed below in this table under Issue
                                                                                                                                                        #3 (re: Climate Change).
                                                                                                                                                        Denver Water proposes multiple measures to minimize air pollution from these sources
                                                                                                                                                        and control effects of construction on air quality. Air quality permit applications,
                                                                                                                                                        including mitigation measures, will be prepared for construction activities and
                                                                                                                                                        submitted to the CDPHE Air Pollution Control Division following dam design completion.
                                                                                                                                                        A Fugitive Dust Control Plan that will include specific measures to minimize the
                                                                                                                                                        generation of fugitive dust during construction will be prepared.
 Bill Hogrewe; Clark R. Chapman and Y     P-EEEEEEE-2; P-HHHH-7; P-IIIIII-10; P-   Issue #2: Alternatives                                               As part of the federal permitting process, the Corps as the lead agency, together with
 (LMC) Chapman; Diane Merline;            KKKKKK-2; P-NNN-1; P-UU-4; P-WW-                                                                              FERC as a cooperating agency, completed a robust alternatives analysis, screening a
                                                                                   Commenters expressed concerns that the application relies on the
 Gerard Kelly; Jim Horvath; Mike          1; P-ZZ19                                                                                                     broad range of over 300 potential water supply sources and infrastructure components
                                                                                   Corps ’ Final EIS and Record of Decision which they assert did not
 Fetyko; Paul McCarthy                                                                                                                                  and evaluating 34 potential project alternatives, in fulfillment of the NEPA and Clean
                                                                                   adequately consider alternatives.
                                                                                                                                                        Water Act requirements. Denver Water stands by the analysis undertaken by the Corps.
                                                                                                                                                        Please see response to comment G-2 of Exhibit 19 – Referral Agency Comment and
                                                                                                                                                        Response Table for additional information on the alternatives analysis performed.
 Anita Wilks; Art Hirsch; Bill Hogrewe;   P-HHHHHH-6; P-IIIIII-1; P-JJ-3; P-       Issue #3: Climate Change                                             Please see Denver Water’s responses to comments G-17 and I-9 of Exhibit 19 – Referral
 Chris Hoffman; David Bahr; John &        LLLLLL-3; P-NNNNN-2; P-OOOOOO-1;                                                                              Agency Comment and Response Table, and O-A-3 above.
                                                                                   Commenters expressed concerns that the Final EIS did not consider
 Vicki Lemmon; Kathy Gritz; Kimberly      P-Q-6; P-QQ-2; P-QQQQQ-1; P-RRRR-
                                                                                   climate change. Commenters assert that the GRE Project does not      This issue was addressed in the FERC’s responses to Issues #2 and #18 of the FERC
 Beck; Laurie Dameron; Mary               1; P-UU-6; P-VVVVVVV-1; P-
                                                                                   adequately incorporate climate change.                               Supplemental EA.
 Marsden; Patti Hirsch; Paul              ZZZZZZZZZZ-2
 McCarthy; Steve Pomerance                                                                                                                              The removal of trees in the proposed inundation area would reduce carbon uptake, and
                                                                                                                                                        burning the removed trees would release carbon dioxide, which is a greenhouse gas.
                                                                                                                                                        The Corps’ Final EIS on the GRE Project included detailed analysis of greenhouse gas
                                                                                                                                                        emissions, and that analysis included contributions associated with construction.
                                                                                                                                                        Additional information on these issues can be found in Final EIS sections 5.1.5
                                                                                                                                                        Terrestrial Resources, and 5.1.11, Air Quality. Further, Denver Water is not aware of any
                                                                                                                                                        reliable models that would enable analysis of these effects on global climate conditions.
                                                                                                                                                        In addition, the Corps addresses climate change in section 4.4 of the Final EIS, stating in
                                                                                                                                                        part: While climate change and global warming may be considered reasonably
                                                                                                                                                        foreseeable, currently there is no generally accepted scientific method to correlate air
                                                                                                                                                        temperature changes with incremental changes in stream flow or reservoir levels. A
                                                                                                                                                        qualitative evaluation of climate changes as part of the cumulative effects analysis are
                                                                                                                                                        also presented in section 4.4 of the Final EIS.
                                                                                                                                                        Lastly, although there is valid concern in the scientific community that global climate
                                                                                                                                                        change may affect future water supplies in Colorado, there is little quantitative or even



                                                                                                                                                                                                                                                  43
                                                                 Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 116 of 128


                                                                                                                                                                    Exhibit 20 – Public Organization and Individual Comment and Response Table


Commenter(s)                           Comment ID No.                                Summary of Issue                                                    Response
                                                                                                                                                         qualitative data with which to accurately predict or portray these changes, and
                                                                                                                                                         consequently with which to integrate reasonably predictable cumulative effects of the
                                                                                                                                                         proposed actions. The absence of quantified climate-induced decreases in flows related
                                                                                                                                                         to the proposed actions makes it impossible to evaluate the changes with more than a
                                                                                                                                                         speculative quality.
Clark R. Chapman and Y (LMC)           P-A-1; P-BBBB-1; P-C-3; P-JJJ-3; P-KK-        Issue #4: Colorado River Impacts                                    Denver Water will adhere to Colorado Water Law regarding water rights and water
Chapman; Dan Feldkhun; Diane           4; P-LL-4; P-LLLLLL-4; P-Q-2; P-SSS-2;                                                                            supplies. Denver Water also participates in programs to recover fish species and
Merline; Dr. William J. Merline;       P-VV-2; P-WW-5; P-Y-3; P-ZZ-7                                                                                     develop and implement water saving measures to reduce the chance of a compact call
Elizabeth Lamanna; Frank Landis;                                                     Commenters expressed concerns that the reservoir expansion          in the Colorado River Basin. Additionally, impacts identified on the west slope were
Katie Knapp; Kimberly Beck; Lindy                                                    would use water from the Colorado River.                            identified and mitigation measures proposed by Denver Water were accepted by
Lewis; Mara Kuczun; Mary Hughes;                                                                                                                         multiple agencies and organizations including the Corps, USFS, CPW, CDPHE, and Grand
Mary Marsden; Steve Lewis                                                                                                                                County.
Arpita Kishen; Kari Manteuffel; Mary   P-EEE-3; P-QQQQQQQQQ-1; P-                    Issue #5: Community Impacts                                         Denver Water is committed to reducing the disruptions to the local community. We
Krayer; Neil Rosenthal                 XXXXXXXXX-2; P-YYYYYYYYYY-3                                                                                       have and continue to listen to the concerns from community members and
                                                                                     Commenters expressed concerns that the GRE Project will
                                                                                                                                                         organizations and consider options to reduce and mitigate impacts. As an example,
                                                                                     negatively impact the surrounding community.
                                                                                                                                                         because of comments made during the Corps and FERC permitting processes, the on-
                                                                                                                                                         site quarry was relocated, and all aggregate will be made on site. This will substantially
                                                                                                                                                         reduce the number of material hauling trucks traveling to the construction site. Denver
                                                                                                                                                         Water will also schedule deliveries of materials to avoid busy traffic times and school
                                                                                                                                                         buses on SH 72.
                                                                                                                                                         Denver Water has addressed traffic and socioeconomic effects in the FERC
                                                                                                                                                         Supplemental EA sections 5.1.9 and 5.1.8, respectively. In addition, Denver Water
                                                                                                                                                         developed a stakeholder input-based plan to identify options for minimizing impacts
                                                                                                                                                         analyzed in the Corps’ Final EIS during the removal and disposal of trees in ways that
                                                                                                                                                         are least disruptive to the daily lives of the local community. The Tree Removal Plan will
                                                                                                                                                         be reviewed by agency stakeholders, including Boulder County, and will be submitted
                                                                                                                                                         and approved by FERC.
Anita Wilks; Art Hirsch; Betsy         P-BBB-3; P-C-1; P-CCCCC-1; P-DDDDD-           Issue #6: Compliance with Boulder County Requirements               The area surrounding Gross Reservoir is zoned as “Forestry” and one of the many
Armstrong; Betsy R. Armstrong; Bill    1; P-GGG-1; P-HHHHHH-2; P-IIIIII-6; P-                                                                            allowed uses are water reservoirs.
Ikler; Clark R. Chapman and Y (LMC)    IIIIII-9; P-J-2; P-J-5; P-JJJJJJ-2; P-KK-2;
                                                                                                                                                         The Corps’ Final EIS concluded that the GRE Project is not inconsistent with Boulder
Chapman; Dan Feldkhun; Jared and       P-LL-2; P-M-1; P-NNNN-5; P-                   Commenters listed concerns that the GRE Project would not
                                                                                                                                                         County’s Comprehensive Plan. In fact, expansion of Gross Reservoir is not an industrial
Dawn Minkoff; John Lodenkamper;        NNNNNNN-2; P-OOOO-3; P-                       comply with the Boulder County Comprehensive Plan or sections of
                                                                                                                                                         activity but is an expansion of a water supply reservoir, which is a permitted use within
Kathleen Coddington; Kathy Gritz;      OOOOOO-6; P-OOOOOO-8; P-                      the Boulder County Land Use Code. Commenters asserted zoning
                                                                                                                                                         the Forestry zoning of Boulder County’s Land Use Code Article 4, Zoning, and Land Use
Lindy Lewis; Mary Hughes; Maureen      QQQQQ-5; P-U-1; P-WWW-2; P-                   issues with the GRE Project and disputed the waivers requested in
                                                                                                                                                         Code Article 8, Areas and Activities of State Interest (1041). In addition, Denver Water
Lawry; Megan Wilder; Paul McCarthy;    WWW-8; P-WWWWW-2; P-XXX-5; P-                 Denver Water’s 1041 Permit Application.
                                                                                                                                                         will obtain necessary County building, access, stormwater, transportation and other
Richard OBrien; Stephen Paul; Steve    XXXX-1; P-XXXX-2; P-XXXX-5; P-YY-1;
                                                                                                                                                         permits for construction of the GRE Project. Denver Water is complying with Boulder
Lewis; Tim Hogan; Timothy              P-YY-4; P-ZZ-3
                                                                                                                                                         County requirements.
Guenthner; Tom Moore; Virginia
Winter; Campaign Letter 1
Clark R. Chapman and Y (LMC)           P-ZZ-4                                        Issue #7: Compliance with USFS National Forest Plan                 Gross Reservoir and Dam are within a federal hydropower reserve. As a result, the
Chapman                                                                                                                                                  reserve is under the jurisdiction of FERC. Denver Water is permitted to operate the dam
                                                                                     One commenter asserted that the reservoir expansion would be
                                                                                                                                                         and reservoir under a FERC-issued license. The USFS Arapaho Roosevelt National Forest
                                                                                     incompatible with the USFS Arapaho Roosevelt National Forest
                                                                                                                                                         Plan identifies that Denver Water’s Gross Reservoir and Dam are permitted by FERC.
                                                                                     plans.
                                                                                                                                                         The USFS has jurisdiction of activities on National Forest System lands and therefore the


                                                                                                                                                                                                                                                     44
                                                                      Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 117 of 128


                                                                                                                                                                                 Exhibit 20 – Public Organization and Individual Comment and Response Table


Commenter(s)                             Comment ID No.                                      Summary of Issue                                                         Response
                                                                                                                                                                      USFS has imposed conditions on Denver Water’s FERC license for those National Forest
                                                                                                                                                                      System lands of the Arapaho Roosevelt National Forest occurring within the FERC
                                                                                                                                                                      boundary.
Al Evans; Allen Gordon; Anita Wilks;     P-EE-1; P-EE-3; P-EEEE-1; P-                        Issue #8: Construction Impacts                                           Denver Water is working to identify and minimize project disruptions including traffic,
Arpita Kishen; Chris Rigatuso; Claudia   HHHHHHHH-3; P-HHHHHHHHH-1; P-                                                                                                noise, dust and light. Many of these mitigation measures will be included in the final
                                                                                             Commenters expressed concerns regarding the construction
VanWie; Dr. William J. Merline;          MMMMMMM-3; P-OOOOOO-2; P-                                                                                                    plan development after consulting with various agencies as needed. Denver Water has
                                                                                             timeline, traffic, noise, dust, and lights.
George and Deb Craft; Lori Thorne-       RRRRRRRR-3; P-SSSSS-2; P-VV-8; P-                                                                                            sought public input on the timing of deliveries and other activities to minimize impacts
Smith; Victoria Capron                   YYYYYYYYYY-1                                                                                                                 to residents to incorporate into the final Traffic Management Plan and other relevant
                                                                                                                                                                      plans.
Kathleen Chippi                          P-VVV-1                                             Issue #9: Cultural Resources                                             A cultural resource review was performed as part of the Corps’ Final EIS process.
                                                                                                                                                                      Denver Water will follow the terms of the executed Programmatic Agreements with the
                                                                                             A commenter expressed concern that the GRE Project would
                                                                                                                                                                      State Historic Preservation Officer issued for the GRE Project. As such, Denver Water
                                                                                             impact culturally modified trees (living artifacts left by the Ute and
                                                                                                                                                                      will have an on-site inspector to ensure compliance with many environmental
                                                                                             Arapahoe).
                                                                                                                                                                      requirements including cultural resources.
Adam Klagsbrun; Alfred McLaren;          P-AAA-1; P-BBBBBBBBB-1; P-C-2; P-                   Issue #10: Environmental Impacts                                         Impacts associated with the GRE Project were identified by the Corps and mitigated
Alicia Grayson; Allen Gordon; Bill       CCCCCCC-1; P-DDD-1; P-DDDDDD-1;                                                                                              through multiple agreements with several parties. Denver Water is willing to continue
                                                                                             Commenters expressed concerns that the GRE Project would be
Ikler; Cara Anderson; Charley            P-DDDDDDD-1; P-EEE-2; P-                                                                                                     discussions with Boulder County to describe all the mitigation and enhancement
                                                                                             environmentally unsound or unsustainable. They cited tree
Haggans; Dan Feldkhun; Dave              EEEEEEEEE-1; P-FFFFFF-1; P-FFFFFFF-                                                                                          measures associated with the GRE Project. Please see response to comment I-15 for a
                                                                                             removal, disruption of wildlife, road impacts, noise, decreased air
Perkins; Diane Bergstrom; Dr. Bea        1; P-FFFFFFF-3; P-GGG-2; P-H-1; P-HH-                                                                                        summary of mitigation agreed to by Denver Water. Please also see Exhibit 23, Meeting
                                                                                             quality, visual impacts, and flooding as concerns.
Knight-Johnson; Eliza Zimmerman;         1; P-HHHH-2; P-HHHH-3; P-HHHH-6;                                                                                             Record, containing summary notes and presentation slides from meetings with several
Gerard Kelly; Gordon McCurry;            P-IIIII-1; P-IIIIII-4; P-IIIIIII-1; P-IIIIIIII-1;   Several commenters proposed noise mitigation.                            Boulder County Departments and other referral agencies where mitigation measures on
Heather Tsai; Isak Bromley; James        P-IIIIIIIII-2; P-KK-3; P-KKKK-1; P-LL-3;                                                                                     various topics were discussed.
Morin; Janet Robinson; Jim               P-MMMMMM-3; P-MMMMMMM-1;
                                                                                                                                                                      Denver Water is currently coordinating on floodplain requirements with the Boulder
Drevescraft; Jim Horvath; Joe and        P-NNN-7; P-NNNN-6; P-OO-1; P-
                                                                                                                                                                      County Floodplain Program. Please see responses to comments contained in agency
Shelly Ceurvorst; John Malenich; John    OOOOO-1; P-OOOOOOO-1; P-
                                                                                                                                                                      comment letter “L” of Exhibit 19 – Referral Agency Comment and Response Table, for
Welsch; Julie Naster; Justin Groom;      OOOOOOOO-1; P-OOOOOOOOO-1; P-
                                                                                                                                                                      additional details.
Karen Gerrity; Kari Manteuffel;          PPPPP-1; P-QQQQQ-2; P-QQQQQQ-1;
Kathleen Saunders; Kathy Gritz;          P-SSSSSS-1; P-SSSSSSSS-1; P-TT-3; P-                                                                                         This issue was addressed in FERC’s responses to Issue # 3–5, 7–8, 12, 13, 20, and 22 of
Laurie Dameron; Lindy Lewis; Lueb        TTTTTTT-1; P-UUUUUUU-1; P-                                                                                                   the FERC Supplemental EA.
Popoff and Annie Forester; M Adaline     UUUUUUUUUU-1; P-VVVV-1; P-                                                                                                   The environmental impacts of Denver Water’s proposal to expand Gross Reservoir and
Jyurovat; Marta Lindrose; Mary           VVVVVVVV-1; P-WWWWW-4; P-                                                                                                    amend its project license have been adequately evaluated through the Corps’ NEPA
Krayer; Mary Maxwell; Michelle           WWWWWWW-1; P-                                                                                                                process, which included a Draft EIS and Final EIS and FERC’s Supplemental EA.
Clopton; Ovidio Bermudez; Patricia       WWWWWWWWW-1; P-
Heaviland; Paul Delong; Paul             WWWWWWWWWW-1; P-XX-1; P-                                                                                                     Denver Water proposes multiple measures to address construction noise levels. As
McCarthy; Peter Leuenberger; Ray         XXXXX-1; P-XXXXXXX-1; P-XXXXXXXX-                                                                                            discussed in section 5.1.10, Aesthetics, of the FERC Supplemental EA, the effects of
Clopton; Rhett Mitchell; Robert          1; P-XXXXXXXXX-1; P-XXXXXXXXXX-1;                                                                                            blasting and other construction-related noise would be addressed and minimized
Dannenberg; Ronald Viviano; Sarah        P-ZZZZZ-1; P-ZZZZZZZ-1; P-ZZZZZZZZ-3                                                                                         through measures in a series of plans that would need to be approved by FERC before
Hallowell; Starteya Pais; Steve Lewis;                                                                                                                                any blasting or other noise-producing actions occurred. These plans will be reviewed by
Susie Gallaudet; Suzanne Watson;                                                                                                                                      agency stakeholders including Boulder County. Please also see response to comment O-
Tania Corvalan; Tim Hogan; Tom                                                                                                                                        A-08 above regarding noise.
Moore; Zachary Coles
Art Hirsch; Jared and Dawn Minkoff;      P-HHH-1; P-HHHHHH-5; P-J-4; P-JJJJJJ-               Issue #11: FERC Process                                                  Both FERC and the Corps engaged in a robust environmental analysis of the GRE Project
Maureen Lawry; Richard OBrien; Tim       3; P-NNNN-4; P-WWW-9; P-XXX-3; P-                                                                                            that lasted well over a decade and included multiple opportunities for public review and
                                                                                             Commenters expressed concerns related to the analysis and
                                         XXXX-4; P-YY-3                                                                                                               comment. FERC found these analyses provided “a complete record of analysis of the
                                                                                             conclusions sections in the FERC’s license amendment process.
                                                                                                                                                                      environmental effects of Denver Water’s proposal to amend the license for the Gross


                                                                                                                                                                                                                                                                 45
                                                          Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 118 of 128


                                                                                                                                                             Exhibit 20 – Public Organization and Individual Comment and Response Table


Commenter(s)                         Comment ID No.                       Summary of Issue                                                        Response
Hogan; Timothy Guenthner; Virginia                                                                                                                Reservoir Project.” No party to the FERC process, including Boulder County, sought
Winter; Campaign Letters 1 and 3                                                                                                                  rehearing of FERC’s Order, which is now final. Additional environmental analysis of
                                                                                                                                                  Denver Water’s proposal at this stage is not necessary, would be duplicative of analyses
                                                                                                                                                  already performed by the Corps and FERC, and would jeopardize the schedule for the
                                                                                                                                                  GRE Project dictated by the FERC Order.
                                                                                                                                                  To be clear, regarding FERC’s role in the GRE Project, FERC has had exclusive jurisdiction
                                                                                                                                                  over Gross Dam and Reservoir since it first issued a license for the Project in 1951. FERC
                                                                                                                                                  authorization is required for the reservoir expansion because FERC has comprehensive
                                                                                                                                                  regulatory authority over GRE Project operations, including Gross Reservoir operations,
                                                                                                                                                  under the Federal Power Act.
Adam Klagsbrun; Art Hirsch; Diane    P-CCC-4; P-HHHHHH-7; P-              Issue #12: Fish/Aquatic Biology                                         This issue was addressed in the FERC’s response to Issue #4 (re: Colorado River Impacts)
Merline; Kate Thompson; Patti        MMMMMM-1; P-NNNNN-3; P-QQQ-                                                                                  of the FERC Supplemental EA.
                                                                          Commenters noted recreational fishing concerns and asserted the
Hirsch; Spencer Uniss                1; P-WW-2
                                                                          application did not adequately consider potential impacts to fish       The possibility of reservoir expansion causing colder water releases to South Boulder
                                                                          and aquatic biology and water quality in Gross Reservoir and            Creek and affecting aquatic resources is discussed in Chapter 4.6.11 of the Corps’ Final
                                                                          downstream in South Boulder Creek.                                      EIS, and in section 5.1.3.2, Water Quality, Environmental Effects, of the FERC
                                                                                                                                                  Supplemental EA. General effects to fishing and aquatic biology are addressed in
                                                                                                                                                  section 5.1.4, Fisheries and Aquatic Resources, of the FERC Supplemental EA.
                                                                                                                                                  This issue was also addressed in the 401 Certification – see Rationale for CDPHE’s 2016
                                                                                                                                                  Conditional 401 Certification “Rationales and Conditions,” “Temperature” (page 10) and
                                                                                                                                                  Appendix A. CDPHE also imposed Condition 6 on Denver Water, which requires stream
                                                                                                                                                  temperature monitoring at four locations on South Boulder Creek.
Richard Reynolds                     P-UUUUUU-3; P-UUUUUU-4               Issue #13: Geology                                                      See sections 5.1.1, Geology and Soils, of the FERC Supplemental EA and sections 3.4,
                                                                                                                                                  Geology, and 3.5, Soils, of the FERC Supplemental EA for additional information
                                                                          A commenter expressed concern related to potential slope failure
                                                                                                                                                  regarding geologic concerns.
                                                                          from increasing the lake level in an area of weathered soil and rock.
                                                                                                                                                  Geologic information and analysis for the 1041 Permit Application was gathered from
                                                                                                                                                  Denver Water’s License Amendment Application to the FERC (section 3.3.5). The 1041
                                                                                                                                                  Permit Application acknowledges the potential for slope failure. Reservoir rim instability
                                                                                                                                                  associated with shallow slope failures could occur. However, because highly weathered
                                                                                                                                                  granite is relatively free draining, if slope instability does occur at Gross Reservoir, they
                                                                                                                                                  are expected to be relatively small, local features. Therefore, it is not anticipated that a
                                                                                                                                                  landslide would involve sufficient volume to create a wave that could overtop the dam
                                                                                                                                                  or would significantly reduce the storage volume of the reservoir.
                                                                                                                                                  The Geotechnical Data Report, Geotechnical Design Report and Rockfall Mitigation Plan,
                                                                                                                                                  all provided in Exhibit 12 of the 1041 Permit Application and completed in 2018, include
                                                                                                                                                  more recent information, investigations, evaluation of effects and recommendations
                                                                                                                                                  with regard to geologic hazards.
Anita Carrick; Anita Wilks; Bill     P-IIIIII-7; P-J-8; P-OOOOOO-5; P-    Issue #14: Health and Safety                                            Safety of our community and employees is a top priority to Denver Water. We are
Hogrewe; Katie Knapp; Mary           PPPPPPPP-3; P-PPPPPPPP-6; P-SSS-1;                                                                           designing this project with health and safety front of mind and identifying areas to
                                                                          Several commenters stated the GRE Project would affect public
Maxwell; Paul McCarthy; Campaign     P-UU-2; P-UUUUUUUUUU-2                                                                                       reduce risk.
                                                                          health and safety.
Letter 1
                                                                                                                                                  This issue was addressed in FERC’s responses to Issues #1, #7, and #10 of the FERC
                                                                                                                                                  Supplemental EA.




                                                                                                                                                                                                                                             46
                                                               Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 119 of 128


                                                                                                                                                                 Exhibit 20 – Public Organization and Individual Comment and Response Table


Commenter(s)                            Comment ID No.                          Summary of Issue                                                      Response
                                                                                                                                                      Denver Water will mitigate project effects on traffic and public safety through
                                                                                                                                                      implementation of its Traffic Management Plan, Fugitive Dust Control Plan, Road
                                                                                                                                                      Maintenance Plan and Public Safety and Law Enforcement Plan. As described in the
                                                                                                                                                      FERC Supplemental EA, these plans will be finalized in consultation with federal and
                                                                                                                                                      state agencies and other specified entities and filed for FERC approval. See section
                                                                                                                                                      5.1.9, Transportation, Traffic, and Public Safety, of the FERC Supplemental EA.
                                                                                                                                                      Denver Water is required to consult and coordinate with FERC’s Division of Dam Safety
                                                                                                                                                      and Inspections throughout the design and construction process, which only authorizes
                                                                                                                                                      work after all pre-construction requirements are satisfied, and will conduct regular
                                                                                                                                                      inspections of the dam during and after construction. During the design process, Denver
                                                                                                                                                      Water has convened an Independent Board of Consultants to provide review and
                                                                                                                                                      comment on the design. Denver Water was also required to perform a thorough and
                                                                                                                                                      comprehensive Potential Failure Modes Analysis to fully assess any potential dam safety
                                                                                                                                                      issues that could arise following construction. Construction will not be allowed to begin
                                                                                                                                                      until all potential dam safety issues have been identified, evaluated, and adequately
                                                                                                                                                      addressed.
Beverly Kurtz; Bill Ikler; Christine    P-AAAA-1; P-AAAAAA-1; P-BBB-1; P-           Issue #15: Incomplete Application                                 Denver Water addressed all applicable criteria in the Land Use Code in its 1041 Permit
Jensen; Clark R. Chapman and Y          BBBBBB-1; P-CCC-6; P-CCC-7; P-CCC-8;                                                                          Application. Denver Water is responding herein to specific requests for additional
                                                                                    Many commenters asserted that the application was incomplete or
(LMC) Chapman; Daniel Sokolov;          P-EEEEE-1; P-EEEEEE-1; P-FFFF-1; P-                                                                           information and detail to the extent such information is available. Within the time
                                                                                    lacked detailed plans.
David Hallock; Eliza Zimmerman;         FFFFFF-1; P-IIII-1; P-J-1; P-JJJ-1; P-JJJJ-                                                                   available, we remain willing to address follow-up questions and provide additional
Frank Landis; Jan Burton; Jane Bunin;   1; P-JJJJJ-2; P-JJJJJJ-1; P-LLLLLL-1; P-                                                                      information that would help the County in conducting its analysis of the application.
Janet Justice-Waddington; Jared and     MMM-1; P-MMMM-1; P-NNNN-2; P-
                                                                                                                                                      For information regarding the plans required by FERC’s order, please see response to
Dawn Minkoff; Jodi Crow; John           OOOO-4; P-RRR-1; P-SSSS-1; P-TTTT-
                                                                                                                                                      comment G-6 of Exhibit 19 – Referral Agency Comment and Response Table.
Stevens; Joy Barrett; Karen Hollweg;    1; P-UUU-1; P-UUUUUU-1; P-WWW-
Kate Thompson; Kathleen                 1; P-WWW-3; P-WWW-5; P-WWW-7;                                                                                 This issue is addressed in the FERC’s response to Issue #7 of the FERC Supplemental EA.
Coddington; Liz Morgan; Lyn Lowry;      P-WWWWW-1; P-XXX-4; P-                                                                                        The FERC concluded that the environmental impacts of Denver Water’s proposal to
Mary DiGennaro; Mary Marsden;           XXXXXXXX-2; P-YYY-1; P-ZZ-2; P-ZZ-21;                                                                         expand Gross Reservoir and amend its project license have been adequately evaluated
Nick Lenssen; Richard Ley Armstrong;    P-ZZZ-3; P-ZZZZ-1                                                                                             through the Corps’ NEPA process, which included a Draft EIS and Final EIS, in which the
Richard Reynolds; Silvine Farnell;                                                                                                                    FERC was a cooperating agency, and in the FERC Supplemental EA.
Stephen Paul; Susan Merwin; Teagen
Blakey; Tim Hogan; Timothy                                                                                                                            Also refer to Issue #6 (re: Compliance with Boulder County Requirements) of this table
Guenthner; Virginia Winter;                                                                                                                           for additional details regarding the Boulder County Land Use code and the 1041 Permit
Campaign Letter 1                                                                                                                                     Application process.

Clark R. Chapman and Y (LMC)            P-ZZ-13; P-ZZ-17                        Issue #16: Meteorology                                                As discussed in FERC Supplemental EA section 5.1.11, Air Quality, plans addressing dust
Chapman                                                                                                                                               control are proposed by Denver Water and are also required by USFS 4(e) Condition 19.
                                                                                Two commenters asserted that high winds characteristic of the
                                                                                                                                                      These plans would require approval by FERC and will incorporate important local
                                                                                corridor from Caribou and Nederland and continuing through the
                                                                                                                                                      conditions such as high winds.
                                                                                Reservoir and onto the Rocky Flats plains could affect the GRE
                                                                                Project.
Art Hirsch; Betsy Armstrong; Betsy R.   P-BBB-2; P-DDDD-3; P-EEEEEE-3; P-       Issue #17: NEPA Process                                               The federal agencies undertook a robust NEPA process over more than a decade,
Armstrong; Bill Hogrewe; Christine      FFFF-2; P-HHHHHH-4; P-J-3; P-LLLLLL-                                                                          including a detailed analysis of the purpose and need for the GRE Project. In addition,
                                                                                A number of commenters asserted that the Corps’ Final EIS Record
Jensen; Clark R. Chapman and Y          2; P-LLLLLL-6; P-M-2; P-NNNN-3; P-                                                                            they screened more than 300 potential water supply sources and infrastructure
                                                                                of Decision violates NEPA by not establishing purpose and need or
(LMC) Chapman; David Hallock;           QQQQQ-6; P-RRR-2; P-SSSS-2; P-TT-2;                                                                           components and then evaluated 34 potential project alternatives in fulfillment of NEPA
                                                                                accurately analyzing alternatives.
Gordon McCurry; Joy Barrett; Kathy      P-UU-5; P-XXX-2; P-XXXX-3; P-YY-2; P-                                                                         and Clean Water Act requirements. As part of the process, the federal agencies offered
Gritz; Mary Marsden; Maureen            ZZ-20                                                                                                         numerous opportunities for public review and responded to comments received from a



                                                                                                                                                                                                                                                47
                                                                Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 120 of 128


                                                                                                                                                                   Exhibit 20 – Public Organization and Individual Comment and Response Table


Commenter(s)                           Comment ID No.                              Summary of Issue                                                     Response
Lawry; Richard Ley Armstrong;                                                      Commenters asserted that the expansion is not necessary to           broad range of stakeholders and interested groups and individuals. Denver Water
Richard OBrien; Stephen Paul; Tim                                                  provide water to downslope users, and that the Corps’ Final EIS      stands by the process and its conclusions.
Hogan; Timothy Guenthner;                                                          does not consider cumulative impacts, climate change, or the
                                                                                                                                                        FERC prepared its Supplemental EA specifically to review environmental effects
Campaign Letter 1                                                                  influences on the Colorado River.
                                                                                                                                                        associated with expansion of Gross Reservoir and amending the GRE Project license.
                                                                                                                                                        The FERC found that approval of Denver Water’s proposal before the Commission
                                                                                                                                                        would not cause effects to resources in the GRE Project area exceeding those identified
                                                                                                                                                        in the Corps’ 2014 Final EIS and would, in fact, reduce the level of effects in the area.
Ann Getches; Clark R. Chapman and Y    P-BBB-4; P-FFF-3; P-JJ-4; P-MM-2; P-        Issue #18: Noise                                                     Denver Water proposes multiple measures to address construction noise levels. As
(LMC) Chapman; GE Morgan; Jared        RRRRRR-4; P-VVV-2; P-WWW-4; P-ZZ-                                                                                discussed in section 5.1.10, Aesthetics, of the FERC Supplemental EA, the effects of
                                                                                   Commenters expressed concerns regarding noise from
and Dawn Minkoff; Kathleen Chippi;     10                                                                                                               blasting and other construction-related noise will be addressed and minimized through
                                                                                   construction activities and requested noise mitigation.
Laurie Dameron; Stephen Paul; Tim                                                                                                                       measures in a series of plans that will be approved by FERC before any blasting or other
Hagaman                                                                                                                                                 noise producing actions occur. The noise effects that will occur will not be substantially
                                                                                                                                                        different from those identified in section 5.14.1 of the Corps’ Final EIS. Please also see
                                                                                                                                                        response to comment O-A-08.
Anita Carrick; Arpita Kishen; Brian    P-AAAAAAAAAA-1; P-PPPPPPPP-4; P-            Issue #19: Property Values                                           This issue was addressed in the response to Issue #8 of the FERC Supplemental EA.
Whitney; Inge Senglemann; Kari         SSSSSSS-2; P-XXXXXXXXX-3; P-
                                                                                   Commenters expressed concern that the GRE Project would affect       The Corps’ Final EIS included review of effects to socioeconomics, including home
Manteuffel                             YYYYYYYYYY-4
                                                                                   property values of nearby residents.                                 values. A summary of that material was added to section 5.1.8 of the FERC
                                                                                                                                                        Supplemental EA. As indicated in that section, the FERC does not believe Denver
                                                                                                                                                        Water’s proposal would result in effects to socioeconomics outside those already
                                                                                                                                                        identified in the Corps’ Final EIS.
Adam Klagsbrun; Betsy Armstrong;       P-BBBBBBBBBBB-3; P-DDDD-1; P-               Issue #20: Purpose and Need                                          During the federal NEPA process, after offering several opportunities for public review
Clark R. Chapman and Y (LMC)           DDDDD-2; P-EEEEEEE-1; P-HHHH-1; P-                                                                               and comment, the Corps and the FERC independently evaluated and accepted the
                                                                                   Commenters assert that the “Purpose and Need” section in the
Chapman; George and Deb Craft;         HHHH-8; P-HHHHHHHH-4; P-JJJJJ-1; P-                                                                              purpose-and-need statement for the GRE Project (Final EIS Chapter 2 and Appendix A).
                                                                                   Final EIS is incomplete and outdated. Commenters feel Denver
Gerard Kelly; Gordon McCurry; Karen    JJJJJJJJJ-1; P-KK-1; P-LL-1; P-LLLLLLL-3;                                                                        Although most commenters on Denver Water’s 1041 Permit Application focus on the
                                                                                   Water needs to make a stronger case for the GRE Project to justify
Tourian; Kimberly Beck; Lindy Lewis;   P-MMMMMM-2; P-P-1; P-Q-7; P-R-1;                                                                                 issue of future water demand in isolation, the Corps and FERC agreed that Denver
                                                                                   the GRE Project impacts. Several commenters believe the
Liz Morgan; Mark Shader; Mary          P-SS-1; P-TT-1; P-UUUUUUUUUU-4; P-                                                                               Water has multiple interconnected needs for the 18,000 AF/yr of annual firm yield to be
                                                                                   expansion will serve additional prospective customers.
Maxwell; Phil Armstrong; Phylleri      XXX-1; P-ZZ-18                                                                                                   supplied by the GRE Project. Not only will this water meet the projected future water
Ball; Steve Lewis; Susan Merwin; Tim                                                                                                                    demands of Denver Water’s customers, the additional water supply and reservoir
Hagaman; Timothy Guenthner                                                                                                                              storage to be developed at Gross Reservoir will help to address a current imbalance
                                                                                                                                                        between Denver Water’s North and South Systems that pose a water security risk to
                                                                                                                                                        over one quarter of Colorado’s population. This imbalance is causing system-wide
                                                                                                                                                        vulnerability issues, limits Denver Water’s operational flexibility to respond to water
                                                                                                                                                        collection system outages, and threatens Denver Water’s ability to meet its present-day
                                                                                                                                                        water needs.
                                                                                                                                                        The Corps, together with FERC as a cooperating agency, evaluated multiple alternatives
                                                                                                                                                        and ultimately selected the proposed expansion of Gross Dam and Reservoir to meet
                                                                                                                                                        those needs and increase the hydroelectric power generating capacity of the dam.
                                                                                                                                                        Denver Water cannot choose to implement an alternative not selected by the Corps
                                                                                                                                                        and FERC, and FERC has ordered Denver Water to begin construction on the GRE
                                                                                                                                                        Project by July 16, 2022 and to complete construction by July 16, 2027. There is no
                                                                                                                                                        reason or opportunity to revisit the GRE Project’s purpose and need or alternatives to
                                                                                                                                                        the GRE Project at this stage of the process.




                                                                                                                                                                                                                                                 48
                                                           Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 121 of 128


                                                                                                                                                           Exhibit 20 – Public Organization and Individual Comment and Response Table


Commenter(s)                           Comment ID No.                     Summary of Issue                                                      Response
                                                                                                                                                Denver Water has committed, under the Colorado River Cooperative Agreement (see
                                                                                                                                                Exhibit 5j to Denver Water’s 1041 Permit Application), not to increase its service area.
                                                                                                                                                Denver Water nevertheless faces current risks caused by the imbalance in its supply
                                                                                                                                                system and projected increased water demands that are driven by population,
                                                                                                                                                economic, demographic and climactic changes that are out of Denver Water’s control.
                                                                                                                                                The GRE Project, in combination with Denver Water’s water conservation and recycling
                                                                                                                                                efforts, is designed to address these independent issues, not to drive growth in Denver
                                                                                                                                                Water’s customer base. The Corps’ and FERC’s analyses showed that expansion of Gross
                                                                                                                                                Reservoir is the most effective and least environmentally impactful approach to
                                                                                                                                                meeting the purpose and need for the GRE Project. Please see Final EIS Chapters 2 and
                                                                                                                                                5 for additional information.
Adam Klagsbrun; Clark R. Chapman       P-BBB-8; P-HHHHHHHH-1; P-          Issue #21: Recreation                                                 Recreation at Gross Reservoir will remain at the same level in both quantity and quality
and Y (LMC) Chapman; Dr. William J.    MMMMMM-4; P-NNN-5; P-                                                                                    of amenities upon project completion. Denver Water is replacing any impacted
                                                                          Commenters expressed concerns related to recreational amenities
Merline; George and Deb Craft; Harry   QQQQQQQ-1; P-TTTTT-1; P-VV-5; P-                                                                         recreation amenities one for one and relocating many of those amenities to new
                                                                          including fishing, camping, and swimming. Commenters asserted
Jacobson; Jim Horvath; Rob             WWWWWWWWW-2; P-ZZ-5                                                                                      locations above the new high-water line.
                                                                          the GRE Project would cause a loss of overall recreation land area.
MacCurdy; Stephen Paul
                                                                                                                                                This issue was addressed in the response to Issue #3 of the FERC Supplemental EA.
                                                                                                                                                Effects to recreation at Gross Reservoir will be mitigated through implementation of an
                                                                                                                                                amended Recreation Management Plan and compliance with USFS 4(e) Condition 24.
                                                                                                                                                Under the amended plan, recreation facilities in the inundation area will be relocated,
                                                                                                                                                and effects to recreation will be addressed through monitoring and reporting, with
                                                                                                                                                reports filed for FERC approval every 3 years for 12 years after completion of
                                                                                                                                                construction. Denver Water will work to reduce effects to recreation during
                                                                                                                                                construction by keeping recreation sites open as much as possible without
                                                                                                                                                compromising public safety or construction progress, and Denver Water will post
                                                                                                                                                notices about temporary restrictions and closures.
                                                                                                                                                While recreation opportunities during construction activities will be reduced, post
                                                                                                                                                construction all existing opportunities will be replaced in kind.
Campaign Letter 1                      P-J-7                              Issue #22: Resource Conservation                                      Denver Water believes the GRE Project is compatible with Boulder County’s resource
                                                                                                                                                preservation and will minimize resource damage. To offset impacts to forested acreage
                                                                          Commenters assert the GRE Project is not compatible with
                                                                                                                                                that will be inundated at Gross Reservoir, Denver Water has worked with the USFS to
                                                                          resource preservation and does not minimize resource damage, as
                                                                                                                                                dedicate forested parcels containing unique wetland habitat and other important
                                                                          required by Boulder County.
                                                                                                                                                conservation values for preservation as National Forest System land located near the
                                                                                                                                                East Portal of the Moffat Tunnel (i.e., the Toll Property parcels). This will preserve
                                                                                                                                                additional lands in the South Boulder Creek watershed under USFS ownership for open
                                                                                                                                                space and wildlife uses. Wildlife will still utilize the expanded Gross Reservoir. The
                                                                                                                                                increase in shoreline will create additional habitat for the aquatic and terrestrial species
                                                                                                                                                at Gross Reservoir. Additional information on this Toll Property ecological value can be
                                                                                                                                                found in Exhibit 31 of this response to comments submittal.
                                                                                                                                                Additionally, the Clean Water Act requires the Corps to select and permit the Least
                                                                                                                                                Environmentally Damaging Practicable Alternative. The Corps issued its 404 Permit
                                                                                                                                                identifying the GRE Project as the Least Environmentally Damaging Practicable
                                                                                                                                                Alternative. Denver Water and the Corps both believe the expansion of Gross Reservoir,
                                                                                                                                                when compared to other practicable alternatives, is the least environmentally



                                                                                                                                                                                                                                           49
                                                                      Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 122 of 128


                                                                                                                                                                              Exhibit 20 – Public Organization and Individual Comment and Response Table


Commenter(s)                             Comment ID No.                                     Summary of Issue                                                       Response
                                                                                                                                                                   damaging practicable alternative available to fulfill the purpose and need for the GRE
                                                                                                                                                                   Project.
Caron Trout; Kate Thompson; Marca        P-BBBBBBBB-1; P-CCC-2; P-Z-1                       Issue #23: Sustainability                                              Denver Water believes the GRE Project is sustainable as it will increase hydropower
Hagenstad                                                                                                                                                          production at Gross Dam, generating a clean, emissions-free form of power that will
                                                                                            Commenters asserted that the GRE Project is not sustainable and
                                                                                                                                                                   eliminate the need for an equivalent amount of fossil-fuel produced energy, which
                                                                                            does not comply with Boulder County’s sustainability philosophy
                                                                                                                                                                   helps conserve nonrenewable resources and decreases atmospheric pollution.
                                                                                            and mission statement.
                                                                                                                                                                   Additionally, the federal and state permitting process resulted in mitigation and
                                                                                                                                                                   enhancement measures for the GRE Project, many of which have specific performance
                                                                                                                                                                   standards that Denver Water must meet.
Andrew Schelling; Anita Carrick; Anita   P-AAAAAAAA-2; P-BBB-6; P-                          Issue #24: Traffic/Transportation                                      A preliminary Traffic Management Plan will be provided to Boulder County in May 2021
Wilks; Ann Getches; Arpita Kishen;       BBBBBBBBBBB-2; P-CCC-5; P-                                                                                                and a final version in July 2021, in accordance with FERC submittal requirements. This
                                                                                            Commenters expressed concerns that the GRE Project would
Art Hirsch; Avery Russell; Bill          CCCCCCCC-1; P-D-1; P-DDDDDDDDD-                                                                                           plan will detail the volume and frequency of traffic related to the GRE Project as well as
                                                                                            generate additional traffic. Residents and commuters in the vicinity
Hogrewe; Bob Bartusiak; Brian            1; P-EE-2; P-F-1; P-FFFFFFF-2; P-G-3;                                                                                     planned mitigation methods to reduce impacts to the community.
                                                                                            would be impacted over the multi-year construction period.
Whitney; Brooke Carrick; Chris           P-GGG-3; P-GGGG-1; P-GGGGG-1; P-
                                                                                                                                                                   This issue was addressed in the response to Issue #1 of the FERC Supplemental EA.
Passarelli; Chris Rigatuso; Clark R.     GGGGG-3; P-HHHH-4; P-HHHHHH-8;
Chapman and Y (LMC) Chapman;             P-II-1; P-IIIIII-3; P-IIIIIIIII-1; P-J-9; P-JJJ-                                                                          Denver Water has addressed traffic effects in the FERC Supplemental EA section 5.1.9.
David Fitchette; Dr. William J.          2; P-JJJJJJJ-2; P-JJJJJJJJJ-2; P-LLLLLLL-2;                                                                               In addition, Denver Water developed a stakeholder input-based plan to identify options
Merline; Frank Landis; GE Morgan;        P-MM-1; P-NNN-4; P-NNNNN-4; P-                                                                                            for minimizing impacts analyzed in the Corps’ Final EIS during the removal and disposal
Gerard Kelly; James Curfman; James       OOOOOO-3; P-OOOOOO-7; P-PP-1; P-                                                                                          of trees in ways that are least disruptive to the daily lives of the local community. The
M. Ausberger; James Morin; Jill Judd;    PPP-1; P-PPPPPPPP-1; P-Q-1; P-QQ-3;                                                                                       Tree Removal Plan will be reviewed by agency stakeholders, including Boulder County,
Jim Drevescraft; Jim Horvath; Joe and    P-QQQ-2; P-QQQQ-1; P-RRRRRR-3; P-                                                                                         and will be submitted and approved by FERC.
Shelly Ceurvorst; John & Vicki           SSSSSSS-1; P-UU-3; P-VV-1; P-                                                                                             Community impacts were also addressed in the response to Issue #5 (re: Community
Lemmon; John MacKay; John                VVVVVVVV-2; P-WWWWWW-1; P-                                                                                                Impacts) in this table.
Shortridge; Justin Groom; Karen          XXXXX-2; P-XXXXXXXXX-4; P-
Tourian; Kari Manteuffel; Kate           YYYYYYYYYY-5; P-ZZ-12; P-ZZ-16; P-ZZ-
Thompson; Kathy Prentice; Kimberly       8; P-ZZZZZZZZ-2; P-ZZZZZZZZZZ-3
Beck; Patti Hirsch; Paul McCarthy;
Peter Leuenberger; Spencer Uniss;
Stephen Paul; Steve Pomerance; Tim
Hagaman; Tom Moore; Campaign
Letter 1
Ann Getches; Charles Little; Dr.         P-AAAAAAAAA-1; P-BBBBB-1; P-H-2;                   Issue #25: Tree Removal                                                The GRE Project will allow the production of additional emissions-free hydropower and
William J. Merline; George and Deb       P-HHHHHHHH-2; P-JJ-2; P-N-1; P-                                                                                           Denver Water is in the process of transferring 539 acres of land (the Toll Property
                                                                                            Commenters expressed concerns regarding tree removal. They
Craft; Jim Disinge; John Malenich;       PPPPPPPPP-1; P-QQQQQ-3; P-                                                                                                parcels) to the USFS for management.
                                                                                            assert that removing more than 200,000 trees would impact
John and Carol Belcher; Kathy Gritz;     RRRRRR-2; P-SSSSS-1; P-VV-6; P-
                                                                                            wildlife habitat and remove a natural carbon sink.                     This issue was addressed in the response to Issue #22 of the FERC Supplemental EA.
Laurie Dameron; Lori Thorne-Smith;       VVVVVVVVVV-2
Paul Katz; Sheila Ranegar                                                                                                                                          The removal of trees in the proposed inundation area will reduce carbon uptake and
                                                                                                                                                                   burning the removed trees will release carbon dioxide, which is a greenhouse gas.
                                                                                                                                                                   However, the Corps’ Final EIS included detailed analysis of greenhouse gas emissions,
                                                                                                                                                                   and that analysis included contributions associated with construction.
                                                                                                                                                                   Pursuant to FERC’s Order Article 423, within 1 year of the date of FERC’s Order and
                                                                                                                                                                   after conferring with certain governmental stakeholders, including Boulder County,
                                                                                                                                                                   Denver Water must submit a Tree Removal Plan for FERC’s review and approval. Denver
                                                                                                                                                                   Water will provide the draft Tree Removal Plan to Boulder County for review and
                                                                                                                                                                   comment in accordance with the terms of FERC’s Order. The GRE Project Tree Removal


                                                                                                                                                                                                                                                            50
                                                                   Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 123 of 128


                                                                                                                                                              Exhibit 20 – Public Organization and Individual Comment and Response Table


Commenter(s)                              Comment ID No.                              Summary of Issue                                             Response
                                                                                                                                                   Plan will encompass approximately 486 acres. The land that will be cleared is between
                                                                                                                                                   the elevations of 7,282 feet and 7,406 feet.
                                                                                                                                                   Project impacts and mitigation related to vegetation and wildlife habitat are addressed
                                                                                                                                                   in section 5.1.5.2 of the FERC Supplemental EA.
                                                                                                                                                   The FERC Supplemental EA examines the applicable mitigation plans Denver Water
                                                                                                                                                   would implement, once they have been finalized in consultation with the USFS, CSFS,
                                                                                                                                                   Boulder and Jefferson counties, and the local community, and approved by the FERC.
                                                                                                                                                   Additional information on this issue can be found in FERC Supplemental EA sections
                                                                                                                                                   5.1.1, Geology and Soils; 5.1.3, Water Quality; 5.1.4, Fisheries and Aquatic Resources;
                                                                                                                                                   5.1.5, Terrestrial Resources; 5.1.7, Recreational Resources; 5.1.8 Land Use and
                                                                                                                                                   Socioeconomics; 5.1.9 Transportation, Traffic, and Public Safety; 5.1.10, Aesthetics; and
                                                                                                                                                   5.1.11, Air Quality.
Adam Klagsbrun; Al Evans; Alicia          P-AAAAAAAAA-2; P-B-1; P-BB-1; P-            Issue #26: Water Conservation                                Please see response to comment I-9 of Exhibit 19 – Referral Agency Comment and
Grayson; Andrew D. Melick; Anita          BBBBBBB-1; P-CCC-3; P-CCCC-1; P-                                                                         Response Table.
                                                                                      Commenters state that Denver should implement water use
Wilks; Ann Getches; April Lew; Arpita     CCCCCCCC-2; P-DDD-2; P-
                                                                                      restrictions and other conservation measures to meet water
Kishen; Art Hirsch; Avery Russell; Bill   DDDDDDDD-1; P-EEE-1; P-FFF-1; P-
                                                                                      demand.
Hogrewe; Bill Ikler; Brian Whitney;       FFF-4; P-FFFFFF-2; P-GGGGG-2; P-
Carol Pittman; Caron Trout; Charles       GGGGGGGGGG-1; P-H-3; P-HHHHHH-
Little; Charley Haggans; Clark R.         3; P-IIIIII-2; P-J-6; P-JJ-5; P-KKK-2; P-
Chapman and Y (LMC) Chapman;              KKKKKKK-1; P-L-1; P-LLL-1; P-LLLLLL-5;
David Fitchette; Deborah Greenfeld;       P-NNN-2; P-NNNNN-1; P-NNNNNN-1;
Diane Merline; Dr. William J. Merline;    P-NNNNNNNN-3; P-O-1; P-OO-3; P-
Ed and Sheila Ranegar; Eliza              OOO-1; P-OOOO-1; P-OOOOOO-9; P-
Zimmerman; Fred Peck; Harvey              PPP-3; P-PPPPPPP-1; P-Q-4; P-
Nyberg; James Curfman; Jan Burton;        RRRRRR-5; P-RRRRRRRR-1; P-
Janet Justice-Waddington; Jared and       RRRRRRRR-2; P-SSSS-3; P-SSSSSSS-3;
Dawn Minkoff; Jim Horvath; John           P-T-1; P-U-2; P-UU-1; P-UUUU-1; P-
Bradin; John Malenich; Karen Gerrity;     VV-3; P-VVVV-2; P-VVVVVV-1; P-
Kari Manteuffel; Kate Thompson;           VVVVVVVVVV-1; P-WW-4; P-WWW-6;
Kathleen Coddington; Kathy Peck;          P-WWWWW-3; P-WWWWWWW-2;
Kimberly Beck; Larry Utter; Laurie        P-WWWWWWWW-1; P-
Dameron; Marilyn Whittaker; Mark          WWWWWWWWW-3; P-XXX-6; P-
Shader; Mark and Lynn Shader;             XXXXXXXX-3; P-XXXXXXXX-X5; P-Y-1;
Marta; Marta Lindrose; Mary Hughes;       P-YYY-2; P-YYYYYYYYYY-2; P-Z-2; P-ZZ-
Mary Kramer; Mary Krayer; Mary            9
Marsden; Patricia Eaton; Patti Hirsch;
Paul McCarthy; Paula Hendricks &
Norman Lederman; Pete Durkin;
Richard Ley Armstrong; Starteya Pais;
Tim Hagaman; Timothy Guenthner;
Campaign Letters 1 and 2
P-AAA-4; P-BBB-7; P-HHHH-5; P-            Diane Bergstrom; Diane Merline;             Issue #27: Water Quality                                     This issue was addressed in the response to Issue #4 of the FERC Supplemental EA.
QQQQQ-4; P-WW-3                           Gerard Kelly; Kathy Gritz; Stephen
                                                                                                                                                   The possibility of reservoir expansion affecting aquatic resources and water quality is
                                          Paul
                                                                                                                                                   discussed in Chapter 4.6.11 of the Corps’ Final EIS, and in section 5.1.3.2, Water Quality,


                                                                                                                                                                                                                                             51
                                                              Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 124 of 128


                                                                                                                                                                 Exhibit 20 – Public Organization and Individual Comment and Response Table


Commenter(s)                            Comment ID No.                         Summary of Issue                                                       Response
                                                                               Commenters asserted the GRE Project would degrade water quality Environmental Effects, of the FERC Supplemental EA. As explained in section 5.1.3.2,
                                                                               including the water quality of the Fraser and Colorado rivers.  flow releases under the off-license Intergovernmental Agreement would increase low
                                                                                                                                               winter flows and thereby reduce the potential for freezing.
                                                                                                                                                      This issue was also addressed in the 401 Certification – see Rationale for CDPHE’s 2016
                                                                                                                                                      Conditional 401 Certification (Exhibit 5 of the 1041 Permit Application). CDPHE also
                                                                                                                                                      imposed Conditions 1, 2, 3, 4, 5, 7, 8, 9, 14, and 15 on Denver Water, which require
                                                                                                                                                      stream water quality monitoring at multiple locations primarily in the Fraser River
                                                                                                                                                      Basin. Additionally, Denver Water is also required to monitor aquatic life at four
                                                                                                                                                      locations (Conditions 10 and 11).
P-ZZZZZZZZZZ-1                          Steve Pomerance                        Issue #28: Water Rights                                                Denver Water will adhere to Colorado Water Law regarding water rights and water
                                                                                                                                                      supplies.
                                                                               A commenter expressed concerns that the GRE Project would
                                                                               compromise junior water rights for other Front Range                   As stated in section 4.4.7 of the FERC Supplemental EA, Denver Water owns water
                                                                               communities.                                                           rights that may be stored and released from Gross Reservoir in accordance with state
                                                                                                                                                      law. Water delivered to Gross Reservoir comes from two different sources: West slope
                                                                                                                                                      diversions via the Moffat Tunnel and native flows in South Boulder Creek. Denver Water
                                                                                                                                                      currently holds all necessary water rights to fill the expanded reservoir.
P-AAAAAAAA-1; P-NNNNNNNN-2; P-          Chris Passarelli; Dr. William J.       Issue #29: Water Supply                                                See response to comment O-A-04 for additional information. Water supply was
QQ-1; P-QQ-5; P-VV-4                    Merline; John & Vicki Lemmon; Pete                                                                            addressed in sections 1.4.4.1 through 1.4.4.4 of the Corps’ Final EIS in regard to the
                                                                               Commenters asserted that insufficient water is available to fill the
                                        Durkin                                                                                                        purpose and need for the GRE Project. Water delivered to Gross Reservoir comes from
                                                                               expanded reservoir.
                                                                                                                                                      two different sources: West slope diversions via the Moffat Tunnel and native flows in
                                                                                                                                                      South Boulder Creek. The alternative selection process included in section 2 of the
                                                                                                                                                      Corps’ Final EIS evaluated the GRE Project in relation to its ability to meet the additional
                                                                                                                                                      water supply purpose; specific components of the GRE Project are discussed in section
                                                                                                                                                      2.3.2.
Christine Jensen; Clark R. Chapman      P-AAA-3; P-EEEE-2; P-EEEEEE-2; P-      Issue #30: Wildfires                                                   This issue is addressed in the response to Issue #21 of the FERC Supplemental EA.
and Y (LMC) Chapman; Claudia            NNN-6; P-PPPP-1; P-PPPP-2; P-ZZ-15
                                                                               Commenters expressed concerns about the GRE Project increasing         Fire risk and mitigation are discussed in section 5.1.5 of the FERC Supplemental EA,
VanWie; Diane Bergstrom; Jim
                                                                               wildfire risks and asked about Denver Water’s Fire Management          Terrestrial Resources.
Horvath; John and Carol Belcher;
                                                                               and Response Plan. One commenter expressed concerns that the
John and Carol Blecher                                                                                                                                Fire preparedness and prevention will be incorporated throughout Denver Water’s
                                                                               GRE Project would affect wildlife already affected by wildfires.
                                                                                                                                                      construction plans. Denver Water is required by FERC to develop a Fire Management
                                                                                                                                                      and Response Plan (Condition 20) within 2 years of the issuance of the FERC Order (July
                                                                                                                                                      2022).
                                                                                                                                                      Denver Water will follow fire bans and takes measures to enforce fire bans. In 2019
                                                                                                                                                      Denver Water installed locking mechanism on all grills in picnic areas at Gross Reservoir
                                                                                                                                                      to prevent use during fire bans. Additionally, Denver Water hires four Boulder County
                                                                                                                                                      Rangers to patrol Gross Reservoir during the recreation season.
Alex Mendoza; Allen Gordon; Anita       P-AAA-2; P-BBBBBBBBBBB-1; P-           Issue #31: Wildlife/Habitat                                            This issue was addressed in the response to Issue #20 of the FERC Supplemental EA.
Carrick; Anita Wilks; Annie Seidman;    CCCCCCCC-3; P-HHHHHHH-1; P-IIIIII-5;
                                                                               Commenters asserted the GRE Project would affect wildlife              Additional information and analysis were included in section 5.1.5 of the FERC
Avery Russell; Clark R. Chapman and     P-JJJJJJJ-1; P-LLLLLLL-1; P-MM-4; P-
                                                                               through construction activities and loss of wildlife habitat.          Supplemental EA, Terrestrial Resources to address effects of noise, lighting, habitat
Y (LMC) Chapman; Diane Bergstrom;       MMMMMMM-2; P-NN-1; P-NNN-3;
                                                                                                                                                      fragmentation, and the timing of mitigation measures on wildlife and wildlife habitat.
Dr. William J. Merline; GE Morgan;      P-OO-2; P-OOOO-2; P-OOOOOO-4; P-
James Curfman; Jennifer Stewart; Jill   PPP-2; P-PPPPPPPP-5; P-QQ-4; P-S-1;                                                                           Refer to responses to Issue #s 12 (re: Fish/Aquatic Biology), 21 (re: Recreation), and 25
Judd; Jim Horvath; John & Vicki                                                                                                                       (re: Tree Removal) in this table for additional detail.



                                                                                                                                                                                                                                                  52
                                                                   Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 125 of 128


                                                                                                                                                                       Exhibit 20 – Public Organization and Individual Comment and Response Table


Commenter(s)                              Comment ID No.                               Summary of Issue                                                     Response
Lemmon; Jose Garcia; Judy Bohn;           P-TTTTTT-1; P-UUUUUUUUUU-3; P-                                                                                    Other data used was the best information at the time the analysis was completed, and
Kathleen Coddington; Marta                VV-7; P-VVVVV-2; P-ZZ-11; P-ZZ-6                                                                                  Denver Water believes it is still an accurate representation of the conditions.
Lindrose; Mary Maxwell; Paul
                                                                                                                                                            The loss of National Forest Service lands is being more than offset in acreage and
McCarthy; Tim Hagaman
                                                                                                                                                            environmental resources by the transfer of the Toll Property parcels from Denver Water
                                                                                                                                                            to the USFS.
Adam Auerbach; Allen Brow; Ann;           P-AA-1; P-AAAAAAA-1; P-                      Issue #32: General Opposition                                        Thank you for your comments. Responses to your comments are included in this table.
Anna and Tony Zubricky; Annie             AAAAAAAAAAAA-1; P-CCCCCC-1; P-
                                                                                       Commenters expressed general opposition to the GRE Project.
Gaddy; Barbara Comstock; Beverly          CCCCCCCCCCC-1; P-E-1; P-FF-1; P-FFF-
                                                                                       Many commenters sent campaign letters indicating opposition to
Kurtz; Bob Story; Brent Warren; Brian     1; P-G-1; P-G-2; P-G-4; P-GG-1; P-
                                                                                       the GRE Project and citing issues summarized in this table.
Whitney; Brice and Brigitte Johnson;      HHHHH-1; P-I-1; P-III-1; P-IIIIII-8; P-
Diane (Merline) Miller; Jane Cohen;       JJJJJJJJ-1; P-K-1; P-KKKKK-1; P-KKKKKK-
Janice Walker; Jennifer Stewart; Jim      1; P-KKKKKKKK-1; P-LLLL-1; P-LLLLL-1;
Drevescraft; John Bradin; John            P-MMMMM-1; P-NNNN-1; P-PPPPPP-
MacKay; John Ryan; Kimberly Beck;         1; P-Q-3; P-QQQQQQQQ-1; P-RRRRR-
Laura Downing; Mario Casilio;             1; P-TTT-1; P-V-1; P-VVVVV-1; P-W-1;
Michelle Courtney; Mike Fetyko; Nina      P-X-1; P-XXXXX-3; P-XXXXXX-1; P-
Judd; Paul McCarthy; Ric Rawlins;         YYYYY-1; P-YYYYYY-1; P-YYYYYYYY-1;
Robert Frey; Ruth Carol and Glen          P-ZZZ-1; P-ZZZZZZ-1
Cushman; Sarah Koniewicz; Scott
Fincher; Sharon Rouse; Steve Spry;
Tim Hagaman; Tim Hogan; William
Thomas; William Welch; Zach Pesch
Chris Hansen; Pete Durkin                 P-NNNNNNNN-1; P-UUUUUUUU-1                   Issue #33: General Support                                           Thank you for your comment. The commentor is correct, a portion of the yield from the
                                                                                                                                                            Two Forks Project is being met by the expansion of Gross Reservoir.
                                                                                       One commenter stated their support for the GRE Project. Another
                                                                                       noted that the GRE Project was the compromise reached during
                                                                                       the Two Forks cancellation and that people who purchased
                                                                                       property in the past 30 years were aware of the planned reservoir
                                                                                       expansion.
Jim Cowart                                P-YYYYYYY-1                                  Issue #34: Application Files                                         Denver Water acknowledges this request; responding to this request is within the
                                                                                                                                                            responsibility of Boulder County Community Planning & Permitting Department to
                                                                                       One commenter requested that application files be provided via zip
                                                                                                                                                            grant.
                                                                                       drive.
Al Evans; Alex Markevich; Alison          P-AAAAAAAAA-3; P-BBBBBBBBBB-1;               Issue #35: Comment Period Extension                                  Denver Water notes that the Boulder County Community Planning & Permitting
Harris Ludlow; Andrew Currie; Anna        P-CCCCCCCCC-1; P-DDDDDDD-2; P-                                                                                    Department extended the referral agency review period two times during the 1041
                                                                                       Commenters requested an extension to the comment review
McDermott; Cary Paul; Charles Little;     EEEEEEEE-1; P-FFFFFFFF-1; P-                                                                                      Permit Application review process. First, on October 7, 2020, the Department granted
                                                                                       period due to the large volume of application materials to review.
Dana Edwards; David Lucas; David          FFFFFFFFF-1; P-GGGGGGG-1; P-                                                                                      an extension to referral agency review period until November 13, 2020; and second, on
William Maclennan; Eileen Kintsch;        GGGGGGGG-1; P-GGGGGGGGG-1; P-                                                                                     November 13, 2020, the Department granted an extension to referral agency review
Elizabeth Garfield; Gerard Kelly; Giles   IIIIIIIIII-1; P-JJJJJJJJJJ-1; P-KKKKKKKKK-                                                                        period until December 17, 2020.
Goodwin; Ginger Ikeda; Hope               1; P-LLLLLLLL-1; P-LLLLLLLLL-1; P-
Prinkey; John Lodenkamper; Lucien         LLLLLLLLLL-1; P-MMMMMMMM-1; P-
and Anne Heart; Mikaela Ruland;           MMMMMMMMM-1; P-
Naomi Rachel; Neil Rosenthal; Paul        MMMMMMMMMM-1; P-NNNNNNN-
Delong; Peter Leuenberger; Randall        1; P-NNNNNNNNNN-1; P-
Philipsborn; Sarah Hallowell; Stephen     OOOOOOOOO-2; P-OOOOOOOOOO-



                                                                                                                                                                                                                                                   53
                                                                Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 126 of 128


                                                                                                                                                     Exhibit 20 – Public Organization and Individual Comment and Response Table


Commenter(s)                          Comment ID No.                        Summary of Issue                                              Response
Robinson; Susie Gallaudet; Tania      1; P-QQQQQQQQQ-2; P-RRRRRRRR-1;
Corvalan; Tonya Williamson; U Kyaw    P-TTTTTTT-2; P-TTTTTTTT-1; P-
Win; Uriah Beauchamp; Campaign        TTTTTTTTTT-1; P-XXXXXXX-2; P-
Letter 4                              YYYYYYYYY-1; P-ZZZZZZZZ-1; P-
                                      ZZZZZZZZZ-1
Anna and Tony Zubricky; Art Hirsch;   P-CCC-1; P-HHHHHH-1; P-JJ-1; P-       Issue #36: Attachments                                        These letter attachments have been broken out in the comments for individual
Beverly Kurtz; Clark R. Chapman and   MMMMM-2; P-RR-1; P-RR-2; P-                                                                         responses. The attachment for comment P-RR-1 is included in P-ZZ-1.
                                                                            Commenters attached documents to their letters to provide
Y (LMC) Chapman; Clark and Y          UUUUUU-2; P-ZZ-1
                                                                            additional information.
Chapman; Kate Thompson; Laurie
Dameron; Richard Reynolds
See table that follows.               See table that follows.               Issue #37: Campaign Letters                                   Denver Water has responded to comments provided in campaign letters under the
                                                                                                                                          issues included in this table, which documents responses to comments from
                                                                            Commenters sent the same campaign letters that included the
                                                                                                                                          organizations, and under the specific issue summaries in this table.
                                                                            issues addressed in this table.




                                                                                                                                                                                                                            54
                                                           Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 127 of 128


                                                                                                                                                                       Exhibit 20 – Public Organization and Individual Comment and Response Table


Table 5 – Campaign Letters
 Campaign Letter Number      Number of Letters Received   Commenter(s)                                                                      Comment ID No.
       Campaign 1                        314              Adrienne Bielak; Al Burk; Al Gale; Alberta & Don Montgomery; Alexandra            P-J-a; P-J-a1; P-J-aa; P-J-aaa; P-J-aaaa; P-J-aaaaa; P-J-aaaaaa; P-J-aaaaaaa; P-J-aaaaaaaa; P-J-
                                                          Vollmer; Allan Lazrus; Amanda Kneer; Amy Fortunato; Andre Mallinger;              aaaaaaaaa; P-J-aaaaaaaaaa; P-J-aaaaaaaaaaa; P-J-aaaaaaaaaaaa; P-J-aaaaaaaaaaaaa; P-J-b; P-J-
                                                          Andrew D. Melick; Andrew Schelling; Andrey Weinstein; Anita Nebel; Anna           bb; P-J-bbb; P-J-bbbb; P-J-bbbbb; P-J-bbbbbb; P-J-bbbbbbbb; P-J-bbbbbbbbb; P-J-bbbbbbbbbb;
                                                          Poisson; Anne Pfeffer; Annie Forester; Annie Seidman; Annika Heumann;             P-J-bbbbbbbbbbb; P-J-bbbbbbbbbbbb; P-J-c; P-J-cc; P-J-ccc; P-J-cccc; P-J-ccccc; P-J-cccccc; P-J-
                                                          Arden Buck; Aron Ralston; Art Hirsch; Arthur J Altree; Ashleigh Shader; Ask       ccccccc; P-J-cccccccc; P-J-ccccccccc; P-J-cccccccccc; P-J-ccccccccccc; P-J-cccccccccccc; P-J-d; P-J-
                                                          Eloise; August Schultz; Barbara Fahey; Barbara Hofmann; Barbara Howard;           dd; P-J-ddd; P-J-dddd; P-J-ddddd; P-J-dddddd; P-J-ddddddd; P-J-dddddddd; P-J-ddddddddd; P-J-
                                                          Ben Lann; Ben Weber; Bernard Filla; Beryl Beauchamp; Bill Butler; Bill            dddddddddd; P-J-dddddddddddd; P-J-e; P-J-eee; P-J-eeee; P-J-eeeee; P-J-eeeeee; P-J-eeeeeee; P-
                                                          Jenkins; Brendt Savid; Brent Warren; Brett Curry; Brice Johnson; Brittany         J-eeeeeeee; P-J-eeeeeeeee; P-J-eeeeeeeeee; P-J-eeeeeeeeeee; P-J-eeeeeeeeeeee; P-J-f; P-J-ff; P-
                                                          Olson; Brook Stableford; Brooke Watson; Bruce Doenecke; Carmi Gazit;              J-fff; P-J-ffff; P-J-fffff; P-J-ffffff; P-J-fffffff; P-J-ffffffff; P-J-fffffffff; P-J-ffffffffff; P-J-fffffffffff; P-J-
                                                          Caroline Zug; Carolyn Elliott; Carolyn Meyer; Carolyn Stansfield; Cassandra       ffffffffffff; P-J-g; P-J-gg; P-J-ggg; P-J-gggg; P-J-ggggg; P-J-gggggg; P-J-ggggggg; P-J-gggggggg; P-J-
                                                          Gobrecht; Catherine Ebeling; Catherine Grace; Charlene Kerchevall; Charlene       ggggggggg; P-J-gggggggggg; P-J-gggggggggggg; P-J-h; P-J-hh; P-J-hhh; P-J-hhhh; P-J-hhhhh; P-J-
                                                          Rush; Charles Akins; Cheryl Dzubak; Chris Rigatuso; Christopher Beers;            hhhhhh; P-J-hhhhhhh; P-J-hhhhhhhh; P-J-hhhhhhhhh; P-J-hhhhhhhhhh; P-J-hhhhhhhhhhh; P-J-
                                                          Christopher Kahl; Cindy Patterson; Claudia Parker; Cliff Long; Clifton Bain;      hhhhhhhhhhhh; P-J-i; P-J-ii; P-J-iii; P-J-iiii; P-J-iiiii; P-J-iiiiii; P-J-iiiiiii; P-J-iiiiiiii; P-J-iiiiiiiiii; P-J-iiiiiiiiiii;
                                                          Cook Rodgers; Crystal Gray; Cynthia Berginc; Dakota Soifer; Dan Perez; Dana       P-J-iiiiiiiiiiii; P-J-j; P-J-jj; P-J-jjj; P-J-jjjj; P-J-jjjjj; P-J-jjjjjj; P-J-jjjjjjj; P-J-jjjjjjjj; P-J-jjjjjjjjj; P-J-jjjjjjjjjj; P-J-
                                                          Edwards; Daniel Friend; Daniel Jacobs; Dara Rotunno; Dave Troutman; David         jjjjjjjjjjj; P-J-jjjjjjjjjjjj; P-J-k; P-J-kk; P-J-kkk; P-J-kkkk; P-J-kkkkk; P-J-kkkkkk; P-J-kkkkkkk; P-J-
                                                          Fulton-Beale; David Papuga; David Rodgers; David William Maclennan; Dawn          kkkkkkkk; P-J-kkkkkkkkk; P-J-kkkkkkkkkk; P-J-kkkkkkkkkkk; P-J-kkkkkkkkkkkk; P-J-l; P-J-ll; P-J-lll; P-
                                                          Ferro; Dawn Minkoff; Deanne Grover; Dennis Manning; Devin Detwiler;               J-llll; P-J-lllll; P-J-llllll; P-J-lllllll; P-J-llllllll; P-J-lllllllll; P-J-llllllllll; P-J-lllllllllll; P-J-llllllllllll; P-J-m; P-J-mm;
                                                          Diana Leonard; Diana Maxwell; Diane Ludlow; Dianne Fleming; Diego Olaya;          P-J-mmm; P-J-mmmm; P-J-mmmmm; P-J-mmmmmm; P-J-mmmmmmm; P-J-mmmmmmmm; P-J-
                                                          Don Van Wie; Donald Scott; Doug Benson; Duncan Brown; Dylan Mitchell;             mmmmmmmmm; P-J-mmmmmmmmmm; P-J-mmmmmmmmmmm; P-J-
                                                          Eileen Kintsch; Elena Klaver; Elisa Townshend; Elizabeth Ellis; Elizabeth         mmmmmmmmmmmm; P-J-n; P-J-nn; P-J-nnn; P-J-nnnn; P-J-nnnnn; P-J-nnnnnn; P-J-nnnnnnn; P-
                                                          Lamanna; Elizabeth Mahon; Elizabeth Milford; Elizabeth Parker; Elizabeth          J-nnnnnnnn; P-J-nnnnnnnnn; P-J-nnnnnnnnnn; P-J-nnnnnnnnnnn; P-J-nnnnnnnnnnnn; P-J-o; P-J-
                                                          Waldner; Ellen Gutfleisch; Ellen Middleditch; Emma Sargent; Fred Peck;            oo; P-J-ooo; P-J-oooo; P-J-ooooo; P-J-oooooo; P-J-ooooooo; P-J-oooooooo; P-J-ooooooooo; P-J-
                                                          GInger IKeda; Gail Storey; Gary; Gordon Reese; Greg Heiden; Greg Thomas;          oooooooooo; P-J-ooooooooooo; P-J-oooooooooooo; P-J-p; P-J-pp; P-J-ppp; P-J-ppppp; P-J-
                                                          Gregory Pais; Gregory Riddael; Gretchen Bach; Gwendy Haas; Hans Rohner;           pppppp; P-J-ppppppp; P-J-pppppppp; P-J-ppppppppp; P-J-pppppppppp; P-J-ppppppppppp; P-J-
                                                          Harry Smolker; Harvey Nyberg; Heather Lazrus; Henriette Hagg; I. Engle;           pppppppppppp; P-J-q; P-J-qq; P-J-qqq; P-J-qqqq; P-J-qqqqq; P-J-qqqqqq; P-J-qqqqqqq; P-J-
                                                          Ilene Flax; JL Angell; James Morris; Jane Enterline; Janis Kelly; Jason           qqqqqqqq; P-J-qqqqqqqqq; P-J-qqqqqqqqqq; P-J-qqqqqqqqqqq; P-J-qqqqqqqqqqqq; P-J-r; P-J-rr;
                                                          Alexander; Jean Whitman-Shelby; Jeff Greene; Jeffry Scroggins; Jennie             P-J-rrr; P-J-rrrr; P-J-rrrrr; P-J-rrrrrr; P-J-rrrrrrr; P-J-rrrrrrrr; P-J-rrrrrrrrr; P-J-rrrrrrrrrr; P-J-rrrrrrrrrrr;
                                                          Hammers; Jill Ascher; Jill Powers; Jill Willson; Jim McComas; Jim and Kathy       P-J-rrrrrrrrrrrr; P-J-s; P-J-ss; P-J-sss; P-J-ssss; P-J-sssss; P-J-ssssss; P-J-sssssss; P-J-ssssssss; P-J-
                                                          Polizzi; Jodi Connelly; Jodie Simon; Joe Greenman; John Andrews; John             sssssssss; P-J-ssssssssss; P-J-sssssssssss; P-J-ssssssssssss; P-J-t; P-J-tt; P-J-ttt; P-J-tttt; P-J-ttttt; P-J-
                                                          Campagnoli; John Reed; John Steele; John Stevens; John Wagner; Jolene             tttttt; P-J-ttttttt; P-J-tttttttt; P-J-ttttttttt; P-J-tttttttttt; P-J-ttttttttttt; P-J-tttttttttttt; P-J-u; P-J-uu;
                                                          Kindig; Joseph Ponisciak; Josh Harrod; Joyce Frohn; Judd Johnson; Judith          P-J-uuu; P-J-uuuu; P-J-uuuuu; P-J-uuuuuu; P-J-uuuuuuu; P-J-uuuuuuuu; P-J-uuuuuuuuu; P-J-
                                                          Strahota; Judy Marsh; Julia Chase; Julie Shaffer; Juniper Jane Manchon;           uuuuuuuuuu; P-J-uuuuuuuuuuu; P-J-uuuuuuuuuuuu; P-J-v; P-J-vv; P-J-vvv; P-J-vvvv; P-J-vvvvv; P-
                                                          Justin Shaffer; KC Waters Guarascio; Karen Burroughs; Karen Dike; Karen           J-vvvvvv; P-J-vvvvvvv; P-J-vvvvvvvv; P-J-vvvvvvvvv; P-J-vvvvvvvvvv; P-J-vvvvvvvvvvv; P-J-
                                                          Sandburg; Karen Tourian; Karin S.; Karina Black; Kate Thompson; Kate              vvvvvvvvvvvvv; P-J-w; P-J-ww; P-J-www; P-J-wwww; P-J-wwwww; P-J-wwwwww; P-J-
                                                          Warner; Katherine Gale; Kathleen Chippi; Kathleen Coddington; Kathleen            wwwwwww; P-J-wwwwwwww; P-J-wwwwwwwww; P-J-wwwwwwwwww; P-J-
                                                          Cravy; Kathleen Spear; Kathy Prentice; Keith Harper; Ken Bonetti; Kenneth         wwwwwwwwwww; P-J-wwwwwwwwwwww; P-J-x; P-J-xxx; P-J-xxxx; P-J-xxxxx; P-J-xxxxxx; P-J-
                                                          Fisher; Kevan Krasnoff; Kim Cameron; LAURIE HALEE; Larry Barfield; Larry          xxxxxxx; P-J-xxxxxxxx; P-J-xxxxxxxxx; P-J-xxxxxxxxxx; P-J-xxxxxxxxxxx; P-J-xxxxxxxxxxxx; P-J-y; P-J-
                                                          Utter; Laurelyn Baker; Laurence Nolan; Lawrence Crowley; Layna Melvin;            yyy; P-J-yyyy; P-J-yyyyy; P-J-yyyyyy; P-J-yyyyyyy; P-J-yyyyyyyy; P-J-yyyyyyyyy; P-J-yyyyyyyyyyy; P-
                                                          Leah Johansen; Leslie Faurot; Liesl Jensen; Linda Duffy; Lindsay Alexander; Liz   J-yyyyyyyyyyyy; P-J-z; P-J-zz; P-J-zzz; P-J-zzzz; P-J-zzzzz; P-J-zzzzzz; P-J-zzzzzzz; P-J-zzzzzzzz; P-J-
                                                          Morgan; Liz Vaillancourt; Loree Wilcox; Lorri Fay; Lou Vincent; Louise            zzzzzzzzz; P-J-zzzzzzzzzzz; P-J-zzzzzzzzzzzz; P-j-ee; P-j-pppp
                                                          Murphy; Lucien and Anne Heart; Lueb Popoff; Lynn Staskal Wilson; Lyra
                                                          Mayfield; Lysa Wegman-French; Maggie Boyer; Mai Lowantel-Beare; Maj
                                                          Russell; Margaret Hostetter; Margaret LeCompte; Margaret McKune; Margie
                                                          Robinson; Maria Michael; Marilyn Hoff; Mario Casilio; Mark Glenn; Marta;
                                                          Mary Krayer; Mary Maxwell; Mary Pettigrew; Mary Russell; Matt Reynolds;


                                                                                                                                                                                                                                                                                    55
                                                       Case 1:21-cv-01907-RBJ Document 1-8 Filed 07/14/21 USDC Colorado Page 128 of 128


                                                                                                                                                            Exhibit 20 – Public Organization and Individual Comment and Response Table


Campaign Letter Number   Number of Letters Received   Commenter(s)                                                                   Comment ID No.
                                                      Megan Eggers Zubaedi; Megan Ottinger; Melissa Meyers; Michael Carr;
                                                      Michael Dye; Michelle Faurot; Mona Fansher; Nancy Hediger; Nancy Stocker;
                                                      Nick Lenssen; Nicole Faurot; Nohn Eckert; Norval Olson; Oliver Smith; Omar
                                                      Farouk Zubaedi; P Scoville; Pam Evans; Pataricia Foss; Patricia McDonald;
                                                      Patrick Mullin; Peter Curia; Peter DeLong; Peter Leuenberger; Peter Rodgers;
                                                      Phyllis Feigenbaum; Randy Willig; Rax Green; Rhett Mitchell; Richard Harm;
                                                      Robert Ratliff; Robert Wilkinson; Roberta Koeppe; Robyn Smith; Rodney
                                                      Merrill; Ronald Brown; Ronald Silver; Russ Bonny; Ryo Murraygreen; SUE
                                                      FALLS; Samantha Bush; Sandra Garcia; Sandra Zinghini; Sandy Zelasko; Sarah
                                                      Hamilton; Scott Peyton; Shara Johnson; Shelley Majsterek; Shivani Pechtl;
                                                      Simon Trevena; Stacie Goffin; Stephanie Greenman; Stephanie Moore;
                                                      Stephanie Smith; Stephanie Trasoff; Stephen La Serra; Steve Juedes Jr; Steve
                                                      Sanzari-Hall; Steven Floyd; Steven Wallace; Sue Thompson; Susan Babbitt;
                                                      Susan MacAulay; Susan Stephens; Suzanne Watson; Teagen Blakey; Ted
                                                      Baker; Terry Tedesco; Theron Hreno; Thomas Cerny; Timothy Guenthner;
                                                      Timothy Tipton; Todd Adelman; Tom Mulvany; Tracy Smith; Troy Capron; U
                                                      Kyaw Win; Ursula Treves; Vicki Quarles; Victoria Miller; Virginia Schick;
                                                      Wayne Hutchinson; Wayne Wathen; Wendy Frado; Wendy Kramer; Will
                                                      Schaleben; William Kuepper; Wynn Waggoner; andy dieringer; john
                                                      Ainsworth; thomas moore
Campaign 2               3                            Mara Kuczun; Steve Spry; Will S.                                               P-Y-a; P-Y-a1; P-Y-b
Campaign 3               2                            Anita Wilks; Jeff Thompson                                                     P-HHH-a; P-HHH-a1
Campaign 4               17                           Art Hirsch; David Laswell; Deb Rodgers; Diane Scott; Emel Gomulka; Erin        P-KKKKKKKKK-a; P-KKKKKKKKK-a1; P-KKKKKKKKK-b; P-KKKKKKKKK-c; P-KKKKKKKKK-d; P-
                                                      Witter; Fred Peck; Inge Sengelmann; Jill Iwaskow; Julie and Jason Faerman;     KKKKKKKKK-e; P-KKKKKKKKK-f; P-KKKKKKKKK-g; P-KKKKKKKKK-h; P-KKKKKKKKK-i; P-KKKKKKKKK-j;
                                                      Karl Freund; Kathy and Al Gale; Keith Harper; Kelley McDonald; Kim             P-KKKKKKKKK-k; P-KKKKKKKKK-l; P-KKKKKKKKK-m; P-KKKKKKKKK-n; P-KKKKKKKKK-o; P-
                                                      Huffman; Liz Morgan; Tom Klosowski and Ann McCampbell                          KKKKKKKKK-p




                                                                                                                                                                                                                                   56
